EXHIBIT 10.2

 

REVOLVING CREDIT AGREEMENT

Dated as of March 14, 2017

by and among

REAL ALLOY HOLDING, INC.,
(as Borrower Representative),

THE OTHER BORROWERS PARTY HERETO FROM TIME TO TIME,

THE OTHER PERSONS PARTY HERETO THAT ARE

DESIGNATED AS CREDIT PARTIES,

BANK OF AMERICA, N.A.
for itself, as a Lender, an L/C Issuer and Swingline Lender and as Agent for all

Lenders,

and

ANY OTHER FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders

****************************************


 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I THE CREDITS

2

1.1

 

Amounts and Terms of Commitments.

2

1.2

 

Evidence of Loans; Notes.

10

1.3

 

Interest.

10

1.4

 

Loan Accounts.

12

1.5

 

Procedure for Revolving Credit Borrowing.

13

1.6

 

Conversion and Continuation Elections.

13

1.7

 

Voluntary Prepayments

14

1.8

 

Mandatory Prepayments of Loans and Commitment Reductions.

15

1.9

 

Fees.

17

 1.10

 

Payments by the Borrowers.

18

 1.11

 

Payments by the Lenders to Agent; Settlement.

20

 1.12

 

Borrower Representative

24

 1.13

 

Eligible Accounts

24

 1.14

 

Eligible Inventory

28

 1.15

 

Increase in Revolver Commitments

29

 1.16

 

Revolving Loan Commitment Adjustment.

30

ARTICLE II CONDITIONS PRECEDENT

31

2.1

 

Conditions of Initial Loans

31

2.2

 

Conditions to All Borrowings

33

ARTICLE III REPRESENTATIONS AND WARRANTIES

33

3.1

 

Corporate Existence and Power

34

3.2

 

Corporate Authorization; No Contravention

34

3.3

 

Governmental Authorization

34

3.4

 

Binding Effect

35

3.5

 

Litigation

35

3.6

 

No Default

35

3.7

 

Pension Plan; ERISA Compliance.

35

3.8

 

Use of Proceeds; Margin Regulations

36

3.9

 

Ownership of Property; Liens

37

 3.10

 

Taxes

37

 3.11

 

Financial Condition.

37

 3.12

 

Environmental Matters

38

 3.13

 

Regulated Entities

39

 3.14

 

Solvency

39

 3.15

 

Labor Relations

39

 3.16

 

Intellectual Property

39

 3.17

 

Brokers' Fees; Transaction Fees

40

 3.18

 

Insurance

40

 3.19

 

Ventures, Subsidiaries and Affiliates; Outstanding Stock

40

 3.20

 

Jurisdiction of Organization; Chief Executive Office

40

 3.21

 

Locations of Inventory, Equipment and Books and Records

41

 3.22

 

Deposit Accounts and Other Accounts

41

-i-

--------------------------------------------------------------------------------

 3.23

 

Government Contracts

41

 3.24

 

Customer and Trade Relations

41

 3.25

 

Bonding

41

 3.26

 

[Intentionally Omitted.]

41

 3.27

 

Status of RA Intermediate

41

 3.28

 

Other Financing Documents

42

 3.29

 

Full Disclosure

42

 3.30

 

Foreign Assets Control Regulations and Anti-Money Laundering

42

 3.31

 

Patriot Act; Counter-Terrorism Regulations

42

 3.32

 

[Intentionally Omitted

43

 3.33

 

Physical Condition of Owned Properties

43

 3.34

 

Access

43

ARTICLE IV AFFIRMATIVE COVENANTS

43

4.1

 

Financial Statements

44

4.2

 

Certificates; Other Information

45

4.3

 

Notices

48

4.4

 

Preservation of Corporate Existence, Etc

50

4.5

 

Maintenance of Property

50

4.6

 

Insurance.

50

4.7

 

Payment of Obligations

51

4.8

 

Compliance with Laws; Pension Plans and Benefit Plans.

52

4.9

 

Inspection of Property and Books and Records; Audits; Appraisals.

52

 4.10

 

Use of Proceeds

53

 4.11

 

Cash Management Systems

53

 4.12

 

Landlord Agreements

54

 4.13

 

Further Assurances.

54

 4.14

 

Environmental Matters

55

 4.15

 

Bank Products

56

 4.16

 

Mexican Receivables Purchase

56

 4.17

 

Post-Closing Obligations

56

ARTICLE V NEGATIVE COVENANTS

57

5.1

 

Limitation on Liens

57

5.2

 

Disposition of Assets

60

5.3

 

Consolidations, Mergers and Amalgamations

61

5.4

 

Acquisitions; Loans and Investments

62

5.5

 

Limitation on Indebtedness

64

5.6

 

Employee Loans and Transactions with Affiliates

65

5.7

 

Management Fees and Compensation

66

5.8

 

Margin Stock; Use of Proceeds

67

5.9

 

Contingent Obligations

67

 5.10

 

Compliance with ERISA, Pension and Benefits Plans.

68

 5.11

 

Restricted Payments

68

 5.12

 

Change in Business

69

 5.13

 

Change in Structure

69

 5.14

 

Changes in Accounting, Name or Jurisdiction of Organization

70

 5.15

 

Amendments to Related Agreements

70

-ii-

--------------------------------------------------------------------------------

 5.16

 

No Negative Pledges.

70

 5.17

 

OFAC; Patriot Act; Anti-Money Laundering

71

 5.18

 

Sale-Leasebacks

71

 5.19

 

Hazardous Materials

72

 5.20

 

Prepayments of Other Indebtedness

72

ARTICLE VI FINANCIAL COVENANTS

72

6.1

 

Fixed Charge Coverage Ratio

72

ARTICLE VII EVENTS OF DEFAULT

73

7.1

 

Events of Default

73

7.2

 

Remedies

75

7.3

 

Rights Not Exclusive

76

7.4

 

Cash Collateral for Letters of Credit

76

ARTICLE VIII THE AGENT

77

8.1

 

Appointment and Duties.

77

8.2

 

Binding Effect

78

8.3

 

Use of Discretion.

79

8.4

 

Delegation of Rights and Duties

79

8.5

 

Reliance and Liability.

80

8.6

 

Agent Individually

81

8.7

 

Lender Credit Decision.

82

8.8

 

Expenses; Indemnities; Withholding.

82

8.9

 

Resignation of Agent or L/C Issuer.

83

 8.10

 

Release of Collateral or Guarantors

84

 8.11

 

Additional Secured Parties

85

 8.12

 

[Intentionally Omitted]

85

 8.13

 

Information Regarding Bank Products

85

 8.14

 

Intercreditor Agreement

85

ARTICLE IX MISCELLANEOUS

86

9.1

 

Amendments and Waivers.

86

9.2

 

Notices.

89

9.3

 

Electronic Transmissions.

89

9.4

 

No Waiver; Cumulative Remedies

90

9.5

 

Costs and Expenses

90

9.6

 

Indemnity.

91

9.7

 

Marshaling; Payments Set Aside

92

9.8

 

Successors and Assigns

93

9.9

 

Binding Effect; Assignments and Participations.

93

 9.10

 

Non-Public Information; Confidentiality.

97

 9.11

 

Set-off; Sharing of Payments.

99

 9.12

 

Counterparts; Facsimile Signature

100

 9.13

 

Severability

100

 9.14

 

Captions

100

 9.15

 

Independence of Provisions

100

 9.16

 

Interpretation

101

9.17

 

No Third Parties Benefited

101

 9.18

 

Governing Law and Jurisdiction.

101

-iii-

--------------------------------------------------------------------------------

 9.19

 

Waiver of Jury Trial

102

 9.20

 

Entire Agreement; Release; Survival.

102

 9.21

 

Patriot Act; Anti-Money Laundering Legislation.

103

 9.22

 

Replacement of Lender

104

 9.23

 

Joint and Several

104

 9.24

 

No Liability of the Canadian Credit Parties or Mexican Credit Parties for U.S.
Obligations

104

 9.25

 

Currency Matters

104

 9.26

 

Judgment Currency.

105

 9.27

 

Creditor-Debtor Relationship

105

 9.28

 

Actions in Concert

106

 9.29

 

Keepwell

106

ARTICLE X TAXES, YIELD PROTECTION AND ILLEGALITY

106

10.1

 

Taxes.

106

10.2

 

Illegality

110

10.3

 

Increased Costs and Reduction of Return.

110

10.4

 

Funding Losses

112

10.5

 

Inability to Determine Rates

112

10.6

 

Reserves on LIBOR Rate Loans

113

10.7

 

Certificates of Lenders

113

ARTICLE XI DEFINITIONS

114

11.1

 

Defined Terms

114

11.2

 

Other Interpretive Provisions.

159

11.3

 

Accounting Terms and Principles

160

11.4

 

Payments

161

11.5

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

161

 




-iv-

--------------------------------------------------------------------------------

EXHIBITS

Exhibit 1.1(b)

Form of L/C Request

Exhibit 1.1(c)

Form of Swingline Loan Request

Exhibit 1.6

Form of Notice of Conversion/Continuation

Exhibit 2.1

Closing Checklist

Exhibit 4.2(b)

Form of Compliance Certificate

Exhibit 4.2(m)

Form of Applicable Margin Certificate

Exhibit 11.1(a)

Form of Assignment

Exhibit 11.1(b)

Form of Borrowing Base Certificate

Exhibit 11.1(c)

Form of Notice of Borrowing

Exhibit 11.1(d)

Form of U.S. Revolving Note

Exhibit 11.1(e)

Form of Canadian Revolving Note

Exhibit 11.1(f)

Form of U.S. Swingline Note

Exhibit 11.1(g)

Form of Canadian Swingline Note

Exhibit M

Mexican Receivables Purchase Agreement

 

-v-

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AGREEMENT

This REVOLVING CREDIT AGREEMENT (including all exhibits and schedules hereto, as
the same may be amended, modified and/or restated from time to time, this
"Agreement") is entered into as of March 14, 2017, by and among REAL ALLOY
HOLDING, INC., a Delaware corporation ("Real Alloy Holding"), in its capacity as
a U.S. Borrower and as the Borrower Representative, each of the other Persons
identified on Schedule A as U.S. Borrowers (together with Real Alloy Holding,
collectively, the "U.S. Borrowers" and individually, a "U.S. Borrower"), REAL
ALLOY CANADA LTD., a limited company amalgamated under the laws of Nova Scotia
(the "Canadian Borrower"; together with the U.S. Borrowers, collectively, the
"Borrowers" and individually, a "Borrower"), the other Persons party hereto that
are designated as a "Credit Party", BANK OF AMERICA, N.A., a national banking
association (in its individual capacity, "Bank of America"), as Agent for the
Lenders and for itself as a Lender (including as Swingline Lender), and such
Lenders as may be party to this Agreement from time to time.

W I T N E S S E T H:

WHEREAS, the Borrowers have requested, and the Lenders have agreed to make
available to the Borrowers, certain revolving credit facilities upon and subject
to the terms and conditions set forth in this Agreement to (a) refinance Prior
Indebtedness, (b) provide for working capital, capital expenditures and other
general corporate purposes of the Borrowers and (c) fund certain fees and
expenses associated with the funding of the Loans and consummation of the
Related Transactions;

WHEREAS, the U.S. Borrowers desire to secure all of the Obligations under the
Loan Documents by granting to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon the U.S. Collateral;

WHEREAS, the Canadian Borrower desires to secure all of the Canadian Obligations
under the Loan Documents by granting to Agent, for the benefit of the Secured
Parties, a security interest in and lien upon the Canadian Collateral;

WHEREAS, Real Alloy Holding directly or indirectly owns all of the Shares and
Share Equivalents of the Borrowers, and Real Alloy Intermediate Holding, LLC, a
Delaware limited liability company ("RA Intermediate"), directly owns all of the
Shares and Share Equivalents of Real Alloy Holding, and Real Alloy Holding and
RA Intermediate are each willing to guaranty or be jointly and severally liable
for all of the Obligations and to pledge to Agent, for the benefit of the
Secured Parties, all of the Shares and Share Equivalents of the Borrowers and
substantially all of their other Property to secure the Obligations; and

 

--------------------------------------------------------------------------------

WHEREAS, subject to the terms hereof, (i) each U.S. Subsidiary of RA
Intermediate which is not a U.S. Borrower (other than any Excluded Domestic
Subsidiaries) is willing to guaranty all of the Obligations of all of the
Borrowers and to grant to Agent, for the benefit of the Secured Parties, a
security interest in and lien upon all of its U.S. Collateral to secure its
obligations under such guaranty and (ii) each Canadian Subsidiary of RA
Intermediate which is not a Canadian Borrower is willing to guaranty all of the
Canadian Obligations and to grant to Agent, for the benefit of the Secured
Parties, a security interest in and lien upon all of its Canadian Collateral and
Mexican Collateral, as applicable, to secure its obligations under such
guaranty.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties hereto agree as follows:

ARTICLE I
THE CREDITS

1.1Amounts and Terms of Commitments.

(a)The Revolving Credit.

(i)Subject to the terms and conditions of this Agreement and in reliance upon
the representations and warranties of the Credit Parties contained herein, each
Lender severally and not jointly agrees to make (A) Loans denominated in Dollars
to the U.S. Borrowers (each such Loan, a "U.S. Revolving Loan") and (B) Loans
denominated in Dollars or Canadian Dollars to the Canadian Borrower (each such
Loan, a "Canadian Revolving Loan" and together with the U.S. Revolving Loans,
collectively, the "Revolving Loans" and individually, a "Revolving Loan") from
time to time on any Business Day during the period from the Closing Date through
the Final Availability Date, in an aggregate amount not to exceed at any time
outstanding such Lender's Revolving Loan Commitment, which Revolving Loan
Commitment, as of the Closing Date, is set forth opposite such Lender's name on
Schedule 1.1(a) under the heading "Revolving Loan Commitments"; provided,
however, that, after giving effect to (A) any Borrowing of any Revolving Loans,
the U.S. Dollar Equivalent of the aggregate principal amount of all outstanding
Revolving Loans shall not exceed the Maximum Revolving Loan Amount, (B) any
Borrowing of U.S. Revolving Loans, subject to clause (iii) below, the aggregate
principal amount of all outstanding U.S. Revolving Loans shall not exceed the
Maximum U.S. Revolving Loan Amount and (C) any Borrowing of Canadian Revolving
Loans, subject to clause (iii) below, the U.S. Dollar Equivalent of the
aggregate principal amount of all outstanding Canadian Revolving Loans shall not
exceed the Maximum Canadian Revolving Loan Amount.  The "Maximum U.S.  Revolving
Loan Amount" from time to time will be the U.S. Borrowing Base (as calculated
pursuant to the Borrowing Base Certificate) in effect from time to time,
less  the sum of (A) the aggregate amount of Letter of Credit Obligations for
all U.S. Letters of Credit plus (B) outstanding U.S. Swingline Loans.  The
"Maximum Canadian Revolving  Loan Amount" from time to time will be the Canadian
Borrowing Base (as calculated pursuant to the Borrowing Base Certificate) in
effect from time to time, less the U.S. Dollar Equivalent sum of (A) the
aggregate amount of Letter of Credit Obligations for all Canadian Letters of
Credit plus (B) outstanding Canadian Swingline Loans.  The "Maximum Revolving
Loan Amount" from time to time will be the sum of (A) the Maximum U.S. Revolving
Loan Amount plus (B) the Maximum Canadian Revolving Loan Amount.

-2-

--------------------------------------------------------------------------------

(ii)Agent shall be authorized, in its discretion, at any time that any
conditions in Section 2.2 are not satisfied, to make Revolving Loans
("Protective Advances") (a) up to an aggregate amount of $11,000,000 outstanding
at any time, if Agent deems such Loans necessary or desirable to preserve or
protect Collateral, or to enhance the collectability or repayment of
Obligations, as long as such Loans do not cause (i) U.S. Outstandings plus
Canadian Outstandings to exceed the aggregate Revolving Loan Commitments, (ii)
U.S. Outstandings to exceed the U.S. Revolving Loan Commitment or (iii) Canadian
Outstandings to exceed the Canadian Revolving Loan Commitment; or (b) to pay any
other amounts chargeable to Credit Parties under any Loan Documents, including
interest, costs, fees and expenses.  Lenders to U.S. Borrowers or the Canadian
Borrower, as applicable, shall participate pro rata in Protective Advances
outstanding from time to time.  All Protective Advances made to the Canadian
Borrower by Agent  shall be treated for all purposes as a Canadian Index Rate
Loan if denominated in Canadian Dollars and shall be treated for all purposes as
a Base Rate Loan if denominated in Dollars.  All Protective Advances to the U.S.
Borrowers made by Agent shall be treated for all purposes as Base Rate
Loans.  Required Lenders may at any time revoke Agent's authority to make
further Protective Advances under clause (a) by written notice to Agent.  Absent
such revocation, Agent's determination that funding of a Protective Advance is
appropriate shall be conclusive.

(iii)If the Borrower Representative requests that Lenders make, or permit to
remain outstanding U.S. Revolving Loans in excess of the U.S. Borrowing Base
(less the sum of (x) the aggregate amount of Letter of Credit Obligations for
all U.S. Letters of Credit plus (y) outstanding U.S. Swingline Loans) (any such
excess U.S. Revolving Loan is herein referred to as a "U.S. Overadvance") or
Canadian Revolving Loans in excess of the Canadian Borrowing Base (less the U.S.
Dollar Equivalent sum of (x) the aggregate amount of Letter of Credit
Obligations for all Canadian Letters of Credit plus (y) outstanding Canadian
Swingline Loans) (any such excess Canadian Revolving Loan is herein referred to
as a "Canadian Overadvance" and each U.S. Overadvance and Canadian Overadvance
is herein referred to as an "Overadvance" and collectively as the
"Overadvances"), Agent may, in its sole discretion, elect that the applicable
Lenders make, or permit to remain outstanding such Overadvance; provided,
however, that Agent may not cause such Lenders to make, or permit to remain
outstanding, (A) aggregate Revolving Loans (including Overadvances) the U.S.
Dollar Equivalent of the aggregate principal amount of which is in excess of the
Aggregate Revolving Loan Commitment less the sum of outstanding U.S. Swingline
Loans plus the aggregate amount of Letter of Credit Obligations, (B) any
Overadvances the aggregate principal amount of which is in excess of 10% of the
U.S. Revolving Loan Commitment or (C) any Canadian Overadvances the aggregate
principal amount of which is in excess of 10% of the Canadian Revolving Loan
Commitment. No Overadvance shall remain outstanding for more than ninety (90)
consecutive days during any one hundred eighty (180) day period. If an
Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all applicable Lenders shall be bound to make, or
permit to remain outstanding, such Overadvance based upon their Commitment
Percentage of their applicable Revolving Loan Commitment in accordance with the
terms of this Agreement, regardless of whether the conditions to lending set
forth in Section 2.2 have been met. Furthermore, the Required Lenders may
prospectively during the

-3-

--------------------------------------------------------------------------------

continuance of an Event of Default revoke Agent's ability to make or permit
Overadvances by written notice to Agent.  All Overadvances (unless outstanding
as LIBOR Loans) shall constitute Base Rate Loans in the case of the U.S.
Borrowers or Canadian Index Rate Loans in the case of the Canadian Borrower, as
applicable, and shall bear interest at the Base Rate or the Canadian Index Rate,
as the case may be, plus the Applicable Margin for Revolving Loans and the
default rate under Section 1.3(c), and shall be due and payable upon demand of
Agent.

(b)Letters of Credit.

(i)Conditions.  On the terms and subject to the conditions contained herein,
Borrower Representative may request that one or more L/C Issuers Issue, in
accordance with such L/C Issuers' usual and customary business practices and for
the account of (A) the U.S. Borrowers, Letters of Credit denominated in Dollars
or any other currency acceptable to Agent and an applicable L/C Issuer (each
such Letter of Credit, a "U.S. Letter of Credit") or (B) the Canadian Borrower,
Letters of Credit denominated in Dollars, Canadian Dollars or any other currency
acceptable to Agent and an applicable L/C Issuer (each such Letter of Credit, a
"Canadian Letter of Credit"), from time to time on any Business Day during the
period from the Closing Date through the earlier of (x) the Final Availability
Date and (y) seven (7) days prior to the date specified in clause (a) of the
definition of Revolving Termination Date; provided, however, that no L/C Issuer
shall Issue any Letter of Credit upon the occurrence of any of the following or,
if after giving effect to such Issuance:

(1)(a) the U.S. Dollar Equivalent of the aggregate outstanding principal balance
of Revolving Loans would exceed the Maximum Revolving Loan Amount, (b) with
respect to the Issuance of U.S. Letters of Credit, (i) the aggregate outstanding
principal balance of U.S. Revolving Loans would exceed the Maximum U.S.
Revolving Loan Amount or (ii) the Letter of Credit Obligations for all U.S.
Letters of Credit would exceed $20,000,000, (c) with respect to the Issuance of
a Canadian Letter of Credit, (i) the U.S. Dollar Equivalent of the aggregate
outstanding principal balance of Canadian Revolving Loans would exceed the
Maximum Canadian Revolving Loan Amount or (ii) the U.S. Dollar Equivalent of the
Letter of Credit Obligations for all Canadian Letters of Credit would exceed
$5,000,000 (the "Canadian L/C Sublimit") or (d) the U.S. Dollar Equivalent of
the Letter of Credit Obligations for all Letters of Credit would exceed
$25,000,000 (the "L/C Sublimit");

(2)the expiration date of such Letter of Credit (a) is not a Business Day,
(b) is more than one year after the date of Issuance thereof or (c) is later
than seven (7) days prior to the date specified in clause (a) of the definition
of Revolving Termination Date; provided, however, that unless otherwise agreed
to by the L/C Issuer, any Letter of Credit with a term not exceeding one year
may provide for its renewal for additional periods not exceeding one year as
long as (i) each Applicable Borrower and such L/C Issuer have the option to
prevent such renewal

-4-

--------------------------------------------------------------------------------

before the expiration of such term or any such period and (ii) neither such L/C
Issuer nor any Borrower shall permit any such renewal to extend such expiration
date beyond the date set forth in clause (c) above; or

(3)(i) any fee due in connection with, and on or prior to, such Issuance has not
been paid, (ii) such Letter of Credit is requested to be Issued in a form that
is not acceptable to such L/C Issuer or (iii) such L/C Issuer shall not have
received, each in form and substance reasonably acceptable to it and duly
executed by the Applicable Borrower or the Borrower Representative on its
behalf, the documents that such L/C Issuer generally uses in the ordinary course
of business for the Issuance of letters of credit of the type of such Letter of
Credit (collectively, the "L/C Reimbursement Agreement").

For each Issuance, the applicable L/C Issuer may, but shall not be required to,
determine that, or take notice whether, the conditions precedent set forth in
Section 2.2 have been satisfied or waived in connection with the Issuance of any
Letter of Credit; provided, however, that no Letter of Credit shall be Issued
during the period starting on the first Business Day after the receipt by such
L/C Issuer of notice from Agent or the Required Lenders that any condition
precedent contained in Section 2.2 is not satisfied and ending on the date all
such conditions are satisfied or duly waived.

Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (w) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 9.9 or 9.22, (x) the Letter of Credit
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (y) the Revolving Loan Commitments of the other Lenders have
been increased by an amount sufficient to satisfy Agent that all future Letter
of Credit Obligations will be covered by all Lenders that are not Non-Funding
Lenders or Impacted Lenders, or (z) the Letter of Credit Obligations of such
Non-Funding Lender or Impacted Lender have been reallocated to other Lenders in
a manner consistent with Section 1.11(e)(ii).

(ii)Notice of Issuance.  The Borrower Representative shall give the relevant L/C
Issuer and Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and Agent not later
than 1:00 p.m. on the third Business Day prior to the date of such requested
Issuance. Such notice shall be made in a writing or Electronic Transmission
substantially in the form of Exhibit 1.1(b) duly completed or in any other
written form acceptable to such L/C Issuer (each, an "L/C Request").

(iii)Reporting Obligations of L/C Issuers.  Each L/C Issuer agrees to provide
Agent, in form and substance satisfactory to Agent, each of the following on the
following dates: (A) (i) on or prior to any Issuance of any Letter of Credit by
such L/C Issuer, (ii) immediately after any drawing under any such Letter of
Credit or (iii) immediately after any payment (or failure to pay when due) by
any Borrower of any related L/C Reimbursement Obligation, notice thereof, which
shall contain a reasonably detailed description of such Issuance, drawing or
payment, and Agent shall provide

-5-

--------------------------------------------------------------------------------

copies of such notices to each Lender reasonably promptly after receipt thereof;
(B) upon the request of Agent (or any Lender through Agent), copies of any
Letter of Credit Issued by such L/C Issuer and any related L/C Reimbursement
Agreement and such other documents and information as may reasonably be
requested by Agent; and (C) on the first Business Day of each calendar week, a
schedule of the Letters of Credit Issued by such L/C Issuer, in form and
substance reasonably satisfactory to Agent, setting forth the Letter of Credit
Obligations for such Letters of Credit outstanding on the last Business Day of
the previous calendar week.

(iv)Acquisition of Participations.  Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the
Letter of Credit Obligations, each Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related Letter of Credit Obligations in an amount equal
to its Commitment Percentage of such Letter of Credit Obligations.

(v)Reimbursement Obligations of the Borrowers.  The U.S. Borrowers agree to pay
to the L/C Issuer of any U.S. Letter of Credit, or to Agent for the benefit of
such L/C Issuer, each L/C Reimbursement Obligation owing with respect to such
U.S. Letter of Credit and the Canadian Borrower agrees to pay to the L/C Issuer
of any Canadian Letter of Credit, in the applicable currency, each L/C
Reimbursement Obligation owing with respect to such Canadian Letter of Credit,
no later than the first Business Day after the Applicable Borrower or the
Borrower Representative receives notice from such L/C Issuer or from Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the "L/C  Reimbursement Date") with interest
thereon computed as set forth in clause (A) below. In the event that any L/C
Reimbursement Obligation is not repaid by the Applicable Borrower as provided in
this clause (v) (or any such payment by the Applicable Borrower is rescinded or
set aside for any reason), such L/C Issuer shall promptly notify Agent of such
failure (and, upon receipt of such notice, Agent shall notify each Lender) and,
irrespective of whether such notice is given, such L/C Reimbursement Obligation
shall be payable on demand by the Applicable Borrower with interest thereon
computed (A) from the date on which such L/C Reimbursement Obligation arose to
the L/C Reimbursement Date, at the interest rate applicable during such period
to Revolving Loans that are Base Rate Loans (if such L/C Reimbursement
Obligations are denominated in Dollars) or Canadian Index Rate Loans (if such
L/C Reimbursement Obligations are denominated in Canadian Dollars), and
(B) thereafter until payment in full, at the interest rate applicable during
such period to past due Revolving Loans that are Base Rate Loans (if such L/C
Reimbursement Obligations are denominated in Dollars) or Canadian Index Rate
Loans (if such L/C Reimbursement Obligations are denominated in Canadian
Dollars).

(vi)Reimbursement Obligations of the Lenders.

(A)Upon receipt of the notice described in clause (v) above from Agent, each
Lender shall pay to Agent for the account of such L/C Issuer its Commitment
Percentage of such Letter of Credit Obligations (as such amount may be increased
pursuant to Section 1.11(e)(ii)).

-6-

--------------------------------------------------------------------------------

(B)By making any payments described in clause (A) above (other than during the
continuation of an Event of Default under Section 7.1(f) or 7.1(g)), such Lender
shall be deemed to have made a Revolving Loan to the Applicable Borrower, which,
upon receipt thereof by Agent for the benefit of such L/C Issuer, such Borrower
shall be deemed to have used in whole to repay such L/C Reimbursement
Obligation. Any such payment that is not deemed a Revolving Loan shall be deemed
a funding by such Lender of its participation in the applicable Letter of Credit
and the Letter of Credit Obligation in respect of the related L/C Reimbursement
Obligations. Such participation shall not otherwise be required to be funded.
Following receipt by any L/C Issuer of any payment from any Lender pursuant to
this clause (vi) with respect to any portion of any L/C Reimbursement
Obligation, such L/C Issuer shall promptly pay to Agent, for the benefit of such
Lender, all amounts received by such L/C Issuer (or to the extent such amounts
shall have been received by Agent for the benefit of such L/C Issuer, Agent
shall promptly pay to such Lender all amounts received by Agent for the benefit
of such L/C Issuer) with respect to such portion.

(vii)Obligations Absolute.  The obligations of the Borrowers, subject to Section
9.24, and the Lenders pursuant to clauses (iv), (v) and (vi) above shall be
absolute, unconditional and irrevocable and performed strictly in accordance
with the terms of this Agreement irrespective of (A) (i) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (ii) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or
(iii) any loss or delay, including in the transmission of any document, (B) the
existence of any setoff, claim, abatement, recoupment, defense or other right
that any Person (including any Credit Party) may have against the beneficiary of
any Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (C) in the case of the
obligations of any Lender, (i) the failure of any condition precedent set forth
in Section 2.2 to be satisfied (each of which conditions precedent the Lenders
hereby irrevocably waive) or (ii) any adverse change in the condition (financial
or otherwise) of any Credit Party and (D) any other act or omission to act or
delay of any kind of Agent, any Lender or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this clause (vii), constitute a legal or
equitable discharge of any obligation of the Borrowers or any Lender
hereunder.  No provision hereof shall be deemed to waive or limit the Borrowers'
right to seek repayment of any payment of any L/C Reimbursement Obligations from
the L/C Issuer under the terms of the applicable L/C Reimbursement Agreement or
applicable law.

-7-

--------------------------------------------------------------------------------

(c)Swingline Loans.

(i)Availability.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, a Swingline Lender may, in its sole discretion, make Swingline Loans
under the Revolving Loan Commitments from time to time on any Business Day
during the period from the Closing Date through the Final Availability Date in
an aggregate principal amount at any time outstanding not to exceed the
Swingline Limit; provided, however, that such Swingline Lender may not make any
Swingline Loan (1) to the extent that after giving effect to such Swingline
Loan, the U.S. Dollar Equivalent of the aggregate principal amount of all
Revolving Loans would exceed the Maximum Revolving Loan Amount, (2) with respect
to any U.S. Swingline Loan, to the extent that after giving effect to such U.S.
Swingline Loan, the aggregate principal amount of all U.S. Revolving Loans would
exceed the Maximum U.S. Revolving Loan Amount, (3) with respect to any Canadian
Swingline Loan, to the extent that after giving effect to such Canadian
Swingline Loan, the aggregate U.S. Dollar Equivalent principal amount of all
Canadian Revolving Loans would exceed the Maximum Canadian Revolving Loan Amount
and (4) during the period commencing on the first Business Day after it receives
notice from Agent or the Required Lenders that one or more of the conditions
precedent contained in Section 2.2 are not satisfied and ending when such
conditions are satisfied or duly waived. In connection with the making of any
Swingline Loan, the Swingline Lender may but shall not be required to determine
that, or take notice whether, the conditions precedent set forth in Section 2.2
have been satisfied or waived. Each U.S. Swingline Loan denominated in Dollars
shall be a Base Rate Loan and must be repaid as provided herein, but in any
event must be repaid in full on the Revolving Termination Date.  Each Canadian
Swingline Loan shall be denominated either in Canadian Dollars or Dollars and
shall be a Canadian Index Rate Loan or a Base Rate Loan, as applicable, and must
be repaid as provided herein, but in any event must be repaid in full on the
Revolving Termination Date.  Within the limits set forth in the first sentence
of this clause (i), amounts of Swingline Loans repaid may be reborrowed under
this clause (i).

(ii)Borrowing Procedures.  In order to request a Swingline Loan, the Borrower
Representative shall give to Agent a notice to be received not later than 1:00
p.m. (or 12:00 p.m. with respect to Canadian Swingline Loans) on the day of the
proposed Borrowing, which shall be made in a writing or in an Electronic
Transmission substantially in the form of Exhibit 1.1(c) or in a writing in any
other form acceptable to Agent duly completed (a "Swingline  Request"). In
addition, if any Notice of Borrowing of Revolving Loans requests a Borrowing of
Base Rate Loans (or Canadian Index Rate Loans, as applicable), the applicable
Swingline Lender may, notwithstanding anything else to the contrary herein, make
a Swingline Loan to the Applicable Borrower in an aggregate amount not to exceed
such proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swingline
Loan. Agent shall promptly notify the applicable Swingline Lender of the details
of the requested Swingline Loan. Upon receipt of such notice and subject to the
terms of this Agreement, such Swingline Lender may make a Swingline Loan
available to the Applicable Borrower by making the proceeds thereof available to
Agent and, in turn, Agent shall make such proceeds available to the Applicable
Borrower on the date set forth in the relevant Swingline Request or Notice of
Borrowing.

-8-

--------------------------------------------------------------------------------

(iii)Refinancing Swingline Loans.

(A)Each applicable Swingline Lender may at any time (and shall, no less
frequently than once each week) forward a demand to Agent (which Agent shall,
upon receipt, forward to each Lender) that each applicable Lender pay to Agent,
for the account of such Swingline Lender, such Lender's Commitment Percentage of
the outstanding Swingline Loans (as such amount may be increased pursuant to
Section 1.11(e)(ii)).

(B)Each applicable Lender shall pay the amount owing by it to Agent for the
account of the applicable Swingline Lender on the Business Day following receipt
of the notice or demand therefor. Payments received by Agent after 1:00 p.m.
may, in Agent's discretion, be deemed to be received on the next Business Day.
Upon receipt by Agent of such payment (other than during the continuation of any
Event of Default under Section 7.1(f) or 7.1(g)), such Lender shall be deemed to
have made a Revolving Loan to the Applicable Borrower, which, upon receipt of
such payment by the applicable Swingline Lender from Agent, such Borrower shall
be deemed to have used in whole to refinance such Swingline Loan. In addition,
regardless of whether any such demand is made, upon the occurrence of any Event
of Default under Section 7.1(f) or 7.1(g), each applicable Lender shall be
deemed to have acquired, without recourse or warranty, an undivided interest and
participation in each Swingline Loan in an amount equal to such Lender's
Commitment Percentage of such Swingline Loan. If any payment made by any Lender
as a result of any such demand is not deemed a Revolving Loan, such payment
shall be deemed a funding by such Lender of such participation. Such
participation shall not be otherwise required to be funded. Upon receipt by a
Swingline Lender of any payment from any Lender pursuant to this clause (iii)
with respect to any portion of any Swingline Loan, such Swingline Lender shall
promptly pay over to such Lender all payments of principal (to the extent
received after such payment by such Lender) and interest (to the extent accrued
with respect to periods after such payment) on account of such Swingline Loan
received by such Swingline Lender with respect to such portion.

(iv)Obligation to Fund Absolute.  Each Lender's obligations pursuant to clause
(iii) above shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under any and
all circumstances whatsoever, including (A) the existence of any setoff, claim,
abatement, recoupment, defense or other right that such Lender, any Affiliate or
branch thereof or any other Person may have against the Swingline Lenders,
Agent, any other Lender or L/C Issuer or any other Person, (B) the failure of
any condition precedent set forth in Section 2.2 to be satisfied or the failure
of the Borrower Representative to deliver a Notice of Borrowing (each of which
requirements the Lenders hereby irrevocably waive) and (C) any adverse change in
the condition (financial or otherwise) of any Credit Party.

-9-

--------------------------------------------------------------------------------

1.2Evidence of Loans; Notes.

(a)The Revolving Loans made by each Lender are evidenced by this Agreement and,
if requested by such Lender, a U.S. Revolving Note or Canadian Revolving Note,
as applicable, payable to such Lender and its registered assigns in an amount
equal to such Lender's Revolving Loan Commitment.

(b)Swingline Loans made by the Swingline Lenders are evidenced by this Agreement
and, if requested by any such Lender, a U.S. Swingline Note or Canadian
Swingline Note, as applicable, in an amount equal to the Swingline Limit.

1.3Interest.

(a)Subject to Sections 1.3(c) and 1.3(d), each Loan shall bear interest on the
outstanding principal amount thereof from the date when made at a rate per annum
equal to LIBOR, the Base Rate, CDOR or the Canadian Index Rate, as the case may
be, plus the Applicable Margin; provided that (i) Revolving Loans denominated in
Dollars shall be either Base Rate Loans or LIBOR Rate Loans, (ii) Revolving
Loans denominated in Canadian Dollars shall be either CDOR Loans or Canadian
Index Rate Loans, (iii) U.S. Swingline Loans shall be Base Rate Loans and
(iv) Canadian Swingline Loans shall be Canadian Index Rate Loans if denominated
in Canadian Dollars or Base Rate Loans if denominated in Dollars. Each
determination of an interest rate by Agent shall be conclusive and binding on
each Borrower and the Lenders in the absence of manifest error. All computations
of fees and interest (other than interest accruing on CDOR Loans and Canadian
Index Rate Loans) payable under this Agreement shall be made on the basis of a
360-day year and actual days elapsed. All computations of interest accruing on
CDOR Loans and Canadian Index Rate Loans payable under this Agreement shall be
made on the basis of a 365-day year (366 days in the case of a leap year) and
actual days elapsed. Interest and fees shall accrue during each period during
which interest or such fees are computed from the first day thereof to the last
day thereof. For purposes of disclosure pursuant to the Interest Act (Canada),
in respect of the Canadian Obligations only, the annual rates of interest or
fees to which the rates of interest or fees provided in this Agreement and the
other Loan Documents (and stated herein or therein, as applicable, to be
computed on the basis of a 360 day year or any other period of time less than a
calendar year) are equivalent are the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.

(b)Interest on each Loan shall be paid in arrears on each Interest Payment Date
for such Loan and on the date of any payment or prepayment of Revolving Loans on
the Revolving Termination Date, in each case, subject to Section 9.24.

(c)At the election of the Required Lenders while any Specified Event of Default
exists (or automatically while any Event of Default under Section 7.1(f) or
7.1(g) exists), the U.S. Borrowers, jointly and severally in respect of all
Loans, and the Canadian Borrower, subject to the Interest Act (Canada), only in
respect of Loans that are Canadian Obligations, shall pay interest (after as
well as before entry of judgment thereon to the extent permitted by law) on the
Loans and past due interest thereon, if any, under the Loan Documents from and
after the date of occurrence of such Event of Default, at a rate per annum which
is determined by adding

-10-

--------------------------------------------------------------------------------

two percent (2.0%) per annum to the Applicable Margin then in effect for such
Loans (plus LIBOR, the Base Rate, CDOR or the Canadian Index Rate as the case
may be) subject to the Interest Act (Canada), in the case of Canadian
Obligations. All such interest shall be payable in cash on demand of Agent or
the Required Lenders.

(d)Anything herein to the contrary notwithstanding, the obligations of the
Borrowers hereunder shall be subject to the limitation that payments of interest
shall not be required, for any period for which interest is computed hereunder,
to the extent (but only to the extent) that contracting for or receiving such
payment by the respective Lender would be contrary to the provisions of any law
applicable to such Lender limiting the highest rate of interest which may be
lawfully contracted for, charged or received by such Lender, and in such event
the Borrowers shall pay such Lender interest at the highest rate permitted by
applicable law ("Maximum Lawful Rate"); provided, however, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, the Borrowers shall continue to pay interest hereunder at the
Maximum Lawful Rate until such time as the total interest received by Agent, on
behalf of Lenders, is equal to the total interest that would have been received
had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the Closing Date as otherwise
provided in this Agreement.

(e)For greater certainty but without limitation to Section 1.3(d) and in respect
of Canadian Obligations or Obligations enforced in Canada only, if any provision
of this Agreement or of any of the other Loan Documents would obligate a
Borrower or any other Credit Party to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by such Lender of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by such Lender of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to such Lender under this
Agreement, and (2) thereafter, by reducing any fees, commissions, premiums and
other amounts required to be paid to such Lender which would constitute
"interest" for purposes of Section 347 of the Criminal Code (Canada). Any amount
or rate of interest referred to in this Section  1.3(e) shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the applicable Loan remains
outstanding on the assumption that any charges, fees or expenses that fall
within the meaning of "interest" (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be pro-rated over the period from the Closing Date to the
Revolving Termination Date and, in the event of a dispute, a certificate of a
Fellow of the Canadian Institute of Actuaries appointed by Agent shall be
conclusive for the purposes of such determination.

-11-

--------------------------------------------------------------------------------

1.4Loan Accounts.

(a)Agent, on behalf of the Lenders, shall record on its books and records the
amount of each Loan made, the interest rate applicable, all payments of
principal and interest thereon and the principal balance thereof from time to
time outstanding. Agent shall deliver (including via Electronic Transmission) to
the Borrower Representative on a monthly basis a loan statement setting forth
such record for the immediately preceding calendar month. Such record shall,
absent manifest error, be conclusive evidence of the amount of the Loans made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so, or any failure to deliver such loan
statement shall not, however, limit or otherwise affect the obligation of the
Borrowers hereunder (and under any Note) to pay any amount owing with respect to
the Loans or provide the basis for any claim against Agent.

(b)Agent, acting as a non-fiduciary agent of the Borrowers solely with respect
to the actions described in this Section 1.4(b), shall establish and maintain at
its address referred to in Section 9.2 (or at such other address as Agent may
notify the Borrower Representative) (A) a record of ownership (the "Register")
in which Agent agrees to register by book entry the interests (including any
rights to receive payment of principal and interest hereunder) of Agent, each
Lender and each L/C Issuer in the Revolving Loans, Swingline Loans, L/C
Reimbursement Obligations, and Letter of Credit Obligations, each of their
obligations under this Agreement to participate in each Loan, Letter of Credit,
Letter of Credit Obligations, and L/C Reimbursement Obligations, and any
assignment of any such interest, obligation or right and (B) accounts in the
Register in accordance with its usual practice in which it shall record (1) the
names and addresses of the Lenders and the L/C Issuers (and each change thereto
pursuant to Sections 9.9 and 9.22), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, and for LIBOR Rate Loans and CDOR Loans, the Interest Period
applicable thereto, (4) the amount of any principal or interest due and payable
or paid, (5) the amount of the L/C Reimbursement Obligations due and payable or
paid in respect of Letters of Credit and (6) any other payment received by Agent
from a Borrower or other Credit Party and its application to the Obligations.

(c)Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including any Notes evidencing such Loans and, in the case of Revolving
Loans, the corresponding obligations to participate in Letter of Credit
Obligations and Swingline Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 1.4 and Section  9.9 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
"registered form" within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code.

(d)The Credit Parties, Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement.  Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrowers, the Borrower Representative, Agent, such Lender or such
L/C Issuer during normal business hours and from time to time upon at least one
Business Day's prior notice. No Lender or L/C Issuer shall, in such capacity,
have access to or be otherwise permitted to review any information in the
Register other than information with respect to such Lender or L/C Issuer unless
otherwise agreed by Agent.

-12-

--------------------------------------------------------------------------------

1.5Procedure for Revolving Credit Borrowing.

(a)Each Borrowing of a Revolving Loan shall be made upon the Borrower
Representative's irrevocable (subject to Section 10.5) written notice delivered
to Agent substantially in the form of a Notice of Borrowing or in a writing in
any other form acceptable to Agent, which notice must be received by Agent prior
to 1:00 p.m. (or 12:00 p.m., in the case of a Canadian Revolving Loan) (i) on
the date which is three (3) Business Days prior to the requested Borrowing date
in the case of each LIBOR Rate Loan or CDOR Loan and (ii) on the requested
Borrowing date of each Base Rate Loan or Canadian Index Rate Loan. Such Notice
of Borrowing shall specify:

(i)the Borrower for which the Borrowing is being requested;

(ii)the amount of the Borrowing;

(iii)the requested Borrowing date, which shall be a Business Day;

(iv)whether the Borrowing is to be comprised of U.S. Revolving Loans or Canadian
Revolving Loans;

(v)whether the Borrowing is to be comprised of LIBOR Rate Loans, Base Rate
Loans, CDOR Loans or Canadian Index Rate Loans; and

(vi)if the Borrowing is to be LIBOR Rate Loans or CDOR Loans, the Interest
Period applicable to such Loans.

(b)Upon receipt of a Notice of Borrowing, Agent will promptly notify each Lender
of such Notice of Borrowing and of the amount of such Lender's Commitment
Percentage of the Borrowing.

(c)Unless Agent is otherwise directed in writing by the Borrower Representative,
the proceeds of each requested Borrowing after the Closing Date will be made
available to the Applicable Borrower by Agent by wire transfer of such amount to
the Applicable Borrower pursuant to the wire transfer instructions specified on
the signature page hereto.

(d)For greater certainty, LIBOR Rate Loans and Base Rate Loans are available
only in Dollars and CDOR Loans and Canadian Index Rate Loans are available only
in Canadian Dollars.

1.6Conversion and Continuation Elections.

(a)The Applicable Borrower shall have the option to (i) request that any
Revolving Loan denominated in Dollars be made as a LIBOR Rate Loan or any
Revolving Loan denominated in Canadian Dollars be made as a CDOR Loan,
(ii) convert at any time all or any part of outstanding (x) Base Rate Loans
(other than Swingline Loans) from Base Rate Loans to LIBOR Rate Loans or
(y) Canadian Index Rate Loans (other than Canadian Swingline Loans) from
Canadian Index Rate Loans to CDOR Loans, (iii) convert any (x) LIBOR Rate Loan
to a Base Rate Loan or (y) CDOR Loan to a Canadian Index Rate Loan, subject to
Section 10.4 if

-13-

--------------------------------------------------------------------------------

such conversion is made prior to the expiration of the Interest Period
applicable thereto, or (iv) continue all or any portion of any Loan as a LIBOR
Rate Loan or CDOR Loan upon the expiration of the applicable Interest Period.
Any Loan or group of Loans having the same proposed Interest Period to be made
or continued as, or converted into, a LIBOR Rate Loan or CDOR Loan, as
applicable, must be in a minimum amount of $500,000 or C$500,000, as applicable,
for any individual Loan and $1,000,000 or C$1,000,000, as applicable, in the
aggregate for any group of Loans.  Any such election must be made by the
Borrower Representative by 1:00 p.m. (or 12:00 p.m. with respect to any CDOR
Loan) on the third Business Day prior to (1) the date of any proposed Revolving
Loan which is to bear interest at LIBOR or CDOR, (2) the end of each Interest
Period with respect to any LIBOR Rate Loans or CDOR Loans to be continued as
such, respectively, or (3) the date on which the Applicable Borrower wishes to
convert any Base Rate Loan to a LIBOR Rate Loan or Canadian Index Rate Loan to a
CDOR Loan, respectively, for an Interest Period designated by the Borrower
Representative in such election. If no election is received with respect to a
LIBOR Rate Loan or CDOR Loan by 1:00 p.m. (or 12:00 p.m. with respect to CDOR
Loans) on the third Business Day prior to the end of the Interest Period with
respect thereto, that LIBOR Rate Loan or CDOR Loan, as applicable, shall be
converted to a Base Rate Loan or Canadian Index Rate Loan, as applicable, at the
end of its Interest Period. The Borrower Representative must make such election
by notice to Agent in writing, including by Electronic Transmission. In the case
of any conversion or continuation, such election must be made pursuant to a
written notice (a "Notice of Conversion/Continuation") substantially in the form
of Exhibit 1.6 or in a writing in any other form acceptable to Agent. No Loan
shall be made, converted into or continued as a LIBOR Rate Loan or CDOR Loan, as
applicable, if the conditions to Loans and Letters of Credit in Section 2.2 are
not met at the time of such proposed conversion or continuation and Agent or
Required Lenders have determined not to make or continue any Loan as a LIBOR
Rate Loan or CDOR Loan, as applicable, as a result thereof.

(b)Upon receipt of a Notice of Conversion/Continuation, Agent will promptly
notify each Lender thereof.  In addition, Agent will, with reasonable
promptness, notify the Borrower Representative and the Lenders of each
determination of LIBOR or CDOR; provided that any failure to do so shall not
relieve any Borrower of any liability hereunder or provide the basis for any
claim against Agent. All conversions and continuations shall be made pro rata
according to the respective outstanding principal amounts of the Loans held by
each Lender with respect to which the notice was given.

(c)Notwithstanding any other provision contained in this Agreement, after giving
effect to any Borrowing, or to any continuation or conversion of any Loans,
there shall not be more than seven (7) different Interest Periods in effect for
the U.S. Borrowers and seven (7) different Interest Periods in effect for the
Canadian Borrower.

1.7Voluntary Prepayments

.  Subject to the other terms and conditions of this Agreement, the Borrowers
may voluntarily prepay the Revolving Loans and Swingline Loans at any time,
subject to concurrent payments of any amounts required to be paid by the
Applicable Borrowers pursuant to Section 10.4(d), and may reborrow amounts
previously repaid.  All amounts prepaid by the Canadian Borrower shall be
applied only to the applicable Canadian Obligations being prepaid.

-14-

--------------------------------------------------------------------------------

1.8Mandatory Prepayments of Loans and Commitment Reductions.

(a)Revolving Loan.  The U.S. Borrowers, jointly and severally in respect of all
of the following Obligations, and the Canadian Borrower, only in respect of all
of the following Obligations that constitute Canadian Obligations, shall repay
to the Lenders in full on the date specified in clause (a) of the definition of
"Revolving Termination Date" the aggregate principal amount of the Revolving
Loans, the L/C Reimbursement Obligations and the Swingline Loans outstanding on
the Revolving Termination Date.

(b)Overadvances.  If at any time the U.S. Dollar Equivalent of the then
outstanding principal balance of Revolving Loans exceeds the Maximum Revolving
Loan Amount (other than as permitted by Section 1.1(a)(iii)), then, subject to
Section 9.24, one or more Applicable Borrowers shall immediately prepay
outstanding Revolving Loans and then cash collateralize outstanding Letters of
Credit in an amount sufficient to eliminate such excess in accordance herewith
and in a manner satisfactory to the L/C Issuers. Subject to Section 1.1(a)(iii),
if at any time the then outstanding principal balance of U.S. Revolving Loans
exceeds the Maximum U.S. Revolving Loan Amount, then the U.S. Borrowers shall
immediately prepay outstanding U.S. Revolving Loans and then cash collateralize
outstanding U.S. Letters of Credit in an amount sufficient to eliminate such
excess in accordance herewith and in a manner satisfactory to the L/C Issuers.
Subject to Section 1.1(a)(iii), if at any time the U.S. Dollar Equivalent of the
then outstanding principal balance of Canadian Revolving Loans exceeds the
Maximum Canadian Revolving Loan Amount, then the Canadian Borrower shall
immediately prepay outstanding Canadian Revolving Loans and then cash
collateralize outstanding Canadian Letters of Credit in an amount sufficient to
eliminate such excess in accordance herewith and in a manner satisfactory to the
L/C Issuers.

(c)Asset Dispositions; Events of Loss.  Subject to Section 9.24, if a Credit
Party shall at any time or from time to time:

(i)make a Disposition of assets constituting Collateral; or

(ii)suffer an Event of Loss;

and the aggregate amount of the Net Proceeds received by the Credit Parties in
connection with such Disposition or Event of Loss and all other Dispositions and
Events of Loss occurring during the Fiscal Year exceeds $7,500,000, then
(subject in all cases to the terms of the Intercreditor Agreement) (A) the
Borrower Representative shall promptly notify Agent of such Disposition or Event
of Loss (including the amount of the Net Proceeds (including the Net Proceeds
attributable to the ABL Priority Collateral and the Notes Priority Collateral,
respectively) received by a Credit Party in respect thereof) and (B) within 5
Business Days of receipt by a Credit Party of the Net Proceeds of such
Disposition or Event of Loss, in the case of Net Proceeds of any ABL Priority
Collateral, such Credit Party shall deliver, or cause to be delivered, an amount
equal to such excess Net Proceeds to Agent for distribution to the Lenders as a
prepayment of the Loans, which prepayment shall be applied in accordance with
Section 1.8(g). Notwithstanding the foregoing and provided no Event of Default
has occurred and is continuing, such prepayment, in the case of Net Proceeds of
any ABL Priority Collateral, shall not be required to the extent a Credit Party
reinvests an amount equal to the Net Proceeds of such Disposition or Event of
Loss

-15-

--------------------------------------------------------------------------------

in productive assets constituting ABL Priority Collateral, within one hundred
eighty (180) days after the date of such Disposition or Event of Loss; provided
that the Borrower Representative notifies Agent of such Credit Party's intent to
reinvest and of the completion of such reinvestment at the time such proceeds
are received and when such reinvestment occurs, respectively. For the avoidance
of doubt, and notwithstanding anything to the contrary contained herein, upon
the occurrence and during the continuance of any Dominion Period, an amount
equal to one hundred percent (100%) of the Net Proceeds (other than the portion
thereof constituting proceeds of Notes Priority Collateral, if and to the extent
that such proceeds are required to be distributed to the Notes Collateral
Trustee and applied to prepay the outstanding Notes Pari Passu Lien Obligations
pursuant to and in accordance with the Indenture Documents) received by the
Credit Parties in connection with any Disposition or Event of Loss shall
promptly upon receipt by a Credit Party be delivered to Agent for distribution
to the Lenders as a prepayment of the Loans, which prepayment shall be applied
in accordance with Section 1.8(g) hereof.

(d)Issuance of Securities; Issuance of Indebtedness.

(i)Subject to Section 9.24 and the terms of the Intercreditor Agreement, and
after the occurrence and during the continuance of an Event of Default,
immediately upon the receipt by any Credit Party or any Subsidiary of any Credit
Party of the Net Issuance Proceeds of the issuance of Shares or Share
Equivalents (including capital contributions) (other than from an Excluded
Equity Issuance), such Credit Party shall deliver, or cause to be delivered, to
Agent an amount equal to 100% such Net Issuance Proceeds for application to the
Loans in accordance with Section 1.8(g).

(ii)Subject to Section 9.24 and the terms of the Intercreditor Agreement,
immediately upon receipt by any Credit Party or any Subsidiary of any Credit
Party of the Net Issuance Proceeds of the incurrence of Indebtedness (other than
Net Issuance Proceeds from the incurrence of Indebtedness permitted hereunder),
such Credit Party shall deliver, or cause to be delivered, to Agent an amount
equal to such Net Issuance Proceeds, for application to the Loans in accordance
with Section 1.8(g).

(e)[Intentionally Omitted.]

(f)[Intentionally Omitted.]

(g)Application of Prepayments.  Subject to Section 1.10(c) and the terms of the
Intercreditor Agreement, (i) any prepayments pursuant to Sections 1.8(c) or
1.8(d) in respect of a Disposition or Event of Loss relating to Property owned
by any U.S. Credit Party shall be applied first to prepay outstanding U.S.
Swingline Loans, second to prepay outstanding U.S. Revolving Loans without
permanent reduction of the U.S. Revolving Loan Commitment, third to cash
collateralize U.S. Letters of Credit in an amount determined in accordance with
Section 7.4, and fourth to prepay outstanding Canadian Revolving Loans without
permanent reduction of the Canadian Revolving Loan Commitment and fifth to cash
collateralize Canadian Letters of Credit in an amount determined in accordance
with Section 7.4 and (ii) any prepayments pursuant to Section 1.8(d) in respect
of a Disposition or Event of Loss relating to Property owned by any Canadian
Credit Party or a Mexican Credit Party  shall be applied first to prepay
outstanding Canadian Swingline Loans, second to prepay Canadian Revolving Loans
without permanent

-16-

--------------------------------------------------------------------------------

reduction of the Canadian Revolving Loan Commitment and third to cash
collateralize Canadian Letters of Credit in an amount determined in accordance
with Section 7.4.  To the extent permitted by the foregoing sentence, amounts
prepaid with respect to any U.S. Revolving Loans shall be applied first to any
Base Rate Loans then outstanding and then to outstanding LIBOR Rate Loans with
the shortest Interest Periods remaining and amounts prepaid with respect to any
Canadian Revolving Loans shall be applied first to any Canadian Index Rate Loan
then outstanding and then to outstanding CDOR Loans with the shortest Interest
Periods remaining. Together with each prepayment under this Section 1.8, the
Applicable Borrower shall pay any amounts required pursuant to Section 10.4
hereof.  

(h)No Implied Consent.  Provisions contained in this Section 1.8 for the
application of proceeds of certain transactions shall not be deemed to
constitute consent of the Lenders to transactions that are not otherwise
permitted by the terms hereof or the other Loan Documents.

1.9Fees.

(a)Fees.  Subject to Section 9.24, the Borrowers shall pay to Agent, for Agent's
own account, fees in the amounts and at the times set forth in a letter
agreement between the Borrowers and Agent dated of even date herewith (as
amended from time to time, the "Fee Letter").

(b)Unused Commitment Fee.  Subject to Section 9.24, the Borrowers shall pay to
Agent a fee (the "Unused Commitment Fee") for the account of each Lender in an
amount equal to:

(i)the average daily balances of the Revolving Loan Commitment of such Lender
during the preceding calendar month, less

(ii)the sum of (x) the average daily balance of all Revolving Loans held by such
Lender plus (y) the average daily amount of Letter of Credit Obligations held by
such Lender, plus (z) in the case of the Swingline Lender, the average daily
balance of all outstanding Swingline Loans held by such Swingline Lender, in
each case, during the preceding calendar month; provided, in no event shall the
amount computed pursuant to clauses (i) and (ii) be less than zero,

(iii)multiplied by one quarter of one percent (0.25%).

The total fee paid by the Borrowers will be equal to the sum of all of the fees
due to the Lenders, subject to Section 1.11(e)(vi). Such fee shall be payable
monthly in arrears on the first day of each calendar month following the date
hereof. The Unused Commitment Fee provided in this Section 1.9(b) shall accrue
at all times from and after the execution and delivery of this Agreement. For
purposes of this Section 1.9(b), the Revolving Loan Commitment of any
Non-Funding Lender shall be deemed to be zero.

Notwithstanding anything to the contrary in this Agreement, no Canadian Borrower
or Canadian Subsidiary of RA Intermediate shall be responsible for any fees in
excess of their pro rata portion of such fees, based on the ratio of the
Canadian Revolving Loan Commitment to the Aggregate Revolving Loan Commitment.

-17-

--------------------------------------------------------------------------------

(c)Letter of Credit Fee.  The U.S. Borrowers (with respect to U.S. Letters of
Credit) and the Canadian Borrower (solely with respect to Canadian Letters of
Credit) agree to pay to Agent for the ratable benefit of the Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred
hereunder, (i) without duplication of costs and expenses otherwise payable to
Agent or Lenders hereunder or fees otherwise paid by the Borrowers, all
reasonable costs and expenses incurred by Agent or any Lender on account of such
Letter of Credit Obligations, (ii) a fronting fee equal to 0.125% per annum on
the face amount outstanding of all Letters of Credit Issued, payable monthly in
arrears and (iii) for each calendar month during which any Letter of Credit
Obligation shall remain outstanding, a fee (the "Letter of Credit Fee") in an
amount equal to the product of the daily undrawn face amount of all Letters of
Credit Issued, guarantied or supported by risk participation agreements
multiplied by a per annum rate equal to the Applicable Margin with respect to
Revolving Loans which are LIBOR Rate Loans or CDOR Loans, as applicable;
provided, however, at the Required Lenders' option, while a Specified Event of
Default exists (or automatically while an Event of Default under Section 7.1(f)
or 7.1(g) exists), such rate shall, subject to the Interest Act (Canada), be
increased by two percent (2.00%) per annum. Such fee shall be paid to Agent for
the benefit of the Lenders in arrears, on the first day of each calendar month
and on the date on which all L/C Reimbursement Obligations have been discharged.
In addition, the Applicable Borrower shall pay to Agent, any L/C Issuer or any
prospective L/C Issuer, as appropriate, on demand, such L/C Issuer's or
prospective L/C Issuer's customary fees at then prevailing rates, without
duplication of fees otherwise payable hereunder (including all per annum fees),
charges and expenses of such L/C Issuer or prospective L/C Issuer in respect of
the application for, and the Issuance, negotiation, acceptance, amendment,
transfer and payment of, each Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
Issued.

1.10Payments by the Borrowers.

(a)All payments (including prepayments) to be made by each Credit Party on
account of principal, interest, fees and other amounts required hereunder shall
be made without set-off, recoupment, counterclaim or deduction of any kind,
shall, except as otherwise expressly provided herein, be made to Agent (for the
ratable account of the Persons entitled thereto) at the address for payment
specified in the signature page hereof in relation to Agent (or such other
address as Agent may from time to time specify in accordance with Section 9.2),
including payments utilizing the ACH system, and shall be made in Dollars with
respect to U.S. Obligations or Dollars or Canadian Dollars, as applicable, with
respect to Canadian Obligations and by ACH transfer in immediately available
funds (which shall be the exclusive means of payment hereunder), no later than
1:00 p.m. on the date due. Any payment which is received by Agent later than
1:00 p.m. may in Agent's discretion be deemed to have been received on the
immediately succeeding Business Day and any applicable interest or fee shall
continue to accrue.  So long as no Event of Default has occurred and is
continuing or no Dominion Period exists, payments made by Credit Parties
hereunder shall, subject to Section 9.24, be applied first, as specifically
required hereby, second, to Obligations then due and owing, third, to other
Obligations specified by Borrower Representative and fourth, as determined by
Agent in its discretion.  During a Dominion Period, (i) amounts in Collection
Accounts of U.S. Credit Parties shall be applied first to prepay outstanding
U.S. Swingline Loans, second to prepay outstanding U.S. Revolving Loans without
permanent reduction of the U.S. Revolving Loan Commitment,

-18-

--------------------------------------------------------------------------------

third to cash collateralize U.S. Letters of Credit in an amount determined in
accordance with Section 7.4, fourth to prepay outstanding Canadian Revolving
Loans without permanent reduction of the Canadian Revolving Loan Commitment and
fifth to cash collateralize Canadian Letters of Credit in an amount determined
in accordance with Section 7.4; and (ii) amounts in Collection Accounts of
Canadian Credit Parties or Mexican Credit Parties shall, subject to Section
9.24, be applied first to prepay outstanding Canadian Swingline Loans, second to
prepay Canadian Revolving Loans without permanent reduction of the Canadian
Revolving Loan Commitment and third to cash collateralize Canadian Letters of
Credit in an amount determined in accordance with Section 7.4.  Each Borrower
and each other Credit Party hereby irrevocably waives the right to direct the
application during the continuance of an Event of Default or a Dominion Period
of any and all payments in respect of any Obligation and any proceeds of
Collateral. Each Borrower hereby authorizes Agent and each Lender to make a
Revolving Loan (which shall be a Base Rate Loan (if denominated in Dollars) or
Canadian Index Rate Loan (if denominated in Canadian Dollars), and which may be
a Swingline Loan) to pay (i) interest, principal (including Swingline Loans),
L/C Reimbursement Obligations, agent fees, Unused Commitment Fees and Letter of
Credit Fees, in each instance, on the date due, or (ii) other fees, costs or
expenses payable by any Borrower or any of its Subsidiaries hereunder or under
the other Loan Documents.

(b)Subject to the provisions set forth in the definition of "Interest Period"
herein, if any payment hereunder shall be stated to be due on a day other than a
Business Day, such payment (including, if applicable, any interest or fees)
shall be made on the next succeeding Business Day, and such extension of time
shall in such case be included in the computation, and if applicable, payment,
of interest or fees, as the case may be.

(c)During the continuance of an Event of Default, Agent may, and shall upon the
direction of Required Lenders, apply any and all payments received by Agent in
respect of any Obligation in accordance with clauses first through sixth below.
Notwithstanding any provision herein to the contrary (but subject to
Section 1.10(d) below), all payments made by Credit Parties to Agent after any
or all of the Obligations have been accelerated (so long as such acceleration
has not been rescinded), including proceeds of Collateral (subject to the
provisions of the Intercreditor Agreement), shall be applied as follows:

first, to the payment of any Overadvance and to the payment of fees, costs and
expenses, including Attorney Costs, of Agent payable or reimbursable by the
Credit Parties under the Loan Documents;

second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;

third, to payment of all accrued unpaid interest on the Obligations and fees
owed to Agent, Lenders and L/C Issuers;

fourth, to payment of principal of the Obligations including, L/C Reimbursement
Obligations then due and payable, any Obligations under any Bank Product
Obligations and cash collateralization of unmatured L/C Reimbursement
Obligations to the extent not then due and payable;

-19-

--------------------------------------------------------------------------------

fifth, to payment of any other amounts owing constituting Obligations; and

sixth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, (ii) each of the Lenders or other Persons entitled to
payment shall receive an amount equal to its pro rata share of amounts available
to be applied pursuant to clauses third, fourth and fifth above and (iii) no
payments by a Guarantor and no proceeds of Collateral of a Guarantor shall be
applied to Excluded Rate Contract Obligations of such Guarantor.

(d)Notwithstanding the foregoing provisions of Sections 1.10(a) and (c), and
subject to the provisions of the Intercreditor Agreement, (i) payments from the
U.S. Borrowers and proceeds of any U.S. Collateral shall be applied to pay the
U.S. Obligations in the order set forth in clauses "first through fifth" in
Section 1.10(c); and thereafter, to the Canadian Obligations in the order set
forth in Section 1.10(c) and (ii) payments from the Canadian Credit Parties and
Mexican Credit Parties and proceeds of any Canadian Collateral and Mexican
Collateral shall be applied solely to pay the Canadian Obligations in the order
set forth in Section 1.10(c); provided, that in no event shall payments from the
Canadian Credit Parties or Mexican Credit Parties or proceeds of any Canadian
Collateral or Mexican Collateral be applied to pay the U.S. Obligations.

(e)Without limiting Section 9.26, if Agent receives any payment of an Obligation
from or on behalf of a Credit Party in any currency other than the currency in
which such Obligation is denominated, Agent may convert the payment (including
the proceeds of realization upon any Collateral) into the currency in which such
Obligation is denominated at the rate of exchange (as such term is defined in
Section 9.26).

1.11Payments by the Lenders to Agent; Settlement.

(a)Agent may, on behalf of Lenders, disburse funds to the Applicable Borrower
for Loans requested. Each Lender shall reimburse Agent on demand for all funds
disbursed on its behalf by Agent, or if Agent so requests, each Lender will
remit to Agent its Commitment Percentage of any Loan before Agent disburses same
to the Applicable Borrower. If Agent elects to require that each Lender make
funds available to Agent prior to disbursement by Agent to the Applicable
Borrower, Agent shall advise each Lender by telephone or fax of the amount of
such Lender's Commitment Percentage of the Loan requested by the Borrower
Representative no later than the Business Day prior to (or, in the case of same
day Borrowings, on) the scheduled Borrowing date applicable thereto, and each
such Lender shall pay Agent such Lender's Commitment Percentage of such
requested Loan, in same day funds, by wire transfer to Agent's account, as set
forth on Agent's signature page hereto, no later than 1:00 p.m. on such
scheduled Borrowing date. Nothing in this Section 1.11(a) or elsewhere in this
Agreement or the other Loan Documents, including the remaining provisions of
Section 1.11, shall be deemed to require Agent to advance funds on behalf of any
Lender or to relieve any Lender from its obligation to fulfill its Commitments
hereunder or to prejudice any rights that Agent, any Lender or the Borrowers may
have against any Lender as a result of any default by such Lender hereunder.

-20-

--------------------------------------------------------------------------------

(b)At least once each calendar week or more frequently at Agent's election
(each, a "Settlement Date"), Agent shall advise each Lender by telephone or fax
of the amount of such Lender's Commitment Percentage of principal, interest and
Fees paid for the benefit of Lenders with respect to each applicable
Loan.  Agent shall pay to each Lender such Lender's Commitment Percentage
(except as otherwise provided in Section 1.1(b)(vi), Section 1.11(e) and
Section 9.9(g)) of principal, interest and fees paid by the Borrowers since the
previous Settlement Date for the benefit of such Lender on the Loans held by it.
Such payments shall be made by wire transfer to such Lender not later than 2:00
p.m. on the next Business Day following each Settlement Date.

(c)Availability of Lender's Commitment Percentage.  Agent may assume that each
Lender will make its Commitment Percentage of each Revolving Loan available to
Agent on each Borrowing date. If such Commitment Percentage is not, in fact,
paid to Agent by such Lender when due, Agent will be entitled to recover such
amount on demand from such Lender without setoff, counterclaim or deduction of
any kind. If any Lender fails to pay the amount of its Commitment Percentage
forthwith upon Agent's demand, Agent shall promptly notify the Borrower
Representative and the Applicable Borrower shall immediately repay such amount
to Agent. Nothing in this Section 1.11(c) shall be deemed to require Agent to
advance funds on behalf of any Lender or to relieve any Lender from its
obligation to fulfill its Commitments hereunder or to prejudice any rights that
the Borrowers may have against any Lender as a result of any default by such
Lender hereunder. Without limiting the provisions of Section  1.11(b), to the
extent that Agent advances funds to the Borrowers on behalf of any Lender and is
not reimbursed therefor on the same Business Day as such advance is made, Agent
shall be entitled to retain for its account all interest accrued on such advance
from the date such advance was made until reimbursed by the applicable Lender.

(d)Return of Payments.

(i)If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from
the Borrowers and such related payment is not received by Agent, then Agent will
be entitled to recover such amount from such Lender on demand without setoff,
counterclaim or deduction of any kind.

(ii)If Agent determines at any time that any amount received by Agent under this
Agreement or any other Loan Document must be returned to any Credit Party or
paid to any other Person pursuant to any insolvency law or otherwise, then,
notwithstanding any other term or condition of this Agreement or any other Loan
Document, Agent will not be required to distribute any portion thereof to any
Lender. In addition, each Lender will repay to Agent on demand any portion of
such amount that Agent has distributed to such Lender, together with interest at
such rate, if any, as Agent is required to pay to any Borrower or such other
Person, without setoff, counterclaim or deduction of any kind, and Agent will be
entitled to set-off against future distributions to such Lender any such amounts
(with interest) that are not repaid on demand.

-21-

--------------------------------------------------------------------------------

(e)Non-Funding Lenders; Procedures.

(i)Responsibility.  The failure of any Non-Funding Lender to make any Revolving
Loan, Letter of Credit Obligation or any payment required by it, or to make any
payment required by it under any Loan Document, or to fund any purchase of any
participation to be made or funded by it (including, with respect to any
Swingline Loan) on the date specified therefor shall not relieve any other
Lender (each such other Lender, an "Other Lender") of its obligations to make
such loan, fund the purchase of any such participation, or make any other such
required payment on such date, and neither Agent nor, other than as expressly
set forth herein, any Other Lender shall be responsible for the failure of any
Non-Funding Lender to make a loan, fund the purchase of a participation or make
any other required payment under any Loan Document.

(ii)Reallocation.  If any Lender is a Non-Funding Lender, all or a portion of
such Non-Funding Lender's Letter of Credit Obligations (unless such Lender is
the L/C Issuer that Issued such Letter of Credit) and reimbursement obligations
with respect to Swingline Loans shall, at Agent's election at any time or upon
any L/C Issuer's or Swingline Lender's, as applicable, written request delivered
to Agent (whether before or after the occurrence of any Default or Event of
Default), be reallocated to and assumed by the Lenders that are not Non-Funding
Lenders or Impacted Lenders pro rata in accordance with their Commitment
Percentages of the Aggregate Revolving Loan Commitment (calculated as if the
Non-Funding Lender's Commitment Percentage was reduced to zero and each other
Lender's (other than any other Non-Funding Lender's or Impacted Lender's)
Commitment Percentage had been increased proportionately), provided that no
Lender shall be reallocated any such amounts or be required to fund any amounts
that would cause the sum of its outstanding Revolving Loans, outstanding Letter
of Credit Obligations, amounts of its participations in Swingline Loans and its
pro rata share of unparticipated amounts in Swingline Loans to exceed its
Revolving Loan Commitment.

(iii)Voting Rights.  Notwithstanding anything set forth herein to the contrary,
including Section 9.1, a Non-Funding Lender shall not have any voting or consent
rights under or with respect to any Loan Document or constitute a "Lender" (or
be, or have its Loans and Commitments, included in the determination of
"Required Lenders" or "Lenders directly affected" pursuant to Section 9.1) for
any voting or consent rights under or with respect to any Loan Document,
provided that (A) the Commitment of a Non-Funding Lender may not be increased,
extended or reinstated, (B) the principal of a Non-Funding Lender's Loans may
not be reduced or forgiven, and (C) the interest rate applicable to Obligations
owing to a Non-Funding Lender may not be reduced in such a manner that by its
terms affects such Non-Funding Lender more adversely than other Lenders, in each
case without the consent of such Non-Funding Lender. Moreover, for the purposes
of determining the Required Lenders, the Loans, Letter of Credit Obligations,
and Commitments held by Non-Funding Lenders shall be excluded from the total
Loans and Commitments outstanding.

-22-

--------------------------------------------------------------------------------

(iv)Borrower Payments to a Non-Funding Lender.  Agent shall be authorized to use
all payments received by Agent for the benefit of any Non-Funding Lender
pursuant to this Agreement to pay in full the Aggregate Excess Funding Amount to
the appropriate Secured Parties. Following such payment in full of the Aggregate
Excess Funding Amount, Agent shall be entitled to hold such funds as cash
collateral in a non-interest bearing account up to an amount equal to such
Non-Funding Lender's unfunded Revolving Loan Commitment and to use such amount
to pay such Non-Funding Lender's funding obligations hereunder until the
Obligations are paid in full in cash, all Letter of Credit Obligations have been
discharged or cash collateralized and all Commitments have been terminated. Upon
any such unfunded obligations owing by a Non-Funding Lender becoming due and
payable, Agent shall be authorized to use such cash collateral to make such
payment on behalf of such Non-Funding Lender. With respect to such Non-Funding
Lender's failure to fund Revolving Loans or purchase participations in Letters
of Credit or Letter of Credit Obligations, any amounts applied by Agent to
satisfy such funding shortfalls shall be deemed to constitute a Revolving Loan
or amount of the participation required to be funded and, if necessary to
effectuate the foregoing, the other Lenders shall be deemed to have sold, and
such Non-Funding Lender shall be deemed to have purchased, Revolving Loans or
Letter of Credit participation interests from the other Lenders until such time
as the aggregate amount of the Revolving Loans and participations in Letters of
Credit and Letter of Credit Obligations are held by the Lenders in accordance
with their Commitment Percentages of the Aggregate Revolving Loan Commitment.
Any amounts owing by a Non-Funding Lender to Agent which are not paid when due
shall accrue interest at the interest rate applicable during such period to
Revolving Loans that are Base Rate Loans if denominated in Dollars and Canadian
Index Rate Loans if denominated in Canadian Dollars. In the event that Agent is
holding cash collateral of a Non-Funding Lender that cures pursuant to clause
(v) below or ceases to be a Non-Funding Lender pursuant to the definition of
Non-Funding Lender, Agent shall return the unused portion of such cash
collateral to such Lender.  The "Aggregate Excess Funding Amount" of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to Agent, L/C Issuers, Swingline Lender, and other Lenders
under the Loan Documents, including such Lender's pro rata share of all
Revolving Loans, Letter of Credit Obligations and Swingline Loans, plus, without
duplication, plus (B) all amounts of such Non-Funding Lender's Letter of Credit
Obligations and reimbursement obligations with respect to Swingline Loans
reallocated to other Lenders pursuant to Section 1.11(e)(ii).

(v)Cure.  A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of Non-Funding Lender if such Lender (A) fully pays to Agent,
on behalf of the applicable Secured Parties, the Aggregate Excess Funding
Amount, plus all interest due thereon and (B) timely funds the next Revolving
Loan required to be funded by such Lender or makes the next reimbursement
required to be made by such Lender. Any such cure shall not relieve any Lender
from liability for breaching its contractual obligations hereunder.

-23-

--------------------------------------------------------------------------------

(vi)Fees.  A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrowers shall not be required to pay, such Lender's portion
of the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of Letter of
Credit Obligations occurs pursuant to Section 1.11(e)(ii), during the period of
time that such reallocation remains in effect, the Letter of Credit Fee payable
with respect to such reallocated portion shall be payable to (A) all Lenders
based on their pro rata share of such reallocation or (B) to the L/C Issuer for
any remaining portion not reallocated to any other Lenders.

(f)Procedures.  Agent is hereby authorized by each Credit Party and each other
Secured Party to establish procedures (and to amend such procedures from time to
time) to facilitate administration and servicing of the Loans and other matters
incidental thereto. Without limiting the generality of the foregoing, Agent is
hereby authorized to establish procedures to make available or deliver, or to
accept, notices, documents and similar items on, by posting to or submitting
and/or completion on, E-Systems.

1.12Borrower Representative.  Real Alloy Holding hereby (i) is designated and
appointed by each Borrower as its representative and agent on its behalf (the
"Borrower Representative") and (ii) accepts such appointment as the Borrower
Representative, in each case, for the purposes of issuing Notices of Borrowings,
Notices of Conversion/Continuation, L/C Requests and Swingline Requests,
delivering certificates including Compliance Certificates, Applicable Margin
Certificates and Borrowing Base Certificates, giving instructions with respect
to the disbursement of the proceeds of the Loans, selecting interest rate
options, giving and receiving all other notices and consents hereunder or under
any of the other Loan Documents and taking all other actions (including in
respect of compliance with covenants) on behalf of any Borrower, the Borrowers,
any Credit Party or the Credit Parties under the Loan Documents. Agent and each
Lender may regard any notice or other communication pursuant to any Loan
Document from the Borrower Representative as a notice or communication from all
Credit Parties. Each warranty, covenant, agreement and undertaking made on
behalf of a Credit Party by the Borrower Representative shall be deemed for all
purposes to have been made by such Credit Party and shall be binding upon and
enforceable against such Credit Party to the same extent as if the same had been
made directly by such Credit Party.

1.13Eligible Accounts.  All of the Accounts owned by each Borrowing Base Company
and properly reflected as "Eligible Accounts" in the most recent Borrowing Base
Certificate delivered by Borrower Representative to Agent shall be "Eligible
Accounts" for purposes of this Agreement, except any Account to which any of the
exclusionary criteria set forth below applies. Agent (a) shall have the right to
establish, modify or eliminate Reserves against Eligible Accounts from time to
time in its Permitted Discretion and (b) reserves the right, at any time and
from time to time after the Closing Date, to adjust any of the applicable
criteria and to establish new criteria, in its Permitted Discretion, subject to
the approval of Required Lenders in the case of adjustments or new criteria
which have the effect of making more credit available; provided that Agent shall
provide the Borrower Representative five (5) days' prior written notice before
making such modifications or adjustments with respect to Reserves or eligibility
criteria, as applicable; provided further that notwithstanding the foregoing, no
such notice shall be required if (i) Exigent Circumstances exist and are
continuing or (ii) if, after giving effect to such modification or adjustment,
Availability is less than 15% of the Line Cap. Eligible Accounts shall not
include the following Accounts of a Borrowing Base Company:

-24-

--------------------------------------------------------------------------------

(a)Accounts – Past Due/Extended Terms.  (i) Accounts that are not paid within
the earlier of sixty (60) days following its due date or one hundred twenty
(120) days following its original invoice date and (ii) Accounts that specify a
due date more than ninety (90) days after original invoice date;

(b)Cross Aged Accounts.  Accounts that are the obligations of an Account Debtor
if fifty percent (50%) or more of the Dollar amount of all Accounts owing by
that Account Debtor are ineligible for inclusion in the U.S. Borrowing Base (if
such Borrower is a U.S. Borrower) or the Canadian Borrowing Base (if such
Borrower is the Canadian Borrower) under the other criteria set forth in this
Section 1.13;

(c)Foreign Accounts.  Accounts that are the obligations of an Account Debtor
located in a country other than the United States, Canada or Mexico unless
(i) payment thereof is assured by a letter of credit assigned and delivered to
Agent, satisfactory to Agent as to form, amount and Issuer, (ii) payment is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Agent or (iii) such Account Debtor is a foreign Affiliate of an
Account Debtor organized under the laws of a state in the United States or the
District of Columbia whose senior unsecured debt is rated "BBB" or better by
Standard & Poor's Ratings Group and "Baa3" or better by Moody's Investors
Service, Inc.; provided that, in no event, shall the amount of Eligible Accounts
(other than Accounts owing from Honda Motor Co., Ltd.) as a result of the
foregoing clause (iii) exceed $2,000,000 in the aggregate at any one time.  

(d)Government Accounts.  Accounts that are the obligation of an Account Debtor
that is the United States government or a political subdivision thereof, or any
state, county or municipality or department, agency or instrumentality thereof
or the Canadian government (Her Majesty The Queen in Right of Canada) or a
political subdivision thereof, or any province or territory, or any municipality
or department, agency or instrumentality thereof, unless Agent, in its sole
discretion, has agreed to the contrary in writing, or the applicable Borrower
has complied with respect to such obligation with the Federal Assignment of
Claims Act of 1940 or the Financial Administration Act (Canada), or any
applicable state, provincial, county or municipal law restricting the assignment
thereof with respect to such obligation;

(e)Contra Accounts. Accounts to the extent a Borrower or any Subsidiary thereof
is liable for goods sold or services rendered by the applicable Account Debtor
to such Borrower or any Subsidiary thereof but only to the extent of the
potential offset;

(f)Chargebacks/Partial Payments/Disputed.  Any Account to the extent that any
defense, counterclaim, setoff or dispute is asserted as to such Account;

(g)Inter-Company/Affiliate Accounts.  Accounts that arise from a sale to any
employee or Affiliate of any Credit Party; provided that Accounts owing from
Beck Aluminum International, LLC in an aggregate amount not to exceed $5,000,000
shall not be ineligible solely due to this clause (g);

-25-

--------------------------------------------------------------------------------

(h)Concentration Risk.  Accounts to the extent that such Account, together with
all other Accounts owing by such Account Debtor and its Affiliates to one or
more Borrowers as of any date of determination exceed, (i) in the case of each
of General Motors Corp. and Honda Motor Co., in each case together with its
Affiliates, twenty-five percent (25%) of all Eligible Accounts, and, in the case
of Chrysler Group, LLC, together with its Affiliates, thirty percent (30%) of
all Eligible Accounts (each of the foregoing, a "Concentration Exception Cap",
as may be reduced from time to time pursuant to clause (B) below); provided that
(A) in no event, shall the Accounts of Chrysler Group, LLC, General Motors Corp.
and Honda Motor Co., together with their Affiliates, in the aggregate exceed
sixty-five percent (65%) of all Eligible Accounts and (B) Agent may, with
respect to such Accounts, reduce the Concentration Exception Cap applicable to
each of Chrysler Group, LLC, General Motors Corp. and Honda Motor Co., in each
case together with their Affiliates, if there has occurred a deterioration in
the credit quality of such Account Debtor, as determined by Agent, or as
otherwise deemed necessary by Agent in its Permitted Discretion, or (ii) in all
other cases, fifteen percent (15%) of all Eligible Accounts;

(i)Credit Risk.  Accounts that are otherwise determined to be unacceptable by
Agent in its Permitted Discretion, upon the delivery of prior or contemporaneous
notice (oral or written) of such determination to the Borrower Representative;

(j)Unbilled.  Accounts with respect to which an invoice, reasonably acceptable
to Agent in form and substance, has not been sent to the applicable Account
Debtor;

(k)Defaulted Accounts; Bankruptcy.  Accounts where:

(i)the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or

(ii)a petition, notice or other proceeding is filed or commenced by or against
any Account Debtor obligated upon such Account under any bankruptcy law or any
other federal, state or foreign (including any provincial) receivership,
insolvency relief or other law or laws for the relief of debtors;

(l)Progress Billing.  Accounts (i) as to which such Borrowing Base Company is
not able to bring suit or otherwise enforce its remedies against the Account
Debtor through judicial process, or (ii) if the Account represents a progress
billing consisting of an invoice for goods sold or used or services rendered
pursuant to a contract under which the Account Debtor's obligation to pay that
invoice is subject to such Borrowing Base Company's completion of further
performance under such contract or is subject to the equitable lien of a surety
bond issuer;

(m)Bill and Hold.  Accounts that arise with respect to goods that are sold on a
bill-and-hold basis;

(n)C.O.D..  Accounts that arise with respect to goods that are sold on a
cash-on-delivery basis;

-26-

--------------------------------------------------------------------------------

(o)Non-Acceptable Alternative Currency.  Accounts that are payable in any
currency other than United States Dollars or Canadian Dollars;

(p)Other Liens Against Receivables. Accounts that (i) are not owned by such
Borrower or (ii) are subject to any right, claim, Lien or other interest of any
other Person, other than (x) Liens in favor of Agent, securing the Obligations
and (y) Liens in favor of the Notes Collateral Trustee that are permitted
pursuant to Section 5.1(p);

(q)Conditional Sale.  Accounts that arise with respect to goods that are placed
on consignment, guarantied sale or other terms by reason of which the payment by
the Account Debtor is conditional;

(r)Judgments, Notes or Chattel Paper.  Accounts that are evidenced by a
judgment, Instrument or Chattel Paper;

(s)Not Bona Fide.  Accounts that are not true and correct statements of bona
fide indebtedness incurred in the amount of such Account for merchandise sold to
or services rendered and accepted by the applicable Account Debtor;

(t)Ordinary Course; Sales of Equipment or Bulk Sales.  Accounts that do not
arise from the sale of goods or the performance of services by such Borrowing
Base Company in the Ordinary Course of Business, including, sales of Equipment
and bulk sales;

(u)Not Perfected.  Accounts as to which Agent's Lien thereon, on behalf of
itself and the other Secured Parties, is not a first priority perfected Lien;

(v)Factoring Arrangements.  Accounts that are the obligations of an Account
Debtor with respect to which any such Accounts are subject to a Permitted
Supplier Financing Arrangement;

(w)Notes Priority Collateral.  Accounts that arise out of a sale or other
disposition of any Property that constitutes Notes Priority Collateral;

(x)Anti-Assignment Prohibitions; Mexican Collection Account; Credit
Insurance.  With respect to Accounts of any Mexican Credit Parties, (i) the
assignment thereof is restricted or prohibited by the terms of such Account or
by applicable law, (ii) the proceeds of such Accounts are not paid by the
applicable Account Debtor directly into the Mexican Collection Account or (iii)
payment is not covered by credit insurance in form, substance, and amount, and
by an insurer, satisfactory to Agent;

(y)Barter Credit.  Accounts that are subject to barter credit; or

(z)Fees; Late Charges; Interest.  Accounts that include indebtedness in respect
of interest, fees or other late charges (but only to the extent of such
interest, fees or late charges).

-27-

--------------------------------------------------------------------------------

1.14Eligible Inventory.  All of the Inventory owned by each Borrower and
properly reflected as "Eligible Inventory" in the most recent Borrowing Base
Certificate delivered by Borrower Representative to Agent shall be "Eligible
Inventory" for purposes of this Agreement, except any Inventory to which any of
the exclusionary criteria set forth below or in the component definitions herein
applies. Agent (a) shall have the right to establish, modify, or eliminate
Reserves against Eligible Inventory from time to time in its Permitted
Discretion and (b) reserves the right, at any time and from time to time after
the Closing Date, to adjust any of the applicable criteria and to establish new
criteria, in its Permitted Discretion, subject to the approval of Required
Lenders in the case of adjustments or new criteria which have the effect of
making more credit available; provided that Agent shall provide the Borrower
Representative five (5) days prior written notice before making such
modifications or adjustments with respect to Reserves or eligibility criteria,
as applicable; provided further that notwithstanding the foregoing, no such
notice shall be required if (i) Exigent Circumstances exist and are continuing
or (ii) if, after giving effect to such modification or adjustment, Availability
is less than 15% of the Line Cap.  Eligible Inventory shall not include the
following Inventory of a Borrower:

(a)Excess/Obsolete.  Inventory that is damaged and unfit for sale or excess,
obsolete, unsalable, shopworn, or seconds;

(b)Locations < $75,000.  Inventory that is located at any site where the
aggregate book value of Inventory at such location is less than $75,000;

(c)Consignment.  Inventory that is placed on consignment;

(d)Off-Site.  Inventory that (i) is not located on premises owned, leased or
rented by a Credit Party and located in the continental U.S. or Canada or
(ii) is stored at a leased location, unless (x) a reasonably satisfactory
landlord waiver has been delivered to Agent and such Inventory is segregated or
otherwise separately identifiable from goods of others, if any, stored on such
leased premises, or (y) Reserves reasonably satisfactory to Agent have been
established with respect thereto, (iii) is stored with a bailee or warehouseman
unless (x) a reasonably satisfactory, acknowledged bailee letter has been
received by Agent with respect thereto and such Inventory is segregated or
otherwise separately identifiable from goods of others, if any, stored on such
leased premises and (y) Reserves reasonably satisfactory to Agent have been
established with respect thereto, or (iv) is located at an owned location
subject to a mortgage in favor of a lender other than Agent or the Notes
Collateral Trustee to the extent permitted pursuant to Section 5.1(p), unless a
reasonably satisfactory mortgagee waiver has been delivered to Agent;

(e)In-Transit.  Inventory that is in transit, except for Inventory in transit
between U.S. and/or Canadian locations of the Borrowers as to which Agent's
Liens have been perfected at origin and destination; provided, that any such
Inventory en route from any such U.S. location shall be included in the U.S.
Borrowing Base and any such Inventory en route from any such Canadian location
shall be included in the Canadian Borrowing Base;

(f)Customized.  Inventory subject to any licensing, trademark, trade name or
copyright agreements with any third parties which would require any consent of
any third party for the sale or disposition of that Inventory (which consent has
not been obtained) or the payment of any monies to any third party upon such
sale or other disposition (to the extent of such monies);

-28-

--------------------------------------------------------------------------------

(g)Packing/Shipping Materials.  Inventory that consists of packing or shipping
materials, or manufacturing supplies;

(h)Tooling.  Inventory that consists of tooling or replacement parts;

(i)Display.  Inventory that consists of display items;

(j)Returns.  Inventory that consists of goods which have been returned by the
buyer and are unsalable;

(k)Freight.  Inventory that consists of any costs associated with "freight-in"
charges in excess of normal and customary freight;

(l)Hazardous Materials.  Inventory that consists of Hazardous Materials or goods
that can be transported or sold only with licenses that are not readily
available;

(m)Un-insured.  Inventory that is not covered by casualty insurance in
compliance with Section 4.6 of this Agreement;

(n)Not Owned/Other Liens.  Inventory that is not owned by such Borrower or is
subject to Liens other than Permitted Liens described in Sections 5.1(b), (c),
(d), (f) and (p) or rights of any other Person (including the rights of a
purchaser that has made progress payments and the rights of a surety that has
issued a bond to assure such Borrower's performance with respect to that
Inventory and the rights of suppliers under Section 81.1 of the Bankruptcy and
Insolvency Act (Canada));

(o)Unperfected.  Inventory that is not subject to a first priority Lien in favor
of Agent on behalf of itself and the Secured Parties, except for Liens described
in Section 5.1(d) (subject to Reserves);

(p)Negotiable Bill of Sale.  Inventory that is covered by a negotiable document
of title, unless such document has been delivered to Agent with all necessary
endorsements, free and clear of all Liens except Liens in favor of Agent, on
behalf of itself and the Secured Parties;

(q)Not Ordinary Course.  Inventory (other than raw materials and
work-in-progress) that is not of a type held for sale in the Ordinary Course of
Business of a Credit Party; or

(r)Other Inventory.  Inventory Agent otherwise deems to be ineligible in its
Permitted Discretion.

1.15Increase in Revolver Commitments.  At any time prior to the Revolving Loan
Termination Date, Borrower Representative may request an increase in Revolving
Loan Commitments (including a request for a separate tranche of loans to be made
to Subsidiaries of Borrower Representative organized under the laws of Germany,
the United Kingdom or such other jurisdiction as approved by Agent (which
approval shall not be unreasonably conditioned, withheld or delayed) and
denominated in the applicable currency of such jurisdiction, to the

-29-

--------------------------------------------------------------------------------

extent available and approved by Agent and subject to Section 4.13) from time to
time upon written notice to Agent, as long as (a) no Event of Default has
occurred and is continuing, (b) the requested increase is in a minimum amount of
$10,000,000 and is offered on the same terms as existing Revolving Loan
Commitments, except for a closing fee specified by Agent and any modifications
required to conform to any local law requirements, (c) increases under this
Section 1.15 do not exceed $75,000,000 in the aggregate, and (d) the requested
increase does not cause the Revolving Loan Commitments to exceed any applicable
cap under the Intercreditor Agreement.  Agent shall promptly notify Lenders of
the requested increase and, within 10 Business Days thereafter, each Lender
shall notify Agent if and to what extent such Lender commits to increase its
Revolving Loan Commitment.  Any Lender not responding within such period shall
be deemed to have declined an increase.  If Lenders fail to commit to the full
requested increase, one or more financial institutions designated by Borrower
Representative and approved by Agent (which approval shall not be unreasonably
conditioned, withheld or delayed) that extends revolving credit facilities of
this type in its ordinary course of business (such institution, collectively
"Prospective Lenders") may issue such additional Revolving Loan Commitments and
become a Lender hereunder.  Agent may allocate the increased Revolving Loan
Commitments among committing Lenders (including any Prospective Lender) in
consultation with the Borrower Representative.  Provided the conditions set
forth in Section 2.2 are satisfied, total Revolving Loan Commitments shall be
increased by the requested amount (or such lesser amount committed by Lenders
and Prospective Lenders) on a date agreed upon by Agent and Borrower
Representative, but no later than 45 days following Borrower Representative's
increase request.  Agent, Borrowers, and new and existing Lenders shall execute
and deliver such documents and agreements as Agent deems appropriate to evidence
the increase in and allocations of Revolving Loan Commitments.  On the effective
date of an increase, the Revolver Usage and other exposures under the Revolving
Loan Commitments shall be reallocated among Lenders, and settled by Agent if
necessary,  in accordance with Lenders' adjusted shares of such Revolving Loan
Commitments.

1.16Revolving Loan Commitment Adjustment.

(a)Reallocation Mechanism.  Borrower Representative may request that the Lenders
change the then current allocation of the Revolving Loan Commitments in order to
effect an increase or decrease of the U.S. Revolving Loan Commitment and/or
Canadian Revolving Loan Commitment, with any such increase or decrease in a
particular Revolving Loan Commitment to be accompanied by a concurrent and equal
decrease or increase, respectively, in other Revolving Loan Commitment(s) (each,
a "Reallocation").  Any such Reallocation shall be subject to the following
conditions:  (i) Borrower Representative shall have provided to Agent a written
notice (in reasonable detail) at least ten (10) Business Days prior to the
requested effective date (or such shorter period as Agent may agree to in
writing in its sole discretion) of such Reallocation (the "Reallocation Date")
setting forth the proposed Reallocation Date and the amounts of the proposed
Revolving Loan Commitment reallocations to be effected, (ii) any such
Reallocation shall increase or decrease the applicable Revolving Loan
Commitments in increments of $1,000,000, (iii) no Default or Event of Default
shall have occurred and be continuing either as of the date of such request or
on the Reallocation Date (both immediately before and after giving effect to
such Reallocation), (iv) any increase or decrease in a Revolving Loan Commitment
shall result in a concurrent decrease or increase in the other Revolving Loan
Commitment such that the sum of all the Revolving Loan Commitments after giving
effect to

-30-

--------------------------------------------------------------------------------

such Reallocation shall equal the aggregate amount of the Revolving Loan
Commitments in effect immediately prior to such Reallocation, (v) after giving
effect to such Reallocation, no Overadvance would exist or would result
therefrom, and (vi) at least three (3) Business Days prior to the proposed
Reallocation Date, a Responsible Officer of Borrower Representative shall have
delivered to Agent a certificate certifying as to compliance with preceding
clauses (i) through (vi) and demonstrating (in reasonable detail) the
calculations required in connection therewith.

(b)Reallocations Generally.  Agent shall promptly notify the Lenders of the
Reallocation Date and the amount of the affected Revolving Loan Commitments of
each Lender as a result thereof.  The respective Commitment Percentages of the
Lenders shall thereafter, to the extent applicable, be determined based on such
reallocated amounts (subject to any subsequent changes thereto).

ARTICLE II
CONDITIONS PRECEDENT

2.1Conditions of Initial Loans

.  The obligation of each Lender to make its initial Loans and of each L/C
Issuer to Issue, or cause to be Issued, the initial Letters of Credit hereunder
is subject to satisfaction of the following conditions in a manner satisfactory
to Agent:

(a)Loan Documents.  Agent shall have received on or before the Closing Date all
of the agreements, documents, instruments and other items set forth on the
closing checklist attached hereto as Exhibit 2.1, each in form and substance
reasonably satisfactory to Agent;

(b)Minimum Liquidity.  Borrowers shall have minimum Availability of at least
$21,000,000.

(c)Environmental.  Agent shall have received all available Phase I and Phase II
environmental reports (if any) and if requested by Agent, other environmental
reports, including flood plain searches and flood insurance (if appropriate) for
all real estate subject to a lien in favor of Agent, all in form and substance
reasonably satisfactory to Agent.

(d)Intercreditor Agreement. Agent and the Lenders shall have agreed to
satisfactory intercreditor arrangements with the Notes Collateral Trustee, and
Agent shall have received a fully executed documentation with respect to the
Intercreditor Agreement acknowledging and agreeing that Agent is "North America
ABL Agent" under the Intercreditor Agreement, in form and substance satisfactory
to Agent and the Lenders, and such Intercreditor Agreement shall be in full
force and effect;

(e)Release from Prior Lender Obligations; Release of Liens in Favor of Prior
Lender.  Agent shall have received evidence in form and substance reasonably
satisfactory to it confirming (i) that the Credit Parties shall be released from
any and all obligations owing to Prior Lender in connection with the Prior
Indebtedness and (ii) any and all Liens upon any of the Property of the Credit
Parties or any of their Subsidiaries in favor of Prior Lender shall have

-31-

--------------------------------------------------------------------------------

been released and terminated by Prior Lender on or prior to the Closing Date and
such termination and releases shall have been filed for registration at such
registries or registrar offices (including, for the case of Mexico, the Public
Registry of Commerce and Property, Registro Unico de Garantias Mobiliarias, and
any other registry where such Liens are registered), as applicable;

(f)Payment of Fees.  The Borrowers shall have paid the fees required to be paid
on the Closing Date in the respective amounts specified in
Section 1.9  (including the fees specified in the Fee Letter), and shall have
reimbursed Agent for all fees, costs and expenses of closing presented as of the
Closing Date (in the case of expenses, to the extent invoiced in summary form at
least three (3) calendar days prior to the Closing Date (except as otherwise
agreed by the Borrower Representative));

(g)Solvency Certificate.  Agent shall have received a solvency certificate
executed by the chief financial officer of the Borrower Representative
certifying that both before and after giving effect to (i) the Loans made and
Letters of Credit Issued on the Closing Date, (ii) the disbursement of the
proceeds of such Loans to or as directed by the Borrower Representative,
(iii) the incurrence of all other Indebtedness on or prior to the Closing Date,
including the Indebtedness under the Indenture Documents, (iv) the consummation
of the other Related Transactions, and (v) the payment and accrual of all
transaction costs in connection with the foregoing, the Credit Parties taken as
a whole are Solvent;

(h)Material Adverse Effect.  (i) Since December 31, 2015, no event, change, or
circumstance has occurred that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;

(i)Collateral Audit.  Agent shall have received a collateral audit, in form and
substance satisfactory to Agent;

(j)Patriot Act.  Agent shall have received all documentation and other
information required by bank regulatory authorities under applicable
"know-your-customer" and anti-money laundering rules and regulations, including
the Patriot Act and Canadian AML Legislation, at least ten (10) days prior to
the Closing Date;

(k)Representations and Warranties.  The representations and warranties of the
Borrowers and the other Credit Parties contained herein and Section 4.2 of each
Guaranty and Security Agreement shall be true and correct in all material
respects (without duplication of any materiality qualifier contained therein);
and

(l)Collateral; Priority of Liens.  Agent shall have received on or before the
Closing Date all of the Collateral Documents set forth on the closing checklist
attached hereto as Exhibit 2.1, each in form and substance reasonably
satisfactory to Agent; provided, however, that the requirements set forth in
this clause (l) shall not constitute conditions precedent to the effectiveness
of this Agreement on the Closing Date after the Credit Parties' use of
commercially reasonable efforts to provide such items on or prior to the Closing
Date if the Credit Parties agree to deliver, or cause to be delivered, such
documents and instruments, or take or cause to be taken such other actions as
may be required to perfect such security interests within ninety (90) calendar
days after the Closing Date (or such later date as Agent shall determine in its
sole discretion) pursuant to arrangements to be mutually agreed between the
Credit Parties and Agent.

-32-

--------------------------------------------------------------------------------

2.2Conditions to All Borrowings

.  Except as otherwise expressly provided herein, no Lender or L/C Issuer shall
be obligated to fund any Loan or incur any Letter of Credit Obligation, in each
instance, after funding of the initial Loans on the Closing Date, if, as of the
date thereof:

(a)any representation or warranty by any Credit Party contained herein or in any
other Loan Document is untrue or incorrect in any material respect (without
duplication of any materiality qualifier contained therein) as of such date,
except to the extent that such representation or warranty expressly relates to
an earlier date (in which event such representations and warranties were untrue
or incorrect in any material respect (without duplication of any materiality
qualifier contained therein), and with respect to Revolving Loans or Issuances
of Letters of Credit, Agent or Required Lenders have determined not to make such
Loan or incur such Letter of Credit Obligation as a result of the fact that such
warranty or representation is untrue or incorrect;

(b)any Default or Event of Default has occurred and is continuing or would
reasonably be expected to result after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligation), and with respect to Revolving
Loans or Issuances of Letters of Credit, Agent or Required Lenders shall have
determined not to make any Loan or incur any Letter of Credit Obligation as a
result of that Default or Event of Default; or

(c)subject to Section 1.1(a)(iii), after giving effect to any Loan (or the
incurrence of any Letter of Credit Obligations), (i) the U.S. Dollar Equivalent
of the aggregate outstanding amount of the Revolving Loans would exceed the
Maximum Revolving Loan Amount, (ii) the aggregate outstanding amount of the U.S.
Revolving Loans would exceed the Maximum U.S. Revolving Loan Amount or (iii) the
U.S. Dollar Equivalent of the aggregate outstanding amount of the Canadian
Revolving Loans would exceed the Maximum Canadian Revolving Loan Amount.

The request by the Borrower Representative and acceptance by the Applicable
Borrower of the proceeds of any Loan or the incurrence of any Letter of Credit
Obligations shall be deemed to constitute, as of the date thereof, (i) a
representation and warranty by the Borrowers that the conditions in this
Section 2.2 have been satisfied and (ii) a reaffirmation by each Credit Party of
the granting and continuance of Agent's Liens, on behalf of itself and the
Secured Parties, pursuant to the Collateral Documents.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

Subject to Section 9.24, each U.S. Credit Party, jointly and severally, with
respect to all Credit Parties, and each Canadian Credit Party and each Mexican
Credit Party, jointly and severally but solely with respect to the Canadian
Credit Parties and Mexican Credit Parties, represent and warrant to Agent and
each Lender that the following are, and after giving effect to the Related
Transactions will be, true, correct and complete:

-33-

--------------------------------------------------------------------------------

3.1Corporate Existence and Power.  Each Credit Party and each of their
respective Subsidiaries:

(a)is a corporation, unlimited liability company, limited liability company,
general partnership or limited partnership, as applicable, duly organized,
validly existing and in good standing (to the extent such concept exists) under
the laws of the jurisdiction of its incorporation, organization or formation, as
applicable;

(b)has the corporate or other organizational power and authority and all
governmental licenses, authorizations, Permits, consents and approvals to
(i) own its assets, (ii) carry on its business and (iii) execute, deliver, and
perform its obligations under, the Loan Documents and the Related Agreements to
which it is a party;

(c)is duly qualified as a foreign corporation, extra provincial corporation,
unlimited liability company, limited liability company or limited partnership,
as applicable, and licensed and in good standing, under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification or license; and

(d)is in compliance with all Requirements of Law;

except, in each case referred to in clause (b)(i), clause (b)(ii), clause (c) or
clause (d), to the extent that the failure to do so would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  No Credit Party is an EEA Financial Institution.

3.2Corporate Authorization; No Contravention.  The execution, delivery and
performance by each of the Credit Parties of this Agreement, and by each Credit
Party and each of their respective Subsidiaries of any other Loan Document and
Related Agreement to which such Person is party, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not:

(a)contravene the terms of any of that Person's Organization Documents;

(b)conflict with or result in any material breach or contravention of, or result
in the creation of any Lien (other than Liens in favor of Agent created under
the Loan Documents) under, any document evidencing any material Contractual
Obligation to which such Person is a party or any order, injunction, writ or
decree of any Governmental Authority to which such Person or its Property is
subject; or

(c)violate any Requirement of Law in any material respect.

3.3Governmental Authorization.  No approval, consent, exemption, authorization,
or other action by, or notice to, or filing with, any Governmental Authority is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, any Credit Party or any Subsidiary of any Credit
Party of this Agreement, any other Loan Document or Related Agreement except
(a) for recordings and filings in connection with the Liens granted to Agent
under the Collateral Documents, (b) those obtained or made on or prior to the
Closing Date and (c) in the case of any Related Agreement, those which, if not
obtained or made, would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

-34-

--------------------------------------------------------------------------------

3.4Binding Effect.  This Agreement and each other Loan Document and Related
Agreement to which any Credit Party or any Subsidiary of any Credit Party is a
party constitute the legal, valid and binding obligations of each such Person
which is a party thereto, enforceable against such Person in accordance with
their respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability.

3.5Litigation.  There are no actions, suits, proceedings, claims or disputes
pending, or to the best knowledge of each Credit Party, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, against any Credit Party, any Subsidiary of any Credit Party or any
of their respective Properties which:

(a)purport to affect or pertain to this Agreement, any other Loan Document or
Related Agreement, or any of the transactions contemplated hereby or thereby; or

(b)except as specifically disclosed on Schedule 3.5, would reasonably be
expected to result in monetary judgment(s) or relief, individually or in the
aggregate, in excess of $3,000,000; or

(c)seek an injunction or other equitable relief which would reasonably be
expected to have a Material Adverse Effect.

No injunction, writ, temporary restraining order or any order of any nature has
been issued by any court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of this Agreement, any other
Loan Document or any Related Agreement, or directing that the transactions
provided for herein or therein not be consummated as herein or therein provided.
As of the Closing Date, no Credit Party or any Subsidiary of any Credit Party is
the subject of an audit or, to each Credit Party's knowledge, any review or
investigation by any Governmental Authority (excluding the IRS, CRA and other
taxing authorities) concerning the violation or possible violation of any
Requirement of Law that could reasonably be expected to result in Liabilities,
individually or in the aggregate, in excess of $1,000,000.

3.6No Default.  No Default or Event of Default exists or would result from the
incurring of any Obligations by any Credit Party or the grant or perfection of
Agent's Liens on the Collateral or the consummation of the Related Transactions.
No Credit Party and no Subsidiary of any Credit Party is in default under or
with respect to any Contractual Obligation in any respect which, individually or
together with all such defaults, would reasonably be expected to have a Material
Adverse Effect.

3.7Pension Plan; ERISA Compliance.

(a)Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list
of, and separately identifies, (a) all Title IV Plans, (b) all Multiemployer
Plans and (c) all material Benefit Plans. Each Benefit Plan, and each trust
thereunder, intended to qualify for tax exempt status under Section 401 or 501
of the Code so qualifies. Except for those that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect, (x) each Benefit Plan
is in compliance with applicable provisions of ERISA, the Code, other
Requirements of Law and

-35-

--------------------------------------------------------------------------------

the terms of such plan, (y) there are no existing or pending (or to the
knowledge of any Credit Party, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Credit
Party incurs or otherwise has or could have an obligation or any Liability and
(z) no ERISA Event is reasonably expected to occur. On the Closing Date, no
ERISA Event has occurred in connection with which obligations and liabilities
(contingent or otherwise) remain outstanding.

(b)Schedule 3.7 sets forth, as of the Closing Date, a complete and correct list
of, and separately identifies, all Canadian Pension Plans and Canadian Benefit
Plans maintained or contributed to by each Credit Party. Except for those that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, no Canadian Benefit Plan provides for medical, life or other welfare
benefits (through insurance or otherwise), with respect to any current or former
employee of any Canadian Credit Party or any Affiliate thereof after retirement
or other termination of service (other than coverage mandated by Requirements of
Law or coverage provided through the end of the month containing the date of
termination from service or otherwise where part of a severance package or with
respect to injured or disabled employees). No Canadian Pension Plan is a
Canadian Defined Benefit Pension Plan. The Canadian Pension Plans are duly
registered under the Income Tax Act (Canada) and all other applicable laws which
require registration. Each Credit Party has complied with and performed all of
its obligations under and in respect of the Canadian Benefit Plans and the
Canadian Pension Plans under the terms thereof, any funding agreements and all
applicable laws (including any fiduciary, funding, investment and administration
obligations), except to the extent it would not reasonably be expected to result
in a Material Adverse Effect. All employer and employee payments, contributions
or premiums to be remitted, paid to or in respect of each Canadian Benefit Plan
and Canadian Pension Plan have been paid in a timely fashion in accordance with
the terms thereof, any funding agreement and all applicable laws, except to the
extent it would not reasonably be expected to result in a Material Adverse
Effect. No Canadian Pension Event has occurred.  No Lien has arisen, choate or
inchoate, in respect of any Credit Party or their property in connection with
any Canadian Pension Plan (save for contribution amounts not yet due).

(c)Schedule 3.7 sets forth a complete and correct list of, and that separately
identifies, all Mexican Employee Benefit Plans.  Except for non-compliance that
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, each Mexican Employee Benefit Plan is being maintained, operated and
administered in compliance with its terms and the provisions of applicable law,
and comply with all legal requirements defined and required under the Mexican
tax and social welfare laws, including the Income Tax Law (Ley del Impuesto
Sobre la Renta) and Social Welfare Law (Ley del Seguro Social).

3.8Use of Proceeds; Margin Regulations.  No Credit Party and no Subsidiary of
any Credit Party is engaged in the business of purchasing or selling Margin
Stock or extending credit for the purpose of purchasing or carrying Margin
Stock. Schedule 3.8  contains a description of the Credit Parties' sources and
uses of funds on the Closing Date, including Loans and Letters of Credit made or
Issued on the Closing Date and a funds flow memorandum detailing how funds from
each source are to be transferred to particular uses.

-36-

--------------------------------------------------------------------------------

3.9Ownership of Property; Liens.  As of the Closing Date, the Real Estate listed
on Schedule 3.9 constitutes all of the Real Estate of each Credit Party and each
of their respective Subsidiaries. Each of the Credit Parties and each of their
respective Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, all Real Estate, and good and valid title to
all owned personal property and valid leasehold interests in all leased personal
property, in each instance, necessary or used in the ordinary conduct of their
respective businesses, except for defects in title that, individually or in the
aggregate, do not materially interfere with its ability to conduct its business
as currently conducted and to utilize such Real Estate or such property, as
applicable, for its intended purposes. None of the Real Estate of any Credit
Party or any Subsidiary of any Credit Party is subject to any Liens other than
Permitted Liens. As of the Closing Date, Schedule 3.9 also describes any
purchase options, rights of first refusal or other similar contractual rights
pertaining to any Real Estate (in the case of leased Real Estate, solely to the
extent any such purchase option, right of first refusal or similar contractual
right relates to the leasehold interest of the applicable Credit Party or
Subsidiary thereof). All material Permits required to have been issued or
appropriate to enable the Real Estate to be lawfully occupied and used for all
of the purposes for which it is currently occupied and used have been lawfully
issued and are in full force and effect.

3.10Taxes.  All material United States federal, Canadian federal, Mexican
federal, state, foreign, provincial and local income and franchise and other
material Tax returns, reports and statements (collectively, the "Tax
Returns") required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities, all such Tax Returns are true and correct
in all material respects, and all material Taxes reflected therein or otherwise
due and payable have been paid prior to the date on which any Liability may be
added thereto for non-payment thereof except for (a) those contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves are maintained on the books of the appropriate Tax Affiliate in
accordance with GAAP or the accounting rules applicable to such Tax Affiliate
and (b) state, foreign, provincial or other local sales, property or use tax
returns and taxes owing thereunder that, collectively, do not exceed $1,000,000
at any one time.  No material Tax Return is under audit or examination by any
Governmental Authority, and no notice of any audit or examination has been
received from any Governmental Authority, except to the extent that any such
audit or examination could not reasonably be expected in the good faith
determination of the Borrower Representative to result in Liabilities,
individually or in the aggregate, in excess of $1,000,000.

3.11Financial Condition.

(a)The unaudited interim consolidated and consolidating balance sheets of the
Credit Parties dated December 31, 2016 and the related unaudited consolidated
and consolidating statements of income, shareholders' equity and cash flows for
the twelve (12) fiscal months then ended, in each case, as attached hereto as
Schedule  3.11(a):

(x)

were, to the knowledge of the Credit Parties, prepared in accordance with GAAP
consistently applied throughout the respective periods covered thereby, except
as otherwise expressly noted therein, subject to normal year-end adjustments and
the lack of footnote disclosures; and

 

-37-

--------------------------------------------------------------------------------

(y)

to the knowledge of the Credit Parties, present fairly in all material respects
the consolidated and consolidating financial condition of the Credit Parties as
of the dates thereof and results of operations for the periods covered thereby.

 

(b)The pro forma unaudited consolidating balance sheet of the Credit Parties
dated September 30, 2016 delivered on or before the Closing Date and attached
hereto as Schedule 3.11(b) was, to the knowledge of the Credit Parties, prepared
in accordance with GAAP, with only such adjustments thereto as would be required
in a manner consistent with GAAP.

(c)Since December 31, 2015, there has been no Material Adverse Effect.

(d)The Credit Parties and their Subsidiaries have no Indebtedness other than
Indebtedness permitted pursuant to Section 5.5 and have no Contingent
Obligations other than Contingent Obligations permitted pursuant to Section 5.9.

(e)All financial performance projections delivered to Agent, including the
financial performance projections delivered on the Closing Date and attached
hereto as Schedule 3.11(e), represent the Borrowers' good faith estimate of
future financial performance and are based on assumptions believed by the
Borrowers to be fair and reasonable in light of current market conditions, it
being acknowledged and agreed by Agent and Lenders that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by such projections may differ from the projected
results and such differences may be material.

3.12Environmental Matters.  Except as would not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
(a) the operations of each Credit Party and each Subsidiary of each Credit Party
are and have been in compliance with all applicable Environmental Laws,
including obtaining, maintaining and complying with all Permits required by any
applicable Environmental Law, (b) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
Property of any Credit Party or any Subsidiary of any Credit Party and, to the
knowledge of any Credit Party, no facts, circumstances or conditions exist that
could reasonably be expected to result in any such Lien attaching to any such
Property, (c) no Credit Party and no Subsidiary of any Credit Party has caused
or suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate, (d) all Real Estate currently (or to the knowledge of any Credit Party
previously) owned, leased, subleased, operated or otherwise occupied by or for
any such Credit Party and each Subsidiary of each Credit Party is free of
contamination by any Hazardous Materials, and (e) no Credit Party and no
Subsidiary of any Credit Party (i) is or has been engaged in, or has permitted
any current or former tenant to engage in, operations in violation of any
Environmental Law or (ii) has received any written information request or notice
of potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws. Each Credit Party has made available to Agent copies of all
environmental reports, reviews and audits and all documents pertaining to actual
or potential Environmental Liabilities, in each case to the extent existing as
of the Closing Date and such reports, reviews, audits and documents are in the
possession,

-38-

--------------------------------------------------------------------------------

custody, control or otherwise available to the Credit Parties.  For the
avoidance of doubt, no representations or warranties are made under the Loan
Documents with respect to the Bank of America Environmental Questionnaire
delivered by Borrower Representative to Agent prior to the date hereof.

3.13Regulated Entities.  No Credit Party, no Person controlling any Credit
Party, nor any Subsidiary of any Credit Party, is (a) an "investment company"
within the meaning of the Investment Company Act of 1940 or (b) subject to
regulation under the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal, state, provincial, territorial,
local or foreign statute, rule or regulation limiting its ability to incur
Indebtedness, pledge its assets or perform its obligations under the Loan
Documents.

3.14Solvency.  Both before and after giving effect to (a) the Loans made and
Letters of Credit Issued on or prior to the date this representation and
warranty is made or remade, (b) the disbursement of the proceeds of such Loans
to or as directed by the Borrower Representative, (c) the consummation of the
Related Transactions and (d) the payment and accrual of all transaction costs in
connection with the foregoing, both the Credit Parties taken as a whole and each
Borrower individually are Solvent.

3.15Labor Relations.  There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of any Credit Party,
threatened) against or involving any Credit Party or any Subsidiary of any
Credit Party, except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as set forth on Schedule
3.15, as of the Closing Date, (a) there is no collective bargaining or similar
agreement with any union, labor organization, works council or similar
representative covering any employee of any Credit Party or any Subsidiary of
any Credit Party, (b) no petition for certification or election of any such
representative is existing or pending with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party and (c) no such representative has
sought certification or recognition with respect to any employee of any Credit
Party or any Subsidiary of any Credit Party.

3.16Intellectual Property.  Schedule 3.16 sets forth a true and complete list of
all Intellectual Property owned by each Credit Party, and any and all
Intellectual Property with respect to which such Credit Party has an interest
and the valid right to use, and includes with respect thereto the following
items: (1) the owner; (2) the title; (3) as applicable, the jurisdiction in
which such item has been registered or otherwise arises or in which an
application for registration has been filed; (4) as applicable, the registration
or application number and registration or application date; and (5) any material
inbound or outbound IP Licenses or other rights (including franchises) granted
by or to such Credit Party. Each Credit Party and each Subsidiary of each Credit
Party owns, or is licensed to use, all Intellectual Property necessary to
conduct its business as currently conducted except for such Intellectual
Property the failure of which to own or license would not reasonably be expected
to have, either individually or in the aggregate, a Material Adverse Effect. To
the best knowledge of each Credit Party, (a) the conduct and operations of the
businesses of each Credit Party and each Subsidiary of each Credit Party does
not infringe, misappropriate, dilute, violate or otherwise impair any
Intellectual Property owned by any other Person and (b) no other Person has
notified any Credit Party or any Subsidiary of any Credit Party that it is
contesting or intends to contest any right, title or interest

-39-

--------------------------------------------------------------------------------

of any Credit Party or any Subsidiary of any Credit Party in, or relating to,
any Intellectual Property, other than, in each case, as cannot reasonably be
expected to affect the Loan Documents and the transactions contemplated therein
and would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

3.17Brokers' Fees; Transaction Fees.  Except for fees payable to Agent and
Lenders, none of the Credit Parties or any of their respective Subsidiaries has
any obligation to any Person in respect of any finder's, broker's or investment
banker's fee in connection with the transactions contemplated hereby.

3.18Insurance.  Schedule 3.18 lists all insurance policies of any nature
maintained, as of the Closing Date, for current occurrences by each Credit
Party, including issuers, coverages and deductibles. Each of the Credit Parties
and each of their respective Subsidiaries and their respective Properties are
insured with financially sound and reputable insurance companies which are not
Affiliates of the Borrowers, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
of the same size and character as the business of the Credit Parties and, to the
extent relevant, owning similar Properties in localities where such Person
operates.

3.19Ventures, Subsidiaries and Affiliates; Outstanding Stock.  Except as set
forth on Schedule 3.19, as of the Closing Date, no Credit Party and no
Subsidiary of any Credit Party (a) has any Subsidiaries, or (b) is engaged in
any joint venture or partnership with any other Person, or is an Affiliate of
any other Person.  All issued and outstanding Shares and Share Equivalents of
each of the Credit Parties and each of their respective Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than, with respect to the Shares and Share Equivalents of the
Borrowers and Subsidiaries of the Borrowers, those in favor of Agent, for the
benefit of the Secured Parties, and those in favor of Notes Collateral Trustee.
All such securities were issued in compliance with all applicable state,
provincial, territorial and federal laws concerning the issuance of securities.
All of the issued and outstanding Shares of each Credit Party (other than RA
Intermediate), each Subsidiary of each Credit Party and, as of the Closing Date,
RA Intermediate is owned by each of the Persons and in the amounts set forth in
Schedule 3.19.  Except as set forth on Schedule 3.19, there are no pre-emptive
or other outstanding rights to purchase, options, warrants or similar rights or
agreements pursuant to which any Credit Party may be required to issue, sell,
repurchase or redeem any of its Shares or Share Equivalents or any Shares or
Share Equivalents of its Subsidiaries. Set forth in Schedule 3.19 is a true and
complete organizational chart of RA Intermediate and all of its Subsidiaries,
which the Credit Parties shall update upon notice to Agent promptly following
the incorporation, organization or formation of any Subsidiary and promptly
following the completion of any Permitted Acquisition.

3.20Jurisdiction of Organization; Chief Executive Office.  Schedule 3.20 lists
each Credit Party's jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Credit Party's
registered office, chief executive office or sole place of business or domicile
(within the meaning of the Civil Code of Quebec), in each case as of the Closing
Date, and such Schedule 3.20 also lists all jurisdictions of organization and
legal names of such Credit Party for the five years preceding the Closing Date.
In relation to each Credit Party and any Subsidiary of a Credit Party, in each
case incorporated in a member state of

-40-

--------------------------------------------------------------------------------

the European Union, for the purposes of The Council of the European Union
Regulation No. 1346/2000 on Insolvency Proceedings (the "Regulation"), its
center of main interest (as that term is used in Article 3(1) of the
Regulation) is situated in its jurisdiction of incorporation and it has no
"establishment" (as that term is used in Article 2(h) of the Regulations) in any
other jurisdiction.

3.21Locations of Inventory, Equipment and Books and Records.  Each Credit
Party's inventory and equipment (other than inventory or equipment in
transit) and books and records concerning the Collateral are kept at the
locations listed on Schedule 3.21  (which Schedule 3.21 shall be promptly
updated by the Credit Parties upon notice to Agent as permanent Collateral
locations change). Each Credit Party that keeps records in the Province of
Quebec relating to Collateral keeps a duplicate copy thereof at a location
outside the Province of Quebec, as listed on Schedule 3.21.

3.22Deposit Accounts and Other Accounts

.  Schedule 3.22 lists all banks and other financial institutions at which any
Credit Party maintains deposit or other accounts as of the Closing Date, and
such Schedule correctly identifies the name, address and any other relevant
contact information reasonably requested by Agent with respect to each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

3.23Government Contracts.  Except as set forth on Schedule 3.23, as of the
Closing Date, no Credit Party is a party to any contract or agreement with any
Governmental Authority and no Credit Party's Accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727), the Financial Administration
Act (Canada) or any similar state, provincial or local law.

3.24Customer and Trade Relations.  As of the Closing Date, there exists no
actual or, to the knowledge of any Credit Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Credit Party with any customer or group of
affiliated customers whose purchases during the preceding twelve (12) calendar
months caused them to be ranked among the ten largest customers of such Credit
Party or (b) the business relationship of any Credit Party with any supplier
essential to its operations.

3.25Bonding.  Except as set forth on Schedule 3.25, as of the Closing Date, no
Credit Party is a party to or bound by any surety bond agreement,
indemnification agreement therefor or bonding requirement with respect to
products or services sold by it.

3.26[Intentionally Omitted.]

3.27Status of RA Intermediate.  RA Intermediate has not engaged in any business
activities and does not own any Property other than (i) ownership of the Shares
and Share Equivalents of its direct Subsidiaries, (ii) activities and
contractual rights incidental to maintenance of its corporate existence and
(iii) performance of its obligations under the Loan Documents and Related
Agreements to which it is a party.

-41-

--------------------------------------------------------------------------------

3.28Other Financing Documents.  As of the Closing Date, Parent's EDGAR filings
contain a complete and correct copy of the Indenture Documents and the Factoring
Facility Documents (including, in each case, all schedules, exhibits,
amendments, supplements, modifications, assignments and all other documents
delivered pursuant thereto or in connection therewith).

3.29Full Disclosure.  None of the representations or warranties made by any
Credit Party or any of their Subsidiaries in the Loan Documents as of the date
such representations and warranties are made or deemed made, and none of the
statements contained in each exhibit, report, statement or certificate furnished
by or on behalf of any Credit Party or any of their Subsidiaries in connection
with the Loan Documents (including the offering and disclosure materials, if
any, delivered by or on behalf of any Credit Party to Agent or the Lenders prior
to the Closing Date), contains any untrue statement of a material fact or omits
any material fact required to be stated therein or necessary to make the
statements made therein, in light of the circumstances under which they are
made, not misleading as of the time when made or delivered.

3.30Foreign Assets Control Regulations and Anti-Money Laundering.  Each Credit
Party and each Subsidiary of each Credit Party is in compliance in all material
respects with all economic sanctions laws of any applicable Governmental
Authority, Executive Orders and implementing regulations as promulgated by the
U.S. Treasury Department's Office of Foreign Assets Control ("OFAC"), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it and all
regulations issued pursuant to the Canadian AML Legislation and all other
related laws of any applicable Governmental Authority. No Credit Party and no
Subsidiary or Affiliate of a Credit Party (i) is a Person designated by the U.S.
government on the list of the Specially Designated Nationals and Blocked Persons
(the "SDN List") with which a U.S. Person cannot deal with or otherwise engage
in business transactions, (ii) is a Person who is otherwise the target of U.S.
economic sanctions laws such that a U.S. Person cannot deal or otherwise engage
in business transactions with such Person, (iii) is controlled by (including by
virtue of such person being a director or owning voting Shares or interests), or
acts, directly or indirectly, for or on behalf of, any person or entity on the
SDN List or a foreign government that is the target of U.S. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under U.S. law, (iv) is a Person
designated by the Canadian government on any list set out in the United Nations
Al-Qaida and Taliban Regulations, the Regulations Implementing the United
Nations Resolutions on the Suppression of Terrorism, the Criminal Code or other
similar applicable law (collectively, the "Terrorist Lists") with which a Credit
Party cannot deal with or otherwise engage in business transactions, (v) is a
Person who is otherwise the target of Canadian or U.K. economic sanctions laws
such that a Credit Party cannot deal or otherwise engage in business
transactions with such Person or (vi) is controlled by (including by virtue of
such Person being a director or owning voting Shares or interests), or acts,
directly or indirectly, for or on behalf of, any Person on any Terrorist List or
a foreign government that is the target of Canadian or U.K. economic sanctions
prohibitions such that the entry into, or performance under, this Agreement or
any other Loan Document would be prohibited under Canadian or English law.

3.31Patriot Act; Counter-Terrorism Regulations.  The Credit Parties, each of
their Subsidiaries and each of their Affiliates are in compliance with (a) the
Trading with the Enemy

-42-

--------------------------------------------------------------------------------

Act (in the case of the Canadian Credit Parties, subject to applicable Canadian
Requirements of Law), and each of the foreign assets control regulations of the
United States Treasury Department and any other enabling legislation or
executive order relating thereto, (b) the Patriot Act, (c) Canadian AML
Legislation, and (d) all laws of any applicable jurisdiction relating to "know
your customer" and anti-money laundering and all rules and regulations. No part
of the proceeds of any Loan will be used directly or indirectly for any payments
to any government official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977 or the Corruption of Foreign Public Officials Act (Canada) or the U.K.
Bribery Act 2010.

3.32[Intentionally Omitted.]

3.33Physical Condition of Owned Properties. (a) Each of the Owned Properties,
including all buildings, improvements, parking facilities, sidewalks, storm
drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, is, to each
Credit Party's knowledge, in good condition, order and repair in all material
respects (ordinary wear and tear excepted), and (b) to each Credit Party's
knowledge, there exists no structural or other material defects or damages in
any of the Owned Properties, whether latent or otherwise, other than ordinary
wear and tear. No Credit Party has received written notice from any insurance
company or bonding company of any defects or inadequacies in any of the Owned
Properties, or any part thereof, which would adversely affect the insurability
of the same or cause the imposition of extraordinary premiums or charges thereon
or of any termination or threatened termination of any policy of insurance or
bond.

3.34Access.  To the extent that any of the Owned Properties contain operating
facilities, each of the Owned Properties has adequate rights of access to public
ways and is served by adequate water, sewer, sanitary sewer and storm drain
facilities. All public utilities necessary or convenient to the full use and
enjoyment of each of the Owned Properties are located in the public right-of-way
abutting each Owned Property, and all such utilities are connected so as to
serve each Owned Property without passing over other property, except to the
extent such other property is subject to a perpetual easement for such utility
benefiting such Owned Property. All roads necessary for the full utilization of
each Owned Property for its current purpose have been completed and dedicated to
public use and accepted by all Governmental Authorities.

ARTICLE IV
AFFIRMATIVE COVENANTS

Subject to Section 9.24, each U.S. Credit Party, jointly and severally, with
respect to all Credit Parties, and each Canadian Credit Party and each Mexican
Credit Party, jointly and severally but solely with respect to the Canadian
Credit Parties and Mexican Credit Parties, covenants and agrees that, so long as
any Lender shall have any Commitment hereunder, or any Loan or other Obligation
(other than contingent indemnification Obligations to the extent no claim giving
rise thereto has been asserted) shall remain unpaid or unsatisfied:

-43-

--------------------------------------------------------------------------------

4.1Financial Statements.  Each Credit Party shall maintain, and shall cause each
of its Subsidiaries to maintain, a system of accounting established and
administered in accordance with sound business practices to permit the
preparation of financial statements in conformity with GAAP (provided that
unaudited interim financial statements shall not be required to have footnote
disclosures and are subject to normal year-end adjustments). The Borrower
Representative shall deliver to Agent and each Lender by Electronic Transmission
and in detail reasonably satisfactory to Agent and the Required Lenders:

(a)as soon as available, but not later than ninety (90) days after the end of
each Fiscal Year, a copy of the audited consolidated balance sheets of Parent
and its Subsidiaries as at the end of such year and the related consolidated
statements of income or operations, shareholders' equity and cash flows for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, and accompanied by the report of any "Big Four" or other
independent certified public accounting firm reasonably acceptable to Agent
which report shall (i) contain an unqualified opinion, stating that such
consolidated financial statements present fairly in all material respects the
financial position for the periods indicated in conformity with GAAP applied on
a basis consistent with prior years and (ii) not include any explanatory
paragraph expressing substantial doubt as to going concern status; provided
that, the audited financial statements, information and other documents required
to be provided as described in the preceding sentence shall be accompanied by an
unaudited schedule of consolidating financial information relating to the North
American and non-North American business entities in detail reasonably
acceptable to Agent;

(b)as soon as available, but not later than one hundred twenty (120) days after
the end of each Fiscal Year, a copy of the unaudited consolidated and
consolidating balance sheets of RA Intermediate and each of its Subsidiaries,
and the related consolidated and consolidating statements of income and
shareholders' equity, and on a consolidated basis only, cash flows, for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year; and

(c)as soon as available, but not later than (i) thirty (30) days after the end
of each fiscal month of each year, a copy of the unaudited consolidated and
consolidating balance sheets of RA Intermediate and each of its Subsidiaries,
and the related consolidated and consolidating statements of income and
shareholders' equity; provided, that the unaudited financial statements to be
provided pursuant to this clause (i) shall only be required to be delivered
during a Dominion Period and (ii) forty-five (45) days after the end of each
Fiscal Quarter, a copy of the unaudited consolidated and consolidating statement
of cash flows of RA Intermediate and each of its Subsidiaries, as of the end of
such fiscal month or Fiscal Quarter, as applicable, and for the portion of the
Fiscal Year then ended, each of which shall be complete and correct and fairly
present, in all material respects, in accordance with GAAP, the financial
position and the results of operations of RA Intermediate and each of its
Subsidiaries, subject to normal year-end adjustments and absence of footnote
disclosures

-44-

--------------------------------------------------------------------------------

(d)Financial information required to be delivered pursuant to Sections 4.1(a) or
(c)(ii) (in each case, solely to the extent such financial information is
included in materials filed with the SEC or posted on the relevant website, as
the case may be) shall be deemed to have been delivered to Agent on the date on
which such information has been posted on EDGAR; provided that in each case the
Borrower Representative shall (i) notify Agent of the posting of any such
information and (ii) promptly deliver paper copies of any such documents to
Agent if Agent so requests.

4.2Certificates; Other Information.  The Borrower Representative shall furnish
to Agent (and Agent shall thereafter make available to each Lender) by
Electronic Transmission:

(a)as soon as available, but not later than forty-five (45) days after the end
of each Fiscal Quarter, (i) a management discussion and analysis report, in
reasonable detail, signed by the chief financial officer of the Borrower
Representative, describing the operations and financial condition of the Credit
Parties and each of their Subsidiaries for the Fiscal Quarter and the portion of
the Fiscal Year then ended, and (ii) a report setting forth in comparative form
the corresponding figures for the corresponding periods of the previous Fiscal
Year and the corresponding figures from the most recent projections for the
current Fiscal Year delivered pursuant to Section 4.2(k) and discussing the
reasons for any significant variations;

(b)concurrently with the delivery of the financial statements referred to in
Sections 4.1(a), 4.1(b) and 4.1(c), a fully and properly completed certificate
in the form of Exhibit 4.2(b) (a "Compliance Certificate"), certified on behalf
of the Borrowers by a Responsible Officer of the Borrower Representative;

(c)promptly after the same are sent, copies of all financial statements and
reports which any Credit Party or Parent sends to its shareholders or other
equity holders, as applicable, generally and promptly after the same are filed,
copies of all financial statements and regular, periodic or special reports
which such Person may make to, or file with, the Securities and Exchange
Commission or any successor or similar Governmental Authority;

(d)as soon as available and in any event within fifteen (15) days after the end
of each calendar month, and within three (3) Business Days after the end of each
calendar week from and after the date on which Availability is less than 15% of
the Line Cap at any time until such date on which Availability is greater than
or equal to 15% of the Line Cap for a period of sixty (60) consecutive calendar
days, and at such other times as Agent may reasonably require, a Borrowing Base
Certificate, certified on behalf of the Borrowers by a Responsible Officer of
the Borrower Representative, setting forth the U.S. Borrowing Base and the
Canadian Borrowing Base as at the end of the most-recently ended fiscal month or
as at such other date as Agent may reasonably require; provided that, to the
extent that such Borrowing Base Certificate is required to be delivered more
frequently than on a monthly basis, the Inventory reporting contained therein
may, if necessary after the exercise of reasonable and good faith efforts,
contain estimates calculated in a manner previously disclosed to Agent and
acceptable to Agent in its reasonable discretion;

-45-

--------------------------------------------------------------------------------

(e)concurrently with the delivery of the Borrowing Base Certificate, a summary
of Inventory by location and type with a supporting perpetual Inventory report,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion; provided that, to the extent
that such Inventory reporting is required to be delivered more frequently than
on a monthly basis, such reporting may, if necessary after the exercise of
reasonable and good faith efforts, contain estimates calculated in a manner
previously disclosed to Agent and acceptable to Agent in its reasonable
discretion;

(f)concurrently with the delivery of the Borrowing Base Certificate, a detailed
aging of Accounts, accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion;

(g)concurrently with the delivery of the monthly Borrowing Base Certificate, a
detailed aging of accounts payable accompanied by such supporting detail and
documentation as shall be requested by Agent in its reasonable discretion;

(h)concurrently with the delivery of the Borrowing Base Certificate or at such
more frequent intervals as Agent may request from time to time (together with a
copy of all or any part of such delivery requested by any Lender in writing
after the Closing Date), collateral reports, including all additions and
reductions (cash and non-cash) with respect to Accounts of the Credit Parties in
each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion each of which shall be prepared
by the Borrower Representative as of the last day of the immediately preceding
week or the date two (2) days prior to the date of any request;

(i)to Agent, at the time of delivery of each of the monthly financial statements
delivered pursuant to Section 4.1(c) a reconciliation of the following, in each
case, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion:

(A)the most recent Borrowing Base Certificate and month-end Accounts aging of
each Borrower to such Borrower's general ledger and monthly Financial Statements
delivered pursuant to Section 4.1(c);

(B)the perpetual Inventory by location to each Borrower's most recent Borrowing
Base Certificate, general ledger and monthly Financial Statements delivered
pursuant to Section 4.1(c);

(C)the accounts payable aging to each Borrower's general ledger and monthly
Financial Statements delivered pursuant to Section 4.1(c); and

(D)the outstanding Loans as set forth in the monthly loan account statement
provided by Agent to each Borrower's general ledger and monthly Financial
Statements delivered pursuant to Section 4.1(c);

-46-

--------------------------------------------------------------------------------

(j)at the time of delivery of each of the financial statements delivered
pursuant to Section 4.1, (i) a listing of government contracts of each Borrower
subject to the Federal Assignment of Claims Act of 1940 or the Financial
Administration Act (Canada) or any similar state, provincial or municipal law or
foreign law; and (ii) a list of any applications for the registration of any
Patent, Trademark or Copyright filed by any Credit Party with the United States
Patent and Trademark Office, the United States Copyright Office, the Canadian
Intellectual Property Office or any similar office or agency in each case
entered into or filed in the prior Fiscal Quarter;

(k)as soon as available and in any event no later than sixty (60) days after
each Fiscal Year end of the Borrowers, projections of the Credit Parties (and
their Subsidiaries') consolidated and consolidating financial performance for
the forthcoming three Fiscal Years on a year by year basis, and for the
forthcoming Fiscal Year on a month by month basis;

(l)promptly upon receipt thereof, copies of any reports submitted by the
Borrowers' certified public accountants in connection with each annual, interim
or special audit or review of any type of the financial statements or internal
control systems of any Credit Party made by such accountants;

(m)as soon as available and in any event no later than three (3) Business Days
after the last day of each Fiscal Quarter (commencing with the Fiscal Quarter
ending June 30, 2017), an Applicable Margin Certificate for such calendar
quarter, certified on behalf of the Borrower Representative by a Responsible
Officer;

(n)to the extent that Real Alloy Holding incurs any Notes Pari Passu Lien
Obligations after the Closing Date in reliance on Section 5.5(f)(ii), at least
ten (10) Business Days prior to such incurrence, a certificate, in form and
substance reasonably satisfactory to Agent, signed by a Responsible Officer of
the Borrower Representative (i) demonstrating compliance with the conditions to
the incurrence of such Indebtedness set forth in the Indenture Documents in
effect as of the Closing Date and (ii) summarizing the material terms of any
such additional Notes Pari Passu Lien Obligations issued after the Closing Date;

(o)promptly following the execution of any Permitted Supplier Financing
Arrangement, executed copies of all documentation regarding such Permitted
Supplier Financing Arrangement;

(p)concurrently with the delivery of the Borrowing Base Certificate, the
aggregate amount of any Accounts that have been sold pursuant to Permitted
Supplier Financing Arrangements during the applicable fiscal month and the
applicable Fiscal Year (or portion thereof) and the applicable discount rate
with respect to such sales; and

(q)promptly, such additional business, financial, collateral, corporate affairs,
perfection certificates and other information as Agent may from time to time
reasonably request.

-47-

--------------------------------------------------------------------------------

4.3Notices.  The Borrowers shall notify promptly (and in no event later than
five (5) Business Days after a Responsible Officer becomes aware thereof) Agent
of each of the following (and Agent shall thereafter notify each Lender):

(a)the occurrence or existence of any Default or Event of Default, or any event
or circumstance that foreseeably will become a Default or Event of Default;

(b)any breach or non-performance of, or any default under, any Contractual
Obligation of any Credit Party or any Subsidiary of any Credit Party, or any
violation of, or non-compliance with, any Requirement of Law, in each case,
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect, including a description of such breach,
non-performance, default, violation or non-compliance and the steps, if any,
such Person has taken, is taking or proposes to take in respect thereof;

(c)any dispute, litigation, investigation, proceeding or suspension which may
exist at any time between any Credit Party or any Subsidiary of any Credit Party
and any Governmental Authority which would reasonably be expected to result,
either individually or in the aggregate, in Liabilities in excess of $2,000,000;

(d)the commencement of, or any material development in, any litigation or
proceeding affecting any Credit Party or any Subsidiary of any Credit Party or
its respective property (i) in which the amount of damages claimed is $2,500,000
or more, (ii) in which injunctive or similar relief is sought and which, if
adversely determined, would reasonably be expected to have a Material Adverse
Effect, or (iii) in which the relief sought is an injunction or other stay of
the performance of this Agreement, any other Loan Document or any Related
Agreement;

(e)(i) the receipt by any Credit Party of any written notice of violation of or
potential liability or similar written notice under Environmental Law that would
reasonably be expected to result in Environmental Liabilities in excess of
$3,000,000, (ii)(A) unpermitted Releases, (B) the existence of any condition
that could reasonably be expected to result in violations of or Liabilities
under, any Environmental Law or (C) the commencement of, or any material change
to, any action, investigation, suit, proceeding, audit, claim, demand, dispute
alleging a violation of or Liability under any Environmental Law which in the
case of clauses (A), (B) and (C) above, in the aggregate for all such clauses,
would reasonably be expected to result in a Material Adverse Effect, (iii) the
receipt by any Credit Party of notification that any Property of any Credit
Party is subject to any Lien in favor of any Governmental Authority securing, in
whole or in part, Environmental Liabilities and (iv) any proposed acquisition or
lease of Real Estate, if such acquisition or lease would have a reasonable
likelihood of resulting in a Material Adverse Effect as a result of any
potential Environmental Liabilities;

(f) (i) on or prior to any filing by any ERISA Affiliate of any notice of any
reportable event under Section 4043 of ERISA, or intent to terminate any Title
IV Plan, a copy of such notice (ii) promptly, and in any event within ten
(10) days, after any officer of any ERISA Affiliate knows or has reason to know
that a request for a minimum funding waiver under Section 412 of the Code has
been filed with respect to any Title IV Plan or Multiemployer Plan, a notice
describing such waiver request and any action that any ERISA Affiliate proposes

-48-

--------------------------------------------------------------------------------

to take with respect thereto, together with a copy of any notice filed with the
PBGC or the IRS pertaining thereto, (iii) promptly, and in any event within ten
(10) days after any officer of any ERISA Affiliate knows or has reason to know
that an ERISA Event has occurred, a notice describing such ERISA Event, and any
action that any ERISA Affiliate proposes to take with respect thereto, together
with a copy of any notices received from or filed with the PBGC, IRS,
Multiemployer Plan or other Benefit Plan pertaining thereto; and (iv) promptly
after the sending or filing thereof, copies of any annual information report
(including all actuarial reports and other schedules and attachments thereto)
required to be filed with a Governmental Authority in connection with each
Canadian Pension Plan that is required by applicable law to be funded; promptly
upon receipt, copies of any notice, demand, inquiry or subpoena received in
connection with any Canadian Pension Plan from a Governmental Authority;

(g)any Material Adverse Effect subsequent to the date of the most recent audited
financial statements delivered to Agent and Lenders pursuant to this Agreement;

(h)any material change in accounting policies or financial reporting practices
by any Credit Party or any Subsidiary of any Credit Party;

(i)any labor controversy resulting in or threatening to result in any strike,
work stoppage, boycott, shutdown or other labor disruption against or involving
any Credit Party or any Subsidiary of any Credit Party if the same would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect;

(j)the creation, establishment or acquisition of any Subsidiary or the issuance
by or to any Credit Party of any Shares or Share Equivalents (other than
issuances by RA Intermediate of Shares or Share Equivalents not requiring a
mandatory prepayment hereunder);

(k)any amendment, waiver, supplement or other modification of any of the
Indenture Documents or the Factoring Facility Documents (accompanied by a true,
correct and complete copy thereof);

(l)if any Credit Party acquires any Margin Stock; and

(m)any event reasonably expected to result in a mandatory prepayment of the
Obligations pursuant to Section 1.8.

Each notice pursuant to this Section 4.3 shall be in electronic form accompanied
by a statement by a Responsible Officer of the Borrower Representative, on
behalf of the Borrowers, setting forth details of the occurrence referred to
therein, and stating what action the Borrowers or other Person proposes to take
with respect thereto and at what time. Each notice under Section 4.3(a) shall
describe with particularity any and all clauses or provisions of this Agreement
or other Loan Document that have been breached or violated.

-49-

--------------------------------------------------------------------------------

4.4Preservation of Corporate Existence, Etc.  Each Credit Party shall, and shall
cause each of its Subsidiaries to:

(a)preserve and maintain in full force and effect its organizational existence
and good standing under the laws of its jurisdiction of incorporation,
organization or formation, as applicable, except as permitted by Section 5.3;

(b)preserve and maintain in full force and effect all rights, privileges,
qualifications, permits, licenses and franchises necessary in the normal conduct
of its business except in connection with any sale of assets permitted by
Sections 5.2 and any other transaction permitted by Section 5.3 and except as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect;

(c)preserve or renew all of its registered Trademarks, the non-preservation of
which would reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect; and

(d)(i) conduct its business and affairs without the knowing infringement of or
knowing interference with any Intellectual Property of any other Person in any
material respect and (ii) shall comply in all material respects with the terms
of its IP Licenses.

4.5Maintenance of Property.  Each Credit Party shall maintain, and shall cause
each of its Subsidiaries to maintain, and preserve all its Property which is
used or useful in its business in good working order and condition, ordinary
wear and tear excepted and shall make all necessary repairs thereto and renewals
and replacements thereof except where the failure to do so would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

4.6Insurance.

(a)Each Credit Party shall, and shall cause each of its Subsidiaries to,
(i) maintain or cause to be maintained in full force and effect all policies of
insurance of any kind with respect to the Property and businesses of the Credit
Parties and such Subsidiaries (including policies of fire, theft, product
liability, public liability, Flood Insurance, property damage, other casualty,
employee fidelity, workers' compensation, business interruption and employee
health and welfare insurance) with financially sound and reputable insurance
companies or associations (in each case that are not Affiliates of the
Borrowers) of a nature and providing such coverage as is sufficient and as is
customarily carried by businesses of the size and character of the business of
the Credit Parties, (ii) with respect to each of the Owned Properties, maintain
or cause to be maintained in full force and effect, in addition to the policies
required under clause (i)  above, the insurance policies and coverages described
on Schedule 3.18, subject to changes in policies and coverages based upon the
availability of insurance for Persons engaged in ownership and operation of
properties similar to each of the Owned Properties and (iii) cause all such
insurance relating to any Property or business of any Credit Party to name Agent
as additional insured or lenders loss payee as agent for the Lenders, as
appropriate. All policies of insurance on real and personal Property of the
Credit Parties will contain an endorsement, in form and substance acceptable to
Agent, showing loss payable to Agent (Form CP 1218 or equivalent and naming

-50-

--------------------------------------------------------------------------------

Agent as lenders loss payee as agent for the Lenders) and extra expense and
business interruption endorsements. Such endorsement, or an independent
instrument furnished to Agent, will provide that the insurance companies will
give Agent at least thirty (30) days' prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of the Credit Parties or any other Person shall affect the right of
Agent to recover under such policy or policies of insurance in case of loss or
damage. Each Credit Party shall deliver to Agent within ten (10) days of receipt
of notice from any insurer, a copy of any notice of cancellation or material
change in coverage with respect to the affected Owned Property. Each Credit
Party shall direct all present and future insurers under its "All Risk" policies
of property insurance to pay all proceeds payable thereunder directly to Agent.
If any insurance proceeds are paid by check, draft or other instrument payable
to any Credit Party and Agent jointly, Agent may endorse such Credit Party's
name thereon and do such other things as Agent may deem advisable to reduce the
same to cash. Agent reserves the right at any time, upon its determination that
any Credit Party's risk profile has changed following the Closing Date, to
require additional forms or categories and limits of insurance (it being
acknowledged and agreed that, so long as the Credit Parties do not engage in any
line of business substantially different from those lines of business carried on
by it on the Closing Date, Agent will not require policies of insurance of a
form or category materially different from those required by Agent as of the
Closing Date). Notwithstanding the requirement in clause (i) above, Flood
Insurance shall not be required for (x) Real Estate not located in a Special
Flood Hazard Area, or (y) Real Estate located in a Special Flood Hazard Area in
a community that does not participate in the National Flood Insurance Program.

(b)Unless the Credit Parties provide Agent with evidence of the insurance
coverage required by this Agreement (including, Flood Insurance), Agent may
purchase insurance (including, Flood Insurance) at the Credit Parties' expense
to protect Agent's and Lenders' interests in the Credit Parties' and their
Subsidiaries' properties.  This insurance may, but need not, protect the Credit
Parties' and their Subsidiaries' interests. The coverage that Agent purchases
may not pay any claim that any Credit Party or any Subsidiary of any Credit
Party makes or any claim that is made against such Credit Party or any
Subsidiary in connection with said Property. The Credit Parties may later cancel
any insurance purchased by Agent, but only after providing Agent with evidence
that there has been obtained insurance as required by this Agreement. If Agent
purchases insurance, the Credit Parties will be responsible for the costs of
that insurance, including interest and any other expenses Agent may incur in
connection with the placement of insurance, until the effective date of the
cancellation or expiration of the insurance. The costs of the insurance shall be
added to the Obligations. The costs of the insurance may be more than the cost
of insurance the Credit Parties may be able to obtain on their own.

4.7Payment of Obligations.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, pay, discharge and perform as the same shall become due and
payable or required to be performed:

(a)all material Tax liabilities, assessments and governmental charges or levies
upon it or its Property, unless (i) the same are being contested in good faith
by appropriate proceedings diligently prosecuted and for which adequate reserves
in accordance with GAAP or the accounting rules applicable to such Credit Party
or such Subsidiary are being maintained by such Person; and (ii) the aggregate
amount of such liabilities secured by such Lien do not exceed $3,000,000.

-51-

--------------------------------------------------------------------------------

(b)all other lawful claims which, if unpaid, would by law become a Lien upon its
Property unless the same are being contested in good faith by appropriate
proceedings diligently prosecuted which stay the imposition or enforcement of
any Lien and for which adequate reserves in accordance with GAAP or the
accounting rules applicable to such Credit Party or such Subsidiary are being
maintained by such Person;

(c)the performance of all obligations under any Contractual Obligation to such
Credit Party or any of its Subsidiaries is bound, or to which it or any of its
Property is subject, including the Related Agreements, except where the failure
to perform would not reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect; and

(d)payments to the extent necessary to avoid the imposition of a Lien with
respect to, (1) the involuntary termination of any underfunded Benefit Plan or
(2) any Canadian Pension Plan other than inchoate Liens for amounts required to
be remitted but not yet due pursuant to applicable Canadian federal or
provincial pension benefits standards legislation.

4.8Compliance with Laws; Pension Plans and Benefit Plans.

(a)Each Credit Party shall, and shall cause each of its Subsidiaries to, comply
with all Requirements of Law of any Governmental Authority having jurisdiction
over it or its business, including all Requirements of Law applicable to the
ownership, use and operation of each of the Owned Properties and the Benefit
Plans, except where the failure to comply would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

(b)For each existing, or hereafter adopted, Canadian Benefit Plan and Canadian
Pension Plan, each Credit Party shall ensure that all contributions are remitted
in a timely fashion in accordance with the terms thereof, any funding agreements
and all applicable laws, except as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

4.9Inspection of Property and Books and Records; Audits; Appraisals.

(a)Each Credit Party shall maintain and shall cause each of its Subsidiaries to
maintain books of record and account entries in conformity with GAAP
consistently applied.

(b)Each Credit Party shall, and shall cause each of its Subsidiaries to, with
respect to each owned, leased, or controlled property, during normal business
hours and upon reasonable advance notice (unless an Event of Default shall have
occurred and be continuing, in which event no notice shall be required and Agent
shall have access at any and all times during the continuance thereof):
(i) provide access to such property to Agent and any of its Related Persons, as
frequently as Agent determines to be appropriate; and (ii) permit Agent and any
of its Related Persons to conduct field examinations, audit, inspect and make
extracts and copies (or take originals if reasonably necessary) from all of such
Credit Party's books and records, and evaluate and make physical verifications
of the Inventory and other Collateral in any manner and through any medium that
Agent considers advisable, in each instance, at the Credit Parties' expense;
provided the Credit Parties shall only be obligated to reimburse Agent for the
expenses

-52-

--------------------------------------------------------------------------------

for (i) one such field examination, audit and inspection per location during any
Fiscal Year, (ii) a second field examination, audit and inspection per location
during such Fiscal Year if at any time for at least thirty (30) consecutive days
during such Fiscal Year, Availability is or has been less than 15% of the Line
Cap; provided further that no such limits shall apply if an Event of Default has
occurred and is continuing. Any Lender may accompany Agent or its Related
Persons in connection with any inspection per location at such Lender's expense.
Each Credit Party which keeps records relating to Collateral in the Province of
Quebec shall at all times keep a duplicate copy thereof at a location outside
the Province of Quebec, as listed in Schedule 3.21.

(c)Upon Agent's request from time to time, the Credit Parties shall permit and
enable Agent to obtain appraisals in form and substance and from appraisers
reasonably satisfactory to Agent stating the then Net Orderly Liquidation Value,
or such other value as determined by Agent, of all or any portion of the
Inventory of any Credit Party or any Subsidiary of any Credit Party; provided,
that notwithstanding any provision herein to the contrary, the Credit Parties
shall only be obligated to reimburse Agent for the expenses for (i) one set of
such appraisals per location during any Fiscal Year, (ii) a second set of such
appraisals per location during such Fiscal Year if at any time for at least
thirty (30) consecutive days during such Fiscal Year, Availability is or has
been less than 15% of the Line Cap; provided further that no such limits shall
apply if an Event of Default has occurred and is continuing.

4.10Use of Proceeds.  The Borrowers shall use the proceeds of the Loans and
Letters of Credit solely as follows: (a) to refinance on the Closing Date, Prior
Indebtedness, (b) to pay costs and expenses required to be paid pursuant to
Section 2.1, (c) to issue standby or documentary Letters of Credit and (d) for
working capital, capital expenditures and other general corporate purposes not
in contravention of any Requirement of Law and not in violation of this
Agreement or the other Loan Documents.

4.11Cash Management Systems.  Each Credit Party shall enter into, and cause each
applicable depository institution, securities intermediary or commodities
intermediary to enter into, in each case, within ninety (90) days of the Closing
Date, one or more Control Agreements (and lockbox arrangements with respect to
any Collection Account) providing for "springing" cash dominion (including
providing for "control" there over as such term is defined in the Securities
Transfer Act (2006) (Ontario) or other applicable law, including the Civil Code
of Quebec, in respect of Canadian Collateral) with respect to each Control
Account (other than Disbursement Accounts) and each securities, commodity or
similar account maintained by such Credit Party as of the Closing Date or within
ninety (90) days of the establishment or acquisition of any Control Account
(other than Disbursement Accounts), securities, commodity or similar account
established or otherwise acquired by such Credit Party after the Closing Date.
In addition, if and to the extent requested by Agent, within ninety (90) days of
such request, each Credit Party shall enter into one or more Control Agreements
providing for "springing" cash dominion over all Control Accounts that
constitute Disbursement Accounts maintained by such Credit Party as of the
Closing Date or established or otherwise acquired by such Credit Party after the
Closing Date. With respect to any Control Accounts subject to such "springing"
Control Agreements, unless a Dominion Period has occurred and is continuing,
Agent shall not deliver to the relevant depository institution, securities
intermediary or commodities intermediary a notice or other instruction requiring
such Person to transfer funds held in such Control Accounts to the Collection
Account. The Credit Parties shall not maintain cash on deposit in Disbursement

-53-

--------------------------------------------------------------------------------

Accounts in excess of outstanding checks and wire transfers payable from such
accounts and amounts necessary to meet minimum balance
requirements.  Notwithstanding the foregoing, RA Intermediate shall not be
required to comply with this Section 4.11 with respect to deposit accounts,
securities, commodity or similar account, until the aggregate amount of funds in
such accounts exceed $1,000,000.

4.12Landlord Agreements.  Each Credit Party shall use commercially reasonable
efforts to obtain a landlord agreement or bailee or mortgagee waivers, as
applicable, from the lessor of each leased property, bailee in possession of any
Collateral or mortgagee of any owned property with respect to each location
where any Collateral with an aggregate fair market value in excess of $500,000
or any books and records with respect to any Collateral is stored or located,
which agreement shall be reasonably satisfactory in form and substance to Agent.

4.13Further Assurances.

(a)Each Credit Party shall ensure that all written information, exhibits and
reports furnished to Agent or the Lenders do not and will not contain any untrue
statement of a material fact and do not and will not omit to state any material
fact or any fact necessary to make the statements contained therein not
misleading in light of the circumstances in which made, and will promptly
disclose to Agent and the Lenders and correct any defect or error that may be
discovered therein or in any Loan Document or in the execution, acknowledgement
or recordation thereof.

(b)Promptly upon request by Agent, each Credit Party shall (and, subject to the
limitations set forth herein and in the Collateral Documents, shall cause each
of its Subsidiaries to) take such additional actions and execute such documents
as Agent may reasonably require from time to time in order (i) to carry out more
effectively the purposes of this Agreement or any other Loan Document, (ii) to
subject to the Liens created by any of the Collateral Documents any of the
Properties, rights or interests covered by any of the Collateral Documents,
(iii) subject to customary "Funds Certain Provisions" with respect to perfection
of Liens on assets acquired in a Permitted Acquisition or other Investment
permitted hereunder, to perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and the Liens intended to be created
thereby, and (iv) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm to the Secured Parties the rights granted or now or
hereafter intended to be granted to the Secured Parties under any Loan
Document.  Without limiting the generality of the foregoing and except as
otherwise approved in writing by Required Lenders, the U.S. Credit Parties shall
cause each of their Subsidiaries (other than Excluded Subsidiaries), promptly
after formation or acquisition thereof, to guaranty the U.S. Obligations and to
cause each such Subsidiary to grant to Agent, for the benefit of the Secured
Parties, a security interest in, subject to the limitations set forth herein and
in the Collateral Documents, all of such Subsidiary's Property to secure such
guaranty. Furthermore and except as otherwise approved in writing by Required
Lenders, each U.S. Credit Party shall pledge, and shall cause each of its
Subsidiaries (other than Excluded Subsidiaries) to pledge, all of the Shares and
Share Equivalents of each of its Subsidiaries (other than Excluded
Subsidiaries) and sixty-five percent (65%) of the outstanding voting Shares and
Share Equivalents and one hundred percent (100%) of outstanding non-voting
Shares and Share Equivalents of each Excluded Foreign Subsidiary and Foreign
Subsidiary Holdco directly owned by a Credit Party, in each instance, to

-54-

--------------------------------------------------------------------------------

Agent, for the benefit of the Secured Parties, to secure the U.S. Obligations,
promptly after formation or acquisition of such Subsidiary. Without limiting the
generality of the foregoing and except as otherwise approved in writing by
Required Lenders, the Canadian Borrower shall, and shall cause each of its
Subsidiaries (other than Excluded Subsidiaries) to, promptly after formation or
acquisition thereof, guaranty the Canadian Obligations and grant to Agent, for
the benefit of the Secured Parties, a security interest in, subject to the
limitations hereinafter set forth, all of such Subsidiary's Property to secure
such guaranty. Furthermore and except as otherwise approved in writing by
Required Lenders, the Canadian Borrower shall, and shall cause each of its
Subsidiaries to, pledge all of the Shares and Share Equivalents of each
Subsidiary directly owned by such Person to Agent, for the benefit of the
Secured Parties, to secure the Canadian Obligations. In the event that RA
Intermediate or any of its Subsidiaries (other than any Excluded
Subsidiary) acquires fee title to any Real Estate, within sixty (60) days after
(or such later date as may be agreed by Agent in its reasonable discretion) such
acquisition, such Person shall execute and/or deliver, or cause to be executed
and/or delivered, to Agent, to the extent requested by Agent, (w) an appraisal
in form and substance reasonably acceptable to Agent, (x) a fully executed
mortgage, in form and substance reasonably satisfactory to Agent together with
an A.L.T.A. (or Canadian equivalent) lender's title insurance policy issued by a
title insurer reasonably satisfactory to Agent, in form and substance and in an
amount reasonably satisfactory to Agent insuring that the mortgage is a valid
and enforceable first priority Lien (subject only to any Liens in favor of the
Notes Collateral Trustee under the Indenture Documents) on the respective
property, free and clear of all defects, encumbrances and Liens other than
Permitted Liens, and (y) then current A.L.T.A. (or Canadian equivalent) surveys,
certified to Agent by a licensed surveyor sufficient to allow the issuer of the
lender's title insurance policy to issue such policy without a survey exception.
In the event that RA Intermediate or any of its Subsidiaries (other than
Excluded Subsidiaries) acquires any Real Estate, the Credit Parties shall notify
Agent in writing of such acquisition within five (5) Business Days, and at
Agent's request, the Credit Parties shall cause to be delivered to Agent, within
thirty (30) days after such request, an environmental site assessment prepared
by a qualified firm reasonably acceptable to Agent, in form and substance
reasonably satisfactory to Agent. In addition to the obligations set forth in
Section 4.6(a), within forty-five (45) days after written notice from Agent to
the Credit Parties that any Real Estate is located in a Special Flood Hazard
Area, the Credit Parties shall satisfy the Flood Insurance requirements of
Section 4.6(a). The Credit Parties shall deliver, or cause to be delivered, to
Agent, appropriate resolutions, secretary certificates, certified Organization
Documents and, if requested by Agent, legal opinions relating to the matters
described in this Section 4.13 (which opinions shall be in form and substance
reasonably acceptable to Agent and, to the extent applicable, substantially
similar to the opinions delivered on the Closing Date), in each instance with
respect to each Credit Party formed or acquired after the Closing Date. In
connection with each such pledge of Shares and Share Equivalents, the Credit
Parties shall deliver, or cause to be delivered, to Agent, irrevocable proxies
and stock powers and/or assignments, as applicable, duly executed in blank.

4.14Environmental Matters.  Each Credit Party shall, and shall cause each of its
Subsidiaries to, comply with, and maintain its Real Estate, whether owned,
leased, subleased or otherwise operated or occupied, in compliance with, all
applicable Environmental Laws (including by implementing any Remedial Action
necessary to achieve such compliance) or that is required by orders and
directives of any Governmental Authority except where the failure to comply
would not reasonably be expected to, individually or in the aggregate, result in
a

-55-

--------------------------------------------------------------------------------

Material Adverse Effect. Without limiting the foregoing, if an Event of Default
is continuing or if Agent at any time has a reasonable basis to believe that
there exist violations of Environmental Laws by any Credit Party or any
Subsidiary of any Credit Party or that there exist any Environmental
Liabilities, then each Credit Party shall, promptly upon receipt of request from
Agent, cause the performance of, and allow Agent and its Related Persons access
to such Real Estate for the purpose of conducting, such environmental audits and
assessments, including any necessary subsurface sampling of soil and
groundwater, and cause the preparation of such reports, in each case as Agent
may from time to time reasonably request. Such audits, assessments and reports,
to the extent not conducted by Agent or any of its Related Persons, shall be
conducted and prepared by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, all under procedures and protocol reasonably designed to maintain the
attorney/client privilege applicable to the results of such audits and
assessments.

4.15Bank Products.  Within ninety (90) days of the Closing Date, the Credit
Parties (other than RA Intermediate and the Mexican Credit Parties (other than
with respect to the Mexican Collection Account)) shall establish their primary
depository and treasury management relationships in the United States and Canada
with Bank of America or one or more of its Affiliates or branches.  Once
established, the Credit Parties will maintain such primary depository and
treasury management relationships in the United States and Canada with Bank of
America or one or more of its Affiliates or branches at all times during the
term of this Agreement.

4.16Mexican Receivables Purchase.  Upon the occurrence of a Mexican Receivables
Purchase Trigger Event and at all times during a Mexican Receivables Purchase
Period, the Mexican Credit Parties shall promptly sell and Canadian Borrower
shall promptly purchase all current Accounts of the Mexican Credit Parties
pursuant to the terms and conditions of the Mexican Receivables Purchase
Documents (a "Mexican Receivable Purchase").  Canadian Borrower shall offset the
purchase price payable to the Mexican Credit Parties against the then
outstanding principal owed to Canadian Borrower under the Mexican Intercompany
Note.  Each Credit Party, including without limitation the Mexican Credit
Parties and Canadian Borrower, acknowledge that Agent and representatives
appointed by Agent will be empowered and may, but are not obliged to, exercise
the Mexican Power of Attorney or any other power of attorney issued to Agent by
Credit Parties under the Loan Documents or otherwise to effectuate a Mexican
Receivables Purchase at any and all times during a Mexican Receivables Purchase
Period.

4.17Post-Closing Obligations.   Borrowers shall deliver the items and undertake
the obligations set forth on Schedule 4.17.  

-56-

--------------------------------------------------------------------------------

ARTICLE V
NEGATIVE COVENANTS

Subject to Section 9.24, each U.S. Credit Party, jointly and severally, with
respect to all Credit Parties, and each Canadian Credit Party and each Mexican
Credit Party, jointly and severally but solely with respect to the Canadian
Credit Parties and Mexican Credit Parties, covenants and agrees that, so long as
any Lender shall have any Commitment hereunder, or any Loan or other Obligation
(other than contingent indemnification Obligations to the extent no claim giving
rise thereto has been asserted) shall remain unpaid or unsatisfied:

5.1Limitation on Liens.  No Credit Party shall, and no Credit Party shall suffer
or permit any of its Subsidiaries to, directly or indirectly, make, create,
incur, assume or suffer to exist any Lien upon or with respect to any part of
its Property, whether now owned or hereafter acquired, other than the following
("Permitted Liens"):

(a)any Lien existing on the Property of a Credit Party or a Subsidiary of a
Credit Party on the Closing Date and set forth in Schedule 5.1 securing
Indebtedness outstanding on such date and permitted by Section 5.5(c), including
replacement Liens on the Property currently subject to such Liens securing
Indebtedness permitted by Section 5.5(c);

(b)any Lien securing the Obligations created under any Loan Document;

(c)Liens for Taxes (including real property Taxes) (i) which are not past due or
remain payable without penalty, or (ii) the non-payment of which is permitted by
Section 4.7;

(d)carriers', warehousemen's, mechanics', landlords', materialmen's, repairmen's
or other similar Liens arising in the Ordinary Course of Business which are not
past due or remain payable without penalty or which are being contested in good
faith and by appropriate proceedings diligently prosecuted, which proceedings
have the effect of preventing the forfeiture or sale of the Property subject
thereto and for which adequate reserves in accordance with GAAP are being
maintained;

(e)Liens (other than any Lien imposed by ERISA) consisting of pledges or
deposits required in the Ordinary Course of Business in connection with workers'
compensation, unemployment insurance and other social security legislation
(including inchoate Liens for amounts required to be remitted but not yet due
pursuant to applicable Canadian federal or provincial pension standards
legislation) or to secure the performance of tenders, statutory obligations,
surety, stay, customs and appeals bonds, bids, leases, governmental contract,
trade contracts, performance and return of money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money) or to
secure liability to insurance carriers;

(f)Liens consisting of judgment or judicial attachment liens with respect to
judgments the existence of which do not constitute an Event of Default;

-57-

--------------------------------------------------------------------------------

(g)Survey exceptions, easements, rights-of-way, servitudes, sewers, electric
lines, telegraph and telephone lines, zoning and other recorded covenants,
conditions, restrictions, reservations, licenses, minor defects or other
irregularities in title, and other similar encumbrances incurred in the Ordinary
Course of Business which, either individually or in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the Property subject thereto or interfere in any material respect with
the ordinary conduct of the businesses of any Credit Party or any Subsidiary of
any Credit Party;

(h)Liens on any Equipment, Real Estate or other fixed assets acquired or held by
any Credit Party or any Subsidiary of any Credit Party securing Indebtedness
incurred or assumed for the purpose of financing (or refinancing) all or any
part of the cost of acquiring, constructing or improving such Property and
permitted under Section 5.5(d); provided that (i) any such Lien attaches to such
Property concurrently with or within ninety (90) days after the acquisition
thereof, (ii) such Lien attaches solely to the Property so acquired, constructed
or improved in such transaction and the proceeds thereof, and (iii) the
principal amount of the debt secured thereby does not exceed 100% of the cost of
such Property;

(i)Liens securing Capital Lease Obligations permitted under Section 5.5(d);

(j)any interest or title of a lessor or sublessor under any lease permitted by
this Agreement;

(k)Liens arising from the filing of precautionary UCC or PPSA financing
statements (or equivalents) with respect to any lease permitted by this
Agreement;

(l)non-exclusive licenses and sublicenses of Intellectual Property granted by a
Credit Party and leases or subleases (by a Credit Party as lessor or
sublessor) to third parties in the Ordinary Course of Business not interfering
with the business of the Credit Parties or any of their Subsidiaries;

(m)Liens in favor of collecting banks arising by operation of law under
Section 4-210 of the UCC or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the UCC;

(n)Liens (including the right of set-off) in favor of a bank or other depository
institution arising as a matter of law encumbering deposits;

(o)Liens in favor of customs and revenue authorities arising as a matter of law
which secure payment of customs duties in connection with the importation of
goods in the Ordinary Course of Business;

(p)Liens securing (i) obligations in respect of Indebtedness under the Indenture
Documents to the extent permitted under Section 5.5(f) and (ii) the Collateral
Trust Hedging Obligations so long as, in each case of clauses (i) and (ii), such
Liens are subject to the Intercreditor Agreement or, in the case of any
Permitted Refinancing of such Indebtedness or obligations, another intercreditor
agreement containing terms, taken as a whole, that are at least as favorable
(taken as a whole) to the Secured Parties as those contained in the
Intercreditor Agreement;

-58-

--------------------------------------------------------------------------------

(q)with respect to any Owned Property, any Lien or other encumbrance existing on
the Closing Date in favor of the Notes Collateral Trustee covering such Owned
Property and acceptable to Agent;

(r)Liens securing Real Alloy Germany's obligations under the German Factoring
Facility;

(s)Liens on Property of any Foreign Subsidiary that is not a Credit Party
securing Indebtedness of such Foreign Subsidiary permitted under Section 5.5(m);

(t)Liens arising in connection with any Permitted Sale Leaseback Transaction;

(u)the reservations, limitations, provisos and conditions expressed in any
original grants from the Crown of real or immovable property located in Canada,
which do not materially interfere with (i) the ordinary conduct of the business
of the applicable Person or (ii) the use and enjoyment of such real or immovable
property;

(v)Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts to the extent such Liens secure obligations relating to such account
that are incurred in the Ordinary Course of Business and not for speculative
purposes; provided that the aggregate amount of cash and Cash Equivalents
maintained in such accounts subject to such Liens does not exceed $5,000,000 in
the aggregate at any time outstanding;

(w)Liens on cash and Cash Equivalents securing obligations arising under Rate
Contracts entered into in the Ordinary Course of Business for bona fide hedging
purposes and not for speculative purposes; provided that the aggregate amount of
cash and Cash Equivalents subject to such Liens does not exceed $5,000,000 in
the aggregate at any time outstanding;

(x)Liens on unearned insurance premiums securing the financing thereof to the
extent permitted under Section 5.5(l) to the extent such Liens are in favor of
the applicable insurance carrier;

(y)Liens on Inventory and the proceeds thereof arising out of consignment,
bailment, title retention or similar arrangements for the sale of goods entered
into by any Borrower in the Ordinary Course of Business solely to the extent
that any such Inventory or proceeds subject to such Liens can be reasonably
identified by Agent and verified by Agent as being excluded by the Borrowers
from the most recent Borrowing Base Certificate delivered by the Borrowers to
Agent;

-59-

--------------------------------------------------------------------------------

(z)Liens on Property acquired pursuant to a Permitted Acquisition, or on
Property of a Subsidiary of a Credit Party in existence at the time such
Subsidiary is acquired pursuant to a Permitted Acquisition, in each instance,
other than Accounts, Inventory, deposit accounts and cash on deposit therein;
provided that (i) any Indebtedness that is secured by such Liens in permitted to
exist under Section 5.5(i) and (ii) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any Property of a Credit Party (except to the extent such acquired
entity becomes a Credit Party);

(aa)customary options, put and call arrangements, rights of first refusal and
similar rights relating to Investments in joint ventures and partnerships so
long as such options, arrangements or rights relate solely to such joint
ventures and partnerships and the assets thereof;

(bb)Liens arising from precautionary UCC or PPSA financing statement filings on
Accounts sold pursuant to Permitted Supplier Financing Arrangements;

(cc)Liens securing reimbursement obligations incurred in the Ordinary Course of
Business for letters of credit to the extent permitted under Section 5.9(g);
provided that such Liens encumber only cash or Cash Equivalents in an aggregate
amount not to exceed 103% of such obligations

(dd)Liens securing intercompany Indebtedness permitted by Section 5.4(b) for the
benefit of any Credit Party so long as such Liens are subordinated to the
Obligations pursuant to the terms of the Intercompany Subordination Agreement;
and

(ee)Other consensual Liens securing Indebtedness permitted under Section 5.5(p);
provided that (i) the aggregate amount of such secured Indebtedness does not
exceed $20,000,000 and (ii) no such Liens shall attach to ABL Priority
Collateral except to the extent subordinated to the Liens of Agent granted under
the Loan Documents for the benefit of the Secured Parties in a manner
satisfactory to Agent (it being agreed that such Liens may secure Indebtedness
with a first priority (or junior priority) on the Notes Priority Collateral).

5.2Disposition of Assets.  No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, directly or indirectly, sell,
assign, lease, convey, transfer or otherwise dispose of (whether in one or a
series of transactions) any Property (including the Shares of any Subsidiary of
any Credit Party, whether in a public or a private offering or otherwise, and
accounts and notes receivable, with or without recourse) or enter into any
agreement to do any of the foregoing, except:

(a)dispositions in the Ordinary Course of Business to any Person, of
(i) Inventory, (ii) worn-out or surplus Equipment (provided, that to the extent
such Equipment constitutes Collateral, having a book value not exceeding
$7,500,000 in the aggregate in any Fiscal Year) or (iii) any other Equipment
constituting Collateral solely to the extent that such Equipment is exchanged
for credit against the purchase price of replacement or other Equipment or the
proceeds of such disposition are promptly (but, in any event, within one hundred
eighty (180) days of such disposition) applied to the purchase price of
replacement or other Equipment;

-60-

--------------------------------------------------------------------------------

(b)dispositions (other than of (i) the Shares of any Credit Party or (ii) any
Accounts of any Credit Party) not otherwise permitted hereunder which are made
for fair market value on an arm's length basis and the mandatory prepayment in
the amount of the Net Proceeds of such disposition is made if and to the extent
required by Section 1.8; provided, that the Permitted Payment or Disposition
Conditions have been satisfied;

(c)dispositions of Cash Equivalents in the Ordinary Course of Business and
(ii) conversions of Cash Equivalents into cash or other Cash Equivalents;

(d)dispositions of accounts receivable and related assets by (i) Real Alloy
Germany to the German Factoring Facility Purchaser in accordance with the German
Factoring Facility Documents and (ii) Mexican Credit Parties to Canadian
Borrower pursuant to the terms of the Mexican Receivables Purchase Documents;

(e)transfers of Property to a Credit Party by another Credit Party or by any
Subsidiary of a Credit Party and transfers of Property to a Subsidiary that is
not a Credit Party by a Subsidiary that is not a Credit Party;

(f)the lease or sublease in the Ordinary Course of Business of Real Estate;

(g)the sale in the Ordinary Course of Business of Accounts pursuant to any
Permitted Supplier Financing Arrangement;

(h)Dispositions of Property in connection with Permitted Sale Leaseback
Transactions;

(i)Dispositions of the Real Estate located at 12107 Energy Highway, Friendly,
West Virginia; and

(j)Liens permitted under Section 5.1 (to the extent constituting a transfer of
Property); (ii) mergers and amalgamations in compliance with Section 5.3; and
(iii) Restricted Payments made in compliance with Section 5.11.

5.3Consolidations, Mergers and Amalgamations.  No Credit Party shall, and no
Credit Party shall suffer or permit any of its Subsidiaries to merge,
amalgamate, consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except upon not less than five (5) Business Days prior
written notice to Agent (or such shorter time as Agent may agree in writing):

(a)any Subsidiary of a U.S. Borrower may merge with, or dissolve or liquidate
into, a U.S. Borrower or a Wholly-Owned Subsidiary of a U.S. Borrower which is a
Domestic Subsidiary, provided that such U.S. Borrower or such Wholly-Owned
Subsidiary which is a Domestic Subsidiary shall be the continuing or surviving
entity and all actions required to maintain perfected Liens on the Shares of the
surviving entity and other Collateral in favor of Agent shall have been
completed;

-61-

--------------------------------------------------------------------------------

(b)any Subsidiary of the Canadian Borrower may merge or amalgamate with, or
dissolve or liquidate into, the Canadian Borrower or a Wholly-Owned Subsidiary
of the Canadian Borrower which is a Canadian Subsidiary provided that the
Canadian Borrower or such Wholly-Owned Subsidiary which is a Canadian Subsidiary
shall be the continuing or surviving entity and all actions required to maintain
perfected Liens on the Shares of the surviving or continuing entity and other
Collateral in favor of Agent shall have been completed;

(c)any Mexican Subsidiary may merge with, or dissolve or liquidate into another
Mexican Subsidiary provided that in the case of any merger of a Mexican Credit
Party, or dissolution or liquidation of a Mexican Subsidiary, the Mexican Credit
Party shall be the continuing or surviving entity and all actions required to
maintain perfected Liens on the Shares of the surviving entity (if any) and
other Collateral in favor of Agent shall have been completed;

(d)any Foreign Subsidiary (other than a Canadian Subsidiary or, subject to the
foregoing clause (c), a Mexican Credit Party) may merge with or dissolve or
liquidate into another Foreign Subsidiary; provided if a Foreign Subsidiary
which is not an Excluded Foreign Subsidiary is a constituent entity in such
merger, dissolution or liquidation, a Foreign Subsidiary which is not an
Excluded Foreign Subsidiary shall be the continuing or surviving entity; and

(e)other than RA Intermediate, Borrower Representative or the Canadian Borrower,
any Credit Party or Subsidiary of any Credit Party may effect a dissolution,
merger, amalgamation or liquidation in connection with any Disposition permitted
pursuant to Section 5.2.

5.4Acquisitions; Loans and Investments.  No Credit Party shall and no Credit
Party shall suffer or permit any of its Subsidiaries to (i) purchase or acquire
any Shares or Share Equivalents, or any obligations or other securities of, or
any interest in, any Person, including the establishment or creation of a
Subsidiary, (ii)  make any Acquisitions, or any other acquisition of all or
substantially all of the assets of another Person, or of any business or
division of any Person, including by way of merger, consolidation or other
combination, or (iii)  make, purchase or acquire any advance, loan, extension of
credit or capital contribution to or any other investment in, any Person
including a Borrower, any Affiliate of a Borrower or any Subsidiary of a
Borrower (the items described in clauses (i), (ii) and (iii) are referred to as
"Investments"), except for:

(a)Investments in cash and Cash Equivalents;

(b)Investments consisting of (i) capital contributions by RA Intermediate in
then existing Credit Parties, (ii) extensions of credit or capital contributions
by any U.S. Credit Party (other than RA Intermediate) to or in any other then
existing U.S. Credit Party (other than RA Intermediate), (iii) extensions of
credit or capital contributions by any Canadian Credit Party to or in any other
then existing Canadian Credit Party, (iv) extensions of credit or capital
contributions by a U.S. Borrower or any other U.S. Credit Party (other than RA
Intermediate) to or in any then existing U.S. Subsidiaries of a U.S. Borrower
which are not Credit Parties not to exceed $500,000 in the aggregate at any time
outstanding for all such extensions of credit and capital contributions,
(v) extensions of credit or capital contributions by the Canadian Borrower or
any other Canadian Credit Party to or in any then existing Canadian Subsidiaries
of the

-62-

--------------------------------------------------------------------------------

Canadian Borrower which are not Credit Parties not to exceed $500,000 in the
aggregate at any time outstanding for all such extensions of credit and capital
contributions, (vi) extensions of credit or capital contributions made with the
proceeds of any Excluded Equity Issuance by RA Intermediate, (vii) so long as
the Permitted Payment or Disposition Conditions are satisfied, extensions of
credit or capital contributions by a Credit Party (other than RA
Intermediate) to or in Foreign Subsidiaries of RA Intermediate (other than any
Canadian Subsidiary), (viii) so long as the Permitted Payment or Disposition
Conditions are satisfied, extensions of credit or capital contributions by a
U.S. Credit Party (other than RA Intermediate) to or in a Canadian Subsidiary of
RA Intermediate; (ix) extensions of credit pursuant to the terms of the Mexican
Intercompany Note by the Canadian Borrower to the Mexican Credit Parties during
any Mexican Receivables Purchase Period so long as after giving effect to such
loans, cash on hand of Mexican Credit Parties does not exceed $3,000,000 at any
time; provided, that (A) if any Person executes and delivers to any Credit Party
a note (collectively, the "Intercompany Notes") to evidence any Investments
described in the foregoing clauses (i) through (ix), that Intercompany Note
shall be pledged and delivered to Agent pursuant to the U.S. Revolving Guaranty
and Security Agreement, the Canadian Revolving Guarantee and Security Agreement
or other Collateral Document, as applicable, as additional collateral security
for the Obligations; (B) each Credit Party shall accurately record all
intercompany transactions on its books and records; and (C) at the time any such
intercompany loan or advance is made by any Credit Party to any other Person
permitted pursuant to the foregoing clauses (i) through (ix) and after giving
effect thereto, each such Credit Party shall be Solvent; (x) extensions of
credit or capital contributions by a Subsidiary which is not a Credit Party to
or in another then existing Subsidiary which is not a Credit Party; or
(xi) extensions of credit or capital contributions by a Subsidiary of the
Canadian Borrower which is not a Credit Party to or in another then existing
Subsidiary of the Canadian Borrower which is not a Credit Party;

(c)Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 5.2(b);

(d)Investments acquired in connection with the settlement of delinquent Accounts
in the Ordinary Course of Business or in connection with the bankruptcy or
reorganization of suppliers or customers;

(e)Investments existing on the Closing Date and set forth in Schedule 5.4;

(f)loans or advances to employees permitted under Section 5.6;

(g)Investments arising under Rate Contracts and Commodity Hedging Agreements
permitted under Section 5.9(b);

(h)other Investments not described above in an aggregate amount not to exceed at
any time $3,000,000; and

(i)any Permitted Acquisitions.

-63-

--------------------------------------------------------------------------------

5.5Limitation on Indebtedness.  No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, create, incur, assume, permit to
exist, or otherwise become or remain directly or indirectly liable with respect
to, any Indebtedness, except:

(a)the Obligations;

(b)Indebtedness consisting of Contingent Obligations (to the extent the same
constitute Indebtedness) permitted pursuant to Section 5.9;

(c)Indebtedness existing on the Closing Date and set forth in Schedule 5.5
including Permitted Refinancings thereof;

(d)Indebtedness not to exceed an aggregate principal amount at any time
outstanding of the greater of (i) 3.0% of Total Assets and (ii) $25,000,000,
consisting of Capital Lease Obligations or secured by Liens permitted by
Section 5.1(h) and Permitted Refinancings thereof;

(e)intercompany Indebtedness permitted pursuant to Section 5.4(b);

(f)Indebtedness of the U.S. Credit Parties (i) existing on the Closing Date
under the Indenture Documents in an original aggregate principal amount not to
exceed $320,000,000, (ii) consisting of Notes Pari Passu Lien Obligations to the
extent permitted to be incurred after the Closing Date pursuant to the Indenture
Documents in effect as of the Closing Date and (iii) incurred in connection with
any financing from any lender in respect of the Notes Pari Passu Lien
Obligations under Section 364 of the Bankruptcy Code to the extent permitted
pursuant to the Intercreditor Agreement, and, in the case of clauses (i)  and
(ii), Permitted Refinancings thereof in accordance with the Intercreditor
Agreement;

(g)Indebtedness under the Factoring Facility Documents and Permitted
Refinancings thereof;

(h)Indebtedness owed to any Person providing workers' compensation, health,
disability or other employee benefits (including contractual and statutory
benefits) or property, casualty, liability or credit insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the Ordinary Course of Business; provided that upon the incurrence
of Indebtedness with respect to any such reimbursement obligations, such
obligations are reimbursed not later than thirty (30) days following such
incurrence;

(i)Indebtedness of a Subsidiary of a Credit Party acquired pursuant to a
Permitted Acquisition (or Indebtedness of a Target assumed at the time of a
Permitted Acquisition of such Target); provided that (i) such Indebtedness was
not incurred in connection with, or in anticipation or contemplation of, such
Permitted Acquisition and (ii) the aggregate principal amount of all
Indebtedness permitted by this Section 5.5(i) with respect to any Subsidiary
other than an Excluded Subsidiary shall not at any time outstanding exceed
$5,000,000;

-64-

--------------------------------------------------------------------------------

(j)Indebtedness incurred in the Ordinary Course of Business with respect to
surety and appeal bonds, performance bonds and other similar obligations, and in
the case of the Credit Parties, not to exceed $3,000,000 in the aggregate at any
time outstanding;

(k)Indebtedness arising from the honoring by a bank or other depository
institution of a check, draft or similar instrument drawn against insufficient
funds in the Ordinary Course of Business; provided that such Indebtedness is
extinguished within five (5) Business Days of its incurrence;

(l)Indebtedness consisting of the financing of insurance premiums in the
Ordinary Course of Business; provided that the aggregate principal amount
thereof does not exceed the annual premium amount and shall be secured only by
Liens permitted under Section 5.1(x);

(m)Indebtedness of Foreign Subsidiaries of Credit Parties that are not Credit
Parties in an aggregate amount not to exceed $11,000,000 at any time outstanding
and Permitted Refinancings thereof (collectively, "Specified Foreign Subsidiary
Indebtedness");

(n)other unsecured Indebtedness in an aggregate principal amount not to exceed
the greater of (i) 1.0% of Total Assets and (ii) $10,000,000, in each case at
any time outstanding;

(o)Indebtedness in respect of Permitted Sale Leaseback Transactions; and

(p)other Indebtedness so long as (i) such Indebtedness matures at least ninety
(90) days following the Revolving Termination Date, (ii) has a Weighted Average
Life to Maturity (measured as of the date of such refinancing or extension) and
maturity no shorter than that of the Indebtedness being refinanced or extended,
(iii) if such Indebtedness is secured, it is secured by Liens permitted by
Section 5.1 and (iv) the Permitted Payment or Disposition Conditions are
satisfied.

5.6Employee Loans and Transactions with Affiliates.  No Credit Party shall, and
no Credit Party shall suffer or permit any of its Subsidiaries to, enter into
any transaction with any Affiliate of a Borrower or of any such Subsidiary,
except:

(a)as expressly permitted by this Agreement, including Investments and
Restricted Payments expressly permitted by this Agreement;

(b)upon fair and reasonable terms no less favorable to such Credit Party or such
Subsidiary than would be obtained in a comparable arm's length transaction with
a Person not an Affiliate of a Borrower or such Subsidiary and, with respect to
any such transaction exceeding $10,000,000, which are disclosed in writing to
Agent;

(c)loans or advances to employees of Credit Parties for travel, entertainment
and relocation expenses and other ordinary business purposes in the Ordinary
Course of Business not to exceed $500,000 in the aggregate outstanding at any
time;

-65-

--------------------------------------------------------------------------------

(d)non-cash loans or advances made by RA Intermediate to employees of Credit
Parties that are simultaneously used by such Persons to purchase Shares or Share
Equivalents of RA Intermediate;

(e)the issuance of Share or other payments, awards or grants in cash, Shares or
otherwise pursuant to or the funding of, employment arrangements, Share options
and Share ownership plans or similar employee benefit plans, in each case in the
Ordinary Course of Business and approved by the board of directors of the
applicable Credit Party or Subsidiary thereof, as appropriate, in good faith;

(f)employment agreements entered into in the Ordinary Course of Business, which
agreements shall provide for the payment of reasonable compensation for actual
services rendered and be approved by the board of directors of the applicable
Credit Party or Subsidiary thereof, as appropriate, in good faith; and

(g)transactions permitted by Section 5.7.

All such transactions greater than $10,000,000 existing as of the Closing Date
are described in Schedule 5.6.

5.7Management Fees and Compensation.  No Credit Party shall, and no Credit Party
shall permit any of its Subsidiaries to, pay any management, consulting or
similar fees to any Affiliate of any Credit Party or to any officer, director or
employee of any Credit Party or any Affiliate of any Credit Party or pay or
reimburse Parent or any of its Affiliates (other than a Credit Party) for any
costs, expenses and similar items except:

(a)payment of reasonable compensation to officers and employees for actual
services rendered to the Credit Parties and their Subsidiaries in the Ordinary
Course of Business;

(b)payment of directors' fees and reimbursement of actual out-of-pocket expenses
incurred in connection with attending board of director meetings not to exceed
in the aggregate, with respect to all such items, $500,000 in any Fiscal Year of
the Borrowers;

(c)payment to Parent of reasonable and ordinary out-of-pocket overhead,
insurance and other similar expenses incurred by Parent to the extent such
expenses are allocated to the Credit Parties and their Subsidiaries in the
Ordinary Course of Business and pursuant to methodology reasonably acceptable to
Agent;

(d)so long as the Permitted Payment or Disposition Conditions have been
satisfied, payment of the "Service Fee" as provided in Section 2.1 of the
Management Agreement; provided, however, that any Service Fee that is not able
to be paid in cash may accrue and be paid in cash when the Permitted Payment or
Disposition Conditions are met; and

(e)so long as the Permitted Payment or Disposition Conditions have been
satisfied, payment of all or a portion of the management fees accrued as of the
Closing Date to Parent, not to exceed $6,000,000 in the aggregate, it being
understood that a portion of such fees may be paid on the Closing Date and the
remainder over time.

-66-

--------------------------------------------------------------------------------

5.8Margin Stock; Use of Proceeds.  No Credit Party shall, and no Credit Party
shall suffer or permit any of its Subsidiaries to, use any portion of the Loan
or Letter of Credit proceeds, directly or indirectly, to purchase or carry
Margin Stock or repay or otherwise refinance Indebtedness of any Credit Party or
others incurred to purchase or carry Margin Stock, or otherwise in any manner
which is in contravention of any Requirement of Law or in violation of this
Agreement.

5.9Contingent Obligations

.  No Credit Party shall, and no Credit Party shall suffer or permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Contingent
Obligations except in respect of the Obligations and except:

(a)endorsements for collection or deposit in the Ordinary Course of Business;

(b)Rate Contracts and Commodity Hedging Agreements entered into in the Ordinary
Course of Business for bona fide hedging purposes and not for speculation;

(c)Contingent Obligations of the Credit Parties and their Subsidiaries existing
as of the Closing Date and listed on Schedule 5.9, including extension and
renewals thereof which do not increase the amount of such Contingent Obligations
or impose materially more restrictive or adverse terms on the Credit Parties or
their Subsidiaries as compared to the terms of the Contingent Obligation being
renewed or extended;

(d)Contingent Obligations arising under indemnity agreements to title insurers
to cause such title insurers to issue to Agent title insurance policies;

(e)Contingent Obligations arising with respect to customary indemnification,
adjustment or purchase or acquisition price or similar obligations in favor of
(i) sellers in connection with Acquisitions permitted hereunder and
(ii) purchasers in connection with dispositions permitted under Sections
5.2(b) and 5.2(g);

(f)Contingent Obligations arising under Letters of Credit;

(g)Contingent Obligations arising under letters of credit issued in the Ordinary
Course of Business for the account of any Credit Party; provided that (i) such
letters of credit may be issued only if a Letter of Credit is not available to
be Issued by an L/C Issuer under this Agreement, (ii) such Contingent
Obligations shall be secured only by the Liens permitted pursuant to
Section 5.1(cc), (iii) no Event of Default has occurred and is continuing or
would result from the issuance of any such letter of credit and (iv) the
aggregate amount of such Contingent Obligations in respect of all such letters
of credit does not exceed $4,000,000 at any time outstanding;

(h)Contingent Obligations arising under guaranties made in the Ordinary Course
of Business of obligations of any Credit Party or any Subsidiary (other than a
Holding Company), which obligations are otherwise permitted hereunder; provided
that if such obligation is subordinated to the Obligations, such guaranty shall
be subordinated to the same extent;

-67-

--------------------------------------------------------------------------------

(i)Contingent Obligations arising under the Indenture Documents (including, for
the avoidance of doubt, the Collateral Trust Hedging Obligations) or the
Factoring Facility Documents, in each case to the extent such Indebtedness or
obligations are permitted to be incurred in accordance with Section 5.5;

(j)intercompany guarantees, support agreements, keep-well agreements and other
similar Contingent Obligations made, entered into or incurred in connection with
a transaction subject to the Commodity Exchange Act by any Credit Party or any
Subsidiary of a Credit Party that is an eligible contract participant (as
defined in the Commodity Exchange Act) for the benefit of any other Credit Party
or any of its Subsidiaries by virtue of such Person's failure for any reason to
constitute an eligible contract participant; and

(k)other Contingent Obligations not exceeding $1,000,000 in the aggregate at any
time outstanding.

5.10Compliance with ERISA, Pension and Benefits Plans.

(a)No ERISA Affiliate shall cause or suffer to exist (a) any event that could
result in the imposition of a Lien on any asset of a Credit Party or a
Subsidiary of a Credit Party with respect to any Title IV Plan or Multiemployer
Plan or (b) any other ERISA Event, that would, in the aggregate, have a Material
Adverse Effect.  No Credit Party shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Benefit Plan.

(b)No Credit Party shall cause or suffer to exist any event that could result in
the imposition of a Lien on any asset of a Credit Party or a Subsidiary of a
Credit Party with respect to any Canadian Pension Plan that would have a
Material Adverse Effect. No Credit Party shall establish or contribute to, or
become liable under, any Canadian Defined Benefit Pension Plan.

5.11Restricted Payments.  No Credit Party shall, and no Credit Party shall
suffer or permit any of its Subsidiaries to, (i) declare or make any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account of any Share or Share Equivalent or (ii) purchase,
redeem or otherwise acquire for value any Share or Share Equivalent now or
hereafter outstanding (the items described in clauses (i)  and (ii) above are
referred to as "Restricted Payments"); except that:

(a)any U.S. Subsidiary or any Mexican Subsidiary may declare and pay dividends
to any U.S. Credit Party;

(b)any Canadian Subsidiary may declare and pay dividends or make trust
distributions to any Credit Party;

(c)RA Intermediate may declare and make dividend payments or other distributions
payable solely in its Shares or Share Equivalents;

-68-

--------------------------------------------------------------------------------

(d)(i) each Subsidiary of Real Alloy Holding may make distributions to Real
Alloy Holding, (ii) Real Alloy Holding may make distributions to RA Intermediate
and (iii) RA Intermediate may make distributions to its members, in the case of
clauses (ii) and (iii) above provided that each of the Permitted Payment or
Distribution Conditions are satisfied;

(e)for any taxable period in which any Credit Party and/or any of its
Subsidiaries is a member of a consolidated, combined, unitary or similar type
income tax group of which Parent is the common parent (a "Tax Group"), the
Borrowers and their Subsidiaries may make distributions, directly or indirectly,
to Real Alloy Holding, Real Alloy Holding may make distributions to RA
Intermediate, and RA Intermediate may make distributions to Parent to permit the
payment of federal, state, local and foreign income Taxes then due and payable,
including required estimated payments, and franchise Taxes and other similar
licensing expenses incurred in the Ordinary Course of Business; provided that
the amount of such distribution shall not be greater than the amount of such
Taxes or expenses that would have been due and payable by the Credit Parties and
their relevant Subsidiaries had the Borrowers not filed a consolidated,
combined, unitary or similar type return as part of a Tax Group;

(f)[Intentionally Omitted];

(g)[Intentionally Omitted];

(h)each Subsidiary of Real Alloy Holding may declare and make Restricted
Payments to Real Alloy Holding and Real Alloy Holding may declare and make
Restricted Payments to RA Intermediate so that RA Intermediate may, and RA
Intermediate shall be permitted to, make payments permitted by Section 5.7; and

(i)any Subsidiary that is not a Credit Party may make distributions (directly or
indirectly) to Real Alloy Holding or any other Subsidiary of Real Alloy Holding,
provided that (i) such distributions are applied to the payment of principal or
interest in respect of Indebtedness permitted pursuant to Section 5.5 (except to
the extent such distributions are made pursuant to any tax repatriation holiday
permitted by applicable law) and (ii) such distributions are not funded with
proceeds of Investments permitted under Sections 5.4(b)(vi) or 5.4(b)(vii).

5.12Change in Business.  No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in any line of business different from those
lines of business carried on by it on the Closing Date and any business
reasonably complementary or ancillary thereto. RA Intermediate shall not engage
in any business activities or own any Property other than (i) ownership of the
Shares and Share Equivalents of the Borrowers, and (ii) activities and
contractual rights incidental to maintenance of its corporate existence and
(iii) performance of its obligations under the Related Agreements to which it is
a party.

5.13Change in Structure.  Except as expressly permitted under Section 5.3, no
Credit Party shall, and no Credit Party shall permit any of its Subsidiaries to,
make any material changes in its equity capital structure, issue any Shares or
Share Equivalents or amend any of its Organization Documents, in each case, in
any respect which would be adverse to Agent or Lenders.

-69-

--------------------------------------------------------------------------------

5.14Changes in Accounting, Name or Jurisdiction of Organization.  No Credit
Party shall, and no Credit Party shall suffer or permit any of its Subsidiaries
to, (i) make any significant change in accounting treatment or reporting
practices, except as required by GAAP, (ii) change the Fiscal Year or method for
determining Fiscal Quarters of any Credit Party or of any consolidated
Subsidiary of any Credit Party, (iii) in the case of any Credit Party, change
its name as it appears in official filings in its jurisdiction of organization
or (iv) in the case of any Credit Party, change its jurisdiction of organization
or (v) in the case of any Credit Party, change (x) its registered office, chief
executive office or domicile (within the meaning of the Civil Code of Quebec),
or (y) warehouses or locations at which Collateral is held or stored or the
location of its material records concerning the Collateral, in the case of
clauses (iii), (iv) and (v), without at least twenty (20) days' prior written
notice to Agent and the acknowledgement of Agent that all actions required by
Agent, including those to continue the perfection of its Liens, have been
completed.

5.15Amendments to Related Agreements.  No Credit Party shall, and no Credit
Party shall permit any of its Subsidiaries, to amend, supplement, waive or
otherwise modify any provision of, any Related Agreement (other than (A) the
Loan Documents in accordance with the terms applicable thereto, (B) the
Indenture Documents or Indenture Pari Passu Documents (as defined in the
Intercreditor Agreement) to the extent permitted by the Intercreditor Agreement
or in a manner that is not adverse to Agent or Lenders (it being acknowledged
and agreed that the inclusion of any Credit Party not organized under the laws
of the United States as a Subsidiary Guarantor (as defined in the Indenture) or
other obligor under the Indenture Documents or Indenture Pari Passu Documents
shall be deemed to be adverse to Agent and Lenders) and (C) the Factoring
Facility Documents in a manner that is not adverse to Agent or Lenders or which
would not reasonably be expected to have a Material Adverse Effect).

5.16No Negative Pledges.

(a)No Credit Party shall, and no Credit Party shall permit any of its
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any consensual restriction or encumbrance of any kind
on the ability of any Credit Party or Subsidiary to pay dividends or make any
other distribution on any of such Credit Party's or Subsidiary's Shares or Share
Equivalents or to pay fees, including management fees, or make other payments
and distributions to a Borrower or any other Credit Party except any
restrictions contained in the Loan Documents, the Indenture Documents or the
Factoring Facility Documents.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, directly or indirectly, enter into, assume or
become subject to any Contractual Obligation prohibiting or otherwise
restricting the existence of any Lien upon any of its assets in favor of Agent,
whether now owned or hereafter acquired except:

(i)under the Loan Documents;

(ii)under the Indenture Documents;

(iii)under the Factoring Facility Documents;

-70-

--------------------------------------------------------------------------------

(iv)in connection with any document or instrument governing Liens permitted
pursuant to Sections 5.1(h), 5.1(i), 5.1(v), 5.1(w) and 5.1(y); provided that
any such restriction contained therein relates only to the asset or assets
subject to such permitted Liens;

(v)customary restrictions and conditions contained in any agreement relating to
the sale, assignment, lease, conveyance, transfer or other disposition of any
asset permitted under Section 5.2 pending the consummation of such sale,
assignment, lease, conveyance, transfer or other disposition;

(vi)restrictions binding upon a Person acquired by a Credit Party (other than
any Holding Company), which restrictions were in existence at the time of such
Acquisition (but not created in contemplation or anticipation thereof or to
provide all or any portion of the funds or credit support utilized to consummate
such Acquisition), which restrictions are not applicable to any Person, or the
Property of any Person, other than the Person and its Subsidiaries, or the
Property of the Person and its Subsidiaries, so acquired;

(vii)customary restrictions in joint venture, partnership and other similar
agreements applicable to joint ventures or partnerships, as the case may be,
permitted under Section 5.4 and applicable solely to such joint venture or
partnership, as the case may be, entered into in the Ordinary Course of
Business;

(viii)restrictions imposed by any document or instrument relating to
Indebtedness incurred by a Foreign Subsidiary pursuant to
Section 5.5(m) provided that any such restriction contained therein is limited
to such Foreign Subsidiary's assets pledged as security in connection with such
Indebtedness; and

(ix)pursuant to restrictions existing solely under or by reason of applicable
Requirements of Law.

(b)No Credit Party shall issue any Shares or Share Equivalents (i) if such
issuance would result in an Event of Default under Section 7.1(k) and
(ii) unless such Shares and Share Equivalents are, to the extent required by
Section 4.13, pledged to Agent, for the benefit of the Secured Parties, as
security for the Obligations, on substantially the same terms and conditions as
the Shares and Share Equivalents of such Credit Party are pledged to Agent.

5.17OFAC; Patriot Act; Anti-Money Laundering.  No Credit Party shall, and no
Credit Party shall permit any of its Subsidiaries to fail to comply with the
laws, regulations and executive orders referred to in Sections 3.30 and 3.31.

5.18Sale-Leasebacks.  No Credit Party shall, and no Credit Party shall permit
any of its Subsidiaries to, engage in a sale leaseback, synthetic lease or
similar transaction involving any of its assets other than a Permitted Sale
Leaseback Transaction.

-71-

--------------------------------------------------------------------------------

5.19Hazardous Materials.  No Credit Party shall, and no Credit Party shall
permit any of its Subsidiaries to, cause or suffer to exist any Release of any
Hazardous Material at, to or from any Real Estate that violates any
Environmental Law in an manner that could reasonably be expected to result in a
Material Adverse Effect.

5.20Prepayments of Other Indebtedness.  No Credit Party shall, directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity (it being understood that all mandatory
prepayments triggered in the Ordinary Course of Business consistent with past
practice are permitted), other than:

(a)the Obligations;

(b)Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in a transaction permitted
hereunder; provided that any payment or prepayment of any Notes Pari Passu Lien
Obligations pursuant to this clause (b) shall be limited to and made solely with
the Net Proceeds received by any Credit Party from the sale or other disposition
of Notes Priority Collateral and shall be subject to the terms of the
Intercreditor Agreement;

(c)a Permitted Refinancing of Indebtedness permitted under Section 5.5(c), (d),
(f), (g) or (m);

(d)a voluntary prepayment of the Notes Pari Passu Lien Obligations so long as
each of the Permitted Payment or Distribution Conditions is satisfied;

(e)prepayment of intercompany Indebtedness to Credit Parties or among non-Credit
Parties; and

(f)prepayments of any other Indebtedness permitted under Section 5.5 so long as
each of the Permitted Payment or Distribution Conditions are satisfied.

ARTICLE VI
FINANCIAL COVENANTS

Subject to Section 9.24, each Credit Party covenants and agrees that, so long as
any Lender shall have any Commitment hereunder, or any Loan or other Obligation
(other than contingent indemnification Obligations to the extent no claim giving
rise thereto has been asserted) shall remain unpaid or unsatisfied:

6.1Fixed Charge Coverage Ratio.  If a Trigger Event has occurred and is
continuing, the Credit Parties shall not permit the Fixed Charge Coverage Ratio
for the twelve fiscal month period ending on the last day of the most recent
fiscal month prior to the applicable Trigger Date for which a Compliance
Certificate has been or is required to be delivered pursuant to
Section 4.2(b) and for any twelve fiscal month period ending during a Trigger
Period to be less than 1.00 to 1.00.

"Fixed Charge Coverage Ratio" shall be calculated in the manner set forth in
Exhibit 4.2(b).

-72-

--------------------------------------------------------------------------------

ARTICLE VII
EVENTS OF DEFAULT

7.1Events of Default.  Any of the following shall constitute an "Event of
Default":

(a)Non-Payment.  Any Credit Party fails (i) to pay when and as required to be
paid herein, any amount of principal of, or interest on, any Loan, including
after maturity of the Loans, or to pay any L/C Reimbursement Obligation or
(ii) to pay within three (3) Business Days after the same shall become due, any
fee or any other amount payable hereunder or pursuant to any other Loan
Document;

(b)Representation or Warranty.  (i) Any representation, warranty or
certification by or on behalf of any Credit Party or any of its Subsidiaries
made or deemed made herein, in any other Loan Document, or which is contained in
any certificate, document or financial or other statement by any such Person, or
their respective Responsible Officers, furnished at any time under this
Agreement, or in or under any other Loan Document, shall prove to have been
incorrect in any material respect (without duplication of other materiality
qualifiers contained therein) on or as of the date made or deemed made or
(ii) any information contained in any Borrowing Base Certificate is untrue or
incorrect in any respect (other than (A) inadvertent, immaterial errors not
exceeding $750,000 in the aggregate in any Borrowing Base Certificate,
(B) errors understating the Borrowing Base and (C) inadvertent errors occurring
when Availability continues to exceed $22,000,000 after giving effect to the
correction of such errors (provided that, an Event of Default shall be deemed to
have occurred regardless of Availability after the occurrence of any such error,
if errors which cause the Borrowing Base to be overstated by an amount greater
than $2,000,000 occur three or more times during the term of this Agreement));

(c)Specific Defaults.  Any Credit Party fails to perform or observe any term,
covenant or agreement contained in any of Sections 4.1, 4.2(a), 4.2(b), 4.2(d),
4.3(a), 4.6, 4.9, 4.10, 4.11 or 4.15 or Article V or VI or the Fee Letter or
Sections 5 and 6 of the U.S. Revolving Guaranty and Collateral Agreement or
Sections 5 and 6 of the Canadian Revolving Guarantee and Collateral Agreement or
Sections Fourth to Seventh of the Mexican Non-Possessory Pledge;

(d)Other Defaults.  Any Credit Party or Subsidiary of any Credit Party fails to
perform or observe any other term, covenant or agreement contained in this
Agreement or any other Loan Document, and such default shall continue unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date upon
which a Responsible Officer of any Credit Party becomes aware of such default
and (ii) the date upon which written notice thereof is given to the Borrower
Representative by Agent or Required Lenders;

(e)Cross-Default.  (i) Any Credit Party or any Subsidiary of any Credit Party
(A) fails to make any payment in respect of any Indebtedness (other than the
Obligations) or Contingent Obligation (other than the Obligations) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than $5,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the applicable grace or notice period, if any, specified

-73-

--------------------------------------------------------------------------------

in the document relating thereto on the date of such failure; or (B) fails to
perform or observe any other condition or covenant, or any other event shall
occur or condition exist, under any agreement or instrument relating to any such
Indebtedness or Contingent Obligation (other than Contingent Obligations owing
by one Credit Party with respect to the obligations of another Credit Party
permitted hereunder or earnouts permitted hereunder), if the effect of such
failure, event or condition is to cause, or to permit the holder or holders of
such Indebtedness or beneficiary or beneficiaries of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause such Indebtedness to be declared to be due and payable
prior to its stated maturity (without regard to any subordination terms with
respect thereto), or such Contingent Obligation to become payable or cash
collateral in respect thereof to be demanded, (ii) the occurrence and
continuation of any event of default under the Indenture Documents, or (iii) the
occurrence and continuation of any event of default under the Factoring Facility
Documents;

(f)Insolvency; Voluntary Proceedings.  A Borrower, individually, ceases or
fails, or the Credit Parties and their Subsidiaries on a consolidated basis,
cease or fail, to be Solvent, or any Credit Party or any Subsidiary of any
Credit Party: (i) generally fails to pay, or admits in writing its inability to
pay, its debts as they become due, subject to applicable grace periods, if any,
whether at stated maturity or otherwise; (ii) except as expressly permitted
under Section 5.3, voluntarily ceases to conduct its business in the ordinary
course; (iii) commences any Insolvency Proceeding with respect to itself; or
(iv) takes any action to effectuate or authorize any of the foregoing;

(g)Involuntary Proceedings.  (i) Any involuntary Insolvency Proceeding is
commenced or filed against any Credit Party or any Subsidiary of any Credit
Party, or any writ, judgment, warrant of attachment, execution or similar
process, is issued or levied against a substantial part of such Person's
Property and any such proceeding or petition shall not be dismissed, or such
writ, judgment, warrant of attachment, execution or similar process shall not be
released, vacated or fully bonded within sixty (60) days after commencement,
filing or levy; (ii) any Credit Party or Subsidiary of any Credit Party admits
the material allegations of a petition against it in any Insolvency Proceeding,
or an order for relief (or similar order under non-U.S. law) is ordered in any
Insolvency Proceeding; or (iii) any Credit Party or any Subsidiary of any Credit
Party acquiesces in the appointment of a receiver, interim receiver, receiver
and manager, statutory manager, administrator, trustee, monitor, custodian,
conservator, liquidator (whether provisional or otherwise), sequestrator,
mortgagee in possession (or agent therefor), or other similar Person for itself
or a substantial portion of its Property or business;

(h)Monetary Judgments.  One or more judgments, non-interlocutory orders, decrees
or arbitration awards shall be entered against any one or more of the Credit
Parties or any of their respective Subsidiaries involving in the aggregate a
liability of $3,000,000 or more (excluding amounts covered by insurance to the
extent the relevant independent third party insurer has not denied coverage
therefor), and the same shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;

-74-

--------------------------------------------------------------------------------

(i)Non-Monetary Judgments.  One or more non-monetary judgments, orders or
decrees shall be rendered against any one or more of the Credit Parties or any
of their respective Subsidiaries which has or would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect, and
there shall be any period of fifteen (15) consecutive days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect;

(j)Collateral.  Any material provision of any Loan Document shall for any reason
cease to be valid and binding on or enforceable against any Credit Party or any
Subsidiary of any Credit Party party thereto or any Credit Party or any
Subsidiary of any Credit Party shall so state in writing or bring an action to
limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in the Collateral purported to be covered thereby or
such security interest shall for any reason cease to be a perfected and first
priority security interest subject only to Permitted Liens;

(k)Ownership.  (i) Parent at any time fails to own beneficially, directly or
indirectly, at least fifty-one percent (51%) of the issued and outstanding
voting Shares of RA Intermediate or, in any event, Shares representing voting
control of the Borrowers; (ii) RA Intermediate ceases to own one hundred percent
(100%) of the issued and outstanding Shares and Share Equivalents of Real Alloy
Holding; (iii) Real Alloy Holding ceases to own one hundred percent (100%) of
the issued and outstanding Shares and Share Equivalents of the other Borrowers;
(iv) except as otherwise provided in this Agreement, any Borrower ceases to own
one hundred percent (100%) (or, solely with respect to IMSAMET of Arizona,
seventy percent (70%)) of the issued and outstanding Shares and Share
Equivalents of any of its Subsidiaries, in each instance in clauses (i), (ii),
(iii) and (iv), free and clear of all Liens, rights, options, warrants or other
similar agreements or understandings, other than (A) Liens in favor of Agent,
for the benefit of the Secured Parties or (B) Liens in favor of the Notes
Collateral Trustee granted under the Indenture Documents; or

(l)Invalidity of Intercreditor Agreement.  Any provision of the Intercreditor
Agreement, shall for any reason be revoked or invalidated by any Person, or
otherwise cease to be in full force and effect, or any Person shall contest in
any manner the validity or enforceability thereof or deny that it has any
further liability or obligation thereunder, or the Obligations, for any reason
shall not have the priority contemplated by this Agreement, the Intercreditor
Agreement or such subordination provisions, as applicable.

7.2Remedies.  Upon the occurrence and during the continuance of any Event of
Default, Agent may, and shall at the request of the Required Lenders:

(a)declare all or any portion of the Commitment of each Lender to make Loans or
of the L/C Issuer to Issue Letters of Credit to be suspended or terminated,
whereupon all or such portion of such Commitment shall forthwith be suspended or
terminated;

-75-

--------------------------------------------------------------------------------

(b)declare all or any portion of the unpaid principal amount of all outstanding
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document to be immediately due and
payable; without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by each Credit Party; and/or

(c)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable law;

provided, however, that upon the occurrence of any event specified in
Section 7.1(f) or 7.1(g) above (in the case of clause (i) of Section 7.1(g) upon
the expiration of the sixty (60) day period mentioned therein), the obligation
of each Lender to make Loans and the obligation of the L/C Issuer to Issue
Letters of Credit shall automatically terminate and the unpaid principal amount
of all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Agent, any Lender or
the L/C Issuer.

7.3Rights Not Exclusive.  The rights provided for in this Agreement and the
other Loan Documents are cumulative and are not exclusive of any other rights,
powers, privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

7.4Cash Collateral for Letters of Credit.  If an Event of Default has occurred
and is continuing, this Agreement (or the Aggregate Revolving Loan
Commitment) shall be terminated for any reason or if otherwise required by the
terms hereof, Agent may, and upon request of Required Lenders, shall, demand
(which demand shall be deemed to have been delivered automatically upon any
acceleration of the Loans and other obligations hereunder pursuant to
Section 7.2), and the U.S. Borrowers (with respect to L/C Reimbursement
Obligations for U.S. Letters of Credit) and the Canadian Borrower (with respect
to L/C Reimbursement Obligations only for Canadian Letters of Credit) shall
thereupon deliver to Agent, to be held for the benefit of the L/C Issuer, Agent
and the Lenders entitled thereto, an amount of cash equal to 103% of the U.S.
Dollar Equivalent of the amount of L/C Reimbursement Obligations as additional
collateral security for such Obligations. Agent may at any time apply any or all
of such cash and cash collateral to the payment of any or all of the Credit
Parties' Obligations; provided that such cash collateral provided by the
Canadian Borrower may only be used to repay Canadian Obligations. The remaining
balance of the cash collateral will be returned to the Borrowers when all
Letters of Credit have been terminated or discharged, all Commitments have been
terminated and all Obligations have been paid in full in cash.

-76-

--------------------------------------------------------------------------------

ARTICLE VIII
THE AGENT

8.1Appointment and Duties.

(a)Appointment of Agent. Each Secured Party hereby appoints Bank of America
(together with any successor Agent pursuant to Section 8.9) as Agent hereunder
and authorizes Agent to (i) execute and deliver the Loan Documents and accept
delivery thereof on its behalf from any Credit Party, (ii) take such action on
its behalf and to exercise all rights, powers and remedies and perform the
duties as are expressly delegated to Agent under such Loan Documents and
(iii) exercise such powers as are incidental thereto.

(b)Duties as Collateral and Disbursing Agent. Without limiting the generality of
clause (a) above, Agent shall have the sole and exclusive right and authority
(to the exclusion of the Lenders and L/C Issuers), and is hereby authorized, to
(i) act as the disbursing and collecting agent for the Lenders and the L/C
Issuers with respect to all payments and collections arising in connection with
the Loan Documents (including in any proceeding described in Section 7.1(f) or
7.1(g) or any other bankruptcy, insolvency or similar proceeding), and each
Person making any payment in connection with any Loan Document to any Secured
Party is hereby authorized to make such payment to Agent, (ii) file and prove
claims and file other documents necessary or desirable to allow the claims of
the Secured Parties with respect to any Obligation in any proceeding described
in Section 7.1(f) or 7.1(g) or any other bankruptcy, insolvency or similar
proceeding (but not to vote, consent or otherwise act on behalf of such Person),
(iii) act as collateral agent for each Secured Party for purposes of the
perfection of all Liens created by such agreements and all other purposes stated
therein, (iv) manage, supervise and otherwise deal with the Collateral, (v) take
such other action as is necessary or desirable to maintain the perfection and
priority of the Liens created or purported to be created by the Loan Documents,
(vi) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise (including without limitation, judicial action, self-help,
notification of Account Debtors, setoff or recoupment, credit bid or otherwise)
and (vii) execute any amendment, consent or waiver under the Loan Documents on
behalf of any Lender that has consented in writing to such amendment, consent or
waiver; provided, however, that Agent hereby appoints, authorizes and directs
each Lender and L/C Issuer to act as collateral sub-agent for Agent, the Lenders
and the L/C Issuers for purposes of the perfection of Liens with respect to any
deposit account maintained by a Credit Party with, and cash and Cash Equivalents
held by, such Lender or L/C Issuer, and may further authorize and direct the
Lenders and the L/C Issuers to take further actions as collateral sub-agents for
purposes of enforcing such Liens or otherwise to transfer the Collateral subject
thereto to Agent, and each Lender and L/C Issuer hereby agrees to take such
further actions to the extent, and only to the extent, so authorized and
directed.

(c)Limited Duties. Under the Loan Documents, Agent (i) is acting solely on
behalf of the Secured Parties (except to the limited extent provided in
Section 1.4(b) with respect to the Register), with duties that are entirely
administrative in nature, notwithstanding the use of the defined term "Agent",
the terms "agent", "Agent" and "collateral agent" and similar terms in any Loan
Document to refer to Agent, which terms are used for title purposes only,
(ii) is not

-77-

--------------------------------------------------------------------------------

assuming any obligation under any Loan Document other than as expressly set
forth therein or any role as agent, fiduciary or trustee of or for any Lender,
L/C Issuer or any other Person and (iii) shall have no implied functions,
responsibilities, duties, obligations or other liabilities under any Loan
Document, and each Secured Party, by accepting the benefits of the Loan
Documents, hereby waives and agrees not to assert any claim against Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses
(i) through (iii) above.

(d)Quebec Collateral.

Without limiting the powers of Agent, for the purposes of holding any hypothec
granted to the Attorney (as defined below) pursuant to the laws of the Province
of Quebec to secure the prompt payment and performance of any and all
Obligations by any Credit Party, each of the Secured Parties hereby irrevocably
appoints and authorizes Agent and, to the extent necessary, ratifies the
appointment and authorization of Agent, to act as the hypothecary representative
of the present and future creditors as contemplated under Article 2692 of the
Civil Code (in such capacity, the “Attorney”), and to enter into, to take and to
hold on their behalf, and for their benefit, any hypothec, and to exercise such
powers and duties that are conferred upon the Attorney under any related deed of
hypothec. The Attorney shall: (i) have the sole and exclusive right and
authority to exercise, except as may be otherwise specifically restricted by the
terms hereof, all rights and remedies given to the Attorney pursuant to any such
deed of hypothec and applicable law, and (ii) benefit from and be subject to all
provisions hereof with respect to Agent mutatis mutandis, including, without
limitation, all such provisions with respect to the liability or responsibility
to and indemnification by the Secured Parties and Credit Parties. Any person who
becomes a Secured Party shall, by its execution of an Assignment, be deemed to
have consented to and confirmed the Attorney as the person acting as hypothecary
representative holding the aforesaid hypothecs as aforesaid and to have
ratified, as of the date it becomes a Secured Party, all actions taken by the
Attorney in such capacity.  The substitution of Agent pursuant to the provisions
of this Article VIII also constitutes the substitution of the Attorney.

(e)[Intentionally Omitted].

8.2Binding Effect.  Each Secured Party, by accepting the benefits of the Loan
Documents, agrees that (i) any action taken by Agent or the Required Lenders
(or, if expressly required hereby, a greater proportion of the Lenders) in
accordance with the provisions of the Loan Documents, (ii) any action taken by
Agent in reliance upon the instructions of Required Lenders (or, where so
required, such greater proportion) and (iii) the exercise by Agent or the
Required Lenders (or, where so required, such greater proportion) of the powers
set forth herein or therein, together with such other powers as are incidental
thereto, shall be authorized and binding upon all of the Secured Parties.

-78-

--------------------------------------------------------------------------------

8.3Use of Discretion.

(a)Agent shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided, that Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose Agent to
liability or that is contrary to any Loan Document or applicable Requirement of
Law.

(b)Agent shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or its Affiliates that is
communicated to or obtained by Agent or any of its Affiliates in any capacity.

(c)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, Agent in
accordance with the Loan Documents for the benefit of all the Lenders and the
L/C Issuer; provided that the foregoing shall not prohibit (i) Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Agent) hereunder and under the other Loan Documents,
(ii) each of the L/C Issuer and the Swingline Lender from exercising the rights
and remedies that inure to its benefit (solely in its capacity as L/C Issuer or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (iii) any Lender from exercising setoff rights in accordance with
Section 9.11 or (iv) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Credit Party under any bankruptcy or other debtor relief law; and
provided further that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (A) the Required Lenders
shall have the rights otherwise ascribed to Agent pursuant to Section 7.2 and
(B) in addition to the matters set forth in clauses (ii), (iii) and (iv) of the
preceding proviso and subject to Section 9.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

8.4Delegation of Rights and Duties.  Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Loan Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other Person (including any Secured Party). Any such
Person shall benefit from this Article VIII to the extent provided by Agent.

-79-

--------------------------------------------------------------------------------

8.5Reliance and Liability.

(a)Agent may, without incurring any liability hereunder, (i) treat the payee of
any Note as its holder until such Note has been assigned in accordance with
Section 9.9, (ii) rely on the Register to the extent set forth in Section 1.4,
(iii) consult with any of its Related Persons and, whether or not selected by
it, any other advisors, accountants and other experts (including advisors to,
and accountants and experts engaged by, any Credit Party) and (iv) rely and act
upon any document and information (including those transmitted by Electronic
Transmission) and any telephone message or conversation, in each case believed
by it to be genuine and transmitted, signed or otherwise authenticated by the
appropriate parties.

(b)None of Agent and its Related Persons shall be liable for any action taken or
omitted to be taken by any of them under or in connection with any Loan
Document, and each Secured Party, each Holding Company, each Borrower and each
other Credit Party hereby waive and shall not assert (and each of the Holding
Companies and the Borrowers shall cause each other Credit Party and their
Subsidiaries to waive and agree not to assert) any right, claim or cause of
action based thereon, except to the extent of liabilities resulting primarily
from the gross negligence or willful misconduct of Agent or, as the case may be,
such Related Person (each as determined in a final, non-appealable judgment by a
court of competent jurisdiction) in connection with the duties expressly set
forth herein. Without limiting the foregoing, Agent and its Related Persons:

(i)shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of Agent, when acting on
behalf of Agent);

(ii)shall not be responsible to any Lender, L/C Issuer or other Person for the
due execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, any Loan
Document;

(iii)makes no warranty or representation, and shall not be responsible, to any
Lender, L/C Issuer or other Person for any statement, document, information,
representation or warranty made or furnished by or on behalf of any Credit Party
or any Related Person of any Credit Party in connection with any Loan Document
or any transaction contemplated therein or any other document or information
with respect to any Credit Party, whether or not transmitted or (except for
documents expressly required under any Loan Document to be transmitted to the
Lenders) omitted to be transmitted by Agent, including as to completeness,
accuracy, scope or adequacy thereof, or for the scope, nature or results of any
due diligence performed by Agent in connection with the Loan Documents; and

(iv)shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Credit Party or as to the existence or continuation or possible
occurrence

-80-

--------------------------------------------------------------------------------

or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower Representative, any Lender or L/C Issuer
describing such Default or Event of Default clearly labeled "notice of default"
(in which case Agent shall promptly give notice of such receipt to all Lenders);

and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer, each Holding Company, each Borrower and each other Credit
Party hereby waives and agrees not to assert any right, claim or cause of action
it might have against Agent based thereon.

(c)Each Lender and L/C Issuer (i) acknowledges that it has performed and will
continue to perform its own diligence and has made and will continue to make its
own independent investigation of the operations, financial conditions and
affairs of the Credit Parties and (ii) agrees that is shall not rely on any
audit or other report provided by Agent or its Related Persons (each, an "Agent
Report").  Each Lender and L/C Issuer further acknowledges that any Agent Report
(i) is provided to the Lenders and L/C Issuers solely as a courtesy, without
consideration, and based upon the understanding that such Lender or L/C Issuer
will not rely on such Agent Report, (ii) was prepared by Agent or its Related
Persons based upon information provided by the Credit Parties solely for Agent's
own internal use, (iii) may not be complete and may not reflect all information
and findings obtained by Agent or its Related Persons regarding the operations
and condition of the Credit Parties. Neither Agent nor any of its Related
Persons makes any representations or warranties of any kind with respect to
(i) any existing or proposed financing, (ii) the accuracy or completeness of the
information contained in any Agent Report or in any related documentation,
(iii) the scope or adequacy of Agent's and its Related Persons' due diligence,
or the presence or absence of any errors or omissions contained in any Agent
Report or in any related documentation, and (iv) any work performed by Agent or
Agent's Related Persons in connection with or using any Agent Report or any
related documentation.

(d)Neither Agent nor any of its Related Persons shall have any duties or
obligations in connection with or as a result of any Lender or L/C Issuer
receiving a copy of any Agent Report.  Without limiting the generality of the
forgoing, neither Agent nor any of its Related Persons shall have any
responsibility for the accuracy or completeness of any Agent Report, or the
appropriateness of any Agent Report for any Lender's or L/C Issuer's purposes,
and shall have no duty or responsibility to correct or update any Agent Report
or disclose to any Lender or L/C Issuer any other information not embodied in
any Agent Report, including any supplemental information obtained after the date
of any Agent Report. Each Lender and L/C Issuer releases, and agrees that it
will not assert, any claim against Agent or its Related Persons that in any way
relates to any Agent Report or arises out of any Lender or L/C Issuer having
access to any Agent Report or any discussion of its contents, and agrees to
indemnify and hold harmless Agent and its Related Persons from all claims,
liabilities and expenses relating to a breach by any Lender or L/C Issuer
arising out of such Lender's or L/C Issuer's access to any Agent Report or any
discussion of its contents.

8.6Agent Individually.  Agent and its Affiliates may make loans and other
extensions of credit to, acquire Shares and Share Equivalents of, engage in any
kind of business with, any Credit Party or Affiliate thereof as though it were
not acting as Agent and may receive separate fees and other payments therefor.
To the extent Agent or any of its Affiliates makes any Loan or

-81-

--------------------------------------------------------------------------------

otherwise becomes a Lender hereunder, it shall have and may exercise the same
rights and powers hereunder and shall be subject to the same obligations and
liabilities as any other Lender and the terms "Lender", "Required Lender" and
any similar terms shall, except where otherwise expressly provided in any Loan
Document, include Agent or such Affiliate, as the case may be, in its individual
capacity as Lender or as one of the Required Lenders.

8.7Lender Credit Decision.

(a)Each Lender and each L/C Issuer acknowledges that it shall, independently and
without reliance upon Agent, any Lender or L/C Issuer or any of their Related
Persons or upon any document (including any offering and disclosure materials in
connection with the syndication of the Loans) solely or in part because such
document was transmitted by Agent or any of its Related Persons, conduct its own
independent investigation of the financial condition and affairs of each Credit
Party and make and continue to make its own credit decisions in connection with
entering into, and taking or not taking any action under, any Loan Document or
with respect to any transaction contemplated in any Loan Document, in each case
based on such documents and information as it shall deem appropriate. Except for
documents expressly required by any Loan Document to be transmitted by Agent to
the Lenders or L/C Issuers, Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, Property, financial and other condition or
creditworthiness of any Credit Party or any Affiliate of any Credit Party that
may come in to the possession of Agent or any of its Related Persons.

(b)If any Lender or L/C Issuer has elected to abstain from receiving MNPI
concerning the Credit Parties or their Affiliates, such Lender or L/C Issuer
acknowledges that, notwithstanding such election, Agent and/or the Credit
Parties will, from time to time, make available syndicate-information (which may
contain MNPI) as required by the terms of, or in the course of administering the
Loans to the credit contact(s) identified for receipt of such information on the
Lender's administrative questionnaire who are able to receive and use all
syndicate-level information (which may contain MNPI) in accordance with such
Lender's compliance policies and contractual obligations and applicable law,
including federal, state, provincial and territorial securities laws; provided,
that if such contact is not so identified in such questionnaire, the relevant
Lender or L/C Issuer hereby agrees to promptly (and in any event within one
(1) Business Day) provide such a contact to Agent and the Credit Parties upon
request therefor by Agent or the Credit Parties.  Notwithstanding such Lender's
or L/C Issuer's election to abstain from receiving MNPI, such Lender or L/C
Issuer acknowledges that if such Lender or L/C Issuer chooses to communicate
with Agent, it assumes the risk of receiving MNPI concerning the Credit Parties
or their Affiliates.

8.8Expenses; Indemnities; Withholding.

(a)Each Lender agrees to reimburse Agent and each of its Related Persons (to the
extent not reimbursed by any Credit Party) promptly upon demand, severally and
ratably, for any costs and expenses (including fees, charges and disbursements
of financial, legal and other advisors and Other Taxes paid in the name of, or
on behalf of, any Credit Party) that may be incurred by Agent or any of its
Related Persons in connection with the preparation, syndication, execution,
delivery, administration, modification, consent, waiver or enforcement of, or
the

-82-

--------------------------------------------------------------------------------

taking of any other action (whether through negotiations, through any work-out,
bankruptcy, restructuring or other legal or other proceeding (including,
preparation for and/or response to any subpoena or request for document
production relating thereto) or otherwise) in respect of, or legal advice with
respect to its rights or responsibilities under, any Loan Document.

(b)Each Lender further agrees to indemnify Agent, each L/C Issuer and each of
their respective Related Persons (to the extent not reimbursed by any Credit
Party), severally and ratably, from and against Liabilities (including, to the
extent not indemnified pursuant to Section 8.8(c), Taxes, interests and
penalties imposed for not properly withholding or backup withholding on payments
made to or for the account of any Lender) that may be imposed on, incurred by or
asserted against Agent, any L/C Issuer or any of their respective Related
Persons in any matter relating to or arising out of, in connection with or as a
result of any Loan Document, any Related Agreement or any other act, event or
transaction related, contemplated in or attendant to any such document, or, in
each case, any action taken or omitted to be taken by Agent, any L/C Issuer or
any of their respective Related Persons under or with respect to any of the
foregoing; provided, however, that no Lender shall be liable to Agent, any L/C
Issuer or any of their respective Related Persons to the extent such liability
has resulted primarily from the gross negligence or willful misconduct of such
Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.

(c)To the extent required by any Requirement of Law, Agent may withhold from any
payment to any Lender under a Loan Document an amount equal to any applicable
withholding Tax (including withholding Taxes imposed under Chapters 3 and 4 of
Subtitle A of the Code).  If the IRS, the CRA or any other Governmental
Authority asserts a claim that Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender (because the appropriate certification
form was not delivered, was not properly executed, or fails to establish an
exemption from, or reduction of, withholding Tax with respect to a particular
type of payment, or because such Lender failed to notify Agent or any other
Person of a change in circumstances which rendered the exemption from, or
reduction of, withholding Tax ineffective, failed to maintain a Participant
Register or for any other reason), or Agent reasonably determines that it was
required to withhold Taxes from a prior payment but failed to do so, such Lender
shall promptly indemnify Agent fully for all amounts paid, directly or
indirectly, by Agent as Tax or otherwise, including penalties and interest, and
together with all expenses incurred by Agent, including legal expenses,
allocated internal costs and out-of-pocket expenses. Agent may offset against
any payment to any Lender under a Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such Lender but which
was not so withheld, as well as any other amounts for which Agent is entitled to
indemnification from such Lender under this Section 8.8(c).

8.9Resignation of Agent or L/C Issuer.

(a)Agent may resign at any time by delivering notice of such resignation to the
Lenders and the Borrower Representative, effective on the date set forth in such
notice or, if no such date is set forth therein, upon the date such notice shall
be effective in accordance with the terms of this Section 8.9. If Agent delivers
any such notice, the Required Lenders shall have the right to appoint a
successor Agent. If, within thirty (30) days after the retiring Agent's having
given notice of resignation, no successor Agent has been appointed by the
Required Lenders that

-83-

--------------------------------------------------------------------------------

has accepted such appointment, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent from among the Lenders. Each appointment
under this clause (a) shall be subject to the prior consent of the Borrower
Representative, which may not be unreasonably withheld but shall not be required
during the continuance of an Event of Default.

(b)Effective immediately upon its resignation, (i) the retiring Agent shall be
discharged from its duties and obligations under the Loan Documents, (ii) the
Lenders shall assume and perform all of the duties of Agent until a successor
Agent shall have accepted a valid appointment hereunder, (iii) the retiring
Agent and its Related Persons shall no longer have the benefit of any provision
of any Loan Document other than with respect to any actions taken or omitted to
be taken while such retiring Agent was, or because such Agent had been, validly
acting as Agent under the Loan Documents and (iv) subject to its rights under
Section 8.3, the retiring Agent shall take such action as may be reasonably
necessary to assign to the successor Agent its rights as Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Agent, a successor Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Agent under the Loan
Documents.

(c)Any L/C Issuer may resign at any time by delivering notice of such
resignation to Agent, effective on the date set forth in such notice or, if no
such date is set forth therein, on the date such notice shall be effective. Upon
such resignation, the L/C Issuer shall remain an L/C Issuer and shall retain its
rights and obligations in its capacity as such (other than any obligation to
Issue Letters of Credit but including the right to receive fees or to have
Lenders participate in any L/C Reimbursement Obligation thereof) with respect to
Letters of Credit Issued by such L/C Issuer prior to the date of such
resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.

8.10Release of Collateral or Guarantors.  Each Lender and L/C Issuer hereby
consents to the release and hereby directs Agent to release (or, in the case of
clause (b)(ii) below, release or subordinate) the following:

(a)any Subsidiary of a Borrower from its guaranty of any Obligation if all of
the Shares and Share Equivalents of such Subsidiary owned by any Credit Party
are sold or transferred in a transaction permitted under the Loan Documents
(including pursuant to a waiver or consent);

(b)any Lien held by Agent for the benefit of the Secured Parties against (i) any
Collateral that is sold, transferred, conveyed or otherwise disposed of by a
Credit Party in a transaction permitted by the Loan Documents (including
pursuant to a waiver or consent), (ii) any Property subject to a Lien permitted
hereunder in reliance upon Section 5.1(h) or 5.1(i) and (iii) all of the
Collateral and all Credit Parties, upon (A) termination of the Revolving Loan
Commitments, (B) payment and satisfaction in full of all Loans, all L/C
Reimbursement Obligations and all other Obligations under the Loan Documents and
all Obligations arising under Bank Products, that Agent has theretofore been
notified in writing by the holder of such Obligation are then due and payable,
(C) deposit of cash collateral with respect to all Contingent Obligations
(excluding Contingent Obligations (other than L/C Reimbursement Obligations) as
to which no claim has been asserted) (or, as an alternative to cash collateral
in the case of any Letter of Credit Obligation, receipt by Agent of a back-up
letter of credit), in amounts and on

-84-

--------------------------------------------------------------------------------

terms and conditions and with parties reasonably satisfactory to Agent and each
Indemnitee that is, or may be, owed such Obligations as to which no claim has
been asserted) and (D) to the extent requested by Agent, receipt by Agent and
the Secured Parties of liability releases from the Credit Parties each in form
and substance acceptable to Agent; and

(c)Each Lender and L/C Issuer hereby directs Agent, and Agent hereby agrees,
upon receipt of at least five (5) Business Days' advance notice from the
Borrower Representative, to execute and deliver or file such documents and to
perform other actions reasonably necessary to release the guaranties and Liens
when and as directed in this Section 8.10.

8.11Additional Secured Parties.  The benefit of the provisions of the Loan
Documents directly relating to the Collateral or any Lien granted thereunder
shall extend to and be available to any Secured Party that is not a Lender or
L/C Issuer party hereto as long as, by accepting such benefits, such Secured
Party agrees, as among Agent and all other Secured Parties, that such Secured
Party is bound by (and, if requested by Agent, shall confirm such agreement in a
writing in form and substance acceptable to Agent) this Article VIII and
Sections 9.3, 9.9, 9.10, 9.11, 9.17, 9.27 and 10.1 (and, solely with respect to
L/C Issuers, Section 1.1(c)) and the decisions and actions of Agent and the
Required Lenders (or, where expressly required by the terms of this Agreement, a
greater proportion of the Lenders or other parties hereto as required herein) to
the same extent a Lender is bound; provided, however, that, notwithstanding the
foregoing, (a) such Secured Party shall be bound by Section 8.8 only to the
extent of Liabilities, costs and expenses with respect to or otherwise relating
to the Collateral held for the benefit of such Secured Party, in which case the
obligations of such Secured Party thereunder shall not be limited by any concept
of pro rata share or similar concept, (b) each of Agent, the Lenders and the L/C
Issuers party hereto shall be entitled to act at its sole discretion, without
regard to the interest of such Secured Party, regardless of whether any
Obligation to such Secured Party thereafter remains outstanding, is deprived of
the benefit of the Collateral, becomes unsecured or is otherwise affected or put
in jeopardy thereby, and without any duty or liability to such Secured Party or
any such Obligation and (c) except as otherwise set forth herein, such Secured
Party shall not have any right to be notified of, consent to, direct, require or
be heard with respect to, any action taken or omitted in respect of the
Collateral or under any Loan Document.

8.12[Intentionally Omitted].  

8.13Information Regarding Bank Products.  Each Lender agrees that, upon the
reasonable request of Agent, it shall from time to time provide Agent with
updated information regarding Bank Product Obligations owing to such Lender or
its Affiliates in order to facilitate Agent's administration of the revolving
credit facility contemplated by this Agreement (it being understood that upon
failure of any Lender or any Affiliate of a Lender to provide such information,
Agent may, in its discretion, exclude the Bank Product Obligations owing to such
Lender or such Affiliate from the Obligations and from distributions under
Section 1.10(c)).

8.14Intercreditor Agreement.  Agent is authorized to enter into the
Intercreditor Agreement, and the parties hereto acknowledge that the
Intercreditor Agreement is binding upon them. Each Lender and L/C Issuer
(a) hereby consents to the subordination of the Liens on the Notes Priority
Collateral securing the Obligations on the terms set forth in the Intercreditor

-85-

--------------------------------------------------------------------------------

Agreement, (b) hereby agrees that it will be bound by the provisions of the
Intercreditor Agreement as if it were a signatory thereto and will take no
actions contrary to the provisions of the Intercreditor Agreement, (c) hereby
authorizes and instructs Agent to enter into the Intercreditor Agreement and to
subject the Liens on the Collateral securing the Obligations to the provisions
thereof, in each case on behalf of such Lender or L/C Issuer and to take all
actions (and execute all documents) required (or deemed advisable) by Agent in
accordance with the terms of the Intercreditor Agreement, in each case without
any further consent, authorization or other action by such Lender, (d) hereby
agrees that no Lender or L/C Issuer shall have any right of action whatsoever
against Agent as a result of any action taken or not taken by Agent pursuant to
this Section 8.14 or in accordance with the terms of the Intercreditor Agreement
and (e) acknowledges that a copy of the Intercreditor Agreement has been
delivered, or made available, to such Lender or L/C Issuer. The foregoing
provisions are intended as an inducement to the Secured Parties to extend credit
to the Borrowers and such Secured Parties are intended third-party beneficiaries
of such provisions and the provisions of the Intercreditor Agreement.

ARTICLE IX
MISCELLANEOUS

9.1Amendments and Waivers.

(a)Subject to the provisions of Section 9.1(g), no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent with
respect to any departure by any Credit Party therefrom, shall be effective
unless the same shall be in writing and signed by Agent, the Required Lenders
(or by Agent with the consent of the Required Lenders), and the Borrowers, and
then such waiver shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by (A) the
Supermajority Lenders, amend or modify the definitions of Eligible Accounts,
Eligible Inventory, the U.S. Borrowing Base or the Canadian Borrowing Base,
including any increase in the percentage advance rates in the definition of the
U.S. Borrowing Base or the Canadian Borrowing Base, in a manner which would
increase the availability of credit under the Revolving Loan, or (B) all the
Lenders directly and adversely affected thereby (or by Agent with the consent of
all the Lenders directly affected thereby), in addition to Agent and the
Required Lenders (or by Agent with the consent of the Required Lenders) and the
Borrowers, do any of the following:

(i)increase or extend the Commitment of such Lender (or reinstate any Commitment
terminated pursuant to Section 7.2(a));

(ii)postpone or delay any date fixed for, or reduce or waive, any scheduled
installment of principal or any payment of interest, fees or other amounts
(other than principal) due to the Lenders (or any of them) or L/C Issuer
hereunder or under any other Loan Document (for the avoidance of doubt,
mandatory prepayments pursuant to Section 1.8 and any obligation to repay an
Overadvance may be postponed, delayed, reduced, waived or modified with the
consent of Required Lenders);

-86-

--------------------------------------------------------------------------------

(iii)reduce the principal of, or the rate of interest specified herein or the
amount of interest payable in cash specified herein on any Loan, or of any fees
or other amounts payable hereunder or under any other Loan Document, including
L/C Reimbursement Obligations;

(iv)amend or modify Section 1.10(c), 1.10(d) and/or 9.11;

(v)change the percentage of the Commitments or of the aggregate unpaid principal
amount of the Loans which shall be required for the Lenders or any of them to
take any action hereunder;

(vi)amend this Section 9.1 (other than Section 9.1(c)) or, subject to the terms
of this Agreement, the definition of Required Lenders or any provision providing
for consent or other action by all Lenders; or

(vii)discharge any Credit Party from its respective payment Obligations under
the Loan Documents, or release all or substantially all of the Collateral,
except as otherwise may be provided in this Agreement or the other Loan
Documents.

it being agreed that all Lenders shall be deemed to be directly affected by an
amendment or waiver of the type described in the preceding clauses (v), (vi) and
(vii).

(b)No amendment, waiver or consent shall, unless in writing and signed by Agent,
the Swingline Lender or the L/C Issuer, as the case may be, in addition to the
Required Lenders or all Lenders directly affected thereby, as the case may be
(or by Agent with the consent of the Required Lenders or all the Lenders
directly affected thereby, as the case may be), affect the rights or duties of
Agent, the Swingline Lender or the L/C Issuer, as applicable, under this
Agreement or any other Loan Document. No amendment, modification or waiver of
this Agreement or any Loan Document altering the ratable treatment of
Obligations arising under Bank Products resulting in such Obligations being
junior in right of payment to principal on the Loans or resulting in Obligations
owing to any Bank Products Provider becoming unsecured (other than releases of
Liens permitted in accordance with the terms hereof), in each case in a manner
adverse to any Bank Products Provider, shall be effective without the written
consent of such Bank Products Provider or, in the case of a Bank Products
provided or arranged by Bank of America or an Affiliate or branch of Bank of
America.

(c)No amendment or waiver shall, unless signed by Agent and all Lenders (or by
Agent with the consent of all Lenders) in addition to the Required Lenders (or
by Agent with the consent of the Required Lenders), (A) amend or waive this
Section 9.1(c) or the definitions of the terms used in this
Section 9.1(c) insofar as the definitions affect the substance of this
Section 9.1(c); or (B) change (1) the definition of the term Required Lenders,
(2) the percentage of Lenders which shall be required for Lenders to take any
action hereunder or (3) any specific right of Required Lenders to grant or
withhold consent or take or omit to take any action hereunder.

-87-

--------------------------------------------------------------------------------

(d)If any amendment or modification to the Indenture Documents amends or
modifies any covenant (including any financial covenant) or event of default
contained in the Indenture Documents (or any related definitions), in each case,
in a manner that is more restrictive than the applicable provisions of the Loan
Document permit as of the date thereof, or if any amendment or modification to
any Indenture Document adds an additional covenant or event of default therein,
the Credit Parties acknowledge and agree that this Agreement or the other Loan
Documents, as the case may be, subject to the approval of the Required Lenders
(and each Lender directly and adversely affected thereby to the extent
Section 9.1(a) requires the approval of such Lender to amend or modify such
term), may be amended or modified to affect similar amendments or modifications
with respect to this Agreement or such other Loan Documents, without the need
for any further action or consent by any Credit Party or any other party. In
furtherance of the foregoing, the Credit Parties shall permit Agent and Lenders
to document each such similar amendment or modification to this Agreement or
such other Loan Document or insert a corresponding new covenant or event of
default in this Agreement or such other Loan Document without any need for any
further action or consent by the Credit Parties.

(e)Notwithstanding anything set forth herein to the contrary, a Non-Funding
Lender shall not have any voting or consent rights under or with respect to any
Loan Document or constitute a "Lender" (or be, or have its Loans and
Commitments, included in the determination of "Required Lenders" or "Lenders
directly affected" pursuant to this Section 9.1) for any voting or consent
rights under or with respect to any Loan Document, except that a Non-Funding
Lender shall be treated as an "affected Lender" for purposes of
Section 9.1(a)(i) and 9.1(a)(iii) solely with respect to an increase in such
Non-Funding Lender's Commitments, a reduction of the principal amount owed to
such Non-Funding Lender or, unless such Non-Funding Lender is treated the same
as the other Lenders holding Loans of the same type, a reduction in the interest
rates applicable to the Loans held by such Non-Funding Lender. Moreover, for the
purposes of determining the Required Lenders, the Loans and Commitments held by
Non-Funding Lenders shall be excluded from the total Loans and Commitments
outstanding.

(f)Notwithstanding anything set forth herein to the contrary, this Agreement may
be amended with the written consent of Agent, the Borrower Representative and
the Required Lenders to (i) add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the outstanding principal and accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans and the accrued interest and fees in
respect thereof and (ii) include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

(g)Notwithstanding anything to the contrary contained in this Section 9.1,
(i) Borrowers may amend Schedules 3.19 and 3.21 upon written notice to Agent and
(ii) Agent and Borrowers may amend or modify this Agreement and any other Loan
Document to (1) cure any ambiguity, omission, defect or inconsistency therein,
and (2) grant a new Lien for the benefit of the Secured Parties, extend an
existing Lien over additional Property for the benefit of the Secured Parties or
join additional Persons as Credit Parties; provided that no Accounts or
Inventory of such Person shall be included as Eligible Accounts or Eligible
Inventory until a field examination (and, if required by Agent, an Inventory
appraisal) with respect thereto has been completed to the satisfaction of Agent,
including the establishment of Reserves required in Agent's Permitted
Discretion.

-88-

--------------------------------------------------------------------------------

9.2Notices.

(a)Addresses.  All notices and other communications required or expressly
authorized to be made by this Agreement shall be given in writing, unless
otherwise expressly specified herein, and (i) addressed to the address set forth
on the applicable signature page hereto or (ii) addressed to such other address
as shall be notified in writing (A) in the case of the Borrowers, Agent and the
Swingline Lender, to the other parties hereto and (B) in the case of all other
parties, to the Borrower Representative and Agent. Transmissions made by
electronic mail or E-Fax to Agent shall be effective only (x) for notices where
such transmission is specifically authorized by this Agreement, (y) if such
transmission is delivered in compliance with procedures of Agent applicable at
the time and previously communicated to the Borrower Representative, and (z) if
receipt of such transmission is acknowledged by Agent.

(b)All communications described in clause (a) above and all other notices,
demands, requests and other communications made in connection with this
Agreement shall be effective and be deemed to have been received (A) if
delivered by hand, upon personal delivery, (B) if delivered by overnight courier
service, one (1) Business Day after delivery to such courier service, (C) if
delivered by mail, three (3) Business Days after deposit in the mail, and (D) if
delivered by facsimile, upon sender's receipt of confirmation of proper
transmission.

(c)Each Lender shall notify Agent in writing of any changes in the address to
which notices to such Lender should be directed, of addresses of its Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as Agent shall reasonably
request.

9.3Electronic Transmissions.

(a)Authorization.  Each of Agent, Lenders, each Credit Party and each of their
Related Persons, is authorized (but not required) to transmit, post or otherwise
make or communicate, in its sole discretion, Electronic Transmissions in
connection with any Loan Document and the transactions contemplated therein for
routine communications; however Electric Transmissions may not be used as
effective notice under the Loan Documents. Each Credit Party and each Secured
Party hereto acknowledges and agrees that the use of Electronic Transmissions is
not necessarily secure and that there are risks associated with such use,
including risks of interception, disclosure and abuse and each indicates it
assumes and accepts such risks by hereby authorizing the transmission of
Electronic Transmissions.

(b)Platform.  Credit Party Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent ("Platform").  Credit Parties
shall notify Agent of each posting of Credit Party Materials on the Platform and
the materials shall be deemed received by Agent only upon its receipt of such
notice.  Credit Party Materials and other information relating to this credit
facility may be made available to Secured Parties on the Platform, and Credit
Parties and Secured Parties acknowledge that "public" information is not
segregated from material non-public information on the Platform.  The Platform
is provided "as is" and "as available."  Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for

-89-

--------------------------------------------------------------------------------

any errors or omissions in the Credit Party Materials or any issues involving
the Platform.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY AGENT WITH RESPECT TO CREDIT PARTY MATERIALS OR THE
PLATFORM.  Secured Parties acknowledge that Credit Party Materials may include
material non-public information of Credit Parties and should not be made
available to any personnel who do not wish to receive such information or who
may be engaged in investment or other market-related activities with respect to
any Credit Party's securities.  No Agent Indemnitee shall have any liability to
Credit Parties, Secured Parties or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
relating to use by any Person of the Platform or delivery of Credit Party
Materials and other information through the Platform or over the internet.

(c)[Intentionally Omitted.]

(d)LIMITATION OF LIABILITY.  ALL E-SYSTEMS AND ELECTRONIC TRANSMISSIONS SHALL BE
PROVIDED "AS IS" AND "AS AVAILABLE". NONE OF AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF ANY E-SYSTEMS
OR ELECTRONIC TRANSMISSION AND DISCLAIMS ALL LIABILITY FOR ERRORS OR OMISSIONS
THEREIN. NO WARRANTY OF ANY KIND IS MADE BY AGENT, ANY LENDER OR ANY OF THEIR
RELATED PERSONS IN CONNECTION WITH ANY E-SYSTEMS OR ELECTRONIC COMMUNICATION,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS. Each Borrower, each other Credit Party executing this Agreement and
each Secured Party agrees that Agent has no responsibility for maintaining or
providing any equipment, software, services or any testing required in
connection with any Electronic Transmission or otherwise required for any
E-System.

9.4No Waiver; Cumulative Remedies.  No failure to exercise and no delay in
exercising, on the part of Agent or any Lender, any right, remedy, power or
privilege hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. No course of dealing between any Credit Party, any Affiliate
of any Credit Party, Agent or any Lender shall be effective to amend, modify or
discharge any provision of this Agreement or any of the other Loan Documents.

9.5Costs and Expenses.  Any action taken by any Credit Party under or with
respect to any Loan Document, even if required under any Loan Document or at the
request of Agent or Required Lenders, shall be at the expense of such Credit
Party, and neither Agent nor any other Secured Party shall be required under any
Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, the U.S.
Borrowers (with respect to all Obligations and all Credit Parties) and the
Canadian Borrower (solely with respect to the Canadian Obligations and the
Canadian Credit Parties and Mexican Credit Parties) agree to pay or reimburse
upon demand (a) Agent for all reasonable out-of-pocket

-90-

--------------------------------------------------------------------------------

costs and expenses incurred by it or any of its Related Persons, in connection
with the investigation, development, preparation, negotiation, syndication,
execution, interpretation or administration of, any modification of any term of
or termination of, any Loan Document, any commitment or proposal letter
therefor, any other document prepared in connection therewith or the
consummation and administration of any transaction contemplated therein, in each
case including Attorney Costs of Agent, the cost of environmental audits,
insurance reviews, Collateral audits and appraisals, background checks,
out-of-pocket costs and expenses in connection with the engagement or retention
of any consultants or advisors and any other out-of-pocket costs and expenses
similar to any of the foregoing, (b) Agent for all reasonable costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the out-of-pocket costs and expenses of such
examiners, at the per diem rate per individual charged by Agent for its
examiners), subject to Section  4.9, (c) each of Agent, its Related Persons, and
L/C Issuer for all costs and expenses incurred in connection with (i) any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a "work-out", (ii) the enforcement or preservation of any right or
remedy under any Loan Document, any Obligation, with respect to the Collateral
or any other related right or remedy or (iii) the commencement, defense, conduct
of, intervention in, or the taking of any other action (including preparation
for and/or response to any subpoena or request for document production relating
thereto) with respect to, any proceeding (including any bankruptcy or insolvency
proceeding) related to any Credit Party, any Subsidiary of any Credit Party, any
Loan Document, any Obligations or any Related Transaction, including Attorney
Costs and (d) fees and disbursements of Attorney Costs of one law firm in each
of the United States, Canada and Mexico on behalf of all Lenders (other than
Agent) incurred in connection with any of the matters referred to in clause
(c) above.  Borrowers acknowledge that counsel may provide Agent with a benefit
(such as a discount, credit or accommodation for other matters) based on
counsel's overall relationship with Agent, including fees paid hereunder.

9.6Indemnity.

(a)Subject to Section 9.24, the U.S. Borrowers, jointly and severally, with
respect to all Liabilities and all Credit Parties, and the Canadian Borrower,
solely with respect to Liabilities arising in connection with the Canadian
Obligations and all Canadian Credit Parties and Mexican Credit Parties, each
agree to indemnify, hold harmless and defend Agent, each Lender, each L/C Issuer
and each of their respective Related Persons (each such Person being an
"Indemnitee") from and against all Liabilities (including brokerage commissions,
fees and other compensation) that may be imposed on, incurred by or asserted
against any such Indemnitee in any matter relating to or arising out of, in
connection with or as a result of (i) any Loan Document, any Related Agreement,
any Obligation (or the repayment thereof), any Letter of Credit, the use or
intended use of the proceeds of any Loan or the use of any Letter of Credit or
any securities filing of, or with respect to, any Credit Party, (ii) any
commitment letter, proposal letter or term sheet with any Person or any
Contractual Obligation, arrangement or understanding with any broker, finder or
consultant, in each case entered into by or on behalf of the Target, any Credit
Party or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with any E-Systems or
other Electronic Transmissions, (iii) any actual or prospective investigation,
litigation or other proceeding, whether or not brought by any such Indemnitee or
any of its Related Persons, any holders of

-91-

--------------------------------------------------------------------------------

securities or creditors (and including attorneys' fees in any case), whether or
not any such Indemnitee, Related Person, holder or creditor is a party thereto,
and whether or not based on any securities or commercial law or regulation or
any other Requirement of Law or theory thereof, including common law, equity,
contract, tort or otherwise, (iv) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), or (v) any other act, event or transaction related,
contemplated in or attendant to any of the foregoing (collectively, the
"Indemnified Matters"); provided, however, that no Credit Party shall have any
liability under this Section 9.6 to any Indemnitee with respect to any
Indemnified Matter, and no Indemnitee shall have any liability with respect to
any Indemnified Matter other than (to the extent otherwise liable), to the
extent such liability has resulted primarily from the gross negligence or
willful misconduct of such Indemnitee, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order. Furthermore, each
Borrower and each other Credit Party executing this Agreement waives and agrees
not to assert against any Indemnitee, and shall cause each of its Subsidiaries
to waive and not assert against any Indemnitee, any right of contribution with
respect to any Liabilities that may be imposed on, incurred by or asserted
against any Related Person. This Section  9.6(a)  shall not apply with respect
to Taxes other than any Taxes that represent Liabilities arising from any
non-Tax claim.

(b)Without limiting the foregoing, "Indemnified Matters" includes all
Environmental Liabilities, including those arising from, or otherwise involving,
any Property of any Credit Party or any Related Person of any Credit Party or
any actual, alleged or prospective damage to Property or natural resources or
harm or injury alleged to have resulted from any Release of Hazardous Materials
on, upon or into such Property or natural resource or any Property on or
contiguous to any Real Estate of any Credit Party or any Related Person of any
Credit Party, whether or not, with respect to any such Environmental
Liabilities, any Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor-in-interest to any Credit Party or any
Related Person of any Credit Party or the owner, lessee or operator of any
Property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) are incurred solely
following foreclosure by Agent or following Agent or any Lender having become
the successor-in-interest to any Credit Party or any Related Person of any
Credit Party and (ii) are attributable solely to acts of such Indemnitee.

9.7Marshaling; Payments Set Aside.  No Secured Party shall be under any
obligation to marshal any Property in favor of any Credit Party or any other
Person or against or in payment of any Obligation. To the extent that any
Secured Party receives a payment from a Borrower, from any other Credit Party,
from the proceeds of the Collateral, from the exercise of its rights of setoff,
any enforcement action or otherwise, and such payment is subsequently, in whole
or in part, invalidated, declared to be fraudulent or preferential, set aside or
required to be repaid to a trustee, receiver, interim receiver, receiver and
manager, monitor or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
rights and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not occurred.

-92-

--------------------------------------------------------------------------------

9.8Successors and Assigns.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that any assignment by any Lender shall be
subject to the provisions of Section 9.9, and provided further that no Borrower
or other Credit Party may assign or transfer any of its rights or obligations
under this Agreement or any other Loan Document without the prior written
consent of Agent and each Lender.

9.9Binding Effect; Assignments and Participations.

(a)Binding Effect.  This Agreement shall become effective when it shall have
been executed by the Holding Companies, the Borrowers, the other Credit Parties
signatory hereto and Agent and when Agent shall have been notified by each
Lender that such Lender has executed it. Thereafter, it shall be binding upon
and inure to the benefit of, but only to the benefit of, the Holding Companies,
the Borrowers, the other Credit Parties party hereto (in each case except for
Article VIII), Agent, each Lender and each L/C Issuer receiving the benefits of
the Loan Documents and, to the extent provided in Section 8.11, each other
Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 8.9), none of the Holding Companies, any Borrower, any other Credit
Party, any L/C Issuer or Agent shall have the right to assign any rights or
obligations hereunder or any interest herein.

(b)Right to Assign.  Each Lender may sell, transfer, negotiate or assign (a
"Sale") all or a portion of its rights and obligations hereunder (including all
or a portion of its Commitments and its rights and obligations with respect to
Loans and Letters of Credit) to:

(i)any existing Lender (other than a Non-Funding Lender or Impacted Lender);

(ii)any Affiliate, branch or Approved Fund of any existing Lender (other than a
Non-Funding Lender or Impacted Lender); or

(iii)any other Person acceptable (which acceptance shall not be unreasonably
withheld or delayed) to Agent and, with respect to Sales of Revolving Loan
Commitments, each L/C Issuer that is a Lender and, as long as no Event of
Default is continuing, the Borrower Representative (which acceptances shall be
deemed to have been given unless an objection is delivered to Agent within five
(5) Business Days after notice of a proposed sale is delivered to Borrower
Representative); provided, however, that:

(A)such Sales must be (i) ratable among the obligations owing to and owed by
such Lender with respect to the US Outstandings and Canadian Outstandings and
(ii) ratably among the US Revolving Loan Commitment and the Canadian Revolving
Loan Commitment;

(B)for each Loan, the aggregate outstanding principal amount (determined as of
the effective date of the applicable Assignment) of the Loans, Commitments and
Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender

-93-

--------------------------------------------------------------------------------

or an Affiliate, branch or Approved Fund of any existing Lender, is of the
assignor's (together with its Affiliates and Approved Funds) entire interest in
such facility or is made with the prior consent of the Borrower Representative
(to the extent required) and Agent;

(C)such Sales shall be effective only upon the acknowledgement in writing of
such Sale by Agent;

(D)interest accrued prior to and through the date of any such Sale may not be
assigned; and

(E)such Sales by Lenders who are Non-Funding Lenders due to clause (a) of the
definition of Non-Funding Lender shall be subject to Agent's prior written
consent in all instances, unless in connection with such Sale, such Non-Funding
Lender cures, or causes the cure of, its Non-Funding Lender status as
contemplated in Section 1.11(e)(v).

Agent's refusal to accept a Sale to a Credit Party, an Affiliate of a Credit
Party, a holder of Notes Pari Passu Lien Obligations or an Affiliate of such a
holder, or to any Person that would be a Non-Funding Lender or an Impacted
Lender, or to any Person that is not a Canadian Qualified Lender, or the
imposition of conditions or limitations (including limitations on voting) upon
Sales to such Persons, shall not be deemed to be unreasonable. Any purported
assignment or transfer by a Lender of its rights or obligations under this
Agreement and the other Loan Documents that does not comply with the terms
hereof shall be treated for purposes of this Agreement as a sale by such Lender
of a participation of such rights and obligations in accordance with
Section 9.9(f).

(c)Procedure.  The parties to each Sale made in reliance on clause (b) above
(and excluding those described in clause (e), (f) or (g) below) shall execute
and deliver to Agent an Assignment via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment) evidencing such Sale, together with any existing
Note subject to such Sale (or any affidavit of loss therefor acceptable to
Agent), any Tax forms required to be delivered pursuant to Section 10.1 and
payment of an assignment fee in the amount of $3,500 to Agent, unless waived or
reduced by Agent; provided, that (i) if a Sale by a Lender is made to an
Affiliate or an Approved Fund of such assigning Lender, then no assignment fee
shall be due in connection with such Sale, and (ii) if a Sale by a Lender is
made to an assignee that is not an Affiliate or Approved Fund of such assignor
Lender, and concurrently to one or more Affiliates or Approved Funds of such
Assignee, then only one assignment fee of $3,500 shall be due in connection with
such Sale (unless waived or reduced by Agent). Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such Assignment is made in
accordance with clause (iii) of Section  9.9(b), upon Agent (and the Borrower
Representative, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, Agent shall record or cause to be
recorded in the Register the information contained in such Assignment.

-94-

--------------------------------------------------------------------------------

(d)Effectiveness.  Subject to the recording of an Assignment by Agent in the
Register pursuant to Section 1.4(b), (i) the assignee thereunder shall become a
party hereto and, to the extent that rights and obligations under the Loan
Documents have been assigned to such assignee pursuant to such Assignment, shall
have the rights and obligations of a Lender, (ii) any applicable Note shall be
transferred to such assignee through such entry and (iii) the assignor
thereunder shall, to the extent that rights and obligations under this Agreement
have been assigned by it pursuant to such Assignment, relinquish its rights
(except for those surviving the termination of the Commitments and the payment
in full of the Obligations) and be released from its obligations under the Loan
Documents, other than those relating to events or circumstances occurring prior
to such assignment (and, in the case of an Assignment covering all or the
remaining portion of an assigning Lender's rights and obligations under the Loan
Documents, such Lender shall cease to be a party hereto).

(e)Grant of Security Interests.  In addition to the other rights provided in
this Section 9.9, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board), without notice to Agent or (B) any holder of, or trustee
for the benefit of the holders of, such Lender's Indebtedness or equity
securities, by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.

(f)Participants and Grant of Option to Fund to SPVs.  In addition to the other
rights provided in this Section 9.9, each Lender may, (x) with notice to Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from Agent or the Borrowers, sell
participations to one or more Persons in or to all or a portion of its rights
and obligations under the Loan Documents (including all its rights and
obligations with respect to the Revolving Loans and Letters of Credit);
provided, however, that, whether as a result of any term of any Loan Document or
of such grant or participation, (i) no such SPV or participant shall have a
commitment, or be deemed to have made an offer to commit, to make Loans
hereunder, and, except as provided in the applicable option agreement, none
shall be liable for any obligation of such Lender hereunder, (ii) such Lender's
rights and obligations, and the rights and obligations of the Credit Parties and
the Secured Parties towards such Lender, under any Loan Document shall remain
unchanged and each other party hereto shall continue to deal solely with such
Lender, which shall remain the holder of the Obligations in the Register, except
that (A) each such participant and SPV shall be entitled to the benefit of
Article X, but, with respect to Section 10.1, only to the extent such
participant or SPV delivers the Tax forms such Lender is required to collect
pursuant to Section 10.1(g) and then only to the extent of any amount to which
such Lender would be entitled in the absence of any such grant or participation
except to the extent such entitlement to receive a greater amount results from
any change in any Requirement of Law that occurs after the date such grant or
participation is made (and in consideration of the foregoing, each such

-95-

--------------------------------------------------------------------------------

Participant and SPV shall be deemed to have acknowledged and agreed to be bound
by the provisions of Section 9.22) and (B) each such SPV may receive other
payments that would otherwise be made to such Lender with respect to Loans
funded by such SPV to the extent provided in the applicable option agreement and
set forth in a notice provided to Agent by such SPV and such Lender, provided,
however, that in no case (including pursuant to clause (A) or (B) above) shall
an SPV granted an option pursuant to this clause (f) or participant have the
right to enforce any of the terms of any Loan Document, and (iii) the consent of
such SPV or participant shall not be required (either directly, as a restraint
on such Lender's ability to consent hereunder or otherwise) for any amendments,
waivers or consents with respect to any Loan Document or to exercise or refrain
from exercising any powers or rights such Lender may have under or in respect of
the Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (ii) and (iii) of
Section 9.1(a) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in clause (vii) of Section 9.1(a).

(g)Assignments to Affiliate SPVs.  In addition to the other rights provided
elsewhere in this Section 9.9, each Lender that is an Affiliate or branch of
Agent may, with notice to Agent in such form as shall be acceptable to Agent
(but without the consent of any Person and without compliance with any
limitation or procedure specified in Sections 9.9(b) or 9.9(c)), sell, transfer,
negotiate or assign all or any portion of its rights, title or interests
hereunder with respect to any Revolving Loans (including any interest accrued or
to accrue thereon) to an SPV that is an Affiliate of such Lender, and such SPV
may thereafter, with notice to Agent, assign such Loan to any other SPV that is
an Affiliate of such Lender or re-assign all or a portion of its interests in
any Revolving Loans to the Lender holding the related Loan Commitment; provided,
however, that, whether as a result of any term of any Loan Document or of such
Sale, no such SPV shall have a commitment, or be deemed to have made an offer to
commit, to make Revolving Loans hereunder, and none shall be liable for any
obligation of such Lender hereunder. In the case of any Sale pursuant to this
clause (g), any assignee SPV shall have all the rights of a Lender hereunder,
including the rights described in Section 8.3(c) and the right to receive all
payments with respect to the assigned Obligations. Each such SPV shall be
entitled to the benefit of Section 10.1 only to the extent such SPV delivers the
tax forms the assigning Lender is required to collect pursuant to
Section 10.1(g).

(h)No party hereto shall institute (and the Borrowers and the Holding Companies
shall cause each other Credit Party not to institute) against any SPV that funds
or purchases any Obligation pursuant to clause (f) or (g) any bankruptcy,
reorganization, insolvency, liquidation or similar proceeding, prior to the date
that is one year and one day after the payment in full of all outstanding
commercial paper of such SPV; provided, however, that each Lender having
designated an SPV as such agrees to indemnify each Indemnitee against any
Liability that may be incurred by, or asserted against, such Indemnitee as a
result of failing to institute such proceeding (including a failure to be
reimbursed by such SPV for any such Liability).  The agreement in the preceding
sentence shall survive the termination of the Commitments and the payment in
full of the Obligations. In addition, notwithstanding anything to the contrary
contained in this Section 9.9, any SPV may disclose on a confidential basis any
non-public information relating to its Loans to any rating agency rating the
obligations of such SPV. For the avoidance of doubt, an SPV that is a trust
formed by or at the direction of a Lender

-96-

--------------------------------------------------------------------------------

or an Affiliate of a Lender, as depositor, shall be deemed to be an Affiliate of
such Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant's interest in the Loans or
other obligations under the Loan Documents (the "Participant Register");
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person other than Agent except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

9.10Non-Public Information; Confidentiality.

(a)Non-Public Information.  Each of Agent, each Lender and L/C Issuer
acknowledges and agrees that it may receive material non-public information
("MNPI") hereunder concerning the Credit Parties and their Affiliates and agrees
to use such information in compliance with all relevant policies, procedures and
applicable Requirements of Laws (including United States or Canadian federal,
state, provincial or territorial securities laws and regulations).

(b)Confidential Information.  Each Lender, each L/C Issuer and Agent agree to
use all reasonable efforts to maintain, in accordance with its customary
practices, the confidentiality of information obtained by it pursuant to any
Loan Document and designated in writing by any Credit Party as confidential,
except that such information may be disclosed (i) with the Borrower
Representative's consent, (ii) to Related Persons of such Lender, L/C Issuer or
Agent, as the case may be, or to any Person that any L/C Issuer causes to Issue
Letters of Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 9.10 or (B) available to such Lender, L/C Issuer or Agent
or any of their Related Persons, as the case may be, from a source (other than
any Credit Party) not known by them to be subject to disclosure restrictions,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority,
(v) to the extent necessary or customary for inclusion in league table
measurements, (vi) (A) to the National Association of Insurance Commissioners,
the Insurance Bureau of Canada or any similar organization, any examiner or any
nationally recognized rating agency or (B) otherwise to the extent consisting of
general portfolio information that does not identify Credit Parties, (vii) to
current or prospective assignees, SPVs (including the investors or prospective
investors therein) or participants, direct or contractual counterparties to any
Secured Rate Contracts and to their respective Related Persons, in each case to
the extent such assignees, investors, participants, counterparties or Related
Persons agree to be bound by provisions

-97-

--------------------------------------------------------------------------------

substantially similar to the provisions of this Section 9.10 (and such Person
may disclose information to their respective Related Persons in accordance with
clause (ii) above), (viii) to any other party hereto, and (ix) in connection
with the exercise or enforcement of any right or remedy under any Loan Document,
in connection with any litigation or other proceeding to which such Lender, L/C
Issuer or Agent or any of their Related Persons is a party or bound, or to the
extent necessary to respond to public statements or disclosures by Credit
Parties or their Related Persons referring to a Lender, L/C Issuer or Agent or
any of their Related Persons. In addition, Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to Agent and the Lenders in connection with the administration of this
Agreement, the other Loan Documents, and the Commitments. In the event of any
conflict between the terms of this Section 9.10 and those of any other
Contractual Obligation entered into with any Credit Party (whether or not a Loan
Document), the terms of this Section 9.10 shall govern.

(c)Tombstones; League Tables.  Each Credit Party consents to the publication by
Agent or any Lender of any press releases, tombstones, advertising or other
promotional materials (including, via any Electronic Transmission) relating to
the financing transactions contemplated by this Agreement using such Credit
Party's name, product photographs, logo or trademark. Agent or such Lender shall
provide a draft of any such press release, advertising or other material to
Borrower Representative for review and comment at least two (2) Business Days
prior to the publication thereof; provided further publication of such
information shall not require additional review. Each Lender hereby consents to
the disclosure by Agent of information necessary or customary for inclusion in
league table measurements.

(d)Press Release and Related Matters.  No Credit Party shall, and no Credit
Party shall permit any of its Affiliates to, issue any press release or other
public disclosure (other than any document filed with any Governmental Authority
relating to a public offering of securities of any Credit Party) using the name,
logo or otherwise referring to Bank of America or of any of its Affiliates, the
Loan Documents or any transaction contemplated herein or therein to which Bank
of America or any of its Affiliates is party without the prior written consent
of Bank of America or such Affiliate (which consent shall not be unreasonably
withheld or delayed) except to the extent required to do so under applicable
Requirements of Law and then, only after consulting with Bank of America.

(e)Distribution of Materials to Lenders and L/C Issuers.  The Credit Parties
acknowledge and agree that the Loan Documents and all reports, notices,
communications and other information or materials provided or delivered by, or
on behalf of, the Credit Parties hereunder (collectively, the "Borrower
Materials") may be disseminated by, or on behalf of, Agent, and made available,
to the Lenders and the L/C Issuers by posting such Borrower Materials on an
E-System. The Credit Parties authorize Agent to download copies of their logos
from its website and post copies thereof on an E-System in the same form as is
available on such websites.

-98-

--------------------------------------------------------------------------------

(f)Material Non-Public Information.  The Credit Parties hereby agree that if
either they, any parent company or any Subsidiary of the Credit Parties has
publicly traded equity or debt securities in the U.S. or Canada, they shall (and
shall cause such parent company or Subsidiary, as the case may be,
to) (i) identify in writing, and (ii) to the extent reasonably practicable,
clearly and conspicuously mark such Borrower Materials that contain only
information that is publicly available or that is not material for purposes of
U.S. or Canadian federal, state, provincial and territorial securities laws as
"PUBLIC". The Credit Parties agree that by identifying such Borrower Materials
as "PUBLIC" or publicly filing such Borrower Materials with the Securities and
Exchange Commission or other applicable securities commission, then Agent, the
Lenders and the L/C Issuers shall be entitled to treat such Borrower Materials
as not containing any MNPI for purposes of U.S. or Canadian federal, state,
provincial and territorial securities laws. The Credit Parties further
represent, warrant, acknowledge and agree that the following documents and
materials shall be deemed to be PUBLIC, whether or not so marked, and do not
contain any MNPI: (A) the Loan Documents, including the schedules and exhibits
attached thereto, and (B) administrative materials of a customary nature
prepared by the Credit Parties or Agent (including, Notices of Borrowing,
Notices of Conversion/Continuation, L/C Requests, Swingline Requests and any
similar requests or notices posted on or through an E-System). Before
distribution of any Borrower Materials, the Credit Parties agree to execute and
deliver to Agent a letter authorizing distribution of the evaluation materials
to prospective Lenders and their employees willing to receive MNPI, and a
separate letter authorizing distribution of evaluation materials that do not
contain MNPI and represent that no MNPI is contained therein.

9.11Set-off; Sharing of Payments.

(a)Right of Setoff.  Subject to Section 9.24, each of Agent, each Lender, each
L/C Issuer and each Affiliate (including each branch office thereof) of any of
them is hereby authorized, without notice or demand (each of which is hereby
waived by each Credit Party), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
Agent, such Lender, such L/C Issuer or any of their respective Affiliates to or
for the credit or the account of the Borrowers or any other Credit Party against
any Obligation of any Credit Party now or hereafter existing, whether or not any
demand was made under any Loan Document with respect to such Obligation and even
though such Obligation may be unmatured, provided, however, that none of Agent,
any Lender or any L/C Issuer may offset amounts owed by it to the Canadian
Credit Parties (or any of their Subsidiaries) against amounts owed to such
Person by any of the U.S. Credit Parties. No Lender or L/C Issuer shall exercise
any such right of setoff without the prior consent of Agent or Required Lenders.
Each of Agent, each Lender and each L/C Issuer agrees promptly to notify the
Borrower Representative and Agent after any such setoff and application made by
such Lender or its Affiliates; provided, however, that the failure to give such
notice shall not affect the validity of such setoff and application. The rights
under this Section 9.11 are in addition to any other rights and remedies
(including other rights of setoff) that Agent, the Lenders, the L/C Issuer,
their Affiliates and the other Secured Parties, may have.

-99-

--------------------------------------------------------------------------------

(b)Sharing of Payments, Etc.  Subject to Section 9.24, if any Lender, directly
or through an Affiliate or branch office thereof, obtains any payment of any
Obligation of any Credit Party (whether voluntary, involuntary or through the
exercise of any right of setoff or the receipt of any Collateral or "proceeds"
(as defined under the applicable UCC or the applicable PPSA in the case of
Canadian Collateral) of Collateral) other than pursuant to Section 9.9 or
Article X and such payment exceeds the amount such Lender would have been
entitled to receive if all payments had gone to, and been distributed by, Agent
in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Lenders such participations in their Obligations as
necessary for such Lender to share such excess payment with such Lenders to
ensure such payment is applied as though it had been received by Agent and
applied in accordance with this Agreement (or, if such application would then be
at the discretion of the Borrowers, applied to repay the Obligations in
accordance herewith); provided, however, that (i) if such payment is rescinded
or otherwise recovered from such Lender or L/C Issuer in whole or in part, such
purchase shall be rescinded and the purchase price therefor shall be returned to
such Lender or L/C Issuer without interest and (ii) such Lender shall, to the
fullest extent permitted by applicable Requirements of Law, be able to exercise
all its rights of payment (including the right of setoff) with respect to such
participation as fully as if such Lender were the direct creditor of the
applicable Credit Party in the amount of such participation. If a Non-Funding
Lender receives any such payment as described in the previous sentence, such
Lender shall turn over such payments to Agent in an amount that would satisfy
the cash collateral requirements set forth in Section 1.11(e).

9.12Counterparts; Facsimile Signature.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.

9.13Severability.  The illegality or unenforceability of any provision of this
Agreement or any instrument or agreement required hereunder shall not in any way
affect or impair the legality or enforceability of the remaining provisions of
this Agreement or any instrument or agreement required hereunder.

9.14Captions.  The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

9.15Independence of Provisions.  The parties hereto acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement.

-100-

--------------------------------------------------------------------------------

9.16Interpretation.  This Agreement is the result of negotiations among and has
been reviewed by counsel to Credit Parties, Agent, each Lender and other parties
hereto, and is the product of all parties hereto. Accordingly, this Agreement
and the other Loan Documents shall not be construed against the Lenders or Agent
merely because of Agent's or Lenders' involvement in the preparation of such
documents and agreements. Without limiting the generality of the foregoing, each
of the parties hereto has had the advice of counsel with respect to Sections
9.18 and 9.19.

9.17No Third Parties Benefited.  This Agreement is made and entered into for the
sole protection and legal benefit of the Borrowers, the Lenders, the L/C Issuers
party hereto, Agent and, subject to the provisions of Section 8.11, each other
Secured Party, and their permitted successors and assigns, and no other Person
shall be a direct or indirect legal beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement or any of
the other Loan Documents. Neither Agent nor any Lender shall have any obligation
to any Person not a party to this Agreement or the other Loan Documents.

9.18Governing Law and Jurisdiction.

(a)Governing Law.  The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including, its
validity, interpretation, construction, performance and enforcement (including,
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

(b)Submission to Jurisdiction.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
ANY LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW
YORK LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, OR OF THE UNITED
STATES OF AMERICA SITTING IN THE SOUTHERN DISTRICT OF NEW YORK AND, BY EXECUTION
AND DELIVERY OF THIS AGREEMENT, THE BORROWER REPRESENTATIVE AND EACH OTHER
CREDIT PARTY EXECUTING THIS AGREEMENT HEREBY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE PARTIES HERETO (AND, TO THE EXTENT SET FORTH IN ANY OTHER
LOAN DOCUMENT, EACH OTHER CREDIT PARTY) HEREBY IRREVOCABLY WAIVE ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, THAT ANY OF THEM MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF
ANY SUCH ACTION OR PROCEEDING IN SUCH JURISDICTIONS.

(c)Service of Process.  EACH CREDIT PARTY HEREBY IRREVOCABLY WAIVES PERSONAL
SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND OTHER DOCUMENTS AND
OTHER SERVICE OF PROCESS OF ANY KIND EXCEPT AS EXPRESSLY SET FORTH IN THIS
SECTION 9.18(C) AND CONSENTS TO SUCH SERVICE IN ANY SUIT, ACTION OR PROCEEDING
BROUGHT IN THE UNITED STATES OF AMERICA WITH RESPECT TO OR OTHERWISE ARISING OUT
OF OR IN CONNECTION WITH ANY LOAN DOCUMENT BY ANY MEANS PERMITTED BY APPLICABLE
REQUIREMENTS OF LAW, INCLUDING BY THE MAILING THEREOF

-101-

--------------------------------------------------------------------------------

(BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID) TO THE ADDRESS OF THE
BORROWER REPRESENTATIVE SPECIFIED HEREIN (AND SHALL BE EFFECTIVE WHEN SUCH
MAILING SHALL BE EFFECTIVE, AS PROVIDED THEREIN). EACH CREDIT PARTY AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

(d)Non-Exclusive Jurisdiction. NOTHING CONTAINED IN THIS SECTION 9.18 SHALL
AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE REQUIREMENTS OF LAW OR COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANY CREDIT PARTY IN ANY OTHER JURISDICTION.

9.19Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

9.20Entire Agreement; Release; Survival.

(a)THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT OF THE PARTIES AND SUPERSEDE
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS RELATING TO THE SUBJECT MATTER THEREOF
AND ANY PRIOR LETTER OF INTEREST, COMMITMENT LETTER, CONFIDENTIALITY AND SIMILAR
AGREEMENTS INVOLVING ANY CREDIT PARTY AND ANY LENDER OR ANY L/C ISSUER OR ANY OF
THEIR RESPECTIVE AFFILIATES RELATING TO A FINANCING OF SUBSTANTIALLY SIMILAR
FORM, PURPOSE OR EFFECT OTHER THAN THE FEE LETTER. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT, THE TERMS OF
THIS AGREEMENT SHALL GOVERN (UNLESS OTHERWISE EXPRESSLY STATED IN SUCH OTHER
LOAN DOCUMENT OR SUCH TERMS OF SUCH OTHER LOAN DOCUMENTS ARE NECESSARY TO COMPLY
WITH APPLICABLE REQUIREMENTS OF LAW, IN WHICH CASE SUCH TERMS SHALL GOVERN TO
THE EXTENT NECESSARY TO COMPLY THEREWITH).

(b)Execution of this Agreement by the Credit Parties constitutes a full,
complete and irrevocable release of any and all claims which each Credit Party
may have at law or in equity in respect of all prior discussions and
understandings, oral or written, relating to the subject matter of this
Agreement and the other Loan Documents. In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including any loss of profits, business or anticipated
savings). Each Borrower and each other Credit Party signatory hereto hereby
waives, releases and agrees (and shall cause each other Credit Party to waive,
release and agree) not to sue upon any such claim for any special,

-102-

--------------------------------------------------------------------------------

indirect, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in its favor.

(c)(i) Any indemnification or other protection provided to any Indemnitee
pursuant to this Section 9.20, Sections 9.5 (Costs and Expenses) and
9.6  (Indemnity) and Article VIII (Agent) and Article X (Taxes, Yield Protection
and Illegality) and (ii) the provisions of Section 8.1 of each Guaranty and
Security Agreement, in each case, shall (x) survive the termination of the
Commitments and the payment in full of all other Obligations and (y) with
respect to clause (i) above, inure to the benefit of any Person that at any time
held a right thereunder (as an Indemnitee or otherwise) and, thereafter, its
successors and permitted assigns.

9.21Patriot Act; Anti-Money Laundering Legislation.

(a)Each Credit Party acknowledges that, pursuant to the Patriot Act, the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
any regulations under any of the foregoing, and other applicable anti-money
laundering, anti-terrorist financing, government sanction and "know your client"
laws, whether within Canada or elsewhere (collectively, including any guidelines
or orders thereunder, "AML Legislation"), the Lenders and Agent may be required
to obtain, verify and record information regarding each Credit Party, its
respective directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of such Credit Party, and the
transactions contemplated hereby. The Borrowers shall promptly provide all such
information, including the name and address of each Credit Party and other
information that will allow such Lender to identify each Credit Party under any
applicable AML Legislation, supporting documentation and other evidence, as may
be reasonably requested by any Lender or Agent, or any prospective assignee or
participant of a Lender or Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.

(b)If Agent has ascertained the identity of the Credit Parties or any authorized
signatories of the Credit Parties for the purposes of applicable AML
Legislation, then Agent:

(i)shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a "written agreement" in such regard between each
Lender and Agent within the meaning of applicable AML Legislation; and

(ii)shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

(iii)Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that Agent has no obligation to
ascertain the identity of the Credit Parties or any authorized signatories of
the Credit Parties on behalf of any Lender, or to confirm the completeness or
accuracy of any information it obtains from the Credit Parties or any such
authorized signatory in doing so.

-103-

--------------------------------------------------------------------------------

9.22Replacement of Lender.  Within forty-five (45) days after: (i) receipt by
the Borrower Representative of written notice and demand from (A) any Lender
that is not Agent or an Affiliate of Agent (an "Affected Lender") for payment of
additional costs as provided in Sections 10.1, 10.3 and/or 10.6 or (B) any SPV
or participant (an "Affected SPV/Participant") for payment of additional costs
as provided in Section  9.9(f), unless the option or participation of such
Affected SPV/Participant shall have been terminated prior to the exercise by the
Borrowers of their rights hereunder; or (ii) any failure by any Lender (other
than Agent or an Affiliate of Agent) to consent to a requested amendment, waiver
or modification to any Loan Document in which Required Lenders have already
consented to such amendment, waiver or modification but the consent of each
Lender (or each Lender directly affected thereby, as applicable) is required
with respect thereto, the Borrowers may, at their option, notify (A) in the case
of clause (i)(A) or (ii) above, Agent and such Affected Lender (or such
non-consenting Lender) of the Borrowers' intention to obtain, at the Borrowers'
expense, a replacement Lender ("Replacement Lender") for such Affected Lender
(or such non-consenting Lender), or (B) in the case of clause (i)(B) above,
Agent, such Affected SPV/Participant, if known, and the applicable Lender (such
Lender, a "Participating Lender") that (1) granted to such Affected
SPV/Participant the option to make all or any part of any Loan that such
Participating Lender would otherwise be required to make hereunder or (2) sold
to such Affected SPV/Participant a participation in or to all or a portion of
its rights and obligations under the Loan Documents, of the Borrowers' intention
to obtain, at the Borrowers' expense, a Replacement Lender for such
Participating Lender, in each case, which Replacement Lender shall be reasonably
satisfactory to Agent. In the event the Borrowers obtain a Replacement Lender
within forty-five (45) days following notice of its intention to do so, the
Affected Lender (or such non-consenting Lender) or Participating Lender, as the
case may be, shall sell and assign its Loans and Commitments to such Replacement
Lender, at par, provided that the Borrowers have reimbursed such Affected Lender
or Affected SPV/Participant, as applicable, for its increased costs for which it
is entitled to reimbursement under this Agreement through the date of such sale
and assignment, and in the case of a Participating Lender being replaced by a
Replacement Lender, (x) all right, title and interest in and to the Obligations
and Commitments so assigned to the Replacement Lender shall be assigned free and
clear of all Liens or other claims (including pursuant to the underlying option
or participation granted or sold to the Affected SPV/Participant, but without
affecting any rights, if any, of the Affected SPV/Participant to the proceeds
constituting the purchase price thereof) of the Affected SPV/Participant, and
(y) to the extent required by the underlying option or participation
documentation, such Participating Lender shall apply all or a portion of the
proceeds received by it as a result of such assignment, as applicable, to
terminate in full the option or participation of such Affected SPV/Participant.
In the event that a replaced Lender does not execute an Assignment pursuant to
Section 9.9 within five (5) Business Days after receipt by such replaced Lender
of notice of replacement pursuant to this Section 9.22 and presentation to such
replaced Lender of an Assignment evidencing an assignment pursuant to this
Section 9.22, the Borrowers shall be entitled (but not obligated) to execute
such an Assignment on behalf of such replaced Lender, and any such Assignment so
executed by the Borrowers, the Replacement Lender and Agent, shall be effective
for purposes of this Section 9.22 and Section 9.9. Notwithstanding the
foregoing, with respect to a Lender that is a Non-Funding Lender or an Impacted
Lender, Agent may, but shall not be obligated to, obtain a Replacement Lender
and execute an Assignment on behalf of such Non-Funding Lender or Impacted
Lender at any time with three (3) Business Days' prior notice to such Lender
(unless notice is not practicable under the circumstances) and cause such
Lender's Loans and Commitments to be sold and assigned, in whole or in part, at
par. Upon any such assignment and payment and compliance with the other
provisions of Section 9.9, such replaced Lender shall no longer constitute a
"Lender" for purposes hereof; provided, any rights of such replaced Lender to
indemnification hereunder shall survive.

9.23Joint and Several.  The obligations of the U.S. Credit Parties hereunder and
under the other Loan Documents are joint and several. Subject to Section 9.24,
the obligations of the Canadian Credit Parties and the Mexican Credit Parties
hereunder and under the other Loan Documents are joint and several.  For the
avoidance of doubt, the Mexican Credit Parties agree that the rules governing
bonds (fianzas) contained in (i) articles 2686, 2706, 2715 and related articles
of the Civil Code of the State of Nuevo León (State of corporate domicile) of
the Mexican Republic, (ii)  as well as correlated provisions of the civil codes
of any other states of the Mexican Republic where assets of the Mexican Credit
Parties are or will be located and (iii) correlated provisions of the Federal
Civil Code of the Mexican Republic, shall not apply as the joint and several
obligation assumed herein is not a bond, and therefore, the Mexican Credit
Parties waive any right of priority and excursion (beneficios de orden y
excusión) that they could have in their favor under Mexican laws.

9.24No Liability of the Canadian Credit Parties or Mexican Credit Parties for
U.S. Obligations.  Notwithstanding any provision contained in this Agreement or
any other Loan Document, neither the Canadian Borrower or any other Canadian
Subsidiary of RA Intermediate (and no Subsidiary of the Canadian Borrower or
such Canadian Subsidiary) and neither any Mexican Credit Party nor any other
Mexican Subsidiary of RA Intermediate shall be responsible or liable for or be
deemed to have guaranteed any of the U.S. Obligations, and the Obligations of
each Canadian Credit Party and each Mexican Credit Party shall be separate and
distinct from the Obligations of the U.S. Credit Parties and shall be expressly
limited to the Canadian Obligations.  In furtherance of the foregoing, each of
the parties acknowledges and agrees that the liability of the Canadian Credit
Parties and the Mexican Credit Parties for the payment and performance of their
respective covenants, representations and warranties set forth in this Agreement
and the other Loan Documents shall be several from but not joint with the
Obligations of the U.S. Credit Parties.

9.25Currency Matters.  Principal, interest, reimbursement obligations, fees, and
all other amounts payable under this Agreement and the other Loan Documents by
any Person to Agent or any other Secured Party shall be payable in the currency
in which such Obligations are denominated. Unless stated otherwise, all
calculations, comparisons, measurements or determinations under this Agreement
shall be made in Dollars. For the purpose of such calculations, comparisons,
measurements or determinations, amounts denominated in other currencies shall be
converted to the U.S. Dollar Equivalent on the date of calculation, comparison,
measurement or determination, (a) in the case of calculations of principal,
interest, reimbursement obligations, fees and all other amounts payable under
this Agreement and the other Loan Documents by any Person to Agent or any other
Secured Party, at the exchange rate determined by Agent consistent with the
prior practices of Agent, and (b) in all other cases, as Agent may determine in
its reasonable discretion.

-104-

--------------------------------------------------------------------------------

9.26Judgment Currency.

(a)If, for the purpose of obtaining or enforcing judgment against any Credit
Party in any court in any jurisdiction, it becomes necessary to convert into any
other currency (such other currency being hereinafter in this Section 9.26
referred to as the "Judgment Currency") an amount due under any Loan Document in
any currency (the "Obligation Currency") other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding the date of actual payment of the amount due, in the case
of any proceeding in the courts of the Province of Ontario or in the courts of
any other jurisdiction that will give effect to such conversion being made on
such date, or the date on which the judgment is given, in the case of any
proceeding in the courts of any other jurisdiction (the applicable date as of
which such conversion is made pursuant to this Section 9.26 being hereinafter in
this Section 9.26 referred to as the "Judgment Conversion Date").

(b)If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 9.26(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Credit Party or Credit Parties shall pay such
additional amount (if any, but in any event not a lesser amount) as may be
necessary to ensure that the amount actually received in the Judgment Currency,
when converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date. Any
amount due from any Credit Party under this Section 9.26(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

(c)The term "rate of exchange" in this Section 9.26 means the rate of exchange
at which Agent, on the relevant date at or about 12:00 noon (Toronto time),
would be prepared to sell, in accordance with Agent's normal course foreign
currency exchange practices, the Obligation Currency against the Judgment
Currency.

(d)Unless otherwise specified, all references to dollar amounts in this
Agreement shall mean Dollars.

9.27Creditor-Debtor Relationship.  The relationship between Agent, each Lender
and the L/C Issuer, on the one hand, and the Credit Parties, on the other hand,
is solely that of creditor and debtor. No Secured Party has any fiduciary
relationship or duty to any Credit Party arising out of or in connection with,
and there is no agency, tenancy or joint venture relationship between the
Secured Parties and the Credit Parties by virtue of, any Loan Document or any
transaction contemplated therein.

-105-

--------------------------------------------------------------------------------

9.28Actions in Concert.  Notwithstanding anything contained herein to the
contrary, each Lender hereby agrees with each other Lender that no Lender shall
take any action to protect or enforce its rights against any Credit Party
arising out of this Agreement or any other Loan Document (including exercising
any rights of setoff) without first obtaining the prior written consent of Agent
or Required Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the other Loan Documents
shall be taken in concert and at the direction or with the consent of Agent or
Required Lenders.

9.29Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Credit Party to
honor all of its obligations under the U.S. Revolving Guaranty and Security
Agreement in respect of Swap Obligations under any Secured Rate Contract
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.29 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 9.29, or otherwise
under the U.S. Revolving Guaranty and Security Agreement, voidable under
applicable Requirements of Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section 9.29 shall remain in full force and effect until
the guarantees in respect of Swap Obligations under each Secured Rate Contract
have been discharged, or otherwise released or terminated in accordance with the
terms of this Agreement. Each Qualified ECP Guarantor intends that this
Section 9.29  constitute, and this Section 9.29 shall be deemed to constitute, a
"keepwell, support, or other agreement" for the benefit of each other Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

ARTICLE X
TAXES, YIELD PROTECTION AND ILLEGALITY

10.1Taxes.

(a)Except as required by a Requirement of Law, each payment by any Credit Party
under any Loan Document shall be made free and clear of all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax, penalties or other
Liabilities) with respect thereto (collectively, "Taxes").

(b)If any Taxes shall be required by any Requirement of Law to be deducted from
or in respect of any amount payable under any Loan Document to any Secured Party
(as determined in the good faith discretion of the applicable withholding agent)
(i) if such Tax is an Indemnified Tax, such amount payable by the applicable
Credit Party shall be increased as necessary to ensure that, after all required
deductions for Indemnified Taxes are made (including deductions applicable to
any increases to any amount under this Section 10.1), such Secured Party
receives the amount it would have received had no such deductions been made,
(ii) the relevant withholding agent shall make such deductions, (iii) the
relevant withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law and (iv) within thirty (30) days after such payment by any Credit Party is
made, such Credit Party shall deliver to Agent an original or certified copy of
a receipt evidencing such payment or other evidence of payment reasonably
satisfactory to Agent.

-106-

--------------------------------------------------------------------------------

(c)In addition, the Applicable Borrower agrees to pay, and authorizes Agent to
pay in its name, any stamp, documentary, excise or property Tax, charges or
similar levies imposed by any applicable Requirement of Law or Governmental
Authority and all Liabilities with respect thereto (including by reason of any
delay in payment thereof), in each case arising from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document or any
transaction contemplated therein (collectively, "Other Taxes"). The Swingline
Lender may, without any need for notice, demand or consent from the Applicable
Borrower or the Borrower Representative, by making funds available to Agent in
the amount equal to any such payment, make a Swingline Loan to the Applicable
Borrower in such amount, the proceeds of which shall be used by Agent in whole
to make such payment.  Within thirty (30) days after the date of any payment of
Other Taxes by any Credit Party, the Applicable Borrower shall furnish to Agent,
at its address referred to in Section 9.2, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to Agent.

(d)The Credit Parties hereby acknowledge and agree that (i) neither Bank of
America nor any Affiliate or branch of Bank of America has provided any Tax
advice to any Tax Affiliate in connection with the transactions contemplated
hereby or any other matters and (ii) the Credit Parties have received
appropriate Tax advice to the extent necessary to confirm that the structure of
any transaction contemplated by the Credit Parties in connection with this
Agreement complies in all material respects with applicable federal, state and
foreign Tax laws.

(e)Without duplication of any amount paid to a Secured Party pursuant to
Section 10.1(b), the Credit Parties shall jointly and severally indemnify,
subject to Section 9.24, within thirty (30) days after receipt of demand
therefor (with copy to Agent), each Secured Party for all Indemnified Taxes
(including any Indemnified Taxes imposed by any jurisdiction on amounts payable
under this Section 10.1) paid or payable by such Secured Party and any
Liabilities arising therefrom or with respect thereto (including reasonable
attorneys' and tax advisors' fees and disbursements), whether or not such
Indemnified Taxes were correctly or legally asserted. A certificate of the
Secured Party (or of Agent on behalf of such Secured Party) claiming any
compensation under this clause (e), setting forth the amounts to be paid
thereunder and delivered to the Borrower Representative with copy to Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, Agent and such Secured Party may use any reasonable
averaging and attribution methods. Notwithstanding the foregoing, no Credit
Party that is a controlled foreign corporation within the meaning of Section 957
of the Code shall have any obligation to make any indemnity payment, or have
liability under this Section 10.1, with respect to an "obligation of a
United States person" within the meaning of Section 956(c) of the Code and the
Treasury Regulations promulgated thereunder (taking into account any exceptions
provided therein).

(f)Any Lender claiming any additional amounts payable pursuant to this
Section 10.1 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Lending
Office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.

-107-

--------------------------------------------------------------------------------

(g)(i) Any Lender that is legally entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and Agent, at the time or times
reasonably requested by the Borrower Representative or the Agent and at the time
or times prescribed by applicable law, such properly completed and executed
documentation reasonably requested by the Borrower Representative or Agent or
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrower Representative or Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by the
Borrower representative or Agent as will enable the Borrower Representative or
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.  Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth below in this Section
10.1(g) with respect to United States federal withholding taxes) shall not be
required if in such Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender or its Affiliates or branches.   Without limiting the generality of the
foregoing, each Non-U.S. Lender Party that, at any of the following times, is
entitled to an exemption from United States withholding Tax or, after a change
in any Requirement of Law, is subject to such withholding Tax at a reduced rate
under an applicable Tax treaty, shall (w) on or prior to the date such Non-U.S.
Lender Party becomes a "Non-U.S. Lender Party" hereunder, (x) on or prior to the
date on which any such form or certification expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent form
or certification previously delivered by it pursuant to this clause (i) and
(z) from time to time if requested by the Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of each of the following, as applicable:
(A) Forms W-8ECI (claiming exemption from U.S. withholding Tax because the
income is effectively connected with a U.S. trade or business), W-8BEN or
W-8BEN-E (claiming exemption from, or a reduction of, U.S. withholding
Tax) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN or W-8BEN-E (claiming exemption from U.S. withholding Tax) or any
successor form and a certificate in form and substance acceptable to Agent that
such Non-U.S. Lender Party is not (1) a "bank" within the meaning of
Section 881(c)(3)(A) of the Code, (2) a "10 percent shareholder" of the
Applicable Borrower within the meaning of Section 881(c)(3)(B) of the Code or
(3) a "controlled foreign corporation" described in Section 881(c)(3)(C) of the
Code or (C) any other applicable document prescribed by the IRS certifying as to
the entitlement of such Non-U.S. Lender Party to such exemption from United
States withholding Tax or reduced rate with respect to all payments to be made
to such Non-U.S. Lender Party under the Loan Documents. Unless the Borrower
Representative and Agent have received forms or other documents satisfactory to
them indicating that payments under any Loan Document to or for a Non-U.S.
Lender Party are not subject to United States withholding Tax or are subject to
such Tax at a rate reduced by an applicable Tax treaty, the Credit Parties and
Agent shall withhold amounts required to be withheld by applicable Requirements
of Law from such payments at the applicable statutory rate.

-108-

--------------------------------------------------------------------------------

(ii)Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a "U.S. Lender Party" hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (g) and
(D) from time to time if requested by the Borrower Representative or Agent (or,
in the case of a participant or SPV, the relevant Lender), provide Agent and the
Borrower Representative (or, in the case of a participant or SPV, the relevant
Lender) with two completed originals of Form W-9 (certifying that such U.S.
Lender Party is entitled to an exemption from U.S. backup withholding Tax) or
any successor form.

(iii)Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to Agent shall collect from such participant or SPV
the documents described in this clause (g) and provide them to Agent.

(iv)If a payment made to a Non-U.S. Lender Party would be subject to United
States federal withholding Tax imposed by FATCA if such Non-U.S. Lender Party
fails to comply with the applicable reporting requirements of FATCA, such
Non-U.S. Lender Party shall deliver to Agent and the Borrower Representative any
documentation under any Requirement of Law or reasonably requested by Agent or
the Borrower Representative sufficient for Agent or Borrowers to comply with
their obligations under FATCA and to determine that such Non-U.S. Lender has
complied with its obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for the purposes of this clause (iv),
"FATCA" shall include any amendments made to FATCA after the date of this
Agreement.

(h)If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Indemnified Taxes as to which it has
been indemnified pursuant to this Section 10.1 (including by the payment of
additional amounts pursuant to this Section 10.1), it shall pay to the relevant
Credit Party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section 10.1 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such
Secured Party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such Credit Party, upon the
request of such Secured Party, shall repay to such Secured Party the amount paid
over pursuant to this Section 10.1(h) (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) in the event that such
Secured Party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 10.1(h), in no event
shall the Secured Party be required to pay any amount to a Credit Party pursuant
to this Section 10.1(h) the payment of which would place the Secured Party in a
less favorable net after-Tax position than the Secured Party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 10.1(h) shall not be construed to require any Secured Party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the Credit Party or any other Person.

-109-

--------------------------------------------------------------------------------

10.2Illegality.  If after the date hereof any Lender shall determine that the
introduction of any Requirement of Law, or any change in any Requirement of Law
or in the interpretation or administration thereof, has made it unlawful, or
that any central bank or other Governmental Authority has asserted that it is
unlawful, for any Lender or its Lending Office to make LIBOR Rate Loans or CDOR
Loans, then, on notice thereof by such Lender to the Borrowers through Agent,
the obligation of that Lender to make LIBOR Rate Loans or CDOR Loans, as
applicable, shall be suspended until such Lender shall have notified Agent and
the Borrower Representative that the circumstances giving rise to such
determination no longer exists.

(a)Subject to clause (c) below, if any Lender shall determine that it is
unlawful to maintain any LIBOR Rate Loan or CDOR Loan, the Applicable Borrower
shall prepay in full all LIBOR Rate Loans or CDOR Loans, as applicable, of such
Lender then outstanding, together with interest accrued thereon, either on the
last day of the Interest Period thereof if such Lender may lawfully continue to
maintain such LIBOR Rate Loans or CDOR Loans, as applicable, to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Rate Loans or CDOR Loans, as applicable, together with any amounts required to
be paid in connection therewith pursuant to Section 10.4.

(b)If the obligation of any Lender to make or maintain LIBOR Rate Loans or CDOR
Loans has been terminated, the Borrower Representative may elect, by giving
notice to such Lender through Agent that all Loans which would otherwise be made
by any such Lender as LIBOR Rate Loans or CDOR Loans shall be instead Base Rate
Loans or Canadian Index Rate Loans, as applicable.

(c)Before giving any notice to Agent pursuant to this Section 10.2, the affected
Lender shall designate a different Lending Office with respect to its LIBOR Rate
Loans or CDOR Loans, as applicable, if such designation will avoid the need for
giving such notice or making such demand and will not, in the judgment of such
Lender, be illegal or otherwise disadvantageous to such Lender.

10.3Increased Costs and Reduction of Return.

(a)If any Lender or L/C Issuer shall determine that, due to either (i) the
introduction of, or any change in, or in the interpretation of, any Requirement
of Law or (ii) the compliance with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law),
in the case of either clause (i) or (ii) subsequent to the date hereof,
(x) there shall be any increase in the cost to such Lender or L/C Issuer of
agreeing to make or making, funding or maintaining any LIBOR Rate Loans or CDOR
Loans, or of Issuing or maintaining any Letter of Credit or (y) the Lender or
L/C Issuer shall be subject to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, then subject to Section 9.24 the
Applicable Borrower shall be liable for, and shall from time to time, within
thirty (30) days of demand therefor by such Lender or L/C Issuer (with a copy of
such demand to Agent), pay to Agent for the account of such Lender or L/C
Issuer, additional amounts as are sufficient to compensate such Lender or L/C
Issuer for such increased costs or such Taxes; provided, that the

-110-

--------------------------------------------------------------------------------

Applicable Borrower shall not be required to compensate any Lender or L/C Issuer
pursuant to this Section 10.3(a) for any increased costs incurred more than 180
days prior to the date that such Lender or L/C Issuer notifies the Borrower
Representative, in writing of the increased costs and of such Lender's or L/C
Issuer's intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(b)If any Lender or L/C Issuer shall have determined that:

(i)the introduction of any Capital Adequacy Regulation;

(ii)any change in any Capital Adequacy Regulation;

(iii)any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other Governmental Authority charged with the
interpretation or administration thereof; or

(iv)compliance by such Lender or L/C Issuer (or its Lending Office) or any
entity controlling the Lender or L/C Issuer, with any Capital Adequacy
Regulation; affects the amount of capital required or expected to be maintained
by such Lender or L/C Issuer or any entity controlling such Lender or L/C Issuer
and (taking into consideration such Lender's or such entities' policies with
respect to capital adequacy and such Lender's or L/C Issuer's desired return on
capital) determines that the amount of such capital is increased as a
consequence of its Commitment(s), loans, credits or obligations under this
Agreement, then, within thirty (30) days of demand of such Lender or L/C Issuer
(with a copy to Agent), the Applicable Borrower subject to Section 9.24 shall
pay to such Lender or L/C Issuer, from time to time as specified by such Lender
or L/C Issuer, additional amounts sufficient to compensate such Lender or L/C
Issuer (or the entity controlling the Lender or L/C Issuer) for such increase;
provided, that the Applicable Borrower shall not be required to compensate any
Lender or L/C Issuer pursuant to this Section 10.3(b) for any amounts incurred
more than 180 days prior to the date that such Lender or L/C Issuer notifies the
Borrower Representative, in writing of the amounts and of such Lender's or L/C
Issuer's intention to claim compensation thereof; provided, further, that if the
event giving rise to such increase is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(c)Notwithstanding anything herein to the contrary, (i) the Dodd  Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States of America or foreign regulatory
authorities, in each case in respect of this clause (ii) pursuant to Basel III,
shall, in each case, be deemed to be a change in a Requirement of Law under
Section 10.3(a) above and/or a change in any Capital Adequacy Regulation under
Section 10.3(b) above, as applicable, regardless of the date enacted, adopted or
issued.

-111-

--------------------------------------------------------------------------------

10.4Funding Losses.  Subject to Section 9.24, the U.S. Borrowers (jointly and
severally with respect to all Loans) and the Canadian Borrower (with respect to
Loans that are Canadian Obligations only) agree to reimburse each Lender and to
hold each Lender harmless from any loss or expense which such Lender may sustain
or incur as a consequence of:

(a)the failure of the Borrowers to make any payment or mandatory prepayment of
principal of any LIBOR Rate Loan or CDOR Loan (including payments made after any
acceleration thereof);

(b)the failure of the Borrowers to borrow, continue or convert a Loan after the
Borrower Representative has given (or is deemed to have given) a Notice of
Borrowing or a Notice of Conversion/Continuation;

(c)the failure of the Borrowers to make any prepayment after the Borrowers have
given a notice in accordance with Section 1.7;

(d)the prepayment (including pursuant to Section 1.8) of a LIBOR Rate Loan or
CDOR Loan on a day which is not the last day of the Interest Period with respect
thereto; or

(e)the conversion pursuant to Section 1.6 of any LIBOR Rate Loan to a Base Rate
Loan or any CDOR Loan to a Canadian Index Rate Loan, as applicable, on a day
that is not the last day of the applicable Interest Period; including any such
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain its LIBOR Rate Loans and CDOR Loans hereunder or from fees
payable to terminate the deposits from which such funds were obtained; provided
that, with respect to the expenses described in clauses (d) and (e) above, such
Lender shall have notified Agent of any such expense within two (2) Business
Days of the date on which such expense was incurred. Solely for purposes of
calculating amounts payable by the Applicable Borrower to the Lenders under this
Section 10.4 and under Section 10.3(a): each LIBOR Rate Loan and CDOR Loan made
by a Lender (and each related reserve, special deposit or similar
requirement) shall be conclusively deemed to have been funded at the LIBOR or
CDOR, as applicable, used in determining the interest rate for such LIBOR Rate
Loan or CDOR Loan, as applicable, by a matching deposit or other borrowing in
the interbank Eurodollar market for a comparable amount and for a comparable
period, whether or not such LIBOR Rate Loan or CDOR Loan, as applicable, is in
fact so funded.

10.5Inability to Determine Rates.  If Agent shall have determined in good faith
that for any reason adequate and reasonable means do not exist for ascertaining
the LIBOR or CDOR for any requested Interest Period with respect to a proposed
LIBOR Rate Loan or CDOR Loan, as applicable, or that the LIBOR or CDOR
applicable pursuant to Section 1.3(a) for any requested Interest Period with
respect to a proposed LIBOR Rate Loan or CDOR Loan, as applicable, does not
adequately and fairly reflect the cost to the Lenders of funding or maintaining
such Loan, Agent will forthwith give notice of such determination to the
Borrower Representative and each Lender. Thereafter, the obligation of the
Lenders to make or maintain LIBOR Rate Loans or CDOR Loans, as applicable,
hereunder shall be suspended until Agent revokes such notice in writing. Upon
receipt of such notice, the Borrower Representative may revoke any Notice of
Borrowing or Notice of Conversion/Continuation then submitted by it. If the
Borrower Representative does not revoke such notice, the Lenders shall make,
convert or

-112-

--------------------------------------------------------------------------------

continue the Loans, as proposed by the Borrower Representative, in the amount
specified in the applicable notice submitted by the Borrower Representative, but
such Loans shall be made, converted or continued as Base Rate Loans or Canadian
Index Rate Loans, as applicable.

10.6Reserves on LIBOR Rate Loans.  The Applicable Borrower, subject to
Section 9.24, shall pay to each Lender, as long as such Lender shall be required
under regulations of the Federal Reserve Board to maintain reserves with respect
to liabilities or assets consisting of or including Eurocurrency funds or
deposits (currently known as "Eurocurrency liabilities"), additional costs on
the unpaid principal amount of each LIBOR Rate Loan equal to actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), payable on each date on which interest is payable on such Loan provided
the Borrower Representative shall have received at least fifteen (15) days'
prior written notice (with a copy to Agent) of such additional interest from the
Lender. If a Lender fails to give notice fifteen (15) days prior to the relevant
Interest Payment Date, such additional interest shall be payable fifteen
(15) days from receipt of such notice.

10.7Certificates of Lenders.  Any Lender claiming reimbursement or compensation
pursuant to this Article X shall deliver to the Borrower Representative (with a
copy to Agent) a certificate setting forth in reasonable detail the amount
payable to such Lender hereunder and such certificate shall be conclusive and
binding on the Borrowers in the absence of manifest error.

-113-

--------------------------------------------------------------------------------

ARTICLE XI
DEFINITIONS

11.1Defined Terms.  The following terms are defined in the Sections or Sections
referenced opposite such terms:

"Acquisition Consideration"

Permitted Acquisition

"Affected Lender"

9.22

"Affected SPV/Participant"

9.22

"Agent Report"

8.5(c)

"Aggregate Excess Funding Amount"

1.11(e)

"Agreement"

Preamble

"Agreement Currency"

9.26

"AML Legislation"

9.21

"Bank of America"

Preamble

"Bonds"

Recitals

"Borrower" and "Borrowers"

Preamble

"Borrower Materials"

9.10(e)

"Borrower Representative"

1.12

"Canadian Borrower"

Preamble

"Canadian L/C Sublimit"

1.1(b)

"Canadian Letter of Credit"

1.1(b)

"Canadian Revolving Loan"

1.1(a)

"Canadian Overadvance"

1.1(a)

"Compliance Certificate"

4.2(b)

"Concentration Exception Cap"

1.13(h)

"Eligible Accounts"

1.13

"Eligible Inventory"

1.14

"Event of Default"

7.1

"Fee Letter"

1.9(a)

"Indemnified Matters"

9.6

"Indemnitees"

9.6

"Indenture"

Recitals

"Intercompany Note"

5.4(b)

"Investments"

5.4

"Judgment Conversion Date"

9.26(a)

"Judgment Currency"

9.26(a)

"L/C Reimbursement Agreement"

1.1(b)

"L/C Reimbursement Date"

1.1(b)

"L/C Request"

1.1(b)

"L/C Sublimit"

1.1(b)

"Letter of Credit Fee"

1.9(c)

"Maximum Canadian Revolving Loan Amount"

1.1(a)

"Maximum Lawful Rate"

1.3(d)

"Maximum Revolving Loan Amount"

1.1(a)

-114-

--------------------------------------------------------------------------------

"Maximum U.S. Revolving Loan Amount"

1.1(a)

"Mexican Receivables Purchase"

4.16

"MNPI"

9.10(a)

"Notes Collateral Trustee"

Recitals

"Notice of Conversion/Continuation"

1.6(a)

"Obligation Currency"

9.26(a)

"OFAC"

3.30

"Other Lender"

1.11(e)

"Other Taxes"

10.1(c)

"Overadvance"

1.1(a)

"Participating Lender"

9.22

"Participant Register"

9.9(h)

"Permitted Liens"

5.1

"Prospective Lenders"

1.15

"Protective Advances"

1.1(a)

"RA Intermediate"

Recitals

"Real Alloy Holding"

Preamble

"Reallocation"

1.16

"Reallocation Date"

1.16

"Register"

1.4(b)

"Restricted Payments"

5.11

"Replacement Lender"

9.22

"Revolving Loan"

1.1(a)

"Sale"

9.9(b)

"SDN List"

3.30

"Settlement Date"

1.11(b)

"Specified Foreign Subsidiary Indebtedness"

5.5(m)

"Swingline Request"

1.1(c)

"Tax Group"

5.11(e)

"Tax Returns"

3.10

"Taxes"

10.1(a)

"Terrorist Lists"

3.30

"Tyler Swap"

8.10(c)

"U.S. Borrower" and "U.S. Borrowers"

Preamble

"U.S. Letter of Credit"

1.1(b)

"U.S. Overadvance"

1.1(a)

"U.S. Revolving Loan"

1.1(a)

"Unused Commitment Fee"

1.9(b)

In addition to the terms defined elsewhere in this Agreement, the following
terms have the following meanings:

"ABL Priority Collateral" means, collectively, (a) the North America ABL
Priority Collateral (as defined in the Intercreditor Agreement), (b) the
Canadian Collateral and (c) the Mexican Collateral.

-115-

--------------------------------------------------------------------------------

"Account" means, as at any date of determination, all "accounts" (as such term
is defined in the UCC, PPSA or other applicable law, as applicable) and all
"claims" (for the purposes of the Civil Code of Quebec or other applicable law)
of the Credit Parties, including, the unpaid portion of the obligation of a
customer of a Credit Party in respect of Inventory purchased by and shipped to
such customer and/or the rendition of services by a Credit Party, as stated on
the respective invoice of a Credit Party, net of any credits, rebates or offsets
owed to such customer.

"Account Debtor" means the customer of a Credit Party who is obligated on or
under an Account.

"Acquisition" means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of fifty percent (50%) of the
Shares and Share Equivalents of any Person or otherwise causing any Person to
become a Subsidiary of a Person, or (c) a merger, amalgamation or consolidation
or any other combination with another Person.

"Affiliate" means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of any
Credit Party or of any Subsidiary of any Credit Party solely by reason of the
provisions of the Loan Documents. For purposes of this definition, "control"
means the possession of either (a) the power to vote, or the beneficial
ownership of, 10% or more of the voting Shares of such Person (either directly
or through the ownership of Share Equivalents) or (b) the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or
otherwise.  Notwithstanding the foregoing, none of Beck Aluminum International,
LLC nor any of its Affiliates shall be deemed to be an Affiliate of any Credit
Party or any of its Affiliates other than with respect to Sections 1.13, 5.6 and
5.17.

"Agent" means Bank of America (or any branch or Affiliate) in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent.

"Aggregate Revolving Loan Commitment" means the combined Revolving Loan
Commitments of the Lenders, which shall initially be in the amount of
$110,000,000, as such amount may be reduced or increased from time to time
pursuant to this Agreement.

"Amortization Factor" means (a) 1 minus (b) a fraction, the numerator of which
is the number of full calendar months elapsed (starting as of month 19 and
including any calendar month ending on the date of determination) since the
Closing Date, minus 18, (but in no event more than 36 months after the Closing
Date) and the denominator of which is 17.

"Applicable Borrower" means (a) with respect to any U.S. Revolving Loan, U.S.
Swingline Loan, U.S. Letter of Credit or other U.S. Obligation, the U.S.
Borrowers and (b) with respect to any Canadian Revolving Loan, Canadian Letter
of Credit, Canadian Swingline Loan or other Canadian Obligation, the Canadian
Borrower.

-116-

--------------------------------------------------------------------------------

"Applicable Designee" shall mean any office, branch or Affiliate of a Lender
designated thereby from time to time with the consent of Agent (which consent
shall not be unreasonably withheld, conditioned or delayed) to fund all or any
portion of such Lender's Commitment to fund Canadian Revolving Loans (including
purchasing participations in Letter of Credit Obligations with respect to
Canadian Letters of Credit) under this Agreement. As of the Closing Date, the
Applicable Designees of each Lender are set forth on Schedule 1.1(a) (which
schedule may be updated from time to time upon written notice by any Lender to
Agent). For all purposes of this Agreement, any designation of an Applicable
Designee by a Lender shall not affect such Lender's rights and obligations with
respect to its Commitment and the Credit Parties, the other Lenders and Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender's rights and obligations under this Agreement and the other Loan
Documents, except as otherwise expressly permitted in this Agreement or in the
applicable addendum.

"Applicable Margin" means:

(a)for the period commencing on the Closing Date through and including June 30,
2017 and with respect to Revolving Loans and Swingline Loans: (x) if a Base Rate
Loan or Canadian Index Rate Loan, three quarters of one percent (0.75%) per
annum and (y) if a LIBOR Rate Loan or CDOR Loan, one and one-half of one percent
(1.50%) per annum; and

(b)thereafter, the Applicable Margin shall equal the applicable Base Rate or
Canadian Index Rate margin or the applicable LIBOR or CDOR margin in effect from
time to time adjusted (up or down) prospectively on a quarterly basis as
determined by Average Availability during the Fiscal Quarter immediately
preceding such date of determination, commencing July 1, 2017, based on the
Fiscal Quarter ending June 30, 2017. Adjustments in Applicable Margin shall be
determined by reference to the table below:

Level

Average Availability

Base Rate Margin/Canadian Index Rate Margin

Base Rate and/or Canadian Index Rate Margin for Revolving Loans predicated on
FILO Availability Amount

LIBOR Rate Margin/CDOR Margin

LIBOR and/or CDOR Rate Margin for Revolving Loans predicated on FILO
Availability Amount

I

> $55,000,000

0.50%

0.50%

1.25%

1.25%

II

   < $55,000,000, but
> $16,500,000

0.75%

0.75%

1.50%

1.50%

III

< $16,500,000

1.00%

1.00%

1.75%

1.75%

The Applicable Margin shall be adjusted from time to time based upon Average
Availability as shown in the Applicable Margin Certificates delivered to Agent
from time to time pursuant to Section 4.2(m). If the Applicable Margin
Certificate delivered for a Fiscal Quarter indicates that the Applicable Margin
shall increase or decrease during the following Fiscal Quarter, then on the
first day of such following Fiscal Quarter the Applicable Margin shall be
adjusted in accordance therewith; provided, however, that if the Borrowers shall
fail to deliver the Applicable Margin

-117-

--------------------------------------------------------------------------------

Certificate for a Fiscal Quarter by the date required pursuant to
Section 4.2(m), then, at Agent's election, effective as of the first day of the
Fiscal Quarter following the end of the Fiscal Quarter for which such Applicable
Margin Certificate was to have been delivered, and continuing through the first
day of the calendar month following the date (if ever) when such Applicable
Margin Certificate is delivered, the Applicable Margin shall be the highest
Applicable Margin specified in the pricing table set forth above.
Notwithstanding anything herein to the contrary, Swingline Loans may not be
LIBOR Rate Loans or CDOR Loans.

In the event that any Applicable Margin Certificate delivered pursuant to
Section 4.2(m)  is inaccurate, and such inaccuracy, if corrected, would have led
to the imposition of a higher Applicable Margin for any Fiscal Quarter than the
Applicable Margin applied for that period, then (i) the Borrowers shall
immediately deliver to Agent a corrected Applicable Margin Certificate for that
period, (ii) the Applicable Margin for such Fiscal Quarter shall be determined
based on the corrected Applicable Margin Certificate, and (iii) the Borrower
shall immediately pay to Agent (for the account of the Lenders that hold the
Commitments and the Loans at the time such payment is received, regardless of
whether those Lenders held the Commitments and Loans during the relevant
period) the accrued additional interest owing as a result of such increased
Applicable Margin for that period. This paragraph shall not limit the rights of
Agent or the Lenders with respect to Section 1.3(c) and Article VII hereof, and
shall survive the termination of this Agreement until the payment in full in
cash of the aggregate outstanding principal balance of the Loans.

"Applicable Margin Certificate" means a certificate of the Borrower
Representative in substantially the form of Exhibit 4.2(m) hereto, duly
completed as of the applicable date under Section 4.2(m).

"Approved Fund" means, with respect to any Lender, any Person (other than a
natural Person) that (a) (i) is or will be engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of business or (ii) temporarily warehouses loans
for any Lender or any Person described in clause (i) above and (b) is advised or
managed by (i) such Lender, (ii) any Affiliate of such Lender or (iii) any
Person (other than an individual) or any Affiliate or branch of any Person
(other than an individual) that administers or manages such Lender.

"Assignment" means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 9.9 (with the consent of any party whose consent is required by
Section 9.9), accepted by Agent, substantially in the form of Exhibit 11.1(a) or
any other form approved by Agent.

"Attorney Costs" means all reasonable fees and disbursements of any law firm or
other external counsel actually incurred.

"Availability" means the sum of Canadian Availability plus U.S. Availability.  

-118-

--------------------------------------------------------------------------------

"Average Daily Usage Percentage" means, for any calendar month, the percentage
derived from dividing:

(a)the average daily balance of the U.S. Dollar Equivalent of all Revolving
Loans during the preceding calendar month, by

(b)the average daily balance of the Aggregate Revolving Loan Commitment during
the preceding calendar month.

"Average Availability" means, as of any date of determination, average daily
Availability for the preceding Fiscal Quarter.

"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

"Bail-In Legislation" means with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

"Bank of America" means Bank of America, N.A., its branches and Affiliates.

"Bank of America (Canada)" means Bank of America (acting through its Canada
branch).

"Bank Product" shall mean any of the following products, services or facilities
provided to any Credit Party or any of its Subsidiaries by any Bank Product
Provider: (a) Cash Management Services; (b) products under Hedging Agreements,
(c) commercial credit card and merchant card services, and (d) leases and other
banking products or services (other than Letters of Credit); provided, however,
that, except for Bank Products that have been provided or arranged by Bank of
America or an Affiliate or branch of Bank of America, for any of the foregoing
to be included for purposes of a distribution under Section 1.10(c) and for the
purposes of the definition of "Obligations", the applicable Bank Product
Provider and the applicable Credit Party or Subsidiary must have provided
written notice to Agent of (i) the existence of such Bank Product, (ii) the
maximum Dollar amount of Bank Product Obligations arising thereunder, and
(iii) the methodology to be used by such parties in determining such amount
owing from time to time.

"Bank Product Obligations" means any payment obligations due and owing to any
Bank Product Provider from any Credit Party or any of its Subsidiaries resulting
from the provision of Bank Products by any Bank Product Provider to any Credit
Party or any of its Subsidiaries.

"Bank Product Provider" means Bank of America or any of its Affiliates or
branches or any other Lender or any of its Affiliates or branches.

"Bank Product Reserve" means, at any time of determination, a reserve
established by Agent in an amount equal to the obligations and liabilities of
the Credit Parties and their Subsidiaries under Bank Products at such time.

-119-

--------------------------------------------------------------------------------

"Bankruptcy Code" means the Federal Bankruptcy Reform Act of 1978.

"Base Rate" means, for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50% per
annum; or (c) LIBOR for a 30 day interest period as of such day; provided that
in no event shall the Base Rate be less than zero.

"Base Rate Loan" means a Loan denominated in Dollars that bears interest based
on the Base Rate.

"Benefit Plan" means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise) to which
any Credit Party incurs or otherwise has any obligation or liability, contingent
or otherwise.

"Bonds" means that certain $305,000,000 aggregate principal amount of 10.00%
senior notes issued pursuant to the Indenture.

"Borrowing" means a borrowing hereunder consisting of Loans made to or for the
benefit of the Applicable Borrowers on the same day by the Lenders pursuant to
Article I.

"Borrowing Base Certificate" means a certificate of the Borrower Representative,
on behalf of each Credit Party, in substantially the form of
Exhibit 11.1(b) hereto, duly completed as of a date acceptable to Agent in its
sole discretion.

"Borrowing Base Company" means, U.S. Borrowers, the Canadian Borrower and/or
Mexican Guarantor, as the context requires.

"Business Day" means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in North Carolina and Illinois and,
when determined in connection with notices and determinations in respect of
LIBOR or any LIBOR Rate Loan or any funding, conversion, continuation, Interest
Period or payment of any LIBOR Rate Loan, that is also a day on which dealings
in Dollar deposits are carried on in the London interbank market and with
respect to any Canadian Obligations a day on which banks the required or
authorized to close in Toronto, Ontario.

"Canadian AML Legislation" means the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), the Criminal Code (Canada) and the United
Nations Act (Canada) and all regulations or executive orders passed thereunder.

"Canadian Availability" means, as of any date of determination, the amount by
which (a) the Canadian Borrowing Base exceeds (b) Canadian Outstandings.

"Canadian Benefit Plans" means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing benefits primarily to Canadian employees, including medical, hospital
care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which Credit Parties have any liability
with respect to any employee or former employee, but excluding any Canadian
Pension Plans.

-120-

--------------------------------------------------------------------------------

"Canadian Borrowing Base" means, with respect to the Canadian Borrowing Base
Companies, as of any date of determination by Agent, from time to time, an
amount equal to the U.S. Dollar Equivalent of the lesser of:

(a)Canadian Revolving Loan Commitment; and

(b)the sum of (i) the sum of (x)(1) 85% of the book value of Eligible Accounts
of Canadian Borrower at such time that are not subject to credit insurance in
form, substance and amount and by an insurer, satisfactory to Agent, plus (2)
85% of the book value of Eligible Accounts of the Mexican Guarantor subject to
credit insurance in form, substance and amount, and by an insurer, satisfactory
to Agent in an aggregate amount not to exceed the Maximum Mexican Availability
plus (y) the lesser of (1) 75% of the book value of Eligible Inventory of the
Canadian Borrower valued at the lower of cost or market on a first-in, first-out
basis, and (2) 85% of the book value of Eligible Inventory of the Canadian
Borrower, valued at the lower of cost or market on a first-in, first-out basis
multiplied by the NOLV Factor plus (z) the Canadian FILO Availability Amount;
and in each case less Reserves established by Agent at such time in its
Permitted Discretion plus (ii) the U.S. Availability excluding for purposes of
such calculation clause (b) of the definition of the U.S. Borrowing Base.

"Canadian Borrowing Base Company" means, Canadian Borrower and/or Mexican
Guarantor, as the context requires.

"Canadian Collateral" means "Collateral" as defined in the Canadian Revolving
Guarantee and Security Agreement.

"Canadian Credit Parties" means the Canadian Borrower and each Canadian
Subsidiary (a) which executes a guaranty of the Canadian Obligations, (b) which
grants a Lien on its Canadian Collateral to secure payment of the Canadian
Obligations and (c) all of the Shares of which are pledged to Agent for the
benefit of the Secured Parties.

"Canadian Defined Benefit Pension Plan" means a Canadian Pension Plan that
contains a "defined benefit provision" as such term is defined under the Income
Tax Act (Canada).

"Canadian Dollars" or "C$" shall mean the lawful currency of Canada.

"Canadian FILO Availability Amount" means at any time the sum of (i) the FILO
Accounts Formula Amount with respect to Canadian Borrower at such time plus (ii)
the FILO Inventory Formula Amount with respect to Canadian Borrower at such
time.

"Canadian Index Rate" means, for any day, the greater of (a) the per annum rate
of interest designated by Bank of America (Canada) from time to time as its
prime rate for commercial loans made by it in Canada in Canadian Dollars, which
rate is based on various factors, including its costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above or below such rate; or (b)
CDOR for a one month interest period as of such day, plus 1.00%; provided, that
in no event shall the Canadian Index Rate be less than zero.  Any change in such
rate shall take effect at the opening of business on the applicable Business
Day.

-121-

--------------------------------------------------------------------------------

"Canadian Index Rate Loan" means a Loan denominated in Canadian Dollars that
bears interest at a rate based on the Canadian Index Rate.

"Canadian Obligations" means, subject to Section 9.24, (a) all Canadian
Revolving Loans (including Overadvances with respect thereto), and other
Indebtedness, advances, debts, liabilities, obligations, covenants and duties
owing by any Canadian Credit Party and any Mexican Credit Party to any Lender,
Agent, any L/C Issuer, any Secured Swap Provider or any other Person required to
be indemnified, that arises under any Loan Document or any Secured Rate Contract
to which any Canadian Credit Party or any Mexican Credit Party is a party,
whether or not for the payment of money, whether arising by reason of an
extension of credit, loan, guaranty, indemnification or in any other manner,
whether direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired; provided that the Canadian Obligations of any Canadian Credit Party
that is a Guarantor shall not include any Excluded Rate Contract Obligations
solely of such Canadian Credit Party or such Mexican Credit Party and (b) all
Bank Product Obligations arising from any Bank Products provided to any Canadian
Credit Party, any Mexican Credit Party or any of their Subsidiaries.

"Canadian Outstandings" means, as of any time of determination thereof, the U.S.
Dollar Equivalent of the sum (without duplication) of the aggregate outstanding
principal balance at such time of the Canadian Revolving Loans, the aggregate
outstanding principal balance at such time of the Canadian Swingline Loans, the
aggregate amount of Letter of Credit Obligations for all Canadian Letters of
Credit outstanding at such time and the aggregate outstanding principal balance
of Protective Advances made to the Canadian Borrower at such time.

"Canadian Pension Event" means (a) the voluntary full or partial wind up of a
Canadian Pension Plan that is a registered pension plan by a Canadian Credit
Party; (b) the institution of proceedings by any Governmental Authority to
terminate in whole or in part or have a trustee appointed to administer such a
plan; or (c) any other event or condition which could reasonably be expected to
constitute grounds for the termination of, winding up of, partial termination or
winding up of, or the appointment of a trustee to administer, any such plan.

"Canadian Pension Plans" means each pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by a
Credit Party primarily for its Canadian employees or former employees, but does
not include the Canada Pension Plan or the Quebec Pension Plan as maintained by
the Government of Canada or the Province of Quebec, respectively.

"Canadian Qualified Lender" means a financial institution that is either (a)
listed on Schedule I, II, or III of the Bank Act (Canada) or (b) is not
prohibited by applicable law, including under the Bank Act (Canada), from having
a Canadian Revolving Loan Commitment to make any Canadian Revolving Loans or
issue any Letters of Credit to Canadian Credit Parties (or participating in any
L/C Reimbursement Obligations of Canadian Credit Parties) to, or for the account
of, the Canadian Borrower hereunder, and in either event if such financial
institution is not resident in Canada and is not deemed to be resident in Canada
for purposes of the Income Tax Act (Canada), that financial institution deals at
arm's-length with each Canadian Credit Party for purposes of the Income Tax Act
(Canada).

-122-

--------------------------------------------------------------------------------

"Canadian Revolving Guarantee and Security Agreement" means the Canadian
Revolving Guarantee and Security Agreement and the Security Agreement, each
dated as of the Closing Date, made by the Canadian Credit Parties in favor of
Agent, for the benefit of the Secured Parties, as the same may be amended,
restated and/or modified from time to time.

"Canadian Revolving Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to the Canadian Borrower and
acquire interests in Canadian Letter of Credit Obligations for the benefit of
the Canadian Borrower and Canadian Swingline Loans, which initial commitments
are set forth opposite such Lender's name in Schedule 1.1(a) under the heading
"Revolving Loan Commitments", as such commitment may be (a) reduced from time to
time pursuant to this Agreement, (b) increased or decreased from time to time
pursuant to a Reallocation or (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to an Assignment.

"Canadian Revolving Note" means a promissory note of the Canadian Borrower
payable to a Lender and its registered assigns in substantially the form of
Exhibit 11.1(e) hereto, evidencing Indebtedness of the Canadian Borrower under
the Canadian Revolving Loan Commitment of such Lender.

"Canadian Subsidiary" means each Wholly-Owned Subsidiary of RA Intermediate that
is organized under the laws of Canada or any province or territory thereof.

"Canadian Swingline Lender" means, each in its capacity as Canadian Swingline
Lender hereunder, Bank of America (Canada) or, upon the resignation of Bank of
America as Agent hereunder, any Lender (or Affiliate, branch or Approved Fund of
any Lender) that agrees, with the approval of Agent (or, if there is no such
successor Agent, the Required Lenders) and the Canadian Borrower, to act as the
Canadian Swingline Lender hereunder.

"Canadian Swingline Loan" means one or more Canadian Revolving Loans denominated
in Dollars or Canadian Dollars made available to the Canadian Borrower by the
Canadian Swingline Lender pursuant to Section 1.1(c).

"Canadian Swingline Note" means a promissory note of the Canadian Borrower
payable to the Canadian Swingline Lender and its registered assigns, in
substantially the form of Exhibit 11.1(g) hereto, evidencing the Indebtedness of
the Canadian Borrower to the Canadian Swingline Lender resulting from the
Canadian Swingline Loans made to the Canadian Borrower by the Canadian Swingline
Lender.

"Canadian U.S. Revolver Utilization" means the outstanding amount of Canadian
Outstandings in excess of the calculation of clause (b) (i) of the Canadian
Borrowing Base (excluding for purposes of this calculation clause (b)(ii) of
such definition); provided that if the result of the foregoing is a negative
number, the Canadian U.S. Revolver Utilization shall be zero.

"Capital Adequacy Regulation" means any guideline, request or directive of any
central bank or other Governmental Authority, or any other law, rule or
regulation, whether or not having the force of law, in each case, regarding
capital adequacy of any Lender or of any corporation controlling a Lender.

-123-

--------------------------------------------------------------------------------

"Capital Lease" means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any Property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such Person prepared in accordance with GAAP.

"Capital Lease Obligations" means, at any time, with respect to any Capital
Lease, any lease entered into as part of any sale leaseback transaction of any
Person or any synthetic lease, the amount of all obligations of such Person that
is (or that would be, if such synthetic lease or other lease were accounted for
as a Capital Lease) capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

"Cash Equivalents" means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guarantied or insured by the United States
or Canadian federal government or (ii) issued by any agency of the United States
or Canadian federal government the obligations of which are fully backed by the
full faith and credit of the United States federal government or constitute a
charge upon the Consolidated Revenue Fund of Canada, as applicable, (b) any
readily-marketable direct obligations issued by any other agency of the United
States or Canadian federal government, any state, province or territory thereof
or any political subdivision of any such state, province or territory thereof or
any public instrumentality thereof, in each case having a rating of at least
"A-1" from S&P or at least "P-1" from Moody's, (c) any commercial paper rated at
least "A-1" by S&P or "P-1" by Moody's and issued by any Person organized under
the laws of any state of the United States or Canada or any province or
territory thereof, (d) any Dollar-denominated or Canadian Dollar-denominated
time deposit, insured certificate of deposit, overnight bank deposit or bankers'
acceptance issued or accepted by (i) any Lender or (ii) any other commercial or
chartered bank that is (A) organized under the laws of the United States or
Canada, any state thereof or the District of Columbia, (B) "adequately
capitalized" (as defined in the regulations of its primary federal banking
regulators) and (C) has Tier 1 capital (as defined in such regulations) in
excess of $250,000,000 and (e) shares of any United States or Canadian money
market fund that (i) has substantially all of its assets invested continuously
in the types of investments referred to in clause (a), (b), (c) or (d) above
with maturities as set forth in the proviso below, (ii) has net assets in excess
of $500,000,000 and (iii) has obtained from either S&P or Moody's the highest
rating obtainable for money market funds in the United States or Canada;
provided, however, that the maturities of all obligations specified in any of
clauses (a), (b), (c) or (d) above shall not exceed 365 days.

"Cash Flow" means, (i) EBITDA minus (ii) the aggregate of all expenditures and
other obligations for the applicable twelve fiscal month period of the Credit
Parties which should be capitalized under GAAP, but excluding from this clause
(ii) (A) such expenditures and other obligations paid with the Net Proceeds from
Dispositions and/or Events of Loss which a Credit Party is permitted to reinvest
pursuant to Section 1.8(c), (B) such expenditures and other obligations with
cash proceeds from Excluded Equity Issuances, and (C) such expenditures and
other obligations paid as the purchase price for a Target in a Permitted
Acquisition and minus (iii) the portion of those capital expenditures included
in clause (ii) financed under Capital Leases or with proceeds of other long term
Indebtedness incurred substantially concurrently with such expenditure
(Indebtedness, for this purpose, does not include drawings under the Revolving
Loan Commitment).  For the avoidance of doubt, in the event of conflict between
the defined term "Cash Flow" set forth herein and the calculation of "Cash Flow"
as set forth on the Compliance Certificate, the Compliance Certificate as set
forth on the Closing Date or as amended pursuant to Section 9.1 shall govern.

-124-

--------------------------------------------------------------------------------

"Cash Management Services" means services relating to operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services.

"CDOR" means a per annum rate of interest equal to the Canadian Dollar bankers'
acceptance rate, or comparable or successor rate approved by Agent, determined
by it at or about 10:00 a.m. (Toronto time) on the applicable day (or the
preceding Business Day, if the applicable day is not a Business Day) for a term
comparable to the Loan, as published on the CDOR or other applicable Reuters
screen page (or other commercially available source designated by Agent from
time to time); provided, that in no event shall CDOR be less than zero.

"CDOR Loan" means a Loan denominated in Canadian Dollars that bears interest
based on CDOR.

"Closing Date" means March 14, 2017.

"Code" means the Internal Revenue Code of 1986.

"Collateral" means, collectively, the U.S. Collateral, the Canadian Collateral
and the Mexican Collateral.

"Collateral Documents" means, collectively, each Guaranty and Security
Agreement, each Control Agreement, the Intercompany Subordination Agreement, the
Mexican Collateral Documents, and all other security agreements, pledge
agreements, patent and trademark security agreements, lease assignments, deeds
of hypothec, guaranties and other similar agreements, and all amendments,
restatements, modifications or supplements thereof or thereto, by or between any
one or more of any Credit Party, any of their respective Subsidiaries or any
other Person pledging or granting a Lien on Collateral or guarantying the
payment and performance of the Obligations, and any Lender or Agent for the
benefit of Agent, the Lenders and other Secured Parties now or hereafter
delivered to the Lenders or Agent pursuant to or in connection with the
transactions contemplated hereby, and all financing statements (or comparable
documents now or hereafter filed in accordance with the UCC, the PPSA or
comparable law) against any such Person as debtor or grantor in favor of any
Lender or Agent for the benefit of Agent, the Lenders and the other Secured
Parties, as secured party, as any of the foregoing may be amended, restated
and/or modified from time to time.

"Collateral Trust Hedging Obligations" means the "Collateral Trust Hedging
Obligations" (as defined in the Intercreditor Agreement).

"Collection Account" means Agent's deposit accounts for payments, as set forth
on Agent's signature page hereto, or such other accounts as may be specified in
writing by Agent as a "Collection Account", including the Mexican Collection
Account.

"Commitment" means, for each Lender, its Revolving Loan Commitment.

-125-

--------------------------------------------------------------------------------

"Commitment Percentage" means, as to any Lender, the percentage equivalent of
such Lender's Revolving Loan Commitment, divided by the Aggregate Revolving Loan
Commitment; provided that following the termination of the Aggregate Revolving
Loan Commitment, such term means, as to any Lender, the percentage equivalent of
the principal amount of the Loans held by such Lender, divided by the aggregate
principal amount of the Loans held by all Lenders.

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

"Commodity Hedging Agreements" shall any commodity contracts, including futures
contracts, forward contracts, options and other commodity related derivative
transactions or other arrangements similar to the foregoing or other
arrangements designed to protect against fluctuations in commodity prices.

"Concentration Account" means (a) with respect to the U.S. Borrowers, a
concentration deposit account constituting a Control Account at a financial
institution acceptable to Agent, which, as of the Closing Date, shall be that
certain deposit account maintained by the Borrower Representative, with Wintrust
Bank, identified as account number 3805962792 and (b) with respect to the
Canadian Borrower, a concentration deposit account constituting a Control
Account at a financial institution acceptable to Agent, and 90 days after the
Closing Date shall be held at Bank of America.

"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

"Contingent Obligation" means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person: (a) with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; (b) with
respect to any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings; (c) under
any Rate Contracts or any Commodity Hedging Agreements; (d) to make take-or-pay
or similar payments if required regardless of nonperformance by any other party
or parties to an agreement; or (e) for the obligations of another Person through
any agreement to purchase, repurchase or otherwise acquire such obligation or
any Property constituting security therefor, to provide funds for the payment or
discharge of such obligation or to maintain the solvency, financial condition or
any balance sheet item or level of income of another Person. The amount of any
Contingent Obligation shall be equal to the amount of the obligation so
guarantied or otherwise supported or, if not a fixed and determined amount, the
maximum amount reasonably anticipated liability in respect thereof (assuming
such Person is required to perform thereunder) as determined by such Person in
good faith.

-126-

--------------------------------------------------------------------------------

"Contractual Obligations" means, as to any Person, any provision of any security
(whether in the nature of Shares, Share Equivalents or otherwise) issued by such
Person or of any agreement, undertaking, contract, indenture, mortgage, deed of
trust or other instrument, document or agreement (other than a Loan Document) to
which such Person is a party or by which it or any of its Property is bound or
to which any of its Property is subject.

"Control Account" means (a) the Concentration Account, (b) the Mexican
Collection Account, (c) any other Collection Account and (d) any other deposit
account (including all lockbox and similar arrangements) now or hereafter owned
by any Credit Party that is not an Excluded Account.

"Control Agreement" means, with respect to any Control Account of any Credit
Party or any securities entitlement or commodity contract of any Credit Party, a
written agreement, in form and substance satisfactory to Agent, among Agent, the
Notes Collateral Trustee, the depository or other financial institution or other
Person at which such account is maintained or with which such entitlement or
contract is carried and such Credit Party that is effective for Agent to obtain
"control" (within the meaning of Articles 8 and 9 of the applicable UCC or the
comparable provisions of the PPSA or other applicable law, as applicable) of, or
better evidences Agent's Lien on, such account.

"Conversion Date" means any date on which the Applicable Borrower convert a Base
Rate Loan or Canadian Index Rate Loan, as applicable, to a LIBOR Rate Loan or
CDOR Loan, as applicable, or a LIBOR Rate Loan or CDOR Loan, as applicable, to a
Base Rate Loan or Canadian Index Rate Loan, as applicable.

"Copyrights" means all United States and foreign copyrights (whether or not the
underlying works of authorship have been published), including copyrights in
Software and all rights in and to databases, all designs (including industrial
designs, Protected Designs within the meaning of 17 U.S.C. 1301 et seq. and
Community designs), and all Mask Works (as defined under 17 U.S.C. 901 of the
U.S. Copyright Act), whether registered or unregistered, as well as all moral
rights, reversionary interests, and termination rights, and, with respect to any
and all of the foregoing, all registrations and applications therefor and all
related IP Ancillary Rights.

"CRA" means the Canada Revenue Agency.

"Credit Parties" means (a) each U.S. Credit Party, (b) each Canadian Credit
Party, (c) each Mexican Credit Party and (d) each other Person (i) which
executes a guaranty of the Obligations or (ii) which grants a Lien on all or
substantially all of its assets to secure payment of the Obligations.

"Credit Party Materials" means Borrowing Base Certificates, Compliance
Certificates,  and other information, reports, financial statements and other
materials delivered by Borrowers hereunder, as well as any other field
examination, audit or appraisal report prepared for Agent with respect to any
Guarantor or Collateral and any other information provided by Agent to Lenders.

-127-

--------------------------------------------------------------------------------

"Default" means any event or circumstance that, with the passing of time or the
giving of notice or both, would (if not cured or otherwise remedied during such
time) become an Event of Default.

"Disbursement Account" means any Control Account (other than Excluded
Accounts) that is used solely by the Credit Party owning such Control Account to
make disbursements by such Credit Party to other Persons and is not used to
collect any payments to any Credit Party under any Account, Payment Intangible
or other Collateral or for the deposit of any Cash Receipts (other than during
any period of time when there are no Revolving Loans, L/C Reimbursement
Obligations or Swingline Loans outstanding).

"Disposition" means (a) the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 5.2(a), 5.2(c), 5.2(d), 5.2(e), 5.2(f), 5.2(g), 5.2(h) and 5.2(i), and
(b) the sale or transfer by a Borrower or any Subsidiary of a Borrower of any
Shares or Share Equivalent issued by any Subsidiary of a Borrower and held by
such transferor Person.

"Disqualified Stock" means any Share or Share Equivalent which, by its terms (or
by the terms of any security or other Share into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, or is redeemable at the option of the holder thereof, in whole or
in part, on or prior to the date that is ninety-one (91) days following the date
specified in clause (a) of the definition of Revolving Termination Date
(excluding any provisions requiring redemption upon a "change of control" or
similar event; provided that such "change of control" or similar event results
in the prior payment in full in cash of the Obligations (other than contingent
indemnification obligations to the extent no claim giving rise thereto has been
asserted), the termination of all commitments to lend hereunder and the
termination of this Agreement), (b) is convertible into or exchangeable for
(i) debt securities or (ii) any Shares or Share Equivalents referred to in
(a) above, in each case, at any time on or prior to the date that is ninety-one
(91) days following the date specified in clause (a) of the definition of
Revolving Termination Date, or (c) is entitled to receive scheduled dividends or
distributions in cash prior to the time that the Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) are paid in full in cash.

"Dollars", "dollars" and "$" each mean the lawful money of the United States of
America.

"Domestic Subsidiary" means any Subsidiary other than a Foreign Subsidiary.

"Dominion Period" means any period (a) commencing on the date on which
Availability as of any date is less than 12.5% of the Line Cap and (b) ending on
the first date on which Availability shall have been at least equal to 12.5% of
the Line Cap of the Aggregate Revolving Loan Commitment for a period of 30
consecutive calendar days; in addition, with respect to the Mexican Collection
Account, a Dominion Period shall exist at all times during a Mexican Receivables
Purchase Period.

-128-

--------------------------------------------------------------------------------

"EBITDA" means, net income (or loss) for the applicable period of measurement of
the Credit Parties determined in accordance with GAAP (including without
limitation income from Restricted Payments received by such Credit Party) but
excluding: (a) the income (or loss) of any joint venture or other Person which
is not a Credit Party, (b) the undistributed earnings of any Subsidiary of a
Credit Party if the payment of dividends or similar distributions by any such
Subsidiary is not permitted by operation of the terms of its charter or of any
agreement or Requirement of Law applicable to any such Subsidiary, (c) the
income (or loss) of any Person accrued prior to the date it becomes a Credit
Party or is merged into or consolidated with a Credit Party or that Person's
assets are acquired by a Credit Party, (d) any net gain from the collection of
life insurance proceeds, (e) any aggregate net gain, but not any aggregate net
loss, from the sale, exchange, transfer or other disposition of Property or
assets not in the Ordinary Course of Business of any Credit Party, and related
tax effects in accordance with GAAP, and (f) any other extraordinary gains or
losses of any Credit Party, and related tax effects in accordance with GAAP,
plus (without duplication), (a) all amounts deducted in calculating net income
(or loss) for depreciation or amortization for such period, (b) interest expense
(less interest income) deducted in calculating net income (or loss) for such
period, (c) all taxes, accrued or payable, on or measured by income to the
extent deducted in calculating net income (or loss) for such period, (d) the
amount of any non-cash deduction from net income as a result of any grant of
Shares of Share Equivalents to employees, (e) all non-cash losses or expenses
(or minus non-cash income or gains) deducted in calculating net income (or
loss) for such period, excluding any non-cash loss or expense (i) that is an
accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period (except for accruals specifically set
forth in (f) below) or (ii) relating to a write-down, write off or reserve with
respect to Accounts and Inventory, and (f) expenses in connection with the
accrual for Environmental Liabilities expected to be paid after the Revolving
Termination Date. For clarity, any such payments made in cash prior to the
Revolving Termination Date shall be deducted from EBITDA when paid to the extent
the related expense was added back to the calculation of EBITDA for any prior
period of measurement minus (a) all tax credits, and (b) all non-cash income or
gains (including, without limitation, income arising from the cancellation of
Indebtedness).  Notwithstanding the foregoing, for purposes of calculating
EBITDA as of any date of measurement ending on or before March 31, 2017, EBITDA
for any fiscal month shall be as set forth in the table contained in the
Compliance Certificate.  For the avoidance of doubt, in the event of any
conflict between the definition of "EBITDA" as set forth on the Compliance
Certificate, the Compliance Certificate as set forth on the Closing Date or as
amended pursuant to Section 9.1 shall govern.

"EDGAR" means SEC's Electronic Data Gathering, Analysis and Retrieval System
(EDGAR).

"EEA Financial Institution" means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above; or (c) any
financial institution established in an EEA Member Country that is a subsidiary
of an institution described in the foregoing clauses and is subject to
consolidated supervision with its parent.

"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, Norway and any other member of the European Economic
Area.

-129-

--------------------------------------------------------------------------------

"EEA Resolution Authority" means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

"Electronic Transmission" means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.

"Environmental Laws" means all applicable and binding present and future
Requirements of Law and Permits imposing liability or standards of conduct for
or relating to the regulation and protection of human health, safety, the
workplace, the environment and natural resources, and including public
notification requirements and environmental transfer of ownership, notification
or approval statutes.

"Environmental Liabilities" means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the related cost of environmental consultants and
the cost of attorney's fees) that may be imposed on, incurred by or asserted
against any Credit Party or any Subsidiary of any Credit Party as a result of,
or related to, any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law or otherwise, arising under
any Environmental Law or in connection with any environmental, health or safety
condition or with any Release and resulting from the ownership, lease, sublease
or other operation or occupation of property by any Credit Party or any
Subsidiary of any Credit Party, whether on, prior or after the date hereof.

"Equipment" means all "equipment," as such term is defined in the UCC, now owned
or hereafter acquired by any Credit Party, wherever located.

"ERISA" means the Employee Retirement Income Security Act of 1974.

"ERISA Affiliate" means, collectively, any Credit Party and any Person under
common control or treated as a single employer with, any Credit Party, within
the meaning of Section 414(b), (c), (m) or (o) of the Code.

"ERISA Event" means any of the following: (a) a reportable event described in
Section 4043(b) of ERISA (or, unless the 30-day notice requirement has been duly
waived under the applicable regulations, Section 4043(c) of ERISA) with respect
to a Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
insolvency or termination (or treatment of a plan amendment as
termination) under Section 4041A of ERISA; (e) the filing of a notice of intent
to terminate a Title IV Plan (or treatment of a plan amendment as
termination) under Section 4041 of ERISA; (f) the institution of proceedings to
terminate a Title IV Plan or Multiemployer Plan by the PBGC; (g) the failure to
make any required contribution to any Title IV Plan or Multiemployer Plan when
due; (h) the imposition of a Lien under Section 412 or 430(k) of the Code or
Section 303 or 4068 of ERISA on any property (or rights to property, whether
real or personal) of any ERISA Affiliate; (i) the failure of a Benefit Plan or
any trust thereunder intended to qualify for tax exempt status under Section 401
or 501 of

-130-

--------------------------------------------------------------------------------

the Code; (j) a Title IV plan is in "at risk" status within the meaning of Code
Section 430(i); (k) a Multiemployer Plan is in "endangered status" or "critical
status" within the meaning of Section 432(b) of the Code; and (l) any other
event or condition that might reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or Multiemployer Plan or for the imposition of any
material liability upon any ERISA Affiliate under Title IV of ERISA other than
for PBGC premiums due but not delinquent.

"EU Bail-In Legislation Schedule": means the EU Bail-In Legislation Schedule
published by the Loan Market Association, as in effect from time to time.

"Event of Loss" means, with respect to any Property, any of the following:
(a) any loss, destruction or damage of such Property; or (b) any condemnation,
seizure or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

"Excluded Account" means any deposit account now or hereafter owned by (a) any
Credit Party that is used solely by such Credit Party (i) as a payroll account
so long as such payroll account is a zero balance account, (ii) as a petty cash
account so long as the aggregate amount on deposit in all petty cash accounts of
the Credit Parties does not exceed $50,000 at any one time for all such deposit
accounts combined, (iii) commodity trading accounts or other brokerage accounts
holding customary initial deposits and margin deposits securing obligations
under Rate Contracts and Commodity Hedging Agreements incurred in the Ordinary
Course of Business and not for speculative purposes so long as the aggregate
amount on deposit in all such accounts of the Credit Parties does not exceed
$2,000,000 at any one time for all such deposit accounts combined, (iv) to hold
amounts required to be paid in connection with workers compensation claims,
unemployment insurance, social security benefits and other similar forms of
governmental insurance benefits, (v) to hold amounts which are required to be
pledged or otherwise provided as security as required by law or pension
requirement, or (vi) as a withholding tax or fiduciary account or (b) by the
Mexican Credit Parties other than the Mexican Collection Account.

"Excluded Domestic Subsidiary" means (a) Real Alloy Bens Run, LLC, a Delaware
limited liability company, (b) IMSAMET of Arizona, (c) any Domestic Subsidiary
that is a direct or indirect Subsidiary of an Excluded Foreign Subsidiary and
(d) a Foreign Subsidiary Holdco.

"Excluded Equity Issuance" means an issuance of (a) Shares or Share Equivalents
by RA Intermediate to management or employees of a Credit Party under any
employee Share option or stock purchase plan or other employee benefits plan in
existence from time to time, (b) Shares or Share Equivalents by a Wholly-Owned
Subsidiary of a Borrower to a Borrower or another Wholly-Owned Subsidiary of a
Borrower constituting an Investment permitted hereunder, (c) Shares or Share
Equivalents by a Wholly-Owned Subsidiary of RA Intermediate to RA Intermediate
or another Wholly-Owned Subsidiary of RA Intermediate constituting an Investment
permitted hereunder, (d) Shares or Share Equivalents by RA Intermediate to
Parent, Parent or any other direct or indirect equityholder of RA Intermediate
as of the Closing Date, and (e) Shares or Share Equivalents by a Foreign
Subsidiary of such Foreign Subsidiary to qualify directors where required
pursuant to a Requirement of Law or to satisfy other requirements of applicable
law, in each instance, with respect to the ownership of Share of Foreign
Subsidiaries.

-131-

--------------------------------------------------------------------------------

"Excluded Foreign Subsidiary" means (a) a Foreign Subsidiary that has not
guaranteed or pledged any of its assets to secure, or with respect to which
there shall not have been pledged two-thirds or more of the voting Shares and
Share Equivalents to secure, any Indebtedness (other than the Loans) of a U.S.
Credit Party or any other Subsidiary of RA Intermediate which is a United States
person within the meaning of Section 7701(a)(30) of the Code or (b) a Subsidiary
owned by a Foreign Subsidiary described in clause (a).

"Excluded Rate Contract Obligation" means, with respect to any Guarantor, any
guarantee of any Swap Obligations under a Secured Rate Contract if, and only to
the extent that and for so long as, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation under a Secured Rate Contract (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor's failure
for any reason to constitute an "eligible contract participant" as defined in
the Commodity Exchange Act at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation under a Secured Rate Contract. If a Swap Obligation under a Secured
Rate Contract arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation under a
Secured Rate Contract that is attributable to swaps for which such guarantee or
security interest is or becomes illegal.

"Excluded Subsidiary" shall mean (a) Excluded Foreign Subsidiaries; (b) Excluded
Domestic Subsidiaries; (c) any Subsidiary (i)  that is prohibited by law,
regulation or contractual obligation (in each case, except to the extent such
prohibition is unenforceable after giving effect to applicable provisions of the
UCC of any applicable jurisdiction or similar laws) from guaranteeing the
Obligations or providing a pledge of or security interest in its assets, (ii)
that would require a governmental (including regulatory) or third-party consent,
approval, license or authorization in order to guaranty the Obligations or
provide a pledge of or security interest in its assets (unless such consent,
approval, license or authorization has been received), or (iii) that is not a
Wholly-Owned Subsidiary (to the extent not permitted by the terms of such
Person’s organization documents or other agreements with equity holders); (d)
solely in the case of any obligation under any Secured Rate Contract, any
Subsidiary of the that is not a Qualified ECP Guarantor; (e) any Subsidiary
acquired after the Closing Date that, at the time of the relevant Acquisition,
is an obligor in respect of assumed unsecured indebtedness to the extent (and
for so long as) any of its Organizational Documents or any of the documentation
governing the applicable assumed unsecured indebtedness prohibits such
Subsidiary from providing a guaranty; (f) any Subsidiary to the extent that the
burden or cost of providing a guaranty outweighs the benefit afforded thereby as
reasonably determined by the Borrowers and Agent; and (g) each Mexican
Subsidiary other than the Mexican Credit Parties.

"Excluded Tax" means with respect to any Secured Party: (a) Taxes measured by
net income (including branch profit Taxes) and franchise Taxes imposed in lieu
of net income Taxes, in each case (i) imposed on any Secured Party as a result
of being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes; (b) any United States federal or Canadian withholding Taxes to
the extent that the obligation to withhold amounts existed on the date that such
Person became a Secured Party under this Agreement in the capacity under which
such Person makes a claim under Section 10.1(b)  or designates a new Lending
Office, except in each case to the extent such Person is a direct or indirect
assignee (other than pursuant to Section 9.22) of any other Secured Party that
was entitled, at the time the assignment to such Person became effective, to
receive

-132-

--------------------------------------------------------------------------------

additional amounts under Section 10.1(b); (c) United States federal, Canadian
federal or Mexican withholding Taxes that are directly attributable to the
failure (other than as a result of a change in any Requirement of Law) by any
Secured Party to deliver the documentation required to be delivered pursuant to
Section 10.1(g); (d)  any Taxes imposed on any Secured Party by reason of the
Secured Party (i) being a “specified shareholder” (as defined in subsection
18(5) of the Income Tax Act (Canada)) of the Canadian Borrower, or (ii) not
dealing at arm's length (for purposes of the Income Tax Act (Canada)) with a
“specified shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of the Canadian Borrower; and (e) any Taxes imposed under FATCA.

"Exigent Circumstances" means circumstances that Agent, in its Permitted
Discretion, believes render necessary or appropriate the imposition of Reserves,
adjustment of eligibility criteria or establishment of new criteria, as
applicable, to, amongst other things, prevent or mitigate fraud in respect of
any Borrowing Base Certificate or the Collateral or the destruction of, physical
harm to, impairment of the Collateral or the rights and interests of the Secured
Parties therein (including any loss of priority of the Liens of Agent, for the
benefit of the Secured Parties).

"E-Fax" means any system used to receive or transmit faxes electronically.

"E-Signature" means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.

"E-System" means any electronic system approved by Agent, including Syndtrak®,
Intralinks® and ClearPar® and any other Internet or extranet-based site
(including the Platform), whether such electronic system is owned, operated or
hosted by Agent, any of its Related Persons or any other Person, providing for
access to data protected by passcodes or other security system.

"Factoring Facility Documents" means, collectively, the German Factoring
Facility Documents.

"FATCA" means Sections 1471, 1472, 1473 and 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), current or future
United States Treasury Regulations promulgated thereunder and published guidance
with respect thereto, and any agreements entered into by the United States
pursuant to Section 1471(b)(1) of the Code, any published intergovernmental
agreement entered into in connection with the implementation of the foregoing
and any fiscal or regulatory legislation or rules adopted pursuant to such
published intergovernmental agreement.

"Federal Flood Insurance" means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.

-133-

--------------------------------------------------------------------------------

"Federal Funds Rate" (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System on the
applicable day (or the preceding Business Day, if the applicable day is not a
Business Day), as published by the Federal Reserve Bank of New York on the next
Business Day; or (b) if no such rate is published on the next Business Day, the
average rate (rounded up to the nearest 1/8 of 1%) charged to Bank of America on
the applicable day on such transactions, as determined by Agent; provided, that
in no event shall such rate be less than zero.

"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

"FEMA" means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

"FILO Accounts Formula Amount" means for each time period set forth in the table
below, the amount set forth for such period:

Period

Amount

On the Closing Date and until the date that is 19 months after the Closing Date

5% of the book value of Eligible Accounts of U.S. Borrowers or Canadian Borrower
(as applicable) that are not subject to credit insurance in form, substance and
amount and by an insurer, satisfactory to Agent

Commencing on the date that is 19 months after the Closing Date until the date
that is 36 months after the Closing Date

(i) An amount equal to the Amortization Factor multiplied by 5% by (ii) the book
value of Eligible Accounts of U.S. Borrowers or Canadian Borrower (as
applicable) that are not subject to credit insurance in form, substance and
amount and by an insurer, satisfactory to Agent

Commencing on the date that is 36 months after the Closing Date and ending on
the Revolver Termination Date

$0.00

 

"FILO Availability Amount" means, as the context requires, the U.S. FILO
Availability Amount and/or Canadian FILO Availability Amount.

-134-

--------------------------------------------------------------------------------

"FILO Inventory Formula Amount" means for each time period set forth in the
table below, the amount set forth for such period:

Period

Amount

On the Closing Date and until the date that is 19 months after the Closing Date

The lesser of:
(i) 10% of the book value of Eligible Inventory of U.S. Borrowers or Canadian
Borrower (as applicable) valued at the lower of cost or market on a first-in,
first-out basis or (ii) 10% of the book value of Eligible Inventory of U.S.
Borrowers or Canadian Borrower (as applicable), valued at the lower of cost or
market on a first-in, first-out basis multiplied by the NOLV Factor

Commencing on the date that is 19 months after the Closing Date until the date
that is 36 months after the Closing Date

The lesser of:
(i) (A) an amount equal to the Amortization Factor multiplied by 10% multiplied
by (B) the book value of Eligible Inventory of U.S. Borrowers or Canadian
Borrower (as applicable) valued at the lower of cost or market on a first-in,
first-out basis; or
(ii) (A) an amount equal to the Amortization Factor multiplied by 10%,
multiplied by (B) the book value of Eligible Inventory of U.S. Borrowers or
Canadian Borrower (as applicable), valued at the lower of cost or market on a
first-in, first-out basis multiplied by the NOLV Factor

Commencing on the date that is 36 months after the Closing Date and ending on
the Revolver Termination Date

$0.00

-135-

--------------------------------------------------------------------------------

 

"Final Availability Date" means the earlier of the Revolving Termination Date
and one (1) Business Day prior to the date specified in clause (a) of the
definition of Revolving Termination Date.

"FIRREA" means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.

"Fiscal Quarter" means any of the quarterly accounting periods of the Credit
Parties, ending on March 31, June 30, September 30 and December 31 of each year.

"Fiscal Year" means any of the annual accounting periods of the Credit Parties
ending on December 31 of each year.

"Fixed Charge Coverage Ratio" means, (a) Cash Flow divided by (b) the sum
of (i) Net Interest Expense, plus (ii) scheduled principal payments of all
Indebtedness during the applicable twelve fiscal month period of the Credit
Parties, plus (iii) redemptions of Stock and Stock Equivalents described in
Section 5.11(d) of the Credit Agreement paid in cash during such period, plus
(iv) Taxes on or measured by income as described in Section 5.11(e) of the
Credit Agreement paid or payable in cash during such period, plus (v) payments
of dividends described in Section 5.11(d) of the Credit Agreement paid in cash
during such period, plus (vi) voluntary prepayments of the Note Pari Passu Lien
Obligations described in Section 5.20(d) of the Credit Agreement paid in cash
during such period.  For the avoidance of doubt, in the event of any conflict
between the definition of "Fixed Charge Coverage Ratio" as set forth on the
Compliance Certificate, the Compliance Certificate as set forth on the Closing
Date or as amended pursuant to Section 9.1 shall govern.

"Flood Insurance" means, for any Real Estate located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance reasonably satisfactory to
Agent, in either case, that (a) meets the requirements set forth by FEMA in its
Mandatory Purchase of Flood Insurance Guidelines, (b) shall include a deductible
not to exceed $50,000 and (c) shall have a coverage amount equal to the lesser
of (i) the "replacement cost value" of the buildings and any personal property
Collateral located on the Real Estate as determined under the National Flood
Insurance Program or (ii) the maximum policy limits set under the National Flood
Insurance Program.

"Foreign Subsidiary" means, with respect to any Person, a Subsidiary of such
Person that is a "controlled foreign corporation" under Section 957 of the Code.

"Foreign Subsidiary Holdco" means any Domestic Subsidiary of RA Intermediate of
the assets of which (other than a de minimis amount) consist of the equity and
debt of one or more Foreign Subsidiaries.

"GAAP" means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board (or agencies with similar functions and
comparable stature and authority within the accounting profession) that are
applicable to the circumstances as of the date of determination. Subject to
Section 11.3, all references to "GAAP" shall be to GAAP applied consistently
with the principles used in the preparation of the financial statements
described in Section 3.11(a).

-136-

--------------------------------------------------------------------------------

"German Factoring Facility" means the factoring facility between Real Alloy
Germany and the Factoring Facility Purchaser under the Factoring Facility
Documents with a maximum financing amount of €50,000,000.

"German Factoring Facility Documents" means, collectively, (a) that certain
Factoring Agreement between Real Alloy Germany and the Factoring Facility
Purchaser, including each addendum and schedule thereto, (b) that certain Pledge
of Account and Trust Agreement between Real Alloy Germany and the Factoring
Facility Purchaser and (c) all documents delivered to the Factoring Facility
Purchaser in connection with any of the foregoing, in each case, as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with this Agreement.

"German Factoring Facility Purchaser" means GE Capital Bank AG.

"Governmental Authority" means any nation, sovereign or government, any state,
province, territory or other political subdivision thereof, any agency,
authority or instrumentality thereof and any entity or authority exercising
executive, legislative, taxing, judicial, regulatory or administrative functions
of or pertaining to government, including any central bank, stock exchange,
regulatory body, arbitrator, public sector entity, supra-national entity
(including the European Union and the European Central Bank) and any
self-regulatory organization (including the National Association of Insurance
Commissioners).

"Guaranty and Security Agreement" means each of the U.S. Revolving Guaranty and
Security Agreement and the Canadian Revolving Guarantee and Security Agreement
and the Mexican Non-Possessory Pledge Agreement and Mexican Guarantee Agreement.

"Guarantor" means any Person that has guaranteed any of the Obligations.

"Hazardous Material" means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant, including, petroleum or any fraction
thereof, asbestos, polychlorinated biphenyls and radioactive substances.

"Hedging Agreement" means an agreement relating to any swap, cap, floor, collar,
option, forward, cross right or obligation, or combination thereof or similar
transaction, with respect to interest rate, foreign exchange, currency,
commodity, credit or equity risk, including each Commodity Hedging Agreement and
any Rate Contract.

"Holding Companies" means RA Intermediate and Real Alloy Holding and "Holding
Company" means each such Person.

"IMSAMET of Arizona" means IMSAMET of Arizona, an Arizona general partnership.

"Impacted Lender" means any Lender that fails to provide Agent, within three
(3) Business Days following Agent's written request, satisfactory assurance that
such Lender will not become a Non-Funding Lender.

-137-

--------------------------------------------------------------------------------

"Indebtedness" of any Person means, without duplication: (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of Property or services (other than trade payables
entered into in the Ordinary Course of Business); (c) the face amount of all
letters of credit issued for the account of such Person and without duplication,
all drafts drawn thereunder and all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments issued
by such Person; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of Property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property); (f) all Capital Lease Obligations; (g) the principal
balance outstanding under any synthetic lease, off-balance sheet loan or similar
off balance sheet financing product; (h) all obligations of such Person, whether
or not contingent, in respect of Disqualified Stock, valued at, in the case of
redeemable preferred Shares, the greater of the voluntary liquidation preference
and the involuntary liquidation preference of such Shares plus accrued and
unpaid dividends; (i) all indebtedness referred to in clauses (a) through
(h) above secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
Property (including accounts and contracts rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness; and (j) all Contingent Obligations.

"Indenture" means that certain Indenture dated January 8, 2015 (as supplemented
by the First Supplemental Indenture, dated as of February 27, 2015 and as
further amended, amended and restated, refinanced, supplemented or otherwise
modified from time to time in accordance with the terms of the Intercreditor
Agreement), by and among RA Intermediate, Real Alloy Holding, certain of its
Subsidiaries and the Notes Collateral Trustee.

"Indenture Documents" means the "Indenture Pari Passu Lien Debt Documents" (as
defined in the Intercreditor Agreement), as amended, amended and restated,
refinanced, supplemented or otherwise modified in accordance with this Agreement
and the Intercreditor Agreement.

"Indemnified Tax" means (a) any Tax, other than an Excluded Tax, imposed upon or
with respect to any payment made by or on account of any Credit Party under any
Loan Document, and (b) to the extent not otherwise described in clause (a),
Other Taxes.

"Insolvency Proceeding" means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, concurso mercantile, liquidation, receivership, dissolution,
winding-up or relief of debtors, statutory management, administration,
suspension of general operations, creditor scheme of arrangement or similar
arrangement, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors, or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case in (a) and (b) above, undertaken under U.S. federal,
state or foreign law, including the Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada), the Companies' Creditors Arrangement Act (Canada), the
Winding-Up and Restructuring Act (Canada) and Mexican Insolvency Act (Ley de
Concursos Mercantiles).

-138-

--------------------------------------------------------------------------------

"Intellectual Property" means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Software, Trademarks, Internet Domain Names, Trade Secrets and IP
Licenses.

"Intercompany Subordination Agreement" means that certain Intercompany
Subordination Agreement dated as of the date hereof among the Agent, RA
Intermediate and each Subsidiary of RA Intermediate.

"Intercreditor Agreement" means that certain Intercreditor Agreement dated as of
the date hereof, by and between Agent as successor in interest to Wells Fargo
Bank, National Association, as successor in interest to General Electric Capital
Corporation and Notes Collateral Trustee, and acknowledged and agreed to by RA
Intermediate, Real Alloy Holding and certain of its Subsidiaries party thereto,
as the same may be amended, supplemented, restated, replaced and/or modified
from time to time subject to the terms thereof.

"Interest Payment Date" means, (a) with respect to any LIBOR Rate Loan or CDOR
Loan (other than a LIBOR Rate Loan or CDOR Loan having an Interest Period of six
(6) months) the last day of each Interest Period applicable to such Loan,
(b) with respect to any LIBOR Rate Loan or CDOR Loan having an Interest Period
of six (6) months, the last day of each three (3) month interval and, without
duplication, the last day of such Interest Period, and (c) with respect to Base
Rate Loans or Canadian Index Rate Loans (including Swingline Loans) the first
day of each month.

"Interest Period" means, with respect to any LIBOR Rate Loan or CDOR Loan, the
period commencing on the Business Day such Loan is disbursed or continued or on
the Conversion Date on which a Base Rate Loan is converted to such LIBOR Rate
Loan or a Canadian Index Rate Loan is converted to such CDOR Loan, as
applicable, and ending on the date 30, 60, 90, or 180 days thereafter, as
selected by the Borrower Representative in its Notice of Borrowing or Notice of
Conversion/Continuation; provided that:

(a)the Interest Period shall begin on the date the Loan is made or continued as,
or converted into, a LIBOR Loan or CDOR Loan, and shall expire on the
numerically corresponding day in the calendar month at its end;

(b)if any Interest Period begins on a day for which there is no corresponding
day in the calendar month at its end or if such corresponding day falls after
the last Business Day of such month, then the Interest Period shall expire on
the last Business Day of such month; and if any Interest Period would otherwise
expire on a day that is not a Business Day, the period shall expire on the next
Business Day; and

(c)no Interest Period for any Revolving Loan shall extend beyond the Revolving
Termination Date.

"Internet Domain Name" means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.

-139-

--------------------------------------------------------------------------------

"Inventory" means all of the "inventory" (as such term is defined in the UCC,
the PPSA or other applicable law, as applicable) of the Credit Parties,
including, but not limited to, all merchandise, raw materials, parts, supplies,
work-in-process and finished goods intended for sale, together with all the
containers, packing, packaging, shipping and similar materials related thereto,
and including such inventory as is temporarily out of a Credit Party's custody
or possession, including inventory on the premises of others and items in
transit.

"IP Ancillary Rights" means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.

"IP License" means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right, title and interest in or
relating to any Intellectual Property.

"IRS" means the Internal Revenue Service of the United States and any successor
thereto.

"Issue" means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
"Issued", "Issuance" and "Issuer" have correlative meanings.

"L/C Issuer" shall mean (a) any Lender, (b) an Affiliate or branch of any
Lender, or (c) in the event of any resignation by any L/C Issuer pursuant to
Section 8.9(c), any other bank or other legally authorized Person, in each case,
reasonably acceptable to Agent, in such Person's capacity as an issuer of
Letters of Credit hereunder.

"L/C Reimbursement Obligation" means, for any Letter of Credit, the obligation
of the Applicable Borrower to the L/C Issuer thereof or to Agent, as and when
matured, to pay all amounts drawn under such Letter of Credit.

"Lender" means each Lender with a Revolving Loan Commitment (or if the Revolving
Loan Commitments have terminated, who hold Revolving Loans or participations in
Swingline Loans or Letter of Credit Obligations). Furthermore, with respect to
(a) each provision of this Agreement relating to the making of any Canadian
Revolving Loan or the extension of any Letter of Credit to a Canadian Credit
Party or the repayment or the reimbursement thereof by the Canadian Borrower,
(b) any rights of set-off with respect to any Canadian Credit Party, (c) any
rights of indemnification or expense reimbursement from any Canadian Credit
Party and (d) reserves, capital adequacy or other provisions with respect to any
Lender to the Canadian Borrower (or such Lender's holding company), each
reference to such a Lender shall be deemed to include such Lender's Applicable
Designee and each such Lender shall be a Canadian

-140-

--------------------------------------------------------------------------------

Qualified Lender. Notwithstanding the designation by any Lender of an Applicable
Designee, Borrowers and Agent shall be permitted to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement; provided, that each Applicable Designee shall be subject to the
provisions obligating or restricting the Lenders under this Agreement.

"Lending Office" means, with respect to any Lender, the office or offices of
such Lender specified as its "Lending Office" beneath its name on the applicable
signature page hereto, or such other office or offices of such Lender as it may
from time to time notify the Borrower Representative and Agent.

"Letter of Credit" means documentary or standby letters of credit Issued for the
account of the Applicable Borrower by L/C Issuers, and bankers' acceptances
issued by a Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.

"Letter of Credit Obligations" means all outstanding obligations incurred by
Agent and Lenders at the request of the Borrowers or the Borrower
Representative, whether direct or indirect, contingent or otherwise, due or not
due, in connection with the Issuance of Letters of Credit by L/C Issuers or the
purchase of a participation as set forth in Section 1.1(b) with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Agent and Lenders thereupon or
pursuant thereto.

"Liabilities" means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, Taxes, commissions, charges, disbursements and expenses (including, those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.

"LIBOR" means, the per annum rate of interest determined by Agent at or about
11:00 a.m. (London time) two Business Days prior to an Interest Period, in each
case for a term equivalent to such Interest Period, equal to the London
Interbank Offered Rate, or comparable or successor rate approved by Agent, as
published on the applicable Reuters screen page (or other commercially available
source designated by Agent from time to time); provided, that any comparable or
successor rate shall be applied by Agent, if administratively feasible, in a
manner consistent with market practice; provided further, that in no event shall
LIBOR be less than zero.

"LIBOR Rate Loan" means a Loan that bears interest based on LIBOR.

"Lien" means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including those created by, arising under or evidenced by any
conditional sale contract or other title retention agreement, the interest of a
lessor under a Capital Lease and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

-141-

--------------------------------------------------------------------------------

"Line Cap" means, as of any date of determination, the lesser of (a) the Maximum
Revolving Loan Commitments and (b) the sum of (i) clause (b)(ii) of the
definition of Canadian Borrowing Base plus (ii) clause (a)(ii) of the definition
of U.S. Borrowing Base.

"Loan" means any loan made or deemed made by any Lender hereunder.

"Loan Documents" means this Agreement, the Notes, the Fee Letter, the Collateral
Documents, the Intercreditor Agreement and all documents (other than the Bank of
America Environmental Questionnaire) delivered by any Credit Party to Agent
and/or any Lender in connection with any of the foregoing.

"Management Agreement" means that certain Management Services Agreement dated as
of the Closing Date among Parent and Real Alloy Holding.

"Margin Stock" means "margin stock" as such term is defined in Regulation T, U
or X of the Federal Reserve Board.

"Material Adverse Effect" means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse effect on any
of (a) the condition (financial or otherwise), business, performance, operations
or Property of Parent or the Credit Parties and their Subsidiaries taken as a
whole; (b) the ability of any Credit Party, any Subsidiary of any Credit Party
or any other Person (other than Agent or Lenders) to perform its obligations
under any Loan Document; or (c) the validity or enforceability of any Loan
Document or the rights and remedies of Agent, the Lenders and the other Secured
Parties under any Loan Document.

"Maximum Mexican Availability" means (a) as of any date of determination prior
to the fulfillment of each of the Mexican Availability Conditions, $0.00 and
(b) on and after the date of the fulfillment of each of the Mexican Availability
Conditions, the lesser of (i) $10,000,000 and (ii) the outstanding principal
amount of the Mexican Intercompany Note.

"Mexican AML Legislation" means the Federal Criminal Code (Código Penal
Federal), the National Code of Criminal Procedures (Código Nacional de
Procedimientos Penales), Law for the Prevention and Identification of
Transactions with Resources of Illicit Origin (Ley Federal para la Prevención e
Identificación de Operaciones con Recursos de Procedencia Ilícita), and any
regulations, decrees and orders applicable in Mexico related thereto or to money
laundering and identification of vulnerable transactions and activities.

"Mexican Availability Conditions" means each of the conditions subsequent set
forth in item 1 of Schedule 4.17.

"Mexican Collateral Documents" means Non-Possessory Pledges, governed by Mexican
law, granted by the Mexican Credit Parties in favor of Agent; Guarantees
executed by the Mexican Credit Parties in favor of Agent, Pledge Agreements or
Non-Possessory Pledges, governed by Mexican law, executed by Mexican Credit
Parties in favor of Agent and each other security agreement designated as such
by Agent and any Control Agreements (or similar agreements) executed by Mexican
Credit Parties, as applicable.

-142-

--------------------------------------------------------------------------------

"Mexican Collection Account" means any collection account maintained by Mexican
Credit Parties in the United States at Bank of America.

"Mexican Credit Party" means each Mexican Guarantor.

"Mexican Employee Benefit Plan" means any employee benefit plans, programs,
policies, arrangements and agreements, whether written or oral, including, but
not limited to, incentive compensation, retirement, pension, profit sharing,
deferred compensation, stock option or purchase plan, change in control,
severance, retention, bonus, employment, equity based compensation, disability,
life or other insurance plan, medical, welfare or fringe benefit plans,
programs, policies, funds, practices, arrangements and agreements, applicable
for any Mexican Credit Party in respect of its Mexican employees.

"Mexican Guarantor" means Real Alloy Mexico, S. de R.L. de C.V. and any Mexican
Subsidiary that guaranties any Obligations.

"Mexican Intercompany Note" means that certain intercompany promissory note,
made by Mexican Credit Parties in favor of Canadian Borrower, as amended,
restated, modified or supplemented as permitted under the Intercompany
Subordination Agreement.

"Mexican Intercompany Note Documents" means, collectively,  the Mexican
Intercompany Note, Mexican Intercompany Note Security Agreements, Mexican Power
of Attorney and all documents ancillary thereto.

"Mexican Intercompany Note Security Agreements" means that
certain Non-Possessory Pledge of even date herewith executed by Mexican
Guarantor in favor of Canadian Borrower.

"Mexican Power of Attorney" means that certain powers of attorney governed by
Mexican law pursuant to which each of Mexican Guarantor grants Agent a power of
attorney.

"Mexican Receivables Purchase Documents" means the Mexican Power of Attorney and
Offset and Factoring Agreement of Credit Rights entered into by Mexican Credit
Parties and Canadian Borrower.

"Mexican Receivables Purchase Period" means the period beginning on the date of
a Mexican Receivables Purchase Trigger Event and ending on the date that is the
sixtieth (60th) consecutive day on which no Mexican Receivables Purchase Trigger
Event has occurred.

"Mexican Receivables Purchase Trigger Amount" means $15,000,000.  

"Mexican Receivables Purchase Trigger Event" means the occurrence of either an
Event of Default or any day on which Availability is less than the Mexican
Receivables Purchase Trigger Amount.

"Mexican Subsidiary" means each Subsidiary of RA Intermediate that is organized
under the laws of Mexico or any state thereof.

"Mexico" means the United Mexican States.

-143-

--------------------------------------------------------------------------------

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means any multiemployer plan, as defined in
Section 3(37) or 4001(a)(3) of ERISA, as to which any ERISA Affiliate incurs or
otherwise has any obligation or liability, contingent or otherwise.

"National Flood Insurance Program" means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.

"Net Interest Expense" means (a) gross interest expense for the applicable
twelve fiscal month period paid or required to be paid in cash (including all
commissions, discounts, fees and other charges in connection with letters of
credit and similar instruments and net amounts paid or payable and/or received
or receivable under permitted Rate Contracts in respect of interest rates) for
the Credit Parties, less (b) the portion of such gross interest expense for such
period funded with the proceeds of any cash distribution made pursuant to
Section 5.11(i) of the Credit Agreement and less (c) interest income received in
cash for such period.  For the avoidance of doubt, in the event of any conflict
between the definition of "Net Interest Expense" as set forth on the Compliance
Certificate, the Compliance Certificate as set forth on the Closing Date or as
amended pursuant to Section 9.1 shall govern.

"Net Issuance Proceeds" means, in respect of any issuance of equity or
incurrence of Indebtedness, cash proceeds (including cash proceeds as and when
received in respect of non-cash proceeds received or receivable in connection
with such issuance), net of underwriting discounts and reasonable out-of-pocket
costs and expenses paid or incurred in connection therewith in favor of any
Person not an Affiliate of a Borrower.

"Net Orderly Liquidation Value" means the cash proceeds of Inventory, which
could be obtained in an orderly liquidation (net of all liquidation expenses,
costs of sale, operating expenses and retrieval and related costs), as
determined pursuant to the most recent third-party appraisal of such Inventory
delivered to Agent by an appraiser reasonably acceptable to Agent.

"Net Proceeds" means proceeds in cash, checks or other cash equivalent financial
instruments (including Cash Equivalents) as and when received by the Person
making a Disposition, as well as insurance proceeds and condemnation and similar
awards received on account of an Event of Loss, net of: (a) in the event of a
Disposition (i) the direct costs relating to such Disposition excluding amounts
payable to a Borrower or any Affiliate of a Borrower, (ii) sale, use or other
Taxes paid or payable as a result thereof, and (iii) amounts required to be
applied to repay principal, interest and prepayment premiums and penalties on
Indebtedness secured by a Lien on the asset which is the subject of such
Disposition and (b) in the event of an Event of Loss, (i) so long as no Default
or Event of Default has occurred and is continuing, all money actually applied
to repair or reconstruct the damaged Property or Property affected by the
condemnation or taking, (ii) all of the costs and expenses reasonably incurred
in connection with the collection of such proceeds, award or other payments, and
(iii) any amounts retained by or paid to parties having superior rights to such
proceeds, awards or other payments.

-144-

--------------------------------------------------------------------------------

"NOLV Factor" means, as of the date of the appraisal of Inventory most recently
received by Agent, the quotient of the Net Orderly Liquidation Value of
Inventory divided by the book value of Inventory, expressed as a percentage. The
NOLV Factor will be increased or reduced promptly upon receipt by Agent of each
updated appraisal.

"Non-Funding Lender" means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two (2) Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and Agent has not
received a revocation in writing), to a Borrower, Agent, any Lender, or the L/C
Issuer or has otherwise publicly announced (and Agent has not received notice of
a public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d) (i) become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws or a Bail-In Action, (ii) a
custodian, conservator, receiver, interim receiver, receiver and manager,
trustee, monitor or similar official appointed for it or any substantial part of
such Person's assets, or (iii) made a general assignment for the benefit of
creditors, been liquidated, or otherwise been adjudicated as, or determined by
any Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or bankrupt, and for this clause (d), Agent has
determined that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.

"Non-U.S. Lender Party" means each of Agent, each Lender, each L/C Issuer, each
SPV and each participant, in each case that is not a United States person as
defined in Section 7701(a)(30) of the Code.

"Note" means any U.S. Revolving Note, Canadian Revolving Note, U.S. Swingline
Note or Canadian Swingline Note, and "Notes" means all such Notes.

"Notes Collateral Trustee" means Wilmington Trust, National Association, in its
capacity as trustee and collateral agent under the Indenture.

"Notes Pari Passu Lien Obligations" shall mean the Notes Pari Passu Lien
Obligations as defined in the Indenture Documents in effect on the date hereof.

"Notes Priority Collateral" means the Notes Priority Collateral (as defined in
the Intercreditor Agreement).

"Notice of Borrowing" means a notice given by the Borrower Representative to
Agent pursuant to Section 1.5, in substantially the form of
Exhibit 11.1(c) hereto.

"Obligations" means (a) all Loans (including Overadvances), and other
Indebtedness, advances, debts, liabilities, obligations, covenants and duties
owing by any Credit Party to any Lender, Agent, any L/C Issuer or any other
Person required to be indemnified, that arises under any Loan Document or any
Secured Rate Contract, whether or not for the payment of money, whether arising
by reason of an extension of credit, loan, guaranty, indemnification or in any

-145-

--------------------------------------------------------------------------------

other manner, whether direct or indirect (including those acquired by
assignment), whether allowed in any Insolvency Proceeding, absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired; provided that the Obligations of any Guarantor shall not include any
Excluded Rate Contract Obligations solely of such Guarantor and (b) all Bank
Product Obligations.

"Ordinary Course of Business" means, in respect of any transaction involving any
Person, the ordinary course of such Person's business, undertaken by such Person
in good faith and not for purposes of evading any covenant or restriction in any
Loan Document.

"Organization Documents" means, (a) for any corporation, the certificate or
articles of incorporation, amalgamation or continuation, coordinated articles of
association or constitution as applicable, the bylaws, any certificate of
determination or instrument relating to the rights of preferred shareholders of
such corporation and any shareholder rights agreement, (b) for any company
incorporated in England & Wales, its certificate of incorporation and any
certificate of incorporation on change of name and its articles and memorandum
of association, (c) for any partnership, the partnership agreement and, if
applicable, certificate of limited partnership, (d) for any limited liability
company, the operating agreement and articles or certificate of formation or
(e) any other document setting forth the manner of election or duties of the
officers, directors, managers or other similar persons, or the designation,
amount or relative rights, limitations and preference of the Shares of a Person.

"Other Connection Taxes" means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax, other than any such connection arising solely
from the Secured Party having executed, delivered, become a party to, performed
its obligations or received a payment under, received or perfected as a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document.

"Owned Properties" means all of the Real Estate described on Schedule B owned by
Real Alloy Holding and/or any of its Subsidiaries organized under the laws of
the U.S., Canada or Mexico (and the term "Owned Property" refers to each of the
Owned Properties).

"Parent" means Real Industry, Inc., a Delaware corporation.

"Patents" means all United States and foreign patents and certificates of
invention, industrial designs or similar industrial property rights,
applications for any of the foregoing, and related IP Ancillary Rights.

"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107- 56, as amended.

"PBGC" means the United States Pension Benefit Guaranty Corporation or any
successor thereto.

-146-

--------------------------------------------------------------------------------

"Permits" means, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other Contractual Obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

"Permitted Acquisition" means any Acquisition by (i) a Credit Party of
substantially all of the assets of a Target, which assets are located in the
United States or Canada or (ii) a Credit Party or a Subsidiary of a Credit Party
of 100% of the Shares and Share Equivalents of a Target organized under the laws
of any State in the United States or the District of Columbia or any province or
territory in Canada, in each case, to the extent that each of the following
conditions shall have been satisfied:

(a)the Borrower Representative shall have delivered to Agent at least fourteen
(14) days prior to the consummation thereof (or such shorter period as Agent may
accept):

(i) (x) notice of such Acquisition setting forth in reasonable detail the terms
and conditions of such Acquisition, (y) pro forma financial statements of RA
Intermediate and its Subsidiaries after giving effect to the consummation of
such Acquisition and the incurrence or assumption of any Indebtedness in
connection therewith and (z) to the extent available, a due diligence package,
in each case, prior to closing of such Acquisition;

(ii)a certificate of a Responsible Officer of the Borrower Representative
demonstrating on a pro forma basis after giving effect to the consummation of
such Acquisition that the Fixed Charge Coverage Ratio shall be no less than the
minimum Fixed Charge Coverage Ratio required under Section 6.1 at such time
calculated as of the last day of the most recent month preceding the date on
which the Acquisition is consummated for which financial statements have been
delivered; and

(iii)to the extent available, such other information agreements, instruments and
other documents as Agent reasonably shall request;

provided that, notwithstanding the foregoing, the Borrower Representative shall
not be required to furnish to Agent the items specified in clauses (a)(i)(y),
(a)(i)(z) and (a)(ii)  above in connection with any Acquisition for which the
total Acquisition Consideration paid or payable is less than $10,000,000 so long
as (x) actual Availability on the date upon which any such Acquisition is
consummated, after giving effect to such Acquisition, is not less than 30% of
the Line Cap at such time and (y) the Borrower Representative shall have
delivered to Agent at least fourteen (14) days prior to the consummation thereof
(or such shorter period as Agent may accept) a certificate of a Responsible
Officer of the Borrower Representative demonstrating on a pro forma basis after
giving effect to the consummation of the Acquisition that the Fixed Charge
Coverage Ratio shall be no less than the Fixed Charge Coverage Ratio calculated
as of the last day of the most recent month preceding the date on which the
Acquisition is consummated for which financial statements have been delivered in
accordance with Section 4.1(c);

-147-

--------------------------------------------------------------------------------

(b)the Borrower Representative shall have delivered to Agent (i) as soon as
available, executed counterparts of the material agreements, documents or
instruments pursuant to which such Acquisition is to be consummated (including,
any related management, non-compete, employment, option or other material
agreements), including any schedules to such agreements, documents or
instruments, (ii) to the extent required under the related acquisition
agreement, all consents and approvals from applicable Governmental Authorities
and other Persons and (iii) if reasonably requested by Agent, environmental
assessments satisfactory to Agent;

(c)the Credit Parties (including any new Subsidiary to the extent required by
Section 4.13) shall execute and deliver the agreements, instruments and other
documents required by Section 4.13 subject, with respect to perfection of Liens
in the case of an Acquisition being financed solely with proceeds of Net
Issuance Proceeds of an Excluded Equity Issuance by RA Intermediate, to
customary "Funds Certain Provisions";

(d)such Acquisition shall not be hostile and shall have been approved by the
board of directors (or other similar body) and/or the stockholders or other
equityholders of the Target;

(e)without limiting the conditions set forth in Section 2.2 if such Acquisition
is being financed with the proceeds of Loans, no Default or Event of Default
shall then exist or would exist after giving effect thereto or, with respect to
an Acquisition being financed solely with Net Issuance Proceeds of an Excluded
Equity Issuance by RA Intermediate, no Default or Event of Default exists as of,
or would exist if such Acquisition were consummated on, such Acquisition
Agreement Signing Date;

(f)after giving effect to such Acquisition, (i) average Availability for the
thirty (30) day period ending on the date of such Acquisition (giving pro forma
effect to such Acquisition for each day in such thirty (30) day period) is not
less than 17.5% of the Line Cap or (ii) average Availability for the thirty
(30) day period ending on the date of such Acquisition (giving pro forma effect
to such Acquisition for each day in such thirty (30) day period) is not less
than 12.5% of the Line Cap and the Fixed Charge Coverage Ratio for the twelve
(12) month period ending on the last day of the fiscal month for which financial
statements have most recently been delivered in accordance with Section 4.1(c),
calculated on a pro forma basis, is at least 1.00 to 1.00;

(g)[intentionally omitted];

(h)the total consideration paid or payable (including all transaction costs,
Indebtedness incurred, assumed and/or reflected on a consolidated balance sheet
of the Credit Parties and their Subsidiaries after giving effect to such
Acquisition and the maximum amount of all deferred payments, including
earnouts) (such amounts, collectively, the "Acquisition Consideration") by any
Credit Party for all Acquisitions consummated during (x) any twelve (12) month
period shall not exceed $25,000,000 in the aggregate for all such Acquisitions
and (y) the term of this Agreement shall not exceed $75,000,000 in the aggregate
for all such Acquisitions;

-148-

--------------------------------------------------------------------------------

(i)any earn-out obligations incurred in connection with a Permitted Acquisition
payable by any Credit Party shall be reflected as Indebtedness on the Credit
Parties' consolidated balance sheet to the extent required by GAAP; and

(j)the Target has EBITDA, subject to pro forma adjustments acceptable to Agent,
for the most recent four quarters prior to the acquisition date for which
financial statements are available, greater than zero.

Notwithstanding the foregoing, no Accounts or Inventory acquired by a Credit
Party in a Permitted Acquisition shall be included as Eligible Accounts or
Eligible Inventory until a field examination (and, if required by Agent, an
Inventory appraisal) with respect thereto has been completed to the satisfaction
of Agent, including the establishment of Reserves required in Agent's Permitted
Discretion; provided that field examinations and appraisals in connection with
Permitted Acquisitions shall not count against the limited number of field
examinations or appraisals for which expense reimbursement may be sought.

"Permitted Discretion" shall mean a determination made by Agent in good faith in
the exercise of its reasonable business judgment based on how an asset based
lender with similar rights providing secured credit facilities of the type set
forth herein would act, in the circumstances then applicable to the Borrowers at
the time with the information then available to Agent; provided that (x) the
amount of any Reserves or change to eligibility shall have a reasonable
relationship to the event, condition or other matter that is the basis for such
Reserves or such change and (y) no reserves or changes shall be duplicative of
reserves or changes already accounted for through eligibility criteria
(including collection/advance rates).

"Permitted Payment or Disposition Conditions" means, collectively, (a) no
Default or Event of Default has occurred and is continuing or would arise as a
result of the applicable payment or disposition and (b) either after giving
effect to such payment or disposition, as applicable, (i) average Availability
for the thirty (30) day period ending on the date of such payment or
disposition, as applicable, (giving pro forma effect to such payment or
disposition, as applicable, for each day in such thirty (30) day period) is not
less than 17.5% of the Line Cap or (ii) average Availability for the thirty
(30) day period ending on the date of such payment or disposition, as
applicable, (giving pro forma effect to such payment or disposition, as
applicable, for each day in such thirty (30) day period) is not less than 12.5%
of the Line Cap and the Fixed Charge Coverage Ratio for the twelve (12) month
period ending on the last day of the fiscal month for which financial statements
have most recently been delivered in accordance with Section 4.1(c), calculated
on a pro forma basis, is at least 1.00 to 1.00.

"Permitted Refinancing" means Indebtedness constituting a refinancing or
extension of Indebtedness permitted under Sections 5.5(c), 5.5(d), 5.5(f),
5.5(g) or 5.5(m)  that (a) has an aggregate outstanding principal amount not
greater than the aggregate principal amount of the Indebtedness being refinanced
or extended, (b) has a Weighted Average Life to Maturity (measured as of the
date of such refinancing or extension) and maturity no shorter than that of the
Indebtedness being refinanced or extended, (c) is not entered into as part of a
sale leaseback transaction (other than a Permitted Sale Leaseback Transaction),
(d) is not secured by a Lien on any assets other than the collateral securing
the Indebtedness being refinanced or extended, (e) the obligors of which are the
same as the obligors of the Indebtedness being refinanced or extended and (f) is
otherwise on terms no less favorable to the Credit Parties and their
Subsidiaries, taken as a whole, than those of the Indebtedness being refinanced
or extended.

-149-

--------------------------------------------------------------------------------

"Permitted Sale Leaseback Transaction" means any sale leaseback transaction
consummated by a Credit Party so long as before and after giving effect thereto
(i) the Permitted Payment or Disposition Conditions are satisfied and (ii) an
amount equal to the Net Proceeds received by such Credit Party from such sale
leaseback transaction are used to permanently prepay the Notes Pari Passu Lien
Obligations in accordance with the Indenture Documents.

"Permitted Supplier Financing Arrangement" means a transaction or transactions
whereby a Credit Party or Subsidiary thereof sells a portion of its Accounts at
the request of a customer of such Credit Party or Subsidiary (and, for the
avoidance of doubt, not with respect to Accounts of such Credit Party or
Subsidiary generally) in the Ordinary Course of Business, which is approved by
Agent in its Permitted Discretion and, at a minimum, satisfies the following
requirements:

(a)such Credit Party, prior to entering into such transaction, shall have
provided Agent with copies of all definitive agreements and related
documentation regarding such Permitted Supplier Financing Arrangements and such
documentation is in form and substance reasonably satisfactory to Agent;

(b)all or substantially all of the proceeds of such transaction are received by
the applicable Credit Party in cash;

(c)the aggregate of the Accounts sold pursuant to all such transactions
outstanding at any time shall not exceed the greater of (i) $30,000,000 and
(ii) 2.0% of the consolidated revenues of RA Intermediate and its Subsidiaries
for the most recently ended four full Fiscal Quarters for which internal
financial statements are then available;

(d)such transaction shall be without recourse to the Credit Parties (except for
indemnity obligations that are customary in non-recourse factoring
arrangements);

(e)any discount rate applicable to such transaction shall be reasonable and
customary based on market terms at such time; and

(f)prior to and after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

provided that, as of the Closing Date, the only customers of the Credit Parties
subject to Permitted Supplier Financing Arrangements in effect and approved by
Agent shall be Tenedora Nemak, S.A. de C.V. and Nemak USA, Inc. (or an Affiliate
thereof).

"Person" means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unlimited
liability company, unincorporated association, joint venture and any other
entity or Governmental Authority.

-150-

--------------------------------------------------------------------------------

"PPSA" means the Personal Property Security Act (Ontario) and the regulations
thereunder, as from time to time in effect, provided, however, if attachment,
perfection or priority of Agent's Liens on any Collateral are governed by the
personal property security laws of any Canadian jurisdiction other than Ontario,
including the Civil Code of Quebec, PPSA shall mean those personal property
security laws in such other Canadian jurisdiction for the purposes of the
provisions hereof relating to such attachment, perfection or priority and for
the definitions related to such provisions.

"Prime Rate" means (a) as regards Base Rate Loans to the U.S. Borrowers, the
rate of interest announced by Bank of America from time to time as its prime
rate; and (b) as regards Base Rate Loans to the Canadian Borrower, the rate of
interest announced by Bank of America (Canada) from time to time as its base
rate for commercial loans made by it in Canada in Dollars.  Bank of America and
Bank of America (Canada) base such rates on various factors, including their
costs and desired return, general economic conditions and other factors, and use
such rates as a reference point for pricing some loans, which may be priced at,
above or below such rates.  Any change in such rates publicly announced by Bank
of America or Bank of America (Canada), as applicable, shall take effect at the
opening of business on the day specified in the announcement.

"Prior Indebtedness" means the Indebtedness and obligations specified in
Schedule  11.1 hereto.

"Prior Claims" means all Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with Agent's security interests (or interests similar thereto under applicable
law) against all or part of the Collateral, including for amounts owing for
employee source deductions, employment insurance, goods and services taxes,
sales taxes, harmonized sales taxes, excise taxes, municipal taxes, workers'
compensation, Quebec corporate taxes, pension fund obligations (including all
amounts currently or past due and not contributed, remitted or paid to any
Canadian Pension Plan or under the Canada Pension Plan, the Quebec Pension Plan
or other Requirements of Law, and any amounts representing any unfunded
liability, solvency deficiency or wind up deficiency with respect to any
Canadian Pension Plan), the Wage Earner Protection Program Act (Canada)
obligations and overdue rents.

"Prior Claims Reserve" means, at any time of determination, a reserve
established by Agent in an amount equal to the obligations and liabilities of
the Credit Parties and their Subsidiaries for Prior Claims at such time.

"Prior Lender" means each lender and agent party to any agreement governing
Prior Indebtedness.

"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.

-151-

--------------------------------------------------------------------------------

"Qualified ECP Guarantor" means, in respect of any Swap Obligation under a
Secured Rate Contract, each Credit Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation under a Secured
Rate Contract or such other person as constitutes an "eligible contract
participant" under the Commodity Exchange Act and can cause another person to
qualify as an "eligible contract participant" at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

"Rate Contracts" means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.

"Real Alloy Germany" means Real Alloy Germany GmbH, a limited liability company
organized under the laws of Germany.

"Real Estate" means any real estate or real property owned, leased, subleased or
otherwise operated or occupied by any Credit Party or any Subsidiary of any
Credit Party.

"Related Agreements" means the Loan Documents, the Indenture Documents and the
Factoring Facility Documents.

"Related Persons" means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article II) and other
consultants and agents of or to such Person or any of its Affiliates.

"Related Transactions" means the transactions contemplated by the Related
Agreements including the making of the initial Revolving Loans, the Issuance of
the initial Letters of Credit and the continued purchase of receivables under
the Factoring Facility Documents, all on the Closing Date, and the payment of
the fees and expenses incurred in connection with any of the foregoing.

"Releases" means any release, spill, emission, leaking, pumping, pouring,
emitting, emptying, escape, injection, deposit, disposal, discharge, dispersal,
dumping, leaching or migration of Hazardous Material into or through the
environment.

"Remedial Action" means all actions required to (a) clean up, remove, treat or
in any other way address any Hazardous Material in the indoor or outdoor
environment, (b) prevent or minimize any Release so that a Hazardous Material
does not migrate or endanger or threaten to endanger public health or welfare or
the indoor or outdoor environment or (c) perform pre remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.

"Required Lenders" means at any time (a) Lenders then holding more than fifty
percent (50%) of the sum of the Aggregate Revolving Loan Commitment then in
effect, or (b) if the Aggregate Revolving Loan Commitments have terminated,
Lenders then holding more than fifty percent (50%) of the sum (without
duplication) of the aggregate unpaid principal amount of

-152-

--------------------------------------------------------------------------------

Loans (other than Swingline Loans) then outstanding, amounts of participations
in outstanding Letter of Credit Obligations and Swingline Loans and the
principal amount of unparticipated portions of Letter of Credit Obligations and
Swingline Loans; provided, however, that at any time that there are two or more
Lenders, Required Lenders shall include at least two Lenders.

"Requirement of Law" means, with respect to any Person or any Property, the
common law and any federal, state, provincial, territorial, local, foreign,
multinational or international laws, statutes, codes, treaties, standards, rules
and regulations, guidelines, ordinances, orders, judgments, writs, injunctions,
decrees (including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject. For the avoidance of doubt, the term "Requirement of
Law" shall include FATCA and any intergovernmental agreements with respect
thereto between the United States and another jurisdiction.

"Reserves" means, with respect to each of the U.S. Borrowing Base and Canadian
Borrowing Base, (a) reserves established by Agent from time to time against
Eligible Accounts pursuant to Section 1.13 and Eligible Inventory pursuant to
Section 1.14, and (b) such other reserves (including the Capped Indebtedness
Reserve, Prior Claims Reserve, the Secured Rate Contracts Reserve and the Bank
Product Reserve) against Eligible Accounts, Eligible Inventory or Availability
that Agent may, in its Permitted Discretion, establish from time to time.
Without limiting the generality of the foregoing, Reserves established to ensure
the payment of interest expenses or Indebtedness shall be deemed to be an
exercise of Agent's Permitted Discretion.

"Responsible Officer" means the chief executive officer or the president of a
Borrower or the Borrower Representative, as applicable, or any other officer
having substantially the same authority and responsibility; or, with respect to
compliance with financial covenants or delivery of financial information, the
chief financial officer, treasurer, controller or assistant treasurer of a
Borrower or the Borrower Representative, as applicable, or any other officer
having substantially the same authority and responsibility.

"Revolving Loan Commitment" means the U.S. Revolving Loan Commitment and/or the
Canadian Revolving Loan Commitment, as the context requires.

"Revolving Note" means the U.S. Revolving Note and/or Canadian Revolving Note,
as the context requires.

"Revolving Termination Date" means the earlier to occur of: (a) March 14, 2022;
and (b) the date on which the Aggregate Revolving Loan Commitment shall
terminate in accordance with the provisions of this Agreement. Notwithstanding
the foregoing, in the event that (i) the Scheduled Notes Pari Passu Lien
Obligations Maturity Date is not extended (whether through a Permitted
Refinancing or an amendment not in violation of the Intercreditor Agreement) at
least 120 days prior to the Scheduled Notes Pari Passu Lien Obligations Maturity
Date in effect as of the Closing Date or (ii) the Scheduled Preferred Equity
Redemption Date is not extended at least 181 days prior to the Scheduled
Preferred Equity Redemption Date in effect as of the Closing Date, the Revolving
Termination Date shall be ninety (90) days prior to the earlier of (x)] the
Scheduled Notes Pari Passu Lien Obligations Maturity Date in effect as of the
Closing Date and (y) the Scheduled Preferred Equity Redemption Date in effect as
of the Closing Date.

-153-

--------------------------------------------------------------------------------

"RUG" means, the Registro Unico de Garantias Mobiliarias of Mexico.

"S&P" means Standard & Poor's Rating Services.

"Scheduled Notes Pari Passu Lien Obligations Maturity Date" means January 15,
2019, or, to the extent the Notes Pari Passu Lien Obligations are refinanced,
the maturity date applicable to any such Permitted Refinancing of the Notes Pari
Passu Lien Obligations.

"Scheduled Preferred Equity Redemption Date" means August 27, 2020.

"Secured Party" means Agent, each Lender, each L/C Issuer, each other Indemnitee
and each other holder of any Obligation of a Credit Party including each Secured
Swap Provider and Bank Product Provider.

"Secured Rate Contract" means any Rate Contract between a Credit Party and the
counterparty thereto, which (a) has been provided or arranged by Bank of America
or an Affiliate or branch of Bank of America or (b) Agent has acknowledged in
writing constitutes a "Secured Rate Contract" hereunder.

"Secured Rate Contracts Reserve" means, at any time of determination, a reserve
established by Agent in an amount equal to the obligations and liabilities of
the Credit Parties and their Subsidiaries under Secured Rate Contracts at such
time.

"Secured Swap Provider" means (a) a Lender or an Affiliate or branch of a Lender
(or a Person who was a Lender or an Affiliate or branch of a Lender at the time
of execution and delivery of a Rate Contract) who has entered into a Secured
Rate Contract with a Credit Party, or (b) a Person with whom a Credit Party has
entered into a Secured Rate Contract provided or arranged by Bank of America or
an Affiliate or branch of Bank of America, and any assignee thereof.

"Share" means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

"Share Equivalents" means all securities convertible into or exchangeable for
Shares or any other Share Equivalent and all warrants, options or other rights
to purchase, subscribe for or otherwise acquire any Share or any other Share
Equivalent, whether or not presently convertible, exchangeable or exercisable.

"Software" means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

-154-

--------------------------------------------------------------------------------

"Solvent" means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets of such Person (both at fair
value and present fair saleable value) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature and (c) such Person does not have unreasonably small capital.
In computing the amount of contingent or unliquidated liabilities at any time,
such liabilities shall be computed at the amount that, in light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

"Special Flood Hazard Area" means an area that FEMA's current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

"Specified Event of Default" shall mean an Event of Default under Section
7.1(a), 7.1(c) as a result of a breach of Section 6.1, 7.1(f) or 7.1 (g).

"Spot Rate" means the exchange rate, as determined by Agent, that is applicable
to conversion of one currency into another currency, which is (a) the exchange
rate reported by Bloomberg (or other commercially available source designated by
Agent) as of the end of the preceding business day in the financial market for
the first currency; or (b) if such report is unavailable for any reason, the
spot rate for the purchase of the first currency with the second currency as in
effect during the preceding business day in Agent's principal foreign exchange
trading office for the first currency.

"SPV" means any special purpose funding vehicle identified as such in a writing
by any Lender to Agent.

"Subsidiary" means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than fifty percent (50%) of the voting Shares is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person; provided that, with respect to any Person
incorporated in the United Kingdom, "Subsidiary" shall include a subsidiary
within the meaning of Section 1162 of the U.K. Companies Act 2006.

"Supermajority Lenders" means at any time (a) Lenders then holding more than
sixty-six and two thirds percent (662/3%) of the sum of the Aggregate Revolving
Loan Commitment then in effect, or (b) if the Aggregate Revolving Loan
Commitments have terminated, Lenders then holding more than sixty-six and two
thirds percent (662/3%) of the sum (without duplication) of the aggregate unpaid
principal amount of Loans (other than Swingline Loans) then outstanding, amounts
of participations in outstanding Letter of Credit Obligations and Swingline
Loans and the principal amount of unparticipated portions of Letter of Credit
Obligations and Swingline Loans; provided, however, that at any time that there
are two or more Lenders, Supermajority Lenders shall include at least two
Lenders.

-155-

--------------------------------------------------------------------------------

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.

"Swingline Lender" means, the Canadian Swingline Lender, with respect to
Canadian Swingline Loans, or the U.S. Swingline Lender, with respect to U.S.
Swingline Loans.

"Swingline Limit" means $11,000,000.

"Swingline Loans" means, the U.S. Swingline Loans and/or the Canadian Swingline
Loans, as the context requires.

"Swingline Note" means, the U.S. Swingline Note and/or the Canadian Swingline
Note, as the context requires.

"Target" means any Person or business unit or asset group of any Person acquired
or proposed to be acquired in an Acquisition.

"Tax Affiliate" means, (a) each Borrower and its Subsidiaries, (b) each other
Credit Party and (c) any Affiliate of a Borrower with which such Borrower files
or is eligible to file consolidated, combined or unitary Tax returns.

"Title IV Plan" means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.

"Total Assets" means the total consolidated assets of the Credit Parties and
their Subsidiaries, as shown on the most recent balance sheet pursuant to
Section 4.1.

"Trade Secrets" means all trade secrets and all other confidential or
proprietary information and know-how whether or not the foregoing has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to the foregoing, including
all related IP Ancillary Rights.

"Trademark" means all United States and foreign trademarks, trade names, trade
dress, corporate names, company names, business names, fictitious business
names, service marks, certification marks, collective marks, logos, other source
or business identifiers, designs and general intangibles of a like nature,
whether or not registered, and with respect to any and all of the foregoing, all
registrations and applications therefor and all related IP Ancillary Rights.

"Trigger Event" means any time that Availability is less than the lesser of (a)
10% of the Line Cap and (b) the sum of the U.S. Borrowing Base plus the Canadian
Borrowing Base at such time (each such date, a "Trigger Date"). Upon the
occurrence of a Trigger Event, such Trigger Event shall be deemed to be
continuing until the date that is the first date on which at all times during
the preceding 60 consecutive days, Availability is greater than 10% of the Line
Cap at such time (each such period, a "Trigger Period").

-156-

--------------------------------------------------------------------------------

"UCC" means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect from time to time in the State of New York.

"United Kingdom" and "U.K." each means the United Kingdom of Great Britain and
Northern Ireland.

"United States" and "U.S." each means the United States of America.

"U.S. Availability" means, as of any date of determination, the amount by which
(a) the U.S. Borrowing Base exceeds (b) U.S. Outstandings.

"U.S. Borrowing Base" means, with respect to the U.S. Borrowers on a
consolidated basis, as of any date of determination by Agent, from time to time,
an amount equal to (a) the lesser of:

(i)the U.S. Revolving Loan Commitment; and

(ii)the sum of (w)(1) 85% of the book value of Eligible Accounts of such
Borrowers at such time that are not subject to credit insurance in form,
substance and amount and by an insurer, satisfactory to Agent and (2) 90% of the
book value of Eligible Accounts of such Borrowers subject to credit insurance in
form, substance and amount, and by an insurer, satisfactory to Agent, plus
(y) the lesser of (1) 75% of the book value of Eligible Inventory of such
Borrowers valued at the lower of cost or market on a first-in, first-out basis,
and (2) 85% of the book value of Eligible Inventory of such Borrowers, valued at
the lower of cost or market on a first-in, first-out basis multiplied by the
NOLV Factor, plus (z) the U.S. FILO Availability Amount; and

in each case less Reserves established by Agent at such time in its Permitted
Discretion, minus (b) Canadian U.S. Revolver Utilization.

"U.S. Collateral" means "Collateral" as defined in the U.S. Revolving Guaranty
and Security Agreement.

"U.S. Credit Parties" means each Holding Company, each U.S. Borrower and each
U.S. Subsidiary (a) which executes a guaranty of the Obligations and (b) which
grants a Lien on its U.S. Collateral to secure payment of the Obligations.

"U.S. Dollar Equivalent" means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in a currency other than Dollars, the equivalent in Dollars that
Agent determines, would be necessary to be sold on such date at the applicable
Spot Rate to obtain the stated amount of the other currency.

"U.S. FILO Availability Amount" means at any time the sum of (i) the FILO
Accounts Formula Amount with respect to U.S. Borrowers at such time plus (ii)
the FILO Inventory Formula Amount with respect to U.S. Borrowers at such time.

-157-

--------------------------------------------------------------------------------

"U.S. Lender Party" means each of Agent, each Lender, each L/C Issuer, each SPV
and each participant, in each case that is a United States person as defined in
Section 7701(a)(30) of the Code.

"U.S. Obligations" means all Obligations other than the Canadian Obligations.

"U.S. Outstandings" means, as of any time of determination thereof, the sum
(without duplication) of the aggregate outstanding principal balance at such
time of the U.S. Revolving Loans, the aggregate outstanding principal balance at
such time of the U.S. Swingline Loans, the aggregate amount of Letter of Credit
Obligations for all U.S. Letters of Credit outstanding at such time and the
aggregate outstanding principal balance of Protective Advances made to U.S.
Borrowers at such time.

"U.S. Revolving Guaranty and Security Agreement" means that certain U.S.
Revolving Guaranty and Security Agreement, dated as of the Closing Date, made by
the U.S. Credit Parties in favor of Agent, for the benefit of the Secured
Parties, as the same may be amended, restated and/or modified from time to time.

"U.S. Revolving Loan Commitment" means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to U.S. Borrowers and acquire
interests in U.S. Letter of Credit Obligations for the benefit of U.S. Borrowers
and U.S. Swingline Loans, which initial commitments are set forth opposite such
Lender's name in Schedule 1.1(a) under the heading "Revolving Loan Commitments",
as such commitment may be (a) reduced from time to time pursuant to this
Agreement, (b) increased or decreased from time to time pursuant to a
Reallocation or (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to an Assignment.

"U.S. Revolving Note" means a promissory note of the U.S. Borrowers payable to a
Lender and its registered assigns in substantially the form of
Exhibit 11.1(d) hereto, evidencing Indebtedness of the U.S. Borrowers under the
U.S. Revolving Loan Commitment of such Lender.

"U.S. Subsidiary" means each Wholly-Owned Subsidiary of RA Intermediate that is
organized under the laws of any state of the United States or the District of
Columbia.

"U.S. Swingline Lender" means, each in its capacity as U.S. Swingline Lender
hereunder, Bank of America or, upon the resignation of Bank of America as Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of Agent (or, if there is no such successor Agent, the
Required Lenders) and the U.S. Borrowers, to act as the U.S. Swingline Lender
hereunder.

"U.S. Swingline Loan" means one or more U.S. Revolving Loans denominated in
Dollars made available to the U.S. Borrowers by the U.S. Swingline Lender
pursuant to Section 1.1(c).

"U.S. Swingline Note" means a promissory note of the U.S. Borrowers payable to
the U.S. Swingline Lender and its registered assigns, in substantially the form
of Exhibit 11.1(f) hereto, evidencing the Indebtedness of the U.S. Borrowers to
the U.S. Swingline Lender resulting from the U.S. Swingline Loans made to the
U.S. Borrowers by the U.S. Swingline Lender.

-158-

--------------------------------------------------------------------------------

"Weighted Average Life to Maturity" means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment or
other required payments of principal, including payment at final maturity, in
respect thereof, by (ii) the number of years (calculated to the nearest
one-twelfth) that will elapse between such date and the making of such payment
by (b) the then outstanding principal amount of such Indebtedness; provided that
for purposes of determining the Weighted Average Life to Maturity of any
Indebtedness that is being modified, refinanced, refunded, renewed, replaced or
extended, the effects of any prepayments made on such Indebtedness prior to the
date of the applicable extension shall be disregarded.

"Wholly-Owned Subsidiary" of a Person means any Subsidiary of such Person, all
of the Shares and Share Equivalents of which (other than directors' qualifying
Shares required by law) are owned by such Person, either directly or through one
or more Wholly-Owned Subsidiaries of such Person.

"Write-Down and Conversion Powers" means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

11.2Other Interpretive Provisions.

(a)Defined Terms.  Unless otherwise specified herein or therein, all terms
defined in this Agreement or in any other Loan Document shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto. The meanings of defined terms shall be equally applicable to
the singular and plural forms of the defined terms. Terms (including
uncapitalized terms) not otherwise defined herein and that are defined in the
UCC shall have the meanings therein described.

(b)The Agreement.  The words "hereof", "herein", "hereunder" and words of
similar import when used in this Agreement or any other Loan Document shall
refer to this Agreement or such other Loan Document as a whole and not to any
particular provision of this Agreement or such other Loan Document; and
subsection, section, schedule and exhibit references are to this Agreement or
such other Loan Documents unless otherwise specified.

(c)Certain Common Terms.  The term "documents" includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced. The term "including" is not limiting and means "including
without limitation."

(d)Performance; Time. Whenever any performance obligation hereunder or under any
other Loan Document (other than a payment obligation) shall be stated to be due
or required to be satisfied on a day other than a Business Day, such performance
shall be made or satisfied on the next succeeding Business Day. For the
avoidance of doubt, the initial payments of interest and fees relating to the
Obligations (other than amounts due on the Closing Date) shall be due and paid
on the first day of the first calendar month or quarter, as applicable,
following the entry of the Obligations onto the operations systems of Agent, but
in no event later than the

-159-

--------------------------------------------------------------------------------

first day of the second calendar month or quarter, as applicable, following the
Closing Date. In the computation of periods of time from a specified date to a
later specified date, the word "from" means "from and including"; the words "to"
and "until" each mean "to but excluding", and the word "through" means "to and
including." All references to the time of day shall be a reference to New York
time. If any provision of this Agreement or any other Loan Document refers to
any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(e)Contracts.  Unless otherwise expressly provided herein or in any other Loan
Document, references to agreements and other contractual instruments, including
this Agreement and the other Loan Documents, shall be deemed to include all
subsequent amendments, thereto, restatements and substitutions thereof and other
modifications and supplements thereto which are in effect from time to time, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document.

(f)Laws.  References to any statute or regulation may be made by using either
the common or public name thereof or a specific cite reference and, except as
otherwise provided with respect to FATCA, are to be construed as including all
statutory and regulatory provisions related thereto or consolidating, amending,
replacing, supplementing or interpreting the statute or regulation.

11.3Accounting Terms and Principles.  All accounting determinations required to
be made pursuant hereto shall, unless expressly otherwise provided herein, be
made in accordance with GAAP. No change in the accounting principles used in the
preparation of any financial statement hereafter adopted by a Holding Company
shall be given effect for purposes of measuring compliance with any provision of
Article V or VI unless the Borrowers, Agent and the Required Lenders agree to
modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all financial statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to in
Article V  and Article VI shall be made, without giving effect to any election
under Accounting Standards Codification 825-10 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other Liabilities of any Credit Party or any Subsidiary of any Credit Party
at "fair value." A breach of a financial covenant contained in Article VI shall
be deemed to have occurred as of any date of determination by Agent or as of the
last day of any specified measurement period, regardless of when the financial
statements reflecting such breach are delivered to Agent. For purposes of
determining pro forma compliance with any financial covenant as of any date
prior to the first date on which such financial covenant is to be tested
hereunder, the level of any such financial covenant shall be deemed to be the
covenant level for such first test date.

-160-

--------------------------------------------------------------------------------

11.4Payments.  Agent may set up standards and procedures to determine or
redetermine the equivalent in Dollars of any amount expressed in any currency
other than Dollars and otherwise may, but shall not be obligated to, rely on any
determination made by any Credit Party or any L/C Issuer. Any such determination
or redetermination by Agent shall be conclusive and binding for all purposes,
absent manifest error. No determination or redetermination by any Secured Party
or any Credit Party and no other currency conversion shall change or release any
obligation of any Credit Party or of any Secured Party (other than Agent and its
Related Persons) under any Loan Document, each of which agrees to pay separately
for any shortfall remaining after any conversion and payment of the amount as
converted. Agent may round up or down, and may set up appropriate mechanisms to
round up or down, any amount hereunder to nearest higher or lower amounts and
may determine reasonable de minimis payment thresholds.

11.5Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by, (a) the application of
any Write-Down and Conversion Powers by an EEA Resolution Authority to any such
liabilities arising under any Loan Documents which may be payable to it by any
Secured Party that is an EEA Financial Institution; and (b) the effects of any
Bail-in Action on any such liability, including (i) a reduction in full or in
part or cancellation of any such liability; (ii) a conversion of all, or a
portion of, such liability into shares or other instruments of ownership in such
EEA Financial Institution, its parent undertaking, or a bridge institution that
may be issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under any Loan Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the write-down
and conversion powers of any EEA Resolution Authority.

[Signature Pages Follow.]

 

-161-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

U.S. BORROWERS:

 

 

 

REAL ALLOY HOLDING, INC.

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

FEIN:

 

 

 

 

REAL ALLOY RECYCLING, INC.

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

FEIN:

 

 

 

 

REAL ALLOY SPECIALTY PRODUCTS, INC.

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

FEIN:

 

 

 

 

REAL ALLOY SPECIFICATION, INC.

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

FEIN:

 

 

 

 

ETS SCHAEFER, LLC

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

FEIN:

 

 

Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------

 

 

CANADIAN BORROWER:

 

 

 

REAL ALLOY CANADA LTD.

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

 

BORROWER REPRESENTATIVE:

 

 

 

REAL ALLOY HOLDING, INC.

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

FEIN:

 

 

 

 

Address for notices:

 

 

 

Real Alloy Holding, Inc.

 

c/o Signature Group Holdings, Inc.

 

15301 Ventura Blvd, Ste. 400

 

Sherman Oaks, CA  91403

 

Attention:  Kyle Ross

 

 

with a copy to:

 

 

 

Real Alloy Holding, Inc.

 

25825 Science Park Drive, Ste. 400

 

Beachwood, OH  44122

 

Attention:  Michael Hobey, CFO

 

 

Address for U.S. wire transfers:

 

ABA No. [_______________]

 

Account Number [_______________]

 

Wintrust Bank

 

Account Name:  Real Alloy Holding, Inc.

 

(Concentration Account)

 

 

Address for Canadian wire transfers:

 

ABA No. [_______________]

 

Account Number [_______________]

 

Royal Bank of Canada

 

Account Name:  Real Alloy Canada Ltd

 

(Concentration Account)

Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

CREDIT PARTIES:

 

 

 

REAL ALLOY INTERMEDIATE HOLDING, LLC

 

 

 

By:

 

/s/ Kyle Ross

 

Name:

 

Kyle Ross

 

Title:

 

President

 

FEIN:

 

 

 

 

REAL ALLOY MEXICO, S. de R.L. de C.V.

 

 

 

By:

 

/s/ Terrance J. Hogan

 

Name:

 

Terrance J. Hogan

 

Title:

 

General Manager

 

FEIN:

 

 

 

 

RA MEXICO HOLDING, LLC

 

 

 

By:

 

/s/ Michael J. Hobey

 

Name:

 

Michael J. Hobey

 

Title:

 

Vice President, Treasurer and Assistant Secretary

 

FEIN:

 

 

 

 

Address for notices:

 

Real Alloy Holding, Inc.

 

c/o Signature Group Holdings, Inc.

 

15301 Ventura Blvd, Ste. 400

 

Sherman Oaks, CA  91403

 

Attention:  Kyle Ross

 

 

with a copy to:

 

Real Alloy Holding, Inc.

 

25825 Science Park Drive, Ste. 400

 

Beachwood, OH  44122

 

Attention:  Michael Hobey, CFO

Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BANK OF AMERICA, N.A., as Agent, U.S. Swingline Lender and as a Lender

 

 

 

By:

 

/s/ Thomas H. Herron

 

Name:

 

Thomas H. Herron

 

Title:

 

Senior Vice President

 

 

Address for notices:

 

Bank of America, N.A., as Agent

 

135 South LaSalle Street, Suite 925

 

Chicago, Illinois 60603

 

Attn:  Portfolio Manager

 

Facsimile:

 

 

 

with a copy (which copy shall not constitute notice to:

 

William A. Starshak

 

GOLDBERG KOHN LTD.

 

55 East Monroe Street

 

Suite 3300

 

Chicago, Illinois  60603

 

(312) 201-4000

 

 

Agent's deposit account for U.S. payments:

 

Bank of America to provide separately.

 

Agent's deposit account for Canada payments:

 

Bank of America (Canada) to provide separately

 

 

Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

BANK OF AMERICA, N.A. (acting through its Canada branch), as Canadian Swingline
Lender and as a Lender

 

 

 

By:

 

/s/ Medina Sales de Andrade

 

Name:

 

Medina Sales de Andrade

 

Title:

 

Vice President

 

 

Address for notices:

 

181 Bay Street,

 

4th Floor

 

Toronto, Ontario, Canada M5J 2V8

 

Attn: Sylvia Durkiewicz

 

Facsimile:

 

 

 

Lending Office

 

BANK OF AMERICA, N.A. (acting through its Canada branch),

 

181 Bay Street,

 

4th Floor

 

Toronto, Ontario, Canada M5J 2V8

 

Signature Page to Revolving Credit Agreement

--------------------------------------------------------------------------------

Schedule 1.1(a)

Revolving Loan Commitments

 

Bank of America

 

$90,000,000

Bank of America (Canada)

 

$20,000,000

 

Signature Page to Revolving Credit Agreement